Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 1 of 406



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION

                            Case No.: _________________


   GOVERNMENT EMPLOYEES INSURANCE CO., GEICO
   INDEMNITY CO., GEICO GENERAL INSURANCE
   COMPANY and GEICO CASUALTY CO.,

          Plaintiffs,                                       Jury Trial Demand
   vs.

   MARK A. CERECEDA, D.C., CEDA ORTHOPEDICS &
   INTERVENTIONAL MEDICINE OF DOWNTOWN/LITTLE
   HAVANA, L.L.C. d/b/a 388-CEDA, CEDA ORTHOPEDICS &
   INTERVENTIONAL MEDICINE OF F.I.U./KENDALL, L.L.C.
   d/b/a 388-CEDA, CEDA ORTHOPEDICS &
   INTERVENTIONAL MEDICINE OF HIALEAH, L.L.C. d/b/a
   388-CEDA, CEDA ORTHOPEDICS & INTERVENTIONAL
   MEDICINE OF SOUTH MIAMI, L.L.C. d/b/a 388-CEDA, CEDA
   ORTHOPEDICS & INTERVENTIONAL MEDICINE OF
   CUTLER BAY, LLC d/b/a 388-CEDA, SPRINGS CROSSING
   IMAGING, L.L.C., ROY CANIZARES, D.C., EDGAR
   FACUSEH, D.C., VIRGINIA FATATO D.C., PATRICK LOUIS
   FENELUS, D.C., THOMAS HABAN, D.C., KARIM HABAYEB,
   D.C., ERIC REESE, D.C., JOHN P. ROSS, D.C., MICHAEL B.
   SCHULMAN, D.C., RICHARD M. YOHAM, D.C., ALEX
   ALONSO, M.D., MARIA CRISTINA CRESPO-SMITH, M.D.,
   NESTOR JOAQUIN JAVECH, M.D., ROBERTO MOYA, M.D.,
   HERNAN PABON, M.D., JORGE AGUAYO, BLANCA
   BAIRES, OMAIDA CEBALLOS, YESSICA HERNANDEZ,
   YUNELKYS HIDALGO, YUNEILIS NUNEZ, ASUNCION
   OTERO, NITTE PAREDES, MARIA G PASCUCCI, YELINA M
   HUNTER PENA, MARTA AUDREU RODRIGUEZ, MAYELIN
   BRITO SANCHEZ, YUSLEIVYS GOMEZ SOTO, and YANET
   BARBARA ZAPATA,

         Defendants.
   _____________________________________________________/




                                        1
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 2 of 406



                                         COMPLAINT

         Plaintiffs, Government Employees Insurance Co., GEICO Indemnity Co., GEICO General

  Insurance Company and GEICO Casualty Co. (collectively “GEICO” or “Plaintiffs”), sue

  Defendants and allege as follows:

         1.     This action seeks to recover more than $20,000,000.00 that Defendants wrongfully

  obtained from GEICO by submitting, and causing to be submitted, thousands of fraudulent no-

  fault (“no-fault”, “personal injury protection”, or “PIP”) insurance charges through Defendants

  Ceda Orthopedics & Interventional Medicine of Downtown/Little Havana, L.L.C. d/b/a 388-

  CEDA (“CEDA Downtown”), Ceda Orthopedics & Interventional Medicine of F.I.U./Kendall,

  L.L.C. d/b/a 388-CEDA (“CEDA Kendall”), Ceda Orthopedics & Interventional Medicine of

  Hialeah, L.L.C. d/b/a 388-CEDA (“CEDA Hialeah”), Ceda Orthopedics & Interventional

  Medicine of South Miami, L.L.C. d/b/a 388-CEDA (“CEDA Miami”), Ceda Orthopedics &

  Interventional Medicine of Cutler Bay, LLC d/b/a 388-CEDA (“CEDA Cutler Bay”), and Springs

  Crossing Imaging, L.L.C. (“Springs Crossing”), relating to medically unnecessary, illusory,

  unlawful, and otherwise non-reimbursable health care services, including initial examinations,

  follow-up examinations, pain management injections, diagnostic imaging services, physical

  therapy services and/or chiropractic services (collectively, the “Fraudulent Services”), that

  purportedly were provided to Florida automobile accident victims (“Insureds”) who were eligible

  for coverage under GEICO no-fault insurance policies.

         2.     In addition, GEICO seeks a declaration that it is not legally obligated to pay

  reimbursement of more than $75,000.00 in pending, fraudulent PIP claims that Defendants have

  submitted or caused to be submitted through CEDA Downtown, CEDA Kendall, CEDA Hialeah,

  CEDA Miami, CEDA Cutler Bay, and Springs Crossing, because:



                                                2
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 3 of 406



        (i)     at all relevant times, CEDA Downtown, CEDA Kendall, CEDA Hialeah, CEDA
                Miami, and CEDA Cutler Bay, operated in violation of: (a) the licensing and
                operating requirements set forth in the Florida Health Care Clinic Act, Fla. Stat. §
                400.990 et seq. (the “Clinic Act”), rendering them ineligible to collect no-fault
                insurance benefits in the first instance, and rendering their no-fault insurance
                charges noncompensable and unenforceable; (b) Florida’s Patient Self-Referral
                Act, Fla. Stat. § 456.053 (the “Self-Referral Act”); and (c) Florida law regulating
                advertising by chiropractors, Fla. Stat. § 460.413, F.A.C. Rule 64B2-15.001 (the
                “Chiropractor Advertising Laws”);

        (ii)    at all relevant times, Springs Crossing operated in violation of Florida’s Self-
                Referral Act and the Clinic Act.

        (iii)   the underlying Fraudulent Services were not medically necessary, and were
                provided – to the extent that they were provided at all – in pervasive violation of
                the Self-Referral Act, the Clinic Act, the Chiropractor Advertising Laws, and
                pursuant to a pre-determined fraudulent protocol designed solely to financially
                enrich Defendants, rather than to treat or otherwise benefit the Insureds who
                purportedly were subjected to them;

        (iv)    in many cases, the Fraudulent Services were not reimbursable as a matter of Florida
                law, because they were provided – to the extent that they were provided at all – by
                unsupervised massage therapists, and Florida law prohibits no-fault insurance
                reimbursement for massage or for services provided by unsupervised massage
                therapists;

        (v)     in many cases, the Fraudulent Services were not reimbursable as a matter of Florida
                law, because they were provided – to the extent that they were provided at all – by
                individuals who lacked the requisite licenses necessary to perform the services
                without supervision;

        (vi)    in many cases, the Fraudulent Services never were provided in the first instance;
                and

        (vii)   the billing codes used for the Fraudulent Services misrepresented and exaggerated
                the level of services that purportedly were provided in order to fraudulently inflate
                the charges submitted to GEICO.

        3.      Defendants fall into the following categories:

        (i)     Defendants CEDA Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami, and
                CEDA Cutler Bay, through which the Fraudulent Services purportedly were
                performed and were billed to insurance companies, including GEICO, falsely
                purported to be properly-exempted health care clinics under the Clinic Act, and
                operated in pervasive violation of Florida’s Clinic Act, Self-Referral Act, and
                Chiropractor Advertising Laws.

                                                  3
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 4 of 406




        (ii)    Defendant Springs Crossing, through which the Fraudulent Services purportedly
                were performed and billed to insurance companies, including GEICO, operated in
                pervasive violation of Florida’s Self-Referral Act and the Clinic Act.

        (iii)   Defendant Mark A. Cereceda, D.C. (“Cereceda”) is a chiropractor licensed to
                practice chiropractic in Florida, who was the owner and managing member of
                CEDA Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami, CEDA Cutler
                Bay, and Springs Crossing.

        (iv)    Defendants Roy Canizares, D.C. (“Canizares”), Edgar Facuseh, D.C. (“Facuseh”),
                Virginia Fatato, D.C. (“Fatato”), Patrick Louis Fenelus, D.C. (“Fenelus”), Thomas
                Haban, D.C. (“Haban”), Karim Habayeb, D.C. (“Habayeb”), Eric Reese, D.C.
                (“Reese”), John P. Ross, D.C. (“Ross”), Michael B. Schulman, D.C. (“Schulman”),
                and Richard M. Yoham, D.C. (“Yoham”) are chiropractors licensed to practice
                chiropractic in Florida, and purported to perform many of the Fraudulent Services
                on behalf of CEDA Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami,
                and/or CEDA Cutler Bay.

        (v)     Defendants Alex Alonso, M.D. (“Alonso”), Maria Cristina Crespo-Smith, M.D.
                (“Crespo-Smith”), Nestor Joaquin Javech, M.D. (“Javech”), Roberto Moya, M.D.
                (“Moya”), and Hernan Pabon, M.D. (“Pabon”) are physicians licensed to practice
                medicine in Florida, and purported to perform many of the Fraudulent Services on
                behalf of CEDA Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami,
                CEDA Cutler Bay, and/or Springs Crossing.

        (vi)    Defendant Jorge Aguayo (“Aguayo”) was licensed as a registered chiropractic
                assistant in Florida, and purported to perform many of the Fraudulent Services on
                behalf of CEDA Kendall.

        (vii)   Defendant Blanca Baires (“Baires”) is licensed as a registered chiropractic assistant
                in Florida, and purported to perform many of the Fraudulent Services on behalf of
                CEDA Kendall.

        (viii) Defendants Omaida Ceballos (“Ceballos”), Nitte Paredes (“Paredes”), and Maria G
               Pascucci (“Pascucci”) are licensed as massage therapists and registered chiropractic
               assistants in Florida, and purported to perform many of the Fraudulent Services on
               behalf of CEDA Kendall and/or CEDA Miami.

        (ix)    Defendants Yessica Hernandez (“Hernandez”), Yunelkys Hidalgo (“Hidalgo”),
                Yuneilis Nunez (“Nunez”), Asuncion Otero (“Otero”), Yelina M Hunter Pena
                (“Pena”), Marta Audreu Rodriguez (“Rodriguez”), and Yusleivys Gomez Soto
                (“Soto”) are licensed as massage therapists in Florida, were previously licensed as
                registered chiropractic assistants in Florida, and purported to perform many of the
                Fraudulent Services on behalf of CEDA Downtown, CEDA Kendall, CEDA
                Hialeah, and/or CEDA Miami.

                                                  4
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 5 of 406




        (x)     Defendants Mayelin Brito Sanchez (“Sanchez”) and Yanet Barbara Zapata
                (“Zapata”) are licensed as massage therapists in Florida, and purported to perform
                many of the Fraudulent Services on behalf of CEDA Downtown, CEDA Kendall,
                and/or CEDA Miami.

        4.      As set forth below, Defendants at all relevant times have known that:

        (i)     Defendants CEDA Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami, and
                CEDA Cutler Bay operated in pervasive violation of the Clinic Act, the Self-
                Referral Act, and Chiropractor Advertising Laws, rendering them ineligible to
                collect no-fault insurance benefits in the first instance, and rendering their no-fault
                insurance charges noncompensable and unenforceable;

        (ii)    Defendant Springs Crossing operated in pervasive violation of the Self-Referral Act
                and the Clinic Act, rendering it ineligible to collect no-fault insurance benefits in
                the first instance, and rendering its no-fault insurance charges noncompensable and
                unenforceable;

        (iii)   the underlying Fraudulent Services were not medically necessary, and were
                provided – to the extent that they were provided at all – in pervasive violation of
                the Self-Referral Act, the Clinic Act, and the Chiropractor Advertising Laws, and
                pursuant to a pre-determined fraudulent protocol designed to solely to financially
                enrich Defendants, rather than to treat or otherwise benefit the Insureds who
                purportedly were subjected to them;

        (iv)    in many cases, the Fraudulent Services were not reimbursable as a matter of Florida
                law, because they were provided – to the extent that they were provided at all – by
                unsupervised massage therapists, and Florida law prohibits no-fault insurance
                reimbursement for massage or for services provided by unsupervised massage
                therapists;

        (v)     in many cases, the Fraudulent Services were not reimbursable as a matter of Florida
                law, because they were provided – to the extent that they were provided at all – by
                individuals who lacked the requisite licenses necessary to perform the services
                without supervision;

        (vi)    in many cases, the Fraudulent Services never were provided in the first instance;
                and

        (vii)   the billing codes used for the Fraudulent Services misrepresented and exaggerated
                the level of services that purportedly were provide in order to fraudulently inflate
                the charges submitted to GEICO.




                                                  5
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 6 of 406



         5.      As such, Defendants do not now have – and never had – any right to be

  compensated for the Fraudulent Services that were billed to GEICO through CEDA Downtown,

  CEDA Kendall, CEDA Hialeah, CEDA Miami, CEDA Cutler Bay, and Springs Crossing.

         6.      The charts annexed hereto as Exhibits “1” – “6” set forth a representative sample

  of the fraudulent claims that have been identified to date that Defendants have submitted, or caused

  to be submitted, to GEICO.

         7.      Defendants’ fraudulent scheme began no later than 2013 and have continued

  uninterrupted since that time. As a result of Defendants’ fraudulent schemes, GEICO has incurred

  damages of more than $20,000,000.00.

         8.      Defendants’ fraudulent scheme is the latest in a long line of insurance fraud scams

  aimed at Florida consumers and insurers. They are part of an insurance fraud epidemic that – in

  2014 – 2015 alone – led to almost 1,200 convictions in Florida. See Florida Department of

  Financial Services, Division of Insurance Fraud Annual Report for Fiscal Year 2014-2015.

                                           THE PARTIES

  I.     Plaintiffs

         9.      Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO

  General Insurance Company and GEICO Casualty Co. (collectively, “GEICO”) are Maryland

  corporations with their principal places of business in Chevy Chase, Maryland. GEICO is

  authorized to conduct business and to issue automobile insurance policies in Florida.

  II.    Defendants

         10.     Defendant CEDA Downtown is a Florida limited liability company with its

  principal place of business in Miami, Florida. At all relevant times, CEDA Downtown falsely

  purported to be exempt from health care clinic licensure requirements pursuant to Fla. Stat. §



                                                   6
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 7 of 406



  400.9905(4)(g). CEDA Downtown was organized in Florida on or about November 18, 2009, had

  Cereceda as its managing member and owner, and was used as a vehicle to submit fraudulent no-

  fault insurance billing to GEICO and other insurers.

         11.     Defendant CEDA Kendall is a Florida limited liability company with its principal

  place of business in Miami, Florida. At all relevant times, CEDA Kendall falsely purported to be

  exempt from health care clinic licensure requirements pursuant to Fla. Stat. § 400.9905(4)(g).

  CEDA Kendall was organized in Florida on or about November 16, 2009, had Cereceda as its

  managing member and owner, and was used as a vehicle to submit fraudulent no-fault insurance

  billing to GEICO and other insurers.

         12.     Defendant CEDA Hialeah is a Florida limited liability company with its principal

  place of business in Hialeah, Florida. At all relevant times, CEDA Hialeah falsely purported to be

  exempt from health care clinic licensure requirements pursuant to Fla. Stat. § 400.9905(4)(g).

  CEDA Hialeah was organized in Florida on or about November 17, 2009, had Cereceda as its

  managing member and owner, and was used as a vehicle to submit fraudulent no-fault insurance

  billing to GEICO and other insurers.

         13.     Defendant CEDA Miami is a Florida limited liability company with its principal

  place of business in Miami, Florida. At all relevant times, CEDA Miami falsely purported to be

  exempt from health care clinic licensure requirements pursuant to Fla. Stat. § 400.9905(4)(g).

  CEDA Miami was organized in Florida on or about November 20, 2009, had Cereceda as its

  managing member and owner, and was used as a vehicle to submit fraudulent no-fault insurance

  billing to GEICO and other insurers.

         14.     Defendant CEDA Cutler Bay is a Florida limited liability company with its

  principal place of business in Cutler Bay, Florida. At all relevant times, CEDA Cutler Bay operated



                                                  7
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 8 of 406



  as an unlicensed health care clinic in Florida. CEDA Cutler Bay was organized in Florida on or

  about June 11, 2015, had Cereceda as its managing member and owner, and was used as a vehicle

  to submit fraudulent no-fault insurance billing to GEICO and other insurers.

         15.     Defendant Springs Crossing is a Florida limited liability company with its principal

  place of business in Hialeah, Florida. At all relevant times, Springs Crossing falsely purported to

  be exempt from health care clinic licensure requirements pursuant to Fla. Stat. § 400.9905(4)(g).

  Springs Crossing was organized in Florida on or about January 23, 2014, had Cereceda as its

  managing member and owner, and was used as a vehicle to submit fraudulent no-fault insurance

  billing to GEICO and other insurers.

         16.     Defendant Cereceda resides in and is a citizen of Florida. Cereceda was licensed to

  practice chiropractic in Florida on January 6, 1995. Cereceda is not and never has been licensed as

  a physician. Cereceda was the managing member and owner of CEDA Downtown, CEDA

  Kendall, CEDA Hialeah, CEDA Miami, CEDA Cutler Bay, and Springs Crossing, and used CEDA

  Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami, CEDA Cutler Bay, and Springs

  Crossing as vehicles to submit fraudulent no-fault insurance billing to GEICO and other insurers.

         17.     Cereceda has a history of involvement in insurance fraud schemes.

         18.     For example, on February 8, 2008, United Automobile Insurance Company

  (“United Automobile”) sued Cereceda, Florida Wellness & Rehabilitation Center, Cereceda &

  Associates, D.C., P.A., and Mark A. Cereceda, D.C., P.A. in the United States District Court for

  the Southern District of Florida in an action entitled United Automobile Insurance Company v.

  Florida Wellness & Rehabilitation Center, et al., Case No. 1:08-cv-20348-JAL (the “United

  Automobile-Cereceda Action”).




                                                  8
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 9 of 406



         19.     In the United Automobile-Cereceda Action, United Automobile alleged – among

  other things – that the defendants engaged in a pattern of fraudulent upcoding of CPT codes and

  that the defendants unbundled their charges for physical therapy modalities and then fraudulently

  charged for unbundled billing codes. Based on these allegations, among others, United Automobile

  asserted civil RICO and other fraud-based claims against Cereceda and his co-defendants.

         20.     Several months after the court denied the defendants’ motion to dismiss in the

  United-Cereceda Action, the case settled on undisclosed terms.

         21.     Then, on May 3, 2012, various State Farm insurance companies sued Cereceda,

  Metro Injury, LLC, and others in the United States District Court for the District of Minnesota, in

  an action entitled State Farm Mutual Automobile Insurance Company et al. v. Metro Injury, LLC

  et al., Case No. 0:12-cv-01087-DSD-SER (the “State Farm-Cereceda Action”).

         22.     Much as in the United-Automobile Cereceda Action, the plaintiff-insurers in the

  State Farm-Cereceda Action asserted fraud and related claims against Cereceda, Metro Injury, and

  others based on allegations that – among other things – the defendants fraudulently diagnosed

  insureds, directed and provided medically unnecessary chiropractic care that was not tailored to or

  designed to benefit the insureds’ unique needs, and that the bills and related documents submitted

  to the plaintiff-insurers were fraudulent because the services were either not performed or were

  not medically necessary.

         23.     The State Farm-Cereceda Action settled on undisclosed terms during discovery.

         24.     Then, on January 4, 2017, State Farm Mutual Automobile Insurance Company sued

  Cereceda, Performance Orthopaedics & Neurosurgery, LLC d/b/a Calhoun Orthopaedics &

  Neurosurgery, and others in the United States District Court for the Southern District of Florida,

  in an action entitled State Farm Mutual Automobile Insurance Company v. Performance



                                                  9
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 10 of 406



   Orthopaedics & Neurosurgery, LLC et al., Case No. 1:17-cv-20028-KMM (the “Second State

   Farm-Cereceda Action”).

            25.    The plaintiff-insurer in the Second State Farm-Cereceda Action asserted fraud-

   based claims against Cereceda, Performance Orthopaedics, and others based on allegations that –

   among other things – the defendants were engaged in an unlawful referral scheme.

            26.    Then, in 2018, the Second State Farm-Cereceda Action settled on undisclosed

   terms.

            27.    What is more, upon information and belief based on publicly-available reports, on

   or about February 22, 2013, Cereceda was arrested for orchestrating illegal campaign contributions

   to numerous Florida elected officials. The alleged crime involved Cereceda asking over 30 of his

   employees in six of his chiropractic clinics to contribute to various political campaigns throughout

   Florida, with the understanding that Cereceda then would reimburse their contributions.

            28.    Then, on April 3, 2013, Cereceda pleaded guilty to three counts of misdemeanor

   illegal campaign contributions, for which he served three days in jail and was required to pay a

   large fine, among other things.

            29.    What is more, in March 2012 the Investigative Panel of the Florida Judicial

   Qualifications Commission issued a Notice of Formal Charges instituting formal proceedings

   against a Florida County Judge, Ana M. Pando, to inquire into charges that Judge Pando violated

   the Code of Judicial Conduct based on allegations that:

            (i)    On October 14, 2011, while a sitting County Judge, Judge Pando wrote to the
                   Florida Division of Corporations on judicial letterhead stating that a Florida
                   corporation, Florida Wellness & Rehabilitation Center, Inc., had been inadvertently
                   closed.

            (ii)   Judge Pando’s letter asserted that the corporation’s president, Cereceda, “‘was not
                   involved in the decision in any fashion as it was exclusively a clerical error on the
                   part of the accountant.’ [Judge Pando] attached an affidavit from an accountant, and

                                                    10
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 11 of 406



                  [Judge Pando] stated that [she] saw ‘no reason not to reinstate the abovementioned
                  corporation.’”

          (iii)   “At the time [Judge Pando] wrote the letter, the corporation had been dissolved for
                  163 days. There was no case before [Judge Pando] that would have necessitated
                  [Judge Pando] to contact the Division of Corporations as part of [Judge Pando’s]
                  judicial duties. [Judge Pando’s] actions, on behalf on Mr. Cereceda, constitute the
                  practice of law, which is forbidden by the Code of Judicial Conduct. The use of
                  judicial stationery additionally burdens [Judge Pando’s] actions by lending the
                  prestige of judicial office to a private interest.”

          (iv)    “[Judge Pando] [was] a candidate for re-election for Dade County Judge, Group 10.
                  On November 11, 2011, [Judge Pando] received four (4) $500.00 campaign
                  contributions from corporate entities owned or controlled by Mark Cereceda
                  identified on [Judge Pando’s] ‘Campaign Treasurer's Report - Itemized
                  Contributions’ for the period ending December 31, 2011, as Fla Wellness Little
                  Havana, Fla Wellness FIU, Fla Wellness So Miami, and Fla. Wellness Hialeah.”

          (v)     “Mr. Cereceda is a friend of [Judge Pando]. He approached [Judge Pando] and
                  asked for a court order to reinstate his corporation. While [Judge Pando] correctly
                  surmised that [Judge Pando] could not issue a court order, [Judge Pando] instead
                  wrote a letter that was treated as an order by the Division of Corporations.”

          (vi)    “[Judge Pando] had previously instructed Mr. Cereceda not to file cases regarding
                  his various corporate entities that would come before [Judge Pando] because [Judge
                  Pando] felt that [Judge Pando’s] social relationship with him was too close.
                  However at the time [Judge Pando] wrote the letter, [Judge Pando] had cases before
                  [Judge Pando] that involved corporate entities owned or controlled by Mr.
                  Cereceda. The Florida Supreme Court previously reprimanded [Judge Pando]. In
                  re Pando, 903 So. 2d 902 (Fla. 2005). In that case, [Judge Pando] stipulated that
                  [Judge Pando] knowingly or recklessly accepted improper campaign contributions.
                  The fact and the timing of the campaign contributions by Mr. Cereceda through his
                  corporate entities, coupled with [Judge Pando’s] actions on behalf of Mr. Cereceda,
                  give the appearance of impropriety.”

          30.     The Notice of Formal Charges further stated that “[t]hese acts, if they occurred as

   alleged, would impair the confidence of the citizens of this State in the integrity of the judicial

   system and in [Judge Pando] as a judge; would constitute a violation of the Preamble and Canons

   of the Code of Judicial Conduct; would constitute conduct unbecoming a member of the judiciary;

   would demonstrate [Judge Pando’s] unfitness to hold the office of judge; and would warrant




                                                   11
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 12 of 406



   discipline, including, but not limited to, [Judge Pando’s] removal from office and/or any other

   appropriate discipline recommended by the Florida Judicial Qualifications Commission.”

          31.     In April 2012, Judge Pando responded to the allegations of the Investigative Panel

   of the Florida Judicial Qualifications Commission and admitted, among other things, that Cereceda

   was a friend of hers and that Cereceda approached Judge Pando and asked for a court order to

   reinstate his corporation.

          32.     Upon information and belief based on publicly-available reports, the probe into

   Judge Pando’s alleged ethics violations eventually was dropped when she lost the re-election and

   she agreed not to run again.

          33.     Upon information and belief, Cereceda’s personal and professional history –

   including his criminal history and record of alleged involvement in no-fault insurance fraud

   schemes, which can be located via simple internet searches – made it practically impossible for

   him to obtain legitimate employment as a chiropractor, and contributed to his decision to

   participate in the fraudulent scheme described herein.

          34.     Defendant Canizares resides in and is a citizen of Florida. Canizares was licensed

   to practice chiropractic in Florida on July 12, 1999. Canizares purported to perform many of the

   Fraudulent Services on behalf of CEDA Downtown.

          35.     Defendant Facuseh resides in and is a citizen of Florida. Facuseh was licensed to

   practice chiropractic in Florida on December 3, 2008. Facuseh purported to perform many of the

   Fraudulent Services on behalf of CEDA Downtown.

          36.     Defendant Fatato resides in and is a citizen of Florida. Fatato was licensed to

   practice chiropractic in Florida on April 13, 1987. Fatato purported to perform many of the

   Fraudulent Services on behalf of CEDA Hialeah.



                                                  12
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 13 of 406



           37.     Fatato has a history of criminal and professional misconduct which resulted in

   discipline from the New Jersey Board of Chiropractic Examiners (the “New Jersey Board of

   Chiropractic”) and the Florida State Board of Chiropractic Medicine (the “Florida Board of

   Chiropractic”).

           38.     In January 1998, Fatato pleaded guilty in New Jersey Superior Court to one count

   of theft by deception in the third degree and one count of falsifying records in the fourth degree.

   Fatato was sentenced to one day in jail and two years of probation.

           39.     Following Fatato’s criminal convictions, the Attorney General of New Jersey

   commenced a disciplinary action against Fatato with the New Jersey Board of Chiropractic. The

   Attorney General of New Jersey alleged, among other things, that:

           (i)     Fatato’s convictions of theft by deception in the third degree and falsifying records
                   in the fourth degree constituted convictions for crimes involving “moral turpitude”
                   as well as crimes “relating adversely to activity regulated by the Board” pursuant
                   to N.J.S.A. 45:1-21(f), and that such convictions were grounds for suspension or
                   revocation of a license to practice chiropractic in New Jersey.

           (ii)    Fatato had submitted billing records to insurance companies knowing that the
                   patients on whose behalf the bills were submitted had not received the treatment,
                   and Fatato had changed or altered patient records in furtherance of her fraudulent
                   activity.

           (iii)   Fatato had engaged in fraud, deception, and misrepresentation in her practice of
                   chiropractic in violation of N.J.S.A. 45:1-21(b); she engaged in professional
                   misconduct, in violation of N.J.S.A. 45:1-21(e); and she had failed to maintain good
                   moral character as required for continued licensure by N.J.S.A. 45:9-41.5.

           40.     In 2001, following a hearing, the New Jersey Board of Chiropractic found, among

   other things, that:

           (i)     Fatato had been convicted of crimes involving moral turpitude as well as crimes
                   relating adversely to the practice of chiropractic, which were grounds for the
                   suspension or revocation of her license to practice chiropractic.

           (ii)    The factual allegations constituted violations of N.J.S.A. 45:1-21(b) and N.J.S.A.
                   45:1-21(e); and demonstrated that Fatato failed to maintain the good moral

                                                    13
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 14 of 406



                  character required, on an ongoing basis, by N.J.S.A. 45:9-41.5 for her continued
                  licensure.

          (iii)   The offenses to which Fatato pleaded guilty “were extremely serious, not only as
                  to the moral turpitude they displayed, but most significantly as to the considerable
                  adverse impact such crimes, when committed by chiropractors, have upon the
                  chiropractic profession as a whole … it is not in the best interest of the profession,
                  or the public, to allow [Fatato’s] acts to go without redress by this Board”.

          41.     Based upon the New Jersey Board of Chiropractic’s findings, in May 2001, the

   New Jersey Board of Chiropractic entered a Final Decision and Order suspending Fatato’s license

   to practice chiropractic for a period of five years, with the first two years to be served as a period

   of active suspension.

          42.     Then, in June 2004, Fatato pleaded guilty in New Jersey Superior Court to one

   count of falsifying records. Fatato was sentenced to two years of probation.

          43.     Then, in July 2005, the Florida State Department of Health filed an Administrative

   Complaint before the Florida Board of Chiropractic alleging, among other things, that Fatato did

   not report the following information to the Florida Board of Chiropractic in violation of Fla. Stat.

   §§§ 460.413(1)(c), 460.413(1)(b), and 456.072(1)(w):

          (i)     In 1998, Fatato entered a guilty plea in New Jersey Criminal Indictment No. 13-05-
                  07 to theft by deception and falsification of records related to charges that she
                  submitted false PIP insurance claims and altered patient records.

          (ii)    In 2001, the New Jersey Board of Chiropractic entered a Final Order suspending
                  Fatato’s license for five years for the acts related to New Jersey Criminal Indictment
                  No. 13-05-07.

          (iii)   In 2004, Fatato entered a guilty plea to falsification of records in New Jersey
                  Indictment No. S-190-12-02 related to charges that she made a false statement in a
                  claim for disability benefits.

          44.     In November 2005, the Florida Board of Chiropractic entered a Final Order in

   which the Florida Board of Chiropractic ordered that Fatato’s license be suspended until Fatato

   appeared before the Board with the outcome of the action against her license in New Jersey.

                                                    14
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 15 of 406



          45.     Then, in February 2007, the New Jersey Board of Chiropractic entered a Consent

   Order in which it found, among other things, that:

          (i)     On January 9, 1998, in New Jersey Superior Court, Fatato entered a guilty plea of
                  one count of theft by deception in the third degree and one count of falsifying
                  records in the fourth degree. Fatato had submitted billing records to insurance
                  companies knowing that the patients on whose behalf the bills were submitted had
                  not received the treatment, that she had knowingly received payment of
                  approximately $17,963.00, and that Fatato had also changed or altered patient
                  records in furtherance of her fraudulent activity.

          (ii)    The New Jersey Board of Chiropractic suspended Fatato’s license as a result of
                  Fatato’s 1998 criminal conviction.

          (iii)   On June 28, 2004, in New Jersey Superior Court, Fatato entered a guilty plea to one
                  count of falsifying records in the fourth degree in violation of N.J.S.A. 2C:21-4 and
                  N.J.S.A. 2C:21-6. Fatato admitted that on or about October 15, 2000, she did utter
                  or cause to be uttered a record or writing knowing that it contained false statements
                  or information in order to deceive Massachusetts Mutual Life Insurance Company
                  regarding a claim for her personal disability.

          (iv)    Fatato’s second conviction provided grounds for suspension or revocation of
                  Fatato’s license to practice chiropractic in New Jersey pursuant to N.J.S.A. 45:1-
                  21(f), in that it constituted a separate and distinct criminal conviction for a crime
                  involving “moral turpitude” through the falsification of claims to an insurance
                  company, which also related adversely to the practice of chiropractic.

          46.     Based upon the New Jersey Board of Chiropractic’s findings, the New Jersey Board

   of Chiropractic ordered – and Fatato agreed – that Fatato’s license to practice chiropractic would

   be suspended for a period of 10 years, with the first six years to be served as a period of active

   suspension.

          47.     Upon information and belief, Fatato’s public history of criminal misconduct and

   professional discipline – which can be located by prospective employers through a simple internet

   search – has made it virtually impossible for Fatato to obtain legitimate employment as a

   chiropractor, and made her amenable to participation in the Defendants’ fraudulent scheme.




                                                   15
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 16 of 406



          48.     Defendant Fenelus resides in and is a citizen of Florida. Fenelus was licensed to

   practice chiropractic in Florida on January 12, 2001. Fenelus purported to perform many of the

   Fraudulent Services on behalf of CEDA Hialeah.

          49.     Fenelus has a history of criminal and professional misconduct which resulted in

   discipline from the Florida Board of Chiropractic.

          50.     In 2011, the Florida State Department of Health filed an Administrative Complaint

   before the Florida Board of Chiropractic alleging, among other things, the following:

          (i)     On or about December 8, 2010, in the Circuit Court for Broward County Florida,
                  Fenelus pled no contest to one count of petit theft in violation of Fla. Stat. §
                  812.014(2)(e).

          (ii)    The information to which Fenelus pled no contest asserted that between October 8,
                  2007 and November 16, 2007, Fenelus unlawfully and with the intent to defraud,
                  or deceive with the intent to temporarily or permanently deprive Allstate Insurance
                  Company, present or cause to be presented written or oral statements as part of, or
                  in support of, claims for payment or other benefits pursuant to an insurance policy
                  issued by Allstate Insurance Company to [M.C.], the insured, knowing that such
                  statements contained false, incomplete, or misleading information concerning a fact
                  or thing material to such claims.

          (iii)   Fenelus failed to report his plea of no contest to the Board of Health in writing
                  within 30 days.

          (iv)    Fenelus’ plea of no contest related to health care fraud.

          (v)     Fenelus violated Fla. Stat. §§ 460.413(1)(ff) and 456.072(1)(c), by being convicted
                  of, or entering a plea of guilty or nolo contendere to, any misdemeanor or felony,
                  regardless of adjudication, in any jurisdiction which relates to health care fraud.

          51.     Following a hearing before Florida Board of Chiropractic in August 2012, the

   Florida Board of Chiropractic ordered, among other things, that:

          (i)     A board approved monitor would visit every practice location at which Fenelus
                  worked, randomly select and review 10 patient files to determine whether proper
                  care and treatment was being provided, and determine if Fenelus was maintaining
                  proper patient and billing records.




                                                   16
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 17 of 406



          (ii)    If the monitor determined Fenelus was providing proper care and treatment, and
                  maintaining proper patient and billing records, the monitoring would cease. If not,
                  then Fenelus would be placed on probation for two years.

          (iii)   Fenelus would pay a fine in the amount of $1,024.19.

          52.     Upon information and belief, Fenelus’s public history of criminal misconduct and

   professional discipline – which can be located by prospective employers through a simple internet

   search – has made it virtually impossible for Fenelus to obtain legitimate employment as a

   chiropractor, and made him amenable to participation in the Defendants’ fraudulent scheme.

          53.     Defendant Haban resides in and is a citizen of Florida. Haban was licensed to

   practice chiropractic in Florida on June 25, 2003. Haban purported to perform many of the

   Fraudulent Services on behalf of CEDA Cutler Bay.

          54.     Defendant Habayeb resides in and is a citizen of Florida. Habayeb was licensed to

   practice chiropractic in Florida on December 3, 2008. Habayeb purported to perform many of the

   Fraudulent Services on behalf of CEDA Hialeah and CEDA Miami.

          55.     Defendant Reese resides in and is a citizen of Florida. Reese was licensed to

   practice chiropractic in Florida on January 29, 1998. Reese purported to perform many of the

   Fraudulent Services on behalf of CEDA Cutler Bay.

          56.     Defendant Ross resides in and is a citizen of Florida. Ross was licensed to practice

   chiropractic in Florida on June 21, 2017. Ross purported to perform many of the Fraudulent

   Services on behalf of CEDA Hialeah.

          57.     Defendant Schulman resides in and is a citizen of Florida. Schulman was licensed

   to practice chiropractic in Florida on January 21, 1997. Schulman purported to perform many of

   the Fraudulent Services on behalf of CEDA Miami.




                                                   17
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 18 of 406



          58.     Defendant Yoham resides in and is a citizen of Florida. Yoham was licensed to

   practice chiropractic in Florida on January 26, 2000. Yoham purported to perform many of the

   Fraudulent Services on behalf of CEDA Kendall.

          59.     Defendant Alonso resides in and is a citizen of Florida. Alonso was licensed to

   practice medicine in Florida on December 27, 2001. Alonso purported to perform many of the

   Fraudulent Services on behalf of Springs Crossing.

          60.     Defendant Crespo-Smith resides in and is a citizen of Florida. Crespo-Smith was

   licensed to practice medicine in Florida on April 26, 2004. Crespo-Smith purported to perform

   many of the Fraudulent Services on behalf of CEDA Downtown, CEDA Kendall, CEDA Hialeah,

   and CEDA Miami.

          61.     Defendant Javech resides in and is a citizen of Florida. Javech was licensed to

   practice medicine in Florida on January 5, 1983. Javech purported to perform many of the

   Fraudulent Services on behalf of CEDA Miami.

          62.     Defendant Moya resides in and is a citizen of Florida. Moya was licensed to practice

   medicine in Florida on September 5, 1977. Moya purported to perform many of the Fraudulent

   Services on behalf of CEDA Kendall and CEDA Miami.

          63.     Moya has a history of professional misconduct which resulted in discipline from

   the Florida State Board of Medicine (the “Board of Medicine”).

          64.     In late 1993, the Florida State Department of Business and Professional Regulation

   filed an Administrative Complaint against Moya with the Board of Medicine alleging, among other

   things, the following:

          (i)     On or about July 23, 1990, Patient 1 – a 15 year old male – presented to Palm
                  Springs General Hospital Emergency Room with injuries sustained when he
                  jumped into a shallow pool and struck his head, losing consciousness. Emergency
                  room physicians examined Patient 1, and Patient 1 underwent x-rays and a

                                                   18
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 19 of 406



                     computerized tomography (“CT”) scan of his brain and cervical spine. The
                     emergency room physicians placed Patient 1 in a soft collar and requested a
                     consultation from Moya.

             (ii)    Moya was unaware that a CT scan had been ordered, failed to review the cervical
                     CT scan results, and failed to order a CT scan. Moya failed to request a transfer by
                     ambulance for Patient 1 and failed to properly stabilize Patient 1 prior to his transfer
                     to Jackson Memorial Hospital for further treatment.

             (iii)   Patient 1 presented to Jackson Memorial Hospital where he was diagnosed with a
                     facture dislocation of the cervical spine and treated with a cervical halo and traction.

             (iv)    Moya practiced medicine below the standard of care in that Moya failed to order
                     and review Patient 1’s cervical spine CT scan results prior to transferring Patient 1,
                     failed to request a transfer by ambulance, and failed to properly stabilize Patient 1
                     prior to his transfer.

             (v)     Moya was guilty of failing to keep written medical records justifying the course of
                     treatment of the patient in that Moya failed to maintain complete medical records
                     documenting a thorough examination of Patient 1 prior to his transfer.

             65.     Following a hearing in early 1994, the Board of Medicine ordered that Moya would,

   among other things, receive a letter of concern from the Board of Medicine, perform 50 hours of

   community service, and attend 15 hours of continuing medical education in the area of spinal cord

   injury.

             66.     Then, in mid-1994, the Florida State Department of Business and Professional

   Regulation filed a second Administrative Complaint against Moya. In late 1994, the Board of

   Medicine adopted as its findings of fact the following allegations, which were undisputed by

   Moya, as set forth in the second Administrative Complaint:

             (i)     On or about September 16, 1991, Patient IM presented to the Ambulatory Center
                     of Hialeah for an arthroscopy on Patient IM’s left knee. Patient IM’s right leg was
                     prepared and draped for surgery instead of the left leg. Moya began surgery on the
                     patient’s right knee, making three incisions in the knee, before he was alerted to the
                     fact that the consent form was for surgery on the left knee. Patient IM did not
                     authorize Moya to perform surgery on her right knee.

             (ii)    It was below the standard of care to operate on a patient’s right knee when the only
                     authorization provided was for an operation on the patient’s left knee.

                                                       19
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 20 of 406




          (iii)   Moya was guilty of performing professional services which were not duly
                  authorized by the patient or the patient’s legal representative, in that Moya operated
                  on a patient’s right knee when only authorized to operate on her left knee.

          (iv)    Moya was guilty of gross or repeated malpractice or the failure to practice medicine
                  with the level of care, skill, and treatment which would be recognized by a
                  reasonably prudent similar physician as being acceptable under similar conditions
                  and circumstances.

          67.     The Board of Medicine determined that Moya’s actions constituted violations of

   Fla. Stat. §§ 458.331(1)(p) and (t).

          68.     Following the Board of Medicine’s determinations, the Board of Medicine ordered

   that Moya would, among other things, pay an administrative fine in the amount of $2,000.00,

   attend 10 hours of continuing medical education in the area of risk management, and have a quality

   assurance consultation conducted by an independent, certified risk manager.

          69.     Upon information and belief, Moya’s public history of professional discipline –

   which can be located by prospective employers through a simple internet search – has made it

   virtually impossible for Moya to obtain legitimate employment as a physician, and made him

   amenable to participation in the Defendants’ fraudulent scheme.

          70.     Defendant Pabon resides in and is a citizen of Florida. Pabon was licensed to

   practice medicine in Florida on July 26, 2007. Pabon purported to perform many of the Fraudulent

   Services on behalf of CEDA Downtown and CEDA Hialeah.

          71.     Defendant Aguayo resides in and is a citizen of Florida. Aguayo was licensed as a

   registered chiropractic assistant in Florida between June 24, 2010 and March 31, 2018. Aguayo

   purported to perform many of the Fraudulent Services on behalf of CEDA Kendall.




                                                   20
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 21 of 406



          72.    Defendant Baires resides in and is a citizen of Florida. Baires was licensed as a

   registered chiropractic assistant in Florida on November 24, 2015. Baires purported to perform

   many of the Fraudulent Services on behalf of CEDA Kendall.

          73.    Defendant Ceballos resides in and is a citizen of Florida. Ceballos was licensed as

   a massage therapist in Florida on July 11, 2013, and was licensed as a registered chiropractic

   assistant in Florida on April 19, 2018. Ceballos purported to perform many of the Fraudulent

   Services on behalf of CEDA Kendall.

          74.    Defendant Hernandez resides in and is a citizen of Florida. Hernandez was licensed

   as a massage therapist in Florida on May 17, 2012, and was licensed as a registered chiropractic

   assistant in Florida between June 13, 2014 and March 31, 2016. Hernandez purported to perform

   many of the Fraudulent Services on behalf of CEDA Kendall.

          75.    Defendant Hidalgo resides in and is a citizen of Florida. Hidalgo was licensed as a

   massage therapist in Florida on August 18, 2011, and was licensed as a registered chiropractic

   assistant in Florida between April 13, 2016 and March 31, 2018. Hidalgo purported to perform

   many of the Fraudulent Services on behalf of CEDA Downtown.

          76.    Defendant Nunez resides in and is a citizen of Florida. Nunez was licensed as a

   massage therapist in Florida on January 20, 2012, and was licensed as a registered chiropractic

   assistant in Florida between July 9, 2010 and March 31, 2016. Nunez purported to perform many

   of the Fraudulent Services on behalf of CEDA Miami.

          77.    Defendant Otero resides in and is a citizen of Florida. Otero was licensed as a

   massage therapist in Florida on June 29, 2010, and was licensed as a registered chiropractic

   assistant in Florida between May 18, 2010 and March 31, 2016. Otero purported to perform many

   of the Fraudulent Services on behalf of CEDA Hialeah and CEDA Miami.



                                                 21
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 22 of 406



          78.     Defendant Paredes resides in and is a citizen of Florida. Paredes was licensed as a

   massage therapist in Florida on April 1, 2011, was licensed as a registered chiropractic assistant in

   Florida between April 6, 2012 and March 31, 2018, and then was licensed again as a registered

   chiropractic assistant in Florida on November 28, 2018. Paredes purported to perform many of the

   Fraudulent Services on behalf of CEDA Miami.

          79.     Defendant Pascucci resides in and is a citizen of Florida. Pascucci was licensed as

   a massage therapist in Florida on September 15, 2010, and was licensed as a registered chiropractic

   assistant in Florida on April 6, 2012. Pascucci purported to perform many of the Fraudulent

   Services on behalf of CEDA Hialeah and CEDA Miami.

          80.     Defendant Pena resides in and is a citizen of Florida. Pena was licensed as a

   massage therapist in Florida on August 9, 2018, and was licensed as a registered chiropractic

   assistant in Florida between January 26, 2016 and March 31, 2018 . Pena purported to perform

   many of the Fraudulent Services on behalf of CEDA Downtown.

          81.     Defendant Rodriguez resides in and is a citizen of Florida. Rodriguez was licensed

   as a massage therapist in Florida on September 9, 2016, and was licensed as a registered

   chiropractic assistant in Florida between March 1, 2017 and March 31, 2018. Rodriguez purported

   to perform many of the Fraudulent Services on behalf of CEDA Hialeah.

          82.     Defendant Sanchez resides in and is a citizen of Florida. Sanchez was licensed as a

   massage therapist in Florida on December 5, 2011. Sanchez purported to perform many of the

   Fraudulent Services on behalf of CEDA Kendall and CEDA Miami.

          83.     Defendant Soto resides in and is a citizen of Florida. Soto was licensed as a massage

   therapist in Florida on December 6, 2016, and was licensed as a registered chiropractic assistant




                                                    22
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 23 of 406



   in Florida between March 1, 2017 and March 31, 2018. Soto purported to perform many of the

   Fraudulent Services on behalf of CEDA Downtown.

          84.     Defendant Zapata resides in and is a citizen of Florida. Zapata was licensed as a

   massage therapist in Florida on March 4, 2016. Zapata purported to perform many of the

   Fraudulent Services on behalf of CEDA Downtown.

                                    JURISDICTION AND VENUE

          85.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §

   1332(a)(1) because the total matter in controversy, exclusive of interest and costs, exceeds the

   jurisdictional threshold of $75,000.00, and is between citizens of different states.

          86.     This Court also has original jurisdiction pursuant to 28 U.S.C. § 1331 over claims

   brought under 18 U.S.C. §§ 1961 et seq. (the Racketeer Influenced and Corrupt Organizations

   (“RICO”) Act).

          87.     In addition, this Court has supplemental jurisdiction over the subject matter of the

   claims asserted in this action pursuant to 28 U.S.C. § 1367.

          88.     Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the Southern

   District of Florida is the District where one or more of Defendants reside and because this is the

   District where a substantial amount of the activities forming the basis of the Complaint occurred.



                                            ALLEGATIONS

   I.     An Overview of the Pertinent Law Governing No-Fault Insurance Reimbursement

   A.     The Florida No-Fault Law

          89.     Florida has a comprehensive statutory system designed to ensure that motor vehicle

   accident victims are compensated for their injuries. The statutory system is embodied within the



                                                    23
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 24 of 406



   Florida Motor Vehicle No-Fault Law (the “No-Fault Law”, Fla. Stat. §§ 627.730-627.7405), which

   requires automobile insurers to provide Personal Injury Protection benefits (“PIP Benefits”) to

   Insureds.

          90.     Under the No Fault Law, an Insured can assign his or her right to PIP Benefits to

   health care services providers in exchange for those services. See Fla. Stat. § 627.736. Pursuant to

   a duly executed assignment, a health care services provider may submit claims directly to an

   insurance company in order to receive payment for medically necessary services, using the

   required claim forms, including the Health care Financing Administration insurance claim form

   (known as the “HCFA-1500 form”). See id.

   B.     No-Fault Reimbursement and Compliance with Florida Law Governing Health care
          Practice

          91.     In order for a health care service to be eligible for PIP reimbursement, it must be

   “lawfully” provided. See Fla. Stat. § 627.736.

          92.     Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

   compliance with all relevant applicable criminal, civil, and administrative requirements of state

   and federal law related to the provision of medical services or treatment.” See Fla. Stat. § 627.732.

          93.     Thus, health care services providers, including clinics licensed under the Clinic Act,

   may not recover PIP Benefits for health care services that were not provided in substantial

   compliance with all relevant applicable criminal, civil, and administrative requirements of Florida

   and federal law related to the provision of the underlying services or treatment – including, among

   other things, the Clinic Act, Self-Referral Act, and Chiropractor Advertising Laws. See, e.g., State

   Farm Mut. Auto. Ins. Co. v. B&A Diagnostic, Inc., 145 F. Supp. 3d 1154, 1163 (S.D. Fla. 2015);

   State Farm Mut. Auto. Ins. Co. v. Med. Serv. Ctr. of Fla., 103 F. Supp. 3d 1343, 1355 (S.D. Fla.




                                                    24
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 25 of 406



   2015); State Farm Mut. Auto. Ins. Co. v. Physicians Group of Sarasota, L.L.C., 9 F. Supp. 3d 1303,

   1306, 1311-1314 (M.D. Fla. 2014).

          94.     By extension, insurers such as GEICO are not required to make any payments of

   PIP Benefits for health care services that were not provided in substantial compliance with all

   relevant applicable criminal, civil, and administrative requirements of Florida and federal law

   related to the provision of the underlying services or treatment.

   C.     No-Fault Reimbursement and the Clinic Act

          95.     Subject to certain limited exceptions, a license issued by the Florida Agency for

   Health Care Administration is required in order to operate a clinic in Florida. See Fla. Stat. §

   400.991(1)(a). The Clinic Act defines “clinic” to mean “an entity where health care services are

   provided to individuals and which tenders charges for reimbursement for such services, including

   a mobile clinic and a portable equipment provider.” See Fla. Stat. § 400.9905.

          96.     However, the Clinic Act provides an exemption from the clinic licensing

   requirements for:

          A sole proprietorship, group practice, partnership, or corporation that provides health care
          services by licensed health care practitioners . . . that is wholly owned by one or more
          licensed health care practitioners, or the licensed health care practitioners set forth in this
          paragraph and the spouse, parent, child, or sibling of a licensed health care practitioner if
          one of the owners who is a licensed health care practitioner is supervising the business
          activities and is legally responsible for the entity's compliance with all federal and state
          laws. However, a health care practitioner may not supervise services beyond the scope of
          the practitioner's license … .

   Fla. Stat. § 400.9905(4)(g)(emphasis added).

          97.     In order to qualify for the “wholly owned” exemption under the Clinic Act, “the

   licensed health care practitioner has a continuing obligation to supervise the business activities of

   the clinic and remain legally responsible for the entity’s compliance with all federal and state

   laws.” See State Farm Mut. Auto. Ins. Co. v. Med. Serv. Ctr. of Fla., Inc., 103 F. Supp. 3d 1343,

                                                    25
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 26 of 406



   1350 (S.D. Fla. 2015); State Farm Mut. Auto. Ins. Co. v. Performance Orthopaedics &

   Neurosurgery, LLC, 2018 WL 2186496, at *9 (S.D. Fla. 2018)(finding that “in order to qualify for

   the ‘wholly owned’ exemption, a clinic’s practitioner owners must supervise the clinic’s business

   activities and remain responsible for its legal compliance”).

           98.     What is more, “[a] clinic that does not qualify for the wholly owned exemption,

   and does not otherwise have a license, operates unlawfully under Florida law.” See State Farm

   Mut. Auto. Ins. Co. v. Performance Orthapaedics & Neurosurgery, LLC, 315 F. Supp. 3d 1291,

   1300 (S.D. Fla. 2018).

           99.     Pursuant to the Clinic Act, clinics operating in Florida must – among other things

   – “appoint a medical director or clinic director who shall agree in writing to accept legal

   responsibility for [certain enumerated] activities on behalf of the clinic.” See Fla. Stat. §

   400.9935(1).

           100.    Among other things, a clinic medical director must “[c]onduct systematic reviews

   of clinic billings to ensure that the billings are not fraudulent or unlawful. Upon discovery of an

   unlawful charge, the medical director or clinic director shall take immediate corrective action.”

   See Fla. Stat. § 400.9935(1).

           101.    In addition, a clinic medical director must “[e]nsure that all practitioners providing

   health care services or supplies to patients maintain a current active and unencumbered Florida

   license”, and “[e]nsure that all health care practitioners at the clinic have active appropriate

   certification or licensure for the level of care being provided.” See Fla. Stat. § 400.9935(1).

           102.    Pursuant to the Clinic Act, “[a] charge or reimbursement claim made by or on

   behalf of a clinic that is required to be licensed under this part but that is not so licensed, or that is

   otherwise operating in violation of this part, regardless of whether a service is rendered or whether



                                                      26
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 27 of 406



   the charge or reimbursement claim is paid, is an unlawful charge and is noncompensable and

   unenforceable. A person who knowingly makes or causes to be made an unlawful charge commits

   theft within the meaning of, and punishable as provided in, [Fla. Stat. §] 812.014.” See Fla. Stat.

   § 400.9935(3).

          103.      Thus, pursuant to both the No-Fault Law and the Clinic Act, clinics that operate in

   violation of the Clinic Act’s medical director or other operating requirements are not entitled to

   collect PIP Benefits, whether or not the underlying health care services were medically necessary

   or actually provided. See, e.g., Allstate Ins. Co. v. Vizcay, 826 F.3d 1326, 1330-1331 (11th Cir.

   2015); B&A Diagnostic, Inc., supra, 145 F. Supp. 3d at 1164-1165.

          104.      By extension, insurers such as GEICO are not required to make any payments of

   PIP Benefits to clinics that operate in violation of the Clinic Act’s medical director or other

   requirements, whether or not the underlying health care services were medically necessary or

   actually provided. See, e.g., Med. Serv. Ctr. of Fla., supra, 103 F. Supp. 3d at 1355 (“Florida law

   clearly states that [an insurer] can refuse payment for services unlawfully rendered. Fla. Stat. §

   627.736(5)(b)(1)(b). As a result of Defendants’ conduct, Plaintiffs paid claims which it was

   statutorily entitled to deny. Accordingly, it would be inequitable to allow Defendants to retain

   those benefits, regardless of whether those services were medically necessary.”); State Farm Fire

   & Cas. Co. v. Silver Star Health & Rehab, Inc., 2011 U.S. Dist. LEXIS 145629 at * 16 - * 17

   (M.D. Fla. Dec. 19, 2011)(same).

   D.     No-Fault Reimbursement and the Self-Referral Act

          105.      Florida’s Patient Self-Referral Act, Fla. Stat. § 456.053, prohibits health care

   providers from referring patients for certain designated health care services to any entity in which

   the health care provider is an investor or has an investment interest.



                                                    27
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 28 of 406



          106.    In this context, licensed chiropractors are defined as “health care providers” under

   the Self-Referral Act, and “designated health services” include physical therapy and diagnostic

   imaging services such as those purportedly provided through CEDA Downtown, CEDA Kendall,

   CEDA Hialeah, CEDA Miami, CEDA Cutler Bay, and Springs Crossing.

          107.    The Self-Referral Act also provides that:

          Any health care provider or other entity that enters into an arrangement or scheme, such as
          a cross-referral arrangement, which the physician or entity knows or should know has a
          principal purpose of assuring referrals by the physician to a particular entity which, if the
          physician directly made referrals to such entity, would be in violation of this section, shall
          be subject to a civil penalty of not more than $100,000 for each such circumvention
          arrangement or scheme to be imposed and collected by the appropriate board.

   See Fla. Stat. § 456.053(5)(f).

          108.    Pursuant to the Self-Referral Act, clinics and other health care providers may not

   submit any claim for payment to any insurer for services rendered pursuant to an unlawful self-

   referral. See Fla. Stat. § 456.053(5)(c).

          109.    What is more, clinics and other health care providers that collect payments for

   services rendered pursuant to unlawful self-referrals must “refund such amount on a timely basis”.

   See Fla. Stat. § 456.053(5)(d).

          110.    More generally, clinics and other health care providers that operate in violation of

   the Self-Referral Act are not entitled to collect PIP Benefits, whether or not the underlying health

   care services were medically necessary or actually provided. See, e.g., B&A Diagnostic, Inc.,

   supra; Med. Serv. Ctr. of Fla., supra.

          111.    Likewise, insurers such as GEICO are not required to make any payments of PIP

   Benefits to clinics and other health care providers that operate in violation of the Self-Referral Act,

   whether or not the underlying health care services were medically necessary or actually provided.

   See, e.g., Med. Serv. Ctr. of Fla., supra; Silver Star Health & Rehab, Inc., supra.

                                                     28
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 29 of 406



   E.     No-Fault Reimbursement and the Chiropractor Advertising Laws

          112.    Florida law regulates advertising by chiropractors, and prohibits chiropractors from

   – among other things – advertising “under a name other than one’s own”, engaging in “[f]alse,

   deceptive, or misleading advertising”, and “[s]oliciting patients either personally or through an

   agent, unless such solicitation falls into a category of solicitations approved by rule of the board

   [of chiropractic medicine]”. See Fla. Stat. § 460.413.

          113.    Similarly, the Florida Board of Chiropractic has promulgated various rules

   regarding chiropractor advertising. Among other things, these rules:

          (i)     prohibit chiropractors from disseminating or causing the dissemination of any
                  advertisement or advertising which is in any way fraudulent, false, deceptive or
                  misleading; and

          (ii)    require all advertisements generated by or on behalf of a chiropractor to disclose
                  that they are generated by or on behalf of a chiropractor by including a reference to
                  the chiropractor by name and degree.

   See F.A.C. Rule 64B2-15.001.

          114.    Clinics and other health care providers that operate in violation of the Chiropractor

   Advertising Laws are not entitled to collect PIP Benefits, whether or not the underlying health care

   services were medically necessary or actually provided. See, e.g., B&A Diagnostic, Inc., supra;

   Med. Serv. Ctr. of Fla., supra.

          115.    Likewise, insurers such as GEICO are not required to make any payments of PIP

   Benefits to clinics and other health care providers that operate in violation of the Chiropractor

   Advertising Laws, whether or not the underlying health care services were medically necessary or

   actually provided. See, e.g., Med. Serv. Ctr. of Fla., supra; Silver Star Health & Rehab, Inc., supra.

   F.     No-Fault Reimbursement and Medical Necessity




                                                    29
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 30 of 406



          116.    Pursuant to the No-Fault Law, insurers such as GEICO are only required to pay PIP

   Benefits for medically necessary services. See Fla. Stat. § 627.736. Concomitantly, a health care

   services provider, including a clinic organized under the Clinic Act, is only eligible to receive PIP

   Benefits for medically necessary services. Id.

          117.    Pursuant to the No-Fault Law, “medically necessary” means:

          a medical service or supply that a prudent physician would provide for the purpose of
          preventing, diagnosing, or treating an illness, injury, disease, or symptom in a manner that
          is:

                  (a) In accordance with generally accepted standards of medical practice;

                  (b) Clinically appropriate in terms of type, frequency, extent, site, and duration;
                      and

                  (c) Not primarily for the convenience of the patient, physician, or other health care
                      provider.

   See Fla. Stat. § 627.732.

   G.     No-Fault Reimbursement, Massage Therapy, and Massage Therapists

          118.    Prior to January 1, 2013, the No-Fault Law permitted health care services providers,

   including clinics organized under the Clinic Act, to collect PIP Benefits for massage therapy, so

   long as – among other things – the massage therapy was “provided, supervised, ordered, or

   prescribed” by a licensed physician, chiropractor, or dentist, or was provided in a properly licensed

   or accredited institutional setting. See 2012 Fla. ALS 197.

          119.    However, the No-Fault Law was amended, effective January 1, 2013, to prohibit

   PIP reimbursement for massage or to massage therapists. See 2012 Fla. ALS 197; see also Fla.

   Stat. § 627.736(1)(a)(5)(“Medical benefits [that are reimbursable under the No-Fault Law] do not

   include massage …, regardless of the person, entity, or licensee providing massage …, and a

   licensed massage therapist … may not be reimbursed for medical benefits under this section.”)



                                                    30
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 31 of 406



          120.    The No-Fault Law was amended to prohibit PIP reimbursement for massage or to

   massage therapists in response to widespread PIP fraud involving massage services and massage

   therapists. See, e.g., Florida House of Representatives Staff Analysis for House Bill 119 (amending

   the No-Fault Law), noting that “PIP fraud remains rampant”, and citing dramatic increases in PIP

   claims for massage therapy as a significant part of the problem.

          121.    Pursuant to Fla. Stat. § 486.028, massage therapists may not practice physical

   therapy, or hold themselves out as being able to practice physical therapy, unless they have an

   actual license to practice physical therapy, as opposed to massage therapy.

   H.     No-Fault Reimbursement and Registered Chiropractic Assistants

          122.    Pursuant to Fla. Stat. § 460.4166(1), a registered chiropractic assistant “means a

   professional, multiskilled person dedicated to assisting in all aspects of chiropractic medicine

   practice under the direct supervision and responsibility of a chiropractic physician or certified

   chiropractic physician’s assistant.” See Fla. Stat. § 460.4166(1).

          123.    Thus, a registered chiropractic assistant may, provided that they are working under

   the direct supervision and responsibility of a licensed chiropractor or certified chiropractic

   physician’s assistant, assist with patient examinations or treatments other than manipulations or

   adjustments. See Fla. Stat. § 460.4166(2).

          124.    Pursuant to Fla. Stat. § 460.403(7), “‘direct supervision’ means responsible

   supervision and control, with the licensed chiropractic physician assuming legal liability for the

   services rendered by a registered chiropractic assistant … [e]xcept in cases of emergency, direct

   supervision shall require the physical presence of the licensed chiropractic physician for

   consultation and direction of the actions of the registered chiropractic assistant”. See Fla. Stat. §

   460.403(7).



                                                    31
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 32 of 406



           125.    Similarly, the Florida Board of Chiropractic Medicine has promulgated various

   rules regarding the supervision of registered chiropractic assistants. Among other things, these

   rules state:

           (i)     “‘[d]irect supervision’ means responsible supervision and requires, except in case
                   of an emergency, the physical presence of the licensed chiropractic physician on
                   the premises for consultation and direction. Registered chiropractic assistants shall
                   only perform clinical procedures under direct supervision.”

           (ii)    “[t]he direct supervision of a registered chiropractic assistant shall mean that the
                   assistant will be under the direction of a chiropractor or a licensed certified
                   chiropractic physician’s assistant who is physically located on the premises at all
                   times while a registered chiropractic assistant is performing assigned duties that
                   involve patient care management or treatment.”

   See F.A.C. Rule 64B2-18.001(8); F.A.C. Rule 64B2-18.0075.

   I.      No-Fault Billing and No-Fault Reimbursement

           126.    Pursuant to the No-Fault Law, insurers such as GEICO are not required to pay PIP

   Benefits:

           (i)     for any service or treatment that was not lawful at the time rendered;

           (ii)    to any person who knowingly submits a false or misleading statement relating to
                   the claim or charges;

           (iii)   for any treatment or service that is upcoded; or

           (iv)    with respect to a bill or statement that does not substantially meet the billing
                   requirements set forth in the No-Fault Law.

   See Fla. Stat. § 627.736.

           127.    The No-Fault Law’s billing requirements provide – among other things – that all

   PIP billing must, to the extent applicable, comply with the instructions promulgated by the Centers

   for Medicare & Medicaid Services for the completion of HCFA-1500 forms, as well as the

   guidelines promulgated by the American Medical Association (“AMA”) in connection with the

   use of current procedural terminology (“CPT”) codes. See Fla. Stat. § 627.736.

                                                    32
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 33 of 406



   II.    Defendants’ Fraudulent Scheme

          128.    Since at least 2013, and continuing through the present day, the Defendants

   masterminded and implemented a fraudulent scheme in which they billed GEICO millions of

   dollars, or caused GEICO to be billed millions of dollars, for medically unnecessary, illusory, and

   otherwise non-reimbursable services.

   A.     The Violations of the Clinic Act

          129.    Although CEDA Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami, and

   Springs Crossing purported to be exempt from the Clinic Act’s health care clinic licensure

   requirements, CEDA Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami, and Springs

   Crossing operated without valid exemptions and, as a result, operated as unlicensed health care

   clinics in violation of the Clinic Act.

          130.    In particular, Cereceda failed to supervise CEDA Downtown, CEDA Kendall,

   CEDA Hialeah, CEDA Miami, and Springs Crossing’s business activities or ensure compliance

   with all applicable federal and state laws as required by the Clinic Act and, as a result, CEDA

   Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami, and Springs Crossing did not qualify

   for any exemption from the Clinic Act’s health care clinic licensure requirements. See Fla. Stat. §

   400.9905(4)(g).

          131.    What is more, CEDA Cutler Bay also operated as an unlicensed health care clinic

   in violation of the Clinic Act.

   1.     The Fraudulent Operation of CEDA Downtown Without Supervision by Cereceda

          132.    Cereceda never legitimately supervised the business activities of CEDA

   Downtown, inasmuch as Cereceda never conducted reviews of the billing or treatment records




                                                   33
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 34 of 406



   from CEDA Downtown to ensure that the billing was not fraudulent or unlawful, and never even

   made any attempt to discover the unlawful charges submitted through CEDA Downtown.

          133.    Indeed, given the fraudulent treatment and billing protocol described below – which

   was pervasive across all of the billing submitted to GEICO through CEDA Downtown, CEDA

   Kendall, CEDA Hialeah, CEDA Miami, CEDA Cutler Bay, and Springs Crossing – there is simply

   no way that Cereceda could have legitimately supervised the business activities of those clinics to

   ensure that the billing was not fraudulent or ensure compliance with all applicable federal and state

   laws as required by the Clinic Act.

          134.    Had Cereceda legitimately supervised the business activities of CEDA Downtown,

   Cereceda would have noted that CEDA Downtown was operating in violation of the Self-Referral

   Act.

          135.    Had Cereceda legitimately supervised the business activities of CEDA Downtown,

   Cereceda would have ensured that CEDA Downtown’s employees possessed the appropriate

   licenses to perform their jobs without supervision, or were appropriately supervised.

          136.    In fact, Cereceda could not legitimately have supervised CEDA Downtown’s

   business activities, because CEDA Downtown provided health care services that were beyond the

   scope of Cereceda’s chiropractic license.

          137.    As set forth above, Cereceda is a chiropractor. Cereceda is not, and has never been,

   licensed as a medical doctor.

          138.    Florida law defines the scope of chiropractic medicine – in pertinent – part as

   follows:

          Chiropractic physicians may adjust, manipulate, or treat the human body by manual,
          mechanical, electrical, or natural methods; by the use of physical means or physiotherapy,
          including light, heat, water, or exercise; by the use of acupuncture; or by the administration
          of foods, food concentrates, food extracts, and items for which a prescription is not required

                                                    34
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 35 of 406



          and may apply first aid and hygiene, but chiropractic physicians are expressly prohibited
          from prescribing or administering to any person any legend drug except as authorized under
          subparagraph 2., from performing any surgery except as stated herein, or from practicing
          obstetrics.

   See Fla. Stat. § 460.403(9)(c)(1)(emphasis added).

          139.    The terms “legend drug” or “prescription drug” mean drugs which are required by

   federal or state law to be dispensed only on a prescription. See Fla. Stat. § 465.003(8).

          140.    As a chiropractor, rather than a medical doctor, Cereceda was not qualified by

   training, education, or licensure, to supervise the prescription of medication to Insureds.

          141.    Even so, and in keeping with the fact that Cereceda could not legitimately have

   supervised the business activities of CEDA Downtown, CEDA Downtown purported to provide

   services – such as the prescription of medications – that were beyond the scope of Cereceda’s

   chiropractic license.

          142.    For example:

          (i)     On or about May 27, 2014, CEDA Downtown, Cereceda, and Crespo-Smith billed
                  GEICO for an initial examination that Crespo-Smith purportedly provided to an
                  Insured named LM, and submitted an examination report to GEICO which
                  indicated that “[t]he patient was prescribed Mobic 15 mg and Flexeril 5 mg to be
                  taken as directed.”

          (ii)    On or about June 10, 2014, CEDA Downtown, Cereceda, and Crespo-Smith billed
                  GEICO for an initial examination that Crespo-Smith purportedly provided to an
                  Insured named VC, and submitted an examination report to GEICO which indicated
                  that “[t]he patient was prescribed Mobic 15 mg to be taken as directed.”

          (iii)   On or about September 16, 2014, CEDA Downtown, Cereceda, and Crespo-Smith
                  billed GEICO for an initial examination that Crespo-Smith purportedly provided to
                  an Insured named SC, and submitted an examination report to GEICO which
                  indicated that “[t]he patient was prescribed Mobic 15 mg to be taken as directed.”

          (iv)    On or about December 16, 2014, CEDA Downtown, Cereceda, and Crespo-Smith
                  billed GEICO for an initial examination that Crespo-Smith purportedly provided to
                  an Insured named JD, and submitted an examination report to GEICO which
                  indicated that “[t]he patient was prescribed Flexeril 5 mg and Motrin 800 mg to be
                  taken as directed.”

                                                    35
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 36 of 406




          (v)     On or about December 6, 2016, CEDA Downtown, Cereceda, and Crespo-Smith
                  billed GEICO for an initial examination that Crespo-Smith purportedly provided to
                  an Insured named LM, and submitted an examination report to GEICO which
                  indicated that “[t]he patient was prescribed Mobic 15 mg and Flexeril 5 mg to be
                  taken as directed.”

          143.    These are only representative examples. In the claims identified in Exhibit “1”,

   Crespo-Smith routinely prescribed medication to Insureds at CEDA Downtown, which was a

   service that was beyond the scope of Cereceda’s chiropractic license, thereby making it impossible

   for Cereceda to legitimately supervise CEDA Downtown’s business activities.

          144.    What is more, and as set forth below, CEDA Downtown, Cereceda, and Pabon

   subjected many Insureds to pain management injections, including, but not limited to,

   arthrocentesis injections, epidural injections, and facet injections, despite the fact that the

   administration of pain management injections was beyond the scope of Cereceda’s license and

   constituted business activities that Cereceda could not supervise.

          145.    Accordingly, CEDA Downtown never qualified for the exemption from licensure

   as a “health care clinic” set forth in Section 400.9905(4)(g). Nor did CEDA Downtown have a

   medical director as required for a health care clinic without an exemption. As a result, CEDA

   Downtown operated – at all relevant times – in violation of the Clinic Act.

   2.     The Fraudulent Operation of CEDA Kendall Without Supervision by Cereceda

          146.    Cereceda also never legitimately supervised the business activities of CEDA

   Kendall, inasmuch as Cereceda never conducted reviews of the billing or treatment records from

   CEDA Kendall to ensure that the billing was not fraudulent or unlawful, and never even made any

   attempt to discover the unlawful charges submitted through CEDA Kendall.

          147.    Indeed, given the fraudulent treatment and billing protocol described below – which

   was pervasive across all of the billing submitted to GEICO through CEDA Downtown, CEDA

                                                   36
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 37 of 406



   Kendall, CEDA Hialeah, CEDA Miami, CEDA Cutler Bay, and Springs Crossing – there is simply

   no way that Cereceda could have legitimately supervised the business activities of those clinics to

   ensure that the billing was not fraudulent or ensure compliance with all applicable federal and state

   laws as required by the Clinic Act.

          148.    Had Cereceda legitimately supervised the business activities of CEDA Kendall,

   Cereceda would have noted that CEDA Kendall was operating in violation of the Self-Referral

   Act.

          149.    Had Cereceda legitimately supervised the business activities of CEDA Kendall,

   Cereceda would have ensured that CEDA Kendall’s employees possessed the appropriate licenses

   to perform their jobs or were appropriately supervised.

          150.    Had Cereceda legitimately supervised the business activities of CEDA Kendall,

   Cereceda would have noted that CEDA Kendall and its associates performed health care services

   beyond the scope of Cereceda’s chiropractic license in violation of the Clinic Act.

          151.    As set forth above, Cereceda is a chiropractor. Cereceda is not, and has never been,

   licensed as a medical doctor.

          152.    Florida law defines the scope of chiropractic medicine – in pertinent – part as

   follows:

          Chiropractic physicians may adjust, manipulate, or treat the human body by manual,
          mechanical, electrical, or natural methods; by the use of physical means or physiotherapy,
          including light, heat, water, or exercise; by the use of acupuncture; or by the administration
          of foods, food concentrates, food extracts, and items for which a prescription is not required
          and may apply first aid and hygiene, but chiropractic physicians are expressly prohibited
          from prescribing or administering to any person any legend drug except as authorized under
          subparagraph 2., from performing any surgery except as stated herein, or from practicing
          obstetrics.

   See Fla. Stat. § 460.403(9)(c)(1)(emphasis added).




                                                    37
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 38 of 406



          153.    The terms “legend drug” or “prescription drug” mean drugs which are required by

   federal or state law to be dispensed only on a prescription. See Fla. Stat. § 465.003(8).

          154.    Even so, and in keeping with the fact that Cereceda never legitimately supervised

   the business activities of CEDA Kendall, CEDA Kendall purported to provide services – such as

   the prescription of medications – that were beyond the scope of Cereceda’s chiropractic license.

          155.    For example:

          (i)     On or about April 30, 2014, CEDA Kendall, Cereceda, and Crespo-Smith billed
                  GEICO for an initial examination that Crespo-Smith purportedly provided to an
                  Insured named SS, and submitted an examination report to GEICO which indicated
                  that “[t]he patient was prescribed Motrin 800 mg to be taken as directed.”

          (ii)    On or about December 3, 2014, CEDA Kendall, Cereceda, and Crespo-Smith billed
                  GEICO for an initial examination that Crespo-Smith purportedly provided to an
                  Insured named SL, and submitted an examination report to GEICO which indicated
                  that “[t]he patient was prescribed Mobic 15 mg and Relafen 500 mg to be taken as
                  directed.”

          (iii)   On or about March 18, 2015, CEDA Kendall, Cereceda, and Crespo-Smith billed
                  GEICO for an initial examination that Crespo-Smith purportedly provided to an
                  Insured named RH, and submitted an examination report to GEICO which indicated
                  that “[t]he patient was prescribed Flexeril 5 mg to be taken as directed.”

          (iv)    On or about April 12, 2017, CEDA Kendall, Cereceda, and Crespo-Smith billed
                  GEICO for an initial examination that Crespo-Smith purportedly provided to an
                  Insured named LR, and submitted an examination report to GEICO which indicated
                  that “[t]he patient was prescribed Flexeril 5 mg to be taken as directed.”

          (v)     On or about May 10, 2017, CEDA Kendall, Cereceda, and Crespo-Smith billed
                  GEICO for an initial examination that Crespo-Smith purportedly provided to an
                  Insured named RT, and submitted an examination report to GEICO which indicated
                  that “[t]he patient was prescribed Motrin 800 mg to be taken as directed.”

          156.    These are only representative examples. In the claims identified in Exhibit “2”,

   Crespo-Smith routinely prescribed medication to Insureds at CEDA Kendall, which was a service

   that was beyond the scope of Cereceda’s chiropractic license, thereby making it impossible for

   Cereceda to legitimately supervise CEDA Kendall’s business activities.



                                                    38
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 39 of 406



          157.    What is more, and as set forth below, CEDA Kendall, Cereceda, Crespo-Smith, and

   Moya subjected many Insureds to pain management injections, including, but not limited to,

   arthrocentesis injections and facet injections, despite the fact that the administration of pain

   management injections was beyond the scope of Cereceda’s license and constituted business

   activities that Cereceda could not supervise.

          158.    Accordingly, CEDA Kendall never qualified for the exemption from licensure as a

   “health care clinic” set forth in Section 400.9905(4)(g). Nor did CEDA Kendall have a medical

   director as required for a health care clinic without an exemption. As a result, CEDA Kendall

   operated – at all relevant times – in violation of the Clinic Act.

   3.     The Fraudulent Operation of CEDA Hialeah Without Supervision by Cereceda

          159.    What is more, Cereceda never legitimately supervised the business activities of

   CEDA Hialeah, inasmuch as Cereceda never conducted reviews of the billing or treatment records

   from CEDA Hialeah to ensure that the billing was not fraudulent or unlawful, and never even made

   any attempt to discover the unlawful charges submitted through CEDA Hialeah.

          160.    Indeed, given the fraudulent treatment and billing protocol described below – which

   was pervasive across all of the billing submitted to GEICO through CEDA Downtown, CEDA

   Kendall, CEDA Hialeah, CEDA Miami, CEDA Cutler Bay, and Springs Crossing – there is simply

   no way that Cereceda could have legitimately supervised the business activities of those clinics to

   ensure that the billing was not fraudulent or ensure compliance with all applicable federal and state

   laws as required by the Clinic Act.

          161.    Had Cereceda legitimately supervised the business activities of CEDA Hialeah,

   Cereceda would have noted that CEDA Hialeah was operating in violation of the Self-Referral

   Act.



                                                     39
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 40 of 406



          162.    Had Cereceda legitimately supervised the business activities of CEDA Hialeah,

   Cereceda would have ensured that CEDA Hialeah’s employees possessed the appropriate licenses

   to perform their jobs or were appropriately supervised.

          163.    Had Cereceda legitimately supervised the business activities of CEDA Hialeah,

   Cereceda would have noted that CEDA Hialeah and its associates performed health care services

   beyond the scope of Cereceda’s chiropractic license in violation of the Clinic Act.

          164.    As set forth above, Cereceda is a chiropractor. Cereceda is not, and has never been,

   licensed as a medical doctor.

          165.    Florida law defines the scope of chiropractic medicine – in pertinent – part as

   follows:

          Chiropractic physicians may adjust, manipulate, or treat the human body by manual,
          mechanical, electrical, or natural methods; by the use of physical means or physiotherapy,
          including light, heat, water, or exercise; by the use of acupuncture; or by the administration
          of foods, food concentrates, food extracts, and items for which a prescription is not required
          and may apply first aid and hygiene, but chiropractic physicians are expressly prohibited
          from prescribing or administering to any person any legend drug except as authorized under
          subparagraph 2., from performing any surgery except as stated herein, or from practicing
          obstetrics.

   See Fla. Stat. § 460.403(9)(c)(1)(emphasis added).

          166.    The terms “legend drug” or “prescription drug” mean drugs which are required by

   federal or state law to be dispensed only on a prescription. See Fla. Stat. § 465.003(8).

          167.    Even so, and in keeping with the fact that Cereceda never legitimately supervised

   the business activities of CEDA Hialeah, CEDA Hialeah purported to provide services – such as

   the prescription of medications – that were beyond the scope of Cereceda’s chiropractic license.

          168.    For example:

          (i)     On or about May 29, 2014, CEDA Hialeah, Cereceda, and Crespo-Smith billed
                  GEICO for an initial examination that Crespo-Smith purportedly provided to an



                                                    40
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 41 of 406



                  Insured named OT, and submitted an examination report to GEICO which indicated
                  that “[t]he patient was prescribed Mobic 15 mg to be taken as directed.”

          (ii)    On or about July 10, 2014, CEDA Hialeah, Cereceda, and Crespo-Smith billed
                  GEICO for an initial examination that Crespo-Smith purportedly provided to an
                  Insured named SY, and submitted an examination report to GEICO which indicated
                  that “[t]he patient was prescribed Motrin 800 mg to be taken as directed.”

          (iii)   On or about February 12, 2015, CEDA Hialeah, Cereceda, and Crespo-Smith billed
                  GEICO for an initial examination that Crespo-Smith purportedly provided to an
                  Insured named LF, and submitted an examination report to GEICO which indicated
                  that “[t]he patient was prescribed Omeprazole 20 mg, Flexeril 5 mg and Tramadol
                  HCL 50 mg to be taken as directed.”

          (iv)    On or about June 11, 2015, CEDA Hialeah, Cereceda, and Crespo-Smith billed
                  GEICO for an initial examination that Crespo-Smith purportedly provided to an
                  Insured named AA, and submitted an examination report to GEICO which
                  indicated that “[t]he patient was prescribed Motrin 800 mg and Cipro 500 mg for
                  possible urinary tract infection to be taken as directed.”

          (v)     On or about December 10, 2015, CEDA Hialeah, Cereceda, and Crespo-Smith
                  billed GEICO for an initial examination that Crespo-Smith purportedly provided to
                  an Insured named AT, and submitted an examination report to GEICO which
                  indicated that “[t]he patient was prescribed Medrol Dose Pack, Mobic 15 mg,
                  Flexeril 5 mg and Valium 10 mg (prior to MRI) to be taken as directed.”

          169.    These are only representative examples. In the claims identified in Exhibit “3”,

   Crespo-Smith routinely prescribed medication to Insureds at CEDA Hialeah, which was a service

   that was beyond the scope of Cereceda’s chiropractic license, thereby making it impossible for

   Cereceda to legitimately supervise CEDA Hialeah’s business activities.

          170.    What is more, and as set forth below, CEDA Hialeah, Cereceda, and Pabon

   subjected Insureds to pain management injections, including, but not limited to, facet injections,

   despite the fact that the administration of pain management injections was beyond the scope of

   Cereceda’s license and constituted business activities that Cereceda could not supervise.

          171.    Accordingly, CEDA Hialeah never qualified for the exemption from licensure as a

   “health care clinic” set forth in Section 400.9905(4)(g). Nor did CEDA Hialeah have a medical



                                                  41
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 42 of 406



   director as required for a health care clinic without an exemption. As a result, CEDA Hialeah

   operated – at all relevant times – in violation of the Clinic Act.

   4.     The Fraudulent Operation of CEDA Miami Without Supervision by Cereceda

          172.    Moreover, Cereceda never legitimately supervised the business activities of CEDA

   Miami, inasmuch as Cereceda never conducted reviews of the billing or treatment records from

   CEDA Miami to ensure that the billing was not fraudulent or unlawful, and never even made any

   attempt to discover the unlawful charges submitted through CEDA Miami.

          173.    Indeed, given the fraudulent treatment and billing protocol described below – which

   was pervasive across all of the billing submitted to GEICO through CEDA Downtown, CEDA

   Kendall, CEDA Hialeah, CEDA Miami, CEDA Cutler Bay, and Springs Crossing – there is simply

   no way that Cereceda could have legitimately supervised the business activities of those clinics to

   ensure that the billing was not fraudulent or ensure compliance with all applicable federal and state

   laws as required by the Clinic Act.

          174.    Had Cereceda legitimately supervised the business activities of CEDA Miami,

   Cereceda would have noted that CEDA Miami was operating in violation of the Self-Referral Act.

          175.    Had Cereceda legitimately supervised the business activities of CEDA Miami,

   Cereceda would have ensured that CEDA Miami’s employees possessed the appropriate licenses

   to perform their jobs or were appropriately supervised.

          176.    Had Cereceda legitimately supervised the business activities of CEDA Miami,

   Cereceda would have noted that CEDA Miami and its associates performed health care services

   beyond the scope of Cereceda’s chiropractic license in violation of the Clinic Act.

          177.    As set forth above, Cereceda is a chiropractor. Cereceda is not, and has never been,

   licensed as a medical doctor.



                                                     42
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 43 of 406



          178.    Florida law defines the scope of chiropractic medicine – in pertinent – part as

   follows:

          Chiropractic physicians may adjust, manipulate, or treat the human body by manual,
          mechanical, electrical, or natural methods; by the use of physical means or physiotherapy,
          including light, heat, water, or exercise; by the use of acupuncture; or by the administration
          of foods, food concentrates, food extracts, and items for which a prescription is not required
          and may apply first aid and hygiene, but chiropractic physicians are expressly prohibited
          from prescribing or administering to any person any legend drug except as authorized under
          subparagraph 2., from performing any surgery except as stated herein, or from practicing
          obstetrics.

   See Fla. Stat. § 460.403(9)(c)(1)(emphasis added).

          179.    The terms “legend drug” or “prescription drug” mean drugs which are required by

   federal or state law to be dispensed only on a prescription. See Fla. Stat. § 465.003(8).

          180.    Even so, and in keeping with the fact that Cereceda never legitimately supervised

   the business activities of CEDA Miami, CEDA Miami purported to provide services – such as the

   prescription of medications – that were beyond the scope of Cereceda’s chiropractic license.

          181.    For example:

          (i)     On or about July 21, 2014, CEDA Miami, Cereceda, and Crespo-Smith billed
                  GEICO for an initial examination that Crespo-Smith purportedly provided to an
                  Insured named LH, and submitted an examination report to GEICO which indicated
                  that “[t]he patient was prescribed Motrin 800 mg to be taken as directed.”

          (ii)    On or about September 8, 2014, CEDA Miami, Cereceda, and Crespo-Smith billed
                  GEICO for an initial examination that Crespo-Smith purportedly provided to an
                  Insured named TR, and submitted an examination report to GEICO which indicated
                  that “[t]he patient was prescribed Flexeril 5 mg and Motrin 800 mg to be taken as
                  directed.”

          (iii)   On or about July 19, 2016, CEDA Miami, Cereceda, and Crespo-Smith billed
                  GEICO for an initial examination that Crespo-Smith purportedly provided to an
                  Insured named TA, and submitted an examination report to GEICO which indicated
                  that “[t]he patient was prescribed Ibuprofen 800 mg and Flexeril 10 mg to be taken
                  as directed.”

          (iv)    On or about September 12, 2016, CEDA Miami, Cereceda, and Crespo-Smith
                  billed GEICO for an initial examination that Crespo-Smith purportedly provided to

                                                    43
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 44 of 406



                   an Insured named AG, and submitted an examination report to GEICO which
                   indicated that “[t]he patient was prescribed Mobic 15 mg to be taken as directed.”

           (v)     On or about August 25, 2017, CEDA Miami, Cereceda, and Crespo-Smith billed
                   GEICO for an initial examination that Crespo-Smith purportedly provided to an
                   Insured named MH, and submitted an examination report to GEICO which
                   indicated that “[t]he patient was prescribed Ibuprofen 800 mg to be taken as
                   directed.”

           182.    These are only representative examples. In the claims identified in Exhibit “4”,

   Crespo-Smith routinely prescribed medication to Insureds at CEDA Miami, which was a service

   that was beyond the scope of Cereceda’s chiropractic license, thereby making it impossible for

   Cereceda to legitimately supervise CEDA Miami’s business activities.

           183.    What is more, and as set forth below, CEDA Miami, Cereceda, Crespo-Smith,

   Javech, and Moya subjected many Insureds to pain management injections, including, but not

   limited to, tendon injections, trigger point injections, arthrocentesis injections, epidural injections,

   and facet injections, despite the fact that the administration of pain management injections was

   beyond the scope of Cereceda’s license and constituted business activities that Cereceda could not

   supervise.

           184.    Accordingly, CEDA Miami never qualified for the exemption from licensure as a

   “health care clinic” set forth in Section 400.9905(4)(g). Nor did CEDA Miami have a medical

   director as required for a health care clinic without an exemption. As a result, CEDA Miami

   operated – at all relevant times – in violation of the Clinic Act.

   5.      The Fraudulent Operation of Springs Crossing Without Supervision by Cereceda

           185.    Furthermore, Cereceda never legitimately supervised the business activities of

   Springs Crossing, inasmuch as Cereceda never conducted reviews of the billing or treatment

   records from Springs Crossing to ensure that the billing was not fraudulent or unlawful, and never

   even made any attempt to discover the unlawful charges submitted through Springs Crossing.

                                                     44
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 45 of 406



          186.     Had Cereceda legitimately supervised the business activities of Springs Crossing,

   Cereceda would have noted that Springs Crossing was operating in pervasive violation of the Self-

   Referral Act.

          187.     Accordingly, Springs Crossing never qualified for the exemption from licensure as

   a “health care clinic” set forth in Section 400.9905(4)(g). Nor did Springs Crossing have a medical

   director as required for a health care clinic without an exemption. As a result, Springs Crossing

   operated – at all relevant times – in violation of the Clinic Act.

   6.     The Fraudulent Operation of CEDA Cutler Bay

          188.     CEDA Cutler Bay was incorporated in Florida on or about June 11, 2015, had

   Cereceda as its owner, was used as a vehicle to submit fraudulent no-fault insurance billing to

   GEICO and other insurers.

          189.     As set forth above, the Clinic Act defines “clinic” to mean “an entity where health

   care services are provided to individuals and which tenders charges for reimbursement for such

   services, including a mobile clinic and a portable equipment provider.” See Fla. Stat. § 400.9905.

          190.     What is more, and as set forth above, subject to certain limited exceptions, a license

   issued by the Agency for Health Care Administration is required in order to operate a clinic in

   Florida. See Fla. Stat. § 400.991(1)(a).

          191.     At all relevant times, CEDA Cutler Bay operated as a health care clinic without a

   license from the Agency for Health Care Administration and without an exemption from the

   licensure requirements of the Clinic Act. For example, the website for the Agency for Health Care

   Administration contains no record of CEDA Cutler Bay, and no record of CEDA Cutler Bay ever

   obtaining a clinic license or an exemption.




                                                     45
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 46 of 406



          192.       Accordingly, CEDA Cutler Bay operated – at all relevant times – in violation of

   the Clinic Act.

   B.     The Violations of the Chiropractor Advertising Laws

          193.       As set forth above, the Chiropractor Advertising Laws prohibit chiropractors from

   – among other things – advertising “under a name other than one’s own”, engaging in “[f]alse,

   deceptive, or misleading advertising”, disseminating or causing the dissemination of any

   advertisement or advertising which is in any way fraudulent, false, deceptive or misleading, and

   soliciting patients, either personally or through an agent, unless such solicitation falls within a

   category of solicitations approved by the Florida Board of Chiropractic Medicine.

          194.       “388-CEDA” is a fictitious business name owned by and registered to CEDA

   Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami, and CEDA Cutler Bay.

          195.       As set forth above, Cereceda – who is a chiropractor – is the owner of CEDA

   Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami, and CEDA Cutler Bay.

          196.       Cereceda, CEDA Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami, and

   CEDA Cutler Bay violated the Chiropractor Advertising Laws by advertising under a name other

   than Cereceda’s own.

          197.       For example, the website for 388-CEDA – which Cereceda used to advertise for

   CEDA Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami, and CEDA Cutler Bay – failed

   to disclose anywhere that 388-CEDA was owned by Cereceda or by CEDA Downtown, CEDA

   Kendall, CEDA Hialeah, CEDA Miami, and CEDA Cutler Bay. Nor did the website for 388-

   CEDA disclose that it was an advertisement for Cereceda or CEDA Downtown, CEDA Kendall,

   CEDA Hialeah, CEDA Miami, and CEDA Cutler Bay.

          198.       What is more, Cereceda, CEDA Downtown, CEDA Kendall, CEDA Hialeah,



                                                    46
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 47 of 406



   CEDA Miami, and CEDA Cutler Bay violated the Chiropractor Advertising Laws by engaging in

   false, deceptive, and misleading advertising.

            199.   Pursuant to the Chiropractor Advertising Laws, chiropractor advertising is deemed

   to be fraudulent, false, deceptive, or misleading if – among other things – it “[c]onveys the

   impression that the chiropractor or chiropractors, disseminating the advertising or referred to

   therein, possess qualifications, skills, or other attributes which are superior to other chiropractors,

   other than a simple listing of earned professional post-doctoral or other professional

   achievements.” See F.A.C. Rule 64B2-15.001(2)(e).

            200.   Nonetheless, Cereceda, CEDA Downtown, CEDA Kendall, CEDA Hialeah, CEDA

   Miami, and CEDA Cutler Bay used the 388-CEDA website to falsely represent that they could

   strengthen claims with insurance companies and that “upon request” they had the ability to connect

   callers with “experienced trial attorneys”. For example, the 388-CEDA website represented that

   “INSURANCE COMPANIES CAN DENY WEAK CLAIMS … [t]hey can go to great lengths to

   find ways not to pay weak claims. You need someone on your side to help you strengthen your

   claim … STRENGTHEN YOUR CLAIM QUICKLY … [t]he sooner you call, the more we can

   help. We work with you to effectively assess and address your injuries, which helps strengthen

   your claim. Call from the ambulance, ER department, or scene.”

            201.   Similarly, the 388-CEDA website represented that “[a]s your advocate, we provide

   … [t]he right diagnostics … [e]xtensive care, including MRIs and orthopedic surgery …

   [d]ocumentation on what improves…and what doesn’t …. [p]hysical proof, which can help your

   case.”

            202.   What is more, the 388-CEDA website represented that “[n]ot every lawyer is cut

   out for the courtroom. We work with aggressive attorneys and trial lawyers whose additional



                                                     47
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 48 of 406



   experience may result in higher compensation.”

          203.    Along similar lines, the 388-CEDA website represented that “WE CAN HELP

   MOVE YOUR CASE FULL SPEED AHEAD.”

          204.    In the claims identified in Exhibits “1” – “5”, CEDA Downtown, CEDA Kendall,

   CEDA Hialeah, CEDA Miami, CEDA Cutler Bay, and Cereceda routinely misrepresented their

   eligibility to collect PIP Benefits in the first instance. In fact, they never were never eligible to

   collect PIP Benefits, inasmuch as they operated in pervasive violation of the Chiropractor

   Advertising Laws.

   C.     The Violations of the Self-Referral Act

   1.     The Illegal Self-Referrals from CEDA Downtown to Springs Crossing for Diagnostic
          Imaging Services

          205.    As set forth above, the Self-Referral Act prohibits any health care provider from

   referring patients for certain designated health care services to any entity in which the health care

   provider is an investor or has an investment interest. See Fla. Stat. § 456.053.

          206.    What is more, and as set forth above, pursuant to the Self-Referral Act, clinics and

   other health care providers may not submit any claim for payment to any insurer for services

   rendered pursuant to an unlawful self-referral. See Fla. Stat. § 456.053(5)(c).

          207.    In addition, clinics and other health care providers that collect payments for services

   rendered pursuant to unlawful self-referrals must “refund such amount[s] on a timely basis”. See

   Fla. Stat. § 456.053(5)(d).

          208.    In the context of the Self-Referral Act, Cereceda – as a licensed chiropractor – was

   a “health care provider”.

          209.    In the context of the Self-Referral Act, the putative diagnostic imaging services that

   Springs Crossing purported to provide were “designated health care services”.

                                                    48
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 49 of 406



          210.    In the context of the Self-Referral Act, Cereceda – who was the owner and

   managing member of Springs Crossing – was both an investor in and had an investment interest

   in Springs Crossing.

          211.    As a result, Cereceda could not lawfully self-refer Insureds from CEDA Downtown

   to Springs Crossing for designated health care services such as the diagnostic imaging services

   that Springs Crossing purported to provide.

          212.    Nor could Cereceda lawfully cause any other health care providers working at

   CEDA Downtown to refer Insureds to Springs Crossing for designated health care services such

   as the diagnostic imaging services that Springs Crossing purported to provide.

          213.    Even so, in the claims identified in Exhibit “1”, Canizares and Crespo-Smith – at

   Cereceda’s direction – routinely and unlawfully self-referred Insureds from CEDA Downtown to

   Springs Crossing for purported diagnostic imaging services.

          214.    What is more, in the claims identified in Exhibit “6”, Springs Crossing, Cereceda,

   and Alonso (collectively, the “Springs Crossing Defendants”) routinely falsely represented that

   the resulting diagnostic imaging services billed through Springs Crossing to GEICO were lawfully

   provided and reimbursable, when in fact they were provided – to the extent that they were provided

   at all – pursuant to the Defendants’ illegal self-referral scheme.

          215.    These types of self-referrals violated the Self-Referral Act because they amounted

   to direct referrals from CEDA Downtown (which Cereceda owned and controlled) to Springs

   Crossing (which Cereceda also owned and controlled).

          216.    For example:

          (i)     On or about October 18, 2016, Crespo-Smith – at Cereceda’s direction – self-
                  referred an Insured named CK from CEDA Downtown to Springs Crossing for
                  diagnostic imaging services. Though the referral violated the Self-Referral Act,
                  Springs Crossing, Cereceda, and Alonso nonetheless billed GEICO for diagnostic

                                                    49
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 50 of 406



                  imaging services they purported to provide to CK on November 11, 2016 at Springs
                  Crossing, and then failed to refund the resulting payments – at least $900.00 – on a
                  timely basis.

          (ii)    On or about August 16, 2017, Canizares – at Cereceda’s direction – self-referred
                  an Insured named SF from CEDA Downtown to Springs Crossing for diagnostic
                  imaging services. Then, on or about August 23, 2017, Crespo-Smith – at Cereceda’s
                  direction – self-referred SF from CEDA Downtown to Springs Crossing for
                  diagnostic imaging services. Though the referrals violated the Self-Referral Act,
                  Springs Crossing, Cereceda, and Alonso nonetheless billed GEICO for diagnostic
                  imaging services they purported to provide to SF on August 25, 2017 at Springs
                  Crossing, and then failed to refund the resulting payments – at least $2,200.00 – on
                  a timely basis.

          (iii)   On or about March 28, 2018, Canizares – at Cereceda’s direction – self-referred an
                  Insured named MH from CEDA Downtown to Springs Crossing for diagnostic
                  imaging services. Though the referral violated the Self-Referral Act, Springs
                  Crossing, Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging
                  services they purported to provide to MH on June 4, 2018 at Springs Crossing, and
                  then failed to refund the resulting payment – at least $1,900.00 – on a timely basis.

          (iv)    On or about May 16, 2018, Canizares – at Cereceda’s direction – self-referred an
                  Insured named KK from CEDA Downtown to Springs Crossing for diagnostic
                  imaging services. Though the referral violated the Self-Referral Act, Springs
                  Crossing, Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging
                  services they purported to provide to KK on June 9, 2018 at Springs Crossing, and
                  then failed to refund the resulting payments – at least $1,900.00 – on a timely basis.

          (v)     On or about June 7, 2018, Canizares – at Cereceda’s direction – self-referred an
                  Insured named MP from CEDA Downtown to Springs Crossing for diagnostic
                  imaging services. Though the referral violated the Self-Referral Act, Springs
                  Crossing, Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging
                  services they purported to provide to MP on June 23, 2018 at Springs Crossing, and
                  then failed to refund the resulting payments – at least $900.00 – on a timely basis.

          217.    These are only representative examples. In the claims identified in Exhibit “1”,

   Cereceda, Canizares, and Crespo-Smith routinely and unlawfully self-referred Insureds from

   CEDA Downtown to Springs Crossing for purported diagnostic imaging services.

          218.    What is more, in the claims identified Exhibit “6”, Springs Crossing, Cereceda, and

   Alonso routinely falsely represented that the diagnostic imaging services were lawfully provided




                                                   50
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 51 of 406



   and reimbursable, when in fact they were provided – to the extent that they were provided at all –

   pursuant to the Defendants’ illegal self-referral scheme.

   2.     The Illegal Self-Referrals from CEDA Kendall to Springs Crossing for Diagnostic
          Imaging Services

          219.    As set forth above, the Self-Referral Act prohibits any health care provider from

   referring patients for certain designated health care services to any entity in which the health care

   provider is an investor or has an investment interest. See Fla. Stat. § 456.053.

          220.    What is more, and as set forth above, pursuant to the Self-Referral Act, clinics and

   other health care providers may not submit any claim for payment to any insurer for services

   rendered pursuant to an unlawful self-referral. See Fla. Stat. § 456.053(5)(c).

          221.    In addition, clinics and other health care providers that collect payments for services

   rendered pursuant to unlawful self-referrals must “refund such amount[s] on a timely basis”. See

   Fla. Stat. § 456.053(5)(d).

          222.    In the context of the Self-Referral Act, Cereceda – as a licensed chiropractor – was

   a “health care provider”.

          223.    In the context of the Self-Referral Act, the putative diagnostic imaging services that

   Springs Crossing purported to provide were “designated health care services”.

          224.    In the context of the Self-Referral Act, Cereceda – who was an owner and managing

   member of Springs Crossing – was both an investor in and had an investment interest in Springs

   Crossing.

          225.    As a result, Cereceda could not lawfully self-refer Insureds to Springs Crossing for

   designated health care services such as the diagnostic imaging services that Springs Crossing

   purported to provide.

          226.    Nor could Cereceda lawfully cause any other health care providers working at

                                                    51
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 52 of 406



   CEDA Kendall to refer Insureds to Springs Crossing for designated health care services such as

   the diagnostic imaging services that Springs Crossing purported to provide.

          227.    Even so, in the claims identified in Exhibit “2”, Yoham – at Cereceda’s direction –

   routinely and unlawfully self-referred Insureds from CEDA Kendall to Springs Crossing for

   purported diagnostic imaging services.

          228.    What is more, in the claims identified in Exhibit “6”, Springs Crossing, Cereceda,

   and Alonso routinely falsely represented that the diagnostic imaging services billed through

   Springs Crossing to GEICO were lawfully provided and reimbursable, when in fact they were

   provided – to the extent that they were provided at all – pursuant to the Defendants’ illegal self-

   referral scheme.

          229.    These types of self-referrals violated the Self-Referral Act because they amounted

   to direct referrals from CEDA Kendall (which Cereceda owned and controlled) to Springs

   Crossing (which Cereceda also owned and controlled).

          230.    For example:

          (i)     On or about August 24, 2015, Yoham – at Cereceda’s direction – self-referred an
                  Insured named AA from CEDA Kendall to Springs Crossing for diagnostic imaging
                  services. Though the referral violated the Self-Referral Act, Springs Crossing,
                  Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                  they purported to provide to AA on September 8, 2015 at Springs Crossing, and
                  then failed to refund the resulting payments – at least $1,900.00 – on a timely basis.

          (ii)    On or about August 9, 2017, Yoham – at Cereceda’s direction – self-referred an
                  Insured named JM from CEDA Kendall to Springs Crossing for diagnostic imaging
                  services. Though the referral violated the Self-Referral Act, Springs Crossing,
                  Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                  they purported to provide to JM on September 18, 2017 at Springs Crossing, and
                  then failed to refund the resulting payments – at least $1,800.00 – on a timely basis.

          (iii)   On or about March 23, 2018, Yoham – at Cereceda’s direction – self-referred an
                  Insured named RM from CEDA Kendall to Springs Crossing for diagnostic
                  imaging services. Though the referral violated the Self-Referral Act, Springs
                  Crossing, Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging

                                                   52
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 53 of 406



                 services they purported to provide to RM on July 24, 2018 at Springs Crossing, and
                 then failed to refund the resulting payments – at least $1,900.00 – on a timely basis.

         (iv)    On or about May 21, 2018, Yoham – at Cereceda’s direction – self-referred an
                 Insured named EM from CEDA Kendall to Springs Crossing for diagnostic
                 imaging services. Though the referral violated the Self-Referral Act, Springs
                 Crossing, Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging
                 services they purported to provide to EM on May 29, 2018 at Springs Crossing, and
                 then failed to refund the resulting payments – at least $2,700.00 – on a timely basis.

         (v)     On or about May 21, 2018, Yoham – at Cereceda’s direction – self-referred an
                 Insured named GC from CEDA Kendall to Springs Crossing for diagnostic imaging
                 services. Though the referral violated the Self-Referral Act, Springs Crossing,
                 Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                 they purported to provide to GC on May 29, 2018 at Springs Crossing, and then
                 failed to refund the resulting payments – at least $2,800.00 – on a timely basis.

         (vi)    On or about May 22, 2018, Yoham – at Cereceda’s direction – self-referred an
                 Insured named GC from CEDA Kendall to Springs Crossing for diagnostic imaging
                 services. Though the referral violated the Self-Referral Act, Springs Crossing,
                 Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                 they purported to provide to GC on July 23, 2018 at Springs Crossing, and then
                 failed to refund the resulting payments – more than $1,600.00 – on a timely basis.

         (vii)   On or about May 31, 2018, Yoham – at Cereceda’s direction – self-referred an
                 Insured named CP from CEDA Kendall to Springs Crossing for diagnostic imaging
                 services. Though the referral violated the Self-Referral Act, Springs Crossing,
                 Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                 they purported to provide to CP on June 6, 2018 at Springs Crossing, and then failed
                 to refund the resulting payments – at least $900.00 – on a timely basis.

         (viii) On or about May 31, 2018, Yoham – at Cereceda’s direction – self-referred an
                Insured named KP from CEDA Kendall to Springs Crossing for diagnostic imaging
                services. Though the referral violated the Self-Referral Act, Springs Crossing,
                Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                they purported to provide to KP on June 6, 2018 at Springs Crossing, and then failed
                to refund the resulting payments – at least $1,800.00 – on a timely basis.

         (ix)    On or about June 1, 2018, Yoham – at Cereceda’s direction – self-referred an
                 Insured named AQ from CEDA Kendall to Springs Crossing for diagnostic imaging
                 services. Though the referral violated the Self-Referral Act, Springs Crossing,
                 Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                 they purported to provide to AQ on June 9, 2018 at Springs Crossing, and then
                 failed to refund the resulting payments – at least $1,800.00 – on a timely basis.




                                                  53
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 54 of 406



          231.    These are only representative examples. As set forth in the claims identified in

   Exhibit “2”, Cereceda and Yoham routinely and unlawfully self-referred Insureds from CEDA

   Kendall to Springs Crossing for purported diagnostic imaging services.

          232.    What is more, in the claims identified Exhibit “6”, Springs Crossing, Cereceda, and

   Alonso routinely falsely represented that the diagnostic imaging services were lawfully provided

   and reimbursable, when in fact they were provided – to the extent that they were provided at all –

   pursuant to the Defendants’ illegal self-referral scheme.

   3.     The Illegal Self-Referrals from CEDA Hialeah to Springs Crossing for Diagnostic
          Imaging Services

          233.    As set forth above, the Self-Referral Act prohibits any health care provider from

   referring patients for certain designated health care services to any entity in which the health care

   provider is an investor or has an investment interest. See Fla. Stat. § 456.053.

          234.    What is more, and as set forth above, pursuant to the Self-Referral Act, clinics and

   other health care providers may not submit any claim for payment to any insurer for services

   rendered pursuant to an unlawful self-referral. See Fla. Stat. § 456.053(5)(c).

          235.    In addition, clinics and other health care providers that collect payments for services

   rendered pursuant to unlawful self-referrals must “refund such amount[s] on a timely basis”. See

   Fla. Stat. § 456.053(5)(d).

          236.    In the context of the Self-Referral Act, Cereceda – as a licensed chiropractor – was

   a “health care provider”.

          237.    In the context of the Self-Referral Act, the putative diagnostic imaging services that

   Springs Crossing purported to provide were “designated health care services”.

          238.    In the context of the Self-Referral Act, Cereceda – who was an owner and managing

   member of Springs Crossing – was both an investor in and had an investment interest in Springs

                                                    54
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 55 of 406



   Crossing.

          239.    As a result, Cereceda could not lawfully self-refer Insureds to Springs Crossing for

   designated health care services such as the diagnostic imaging services that Springs Crossing

   purported to provide.

          240.    Nor could Cereceda lawfully cause any other health care providers working at

   CEDA Hialeah to refer Insureds to Springs Crossing for designated health care services such as

   the diagnostic imaging services that Springs Crossing purported to provide.

          241.    Even so, in the claims identified in Exhibit “3”, Fenelus, Fatato, and Ross – at

   Cereceda’s direction – routinely and unlawfully self-referred Insureds from CEDA Hialeah to

   Springs Crossing for purported diagnostic imaging services.

          242.    What is more, in the claims identified in Exhibit “6”, Springs Crossing, Cereceda,

   and Alonso routinely falsely represented that the diagnostic imaging services billed through

   Springs Crossing to GEICO were lawfully provided and reimbursable, when in fact they were

   provided – to the extent that they were provided at all – pursuant to the Defendants’ illegal self-

   referral scheme.

          243.    These types of self-referrals violated the Self-Referral Act because they amounted

   to direct referrals from CEDA Hialeah (which Cereceda owned and controlled) to Springs Crossing

   (which Cereceda also owned and controlled).

          244.    For example:

          (i)     On or about January 7, 2015, Fenelus – at Cereceda’s direction – self-referred an
                  Insured named LF from CEDA Hialeah to Springs Crossing for diagnostic imaging
                  services. Though the referral violated the Self-Referral Act, Springs Crossing,
                  Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                  they purported to provide to LF on January 21, 2015 and February 9, 2015 at
                  Springs Crossing, and then failed to refund the resulting payments – at least
                  $1,900.00, on a timely basis.



                                                   55
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 56 of 406



         (ii)    On or about January 22, 2015, Fenelus – at Cereceda’s direction – self-referred an
                 Insured named JZ from CEDA Hialeah to Springs Crossing for diagnostic imaging
                 services. Though the referral violated the Self-Referral Act, Springs Crossing,
                 Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                 they purported to provide to JZ on February 10, 2015 and March 26, 2015 at Springs
                 Crossing, and then failed to refund the resulting payments – at least $3,400.00, on
                 a timely basis.

         (iii)   On or about September 5, 2017, Fatato – at Cereceda’s direction – self-referred an
                 Insured named TR from CEDA Hialeah to Springs Crossing for diagnostic imaging
                 services. Though the referral violated the Self-Referral Act, Springs Crossing,
                 Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                 they purported to provide to TR on September 6, 2017 at Springs Crossing, and
                 then failed to refund the resulting payments – at least $1,800.00, on a timely basis.

         (iv)    On or about September 12, 2017, Fatato – at Cereceda’s direction – self-referred an
                 Insured named LV from CEDA Hialeah to Springs Crossing for diagnostic imaging
                 services. Though the referral violated the Self-Referral Act, Springs Crossing,
                 Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                 they purported to provide to LV on September 21, 2017 at Springs Crossing, and
                 then failed to refund the resulting payments – at least $1,900.00, on a timely basis.

         (v)     On or about February 20, 2018, Ross – at Cereceda’s direction – self-referred an
                 Insured named YN from CEDA Hialeah to Springs Crossing for diagnostic imaging
                 services. Though the referral violated the Self-Referral Act, Springs Crossing,
                 Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                 they purported to provide to YN on February 26, 2018 at Springs Crossing, and
                 then failed to refund the resulting payments – at least $2,800.00, on a timely basis.

         (vi)    On or about April 3, 2018, Ross – at Cereceda’s direction – self-referred an Insured
                 named SC from CEDA Hialeah to Springs Crossing for diagnostic imaging
                 services. Though the referral violated the Self-Referral Act, Springs Crossing,
                 Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                 they purported to provide to SC on April 9, 2018 at Springs Crossing, and then
                 failed to refund the resulting payments – at least $1,700.00, on a timely basis.

         (vii)   On or about April 30, 2018, Ross – at Cereceda’s direction – self-referred an
                 Insured named EV from CEDA Hialeah to Springs Crossing for diagnostic imaging
                 services. Though the referral violated the Self-Referral Act, Springs Crossing,
                 Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                 they purported to provide to EV on June 16, 2018 at Springs Crossing, and then
                 failed to refund the resulting payments – at least $1,800.00, on a timely basis.

         (viii) On or about April 30, 2018, Ross – at Cereceda’s direction – self-referred an
                Insured named LE from CEDA Hialeah to Springs Crossing for diagnostic imaging
                services. Though the referral violated the Self-Referral Act, Springs Crossing,

                                                  56
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 57 of 406



                  Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                  they purported to provide to LE on June 16, 2018 at Springs Crossing, and then
                  failed to refund the resulting payments – at least $1,900.00, on a timely basis.

          (ix)    On or about May 22, 2018, Ross – at Cereceda’s direction – self-referred an Insured
                  named JM from CEDA Hialeah to Springs Crossing for diagnostic imaging
                  services. Though the referral violated the Self-Referral Act, Springs Crossing,
                  Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                  they purported to provide to JM on June 4, 2018 at Springs Crossing, and then failed
                  to refund the resulting payments – at least $2,800.00, on a timely basis.

          245.    These are only representative examples. As set forth in the claims identified in

   Exhibit “3”, Cereceda, Fenelus, Fatato, and Ross routinely and unlawfully self-referred Insureds

   from CEDA Hialeah to Springs Crossing for purported diagnostic imaging services.

          246.    What is more, in the claims identified Exhibit “6”, Springs Crossing, Cereceda, and

   Alonso routinely falsely represented that the diagnostic imaging services were lawfully provided

   and reimbursable, when in fact they were provided – to the extent that they were provided at all –

   pursuant to the Defendants’ illegal self-referral scheme.

   4.     The Illegal Self-Referrals from CEDA Miami to Springs Crossing for Diagnostic
          Imaging Services

          247.    As set forth above, the Self-Referral Act prohibits any health care provider from

   referring patients for certain designated health care services to any entity in which the health care

   provider is an investor or has an investment interest. See Fla. Stat. § 456.053.

          248.    What is more, and as set forth above, pursuant to the Self-Referral Act, clinics and

   other health care providers may not submit any claim for payment to any insurer for services

   rendered pursuant to an unlawful self-referral. See Fla. Stat. § 456.053(5)(c).

          249.    In addition, clinics and other health care providers that collect payments for services

   rendered pursuant to unlawful self-referrals must “refund such amount[s] on a timely basis”. See

   Fla. Stat. § 456.053(5)(d).



                                                    57
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 58 of 406



          250.    In the context of the Self-Referral Act, Cereceda – as a licensed chiropractor – was

   a “health care provider”.

          251.    In the context of the Self-Referral Act, the putative diagnostic imaging services that

   Springs Crossing purported to provide were “designated health care services”.

          252.    In the context of the Self-Referral Act, Cereceda – who was an owner and managing

   member of Springs Crossing – was both an investor in and had an investment interest in Springs

   Crossing.

          253.    As a result, Cereceda could not lawfully self-refer Insureds to Springs Crossing for

   designated health care services such as the diagnostic imaging services that Springs Crossing

   purported to provide.

          254.    Nor could Cereceda lawfully cause any other health care providers working at

   CEDA Miami to refer Insureds to Springs Crossing for designated health care services such as the

   diagnostic imaging services that Springs Crossing purported to provide.

          255.    Even so, in the claims identified in Exhibit “4”, Habayeb, Javech, Moya, and

   Schulman – at Cereceda’s direction – routinely and unlawfully self-referred Insureds from CEDA

   Miami to Springs Crossing for purported diagnostic imaging services.

          256.    What is more, in the claims identified in Exhibit “6”, Springs Crossing, Cereceda,

   and Alonso routinely falsely represented that the diagnostic imaging services billed through

   Springs Crossing to GEICO were lawfully provided and reimbursable, when in fact they were

   provided – to the extent that they were provided at all – pursuant to the Defendants’ illegal self-

   referral scheme.

          257.    These types of self-referrals violated the Self-Referral Act because they amounted

   to direct referrals from CEDA Miami (which Cereceda owned and controlled) to Springs Crossing



                                                   58
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 59 of 406



   (which Cereceda also owned and controlled).

          258.    For example:

          (i)     On or about January 23, 2015, Schulman – at Cereceda’s direction – self-referred
                  an Insured named MG from CEDA Miami to Springs Crossing for diagnostic
                  imaging services. Though the referral violated the Self-Referral Act, Springs
                  Crossing, Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging
                  services they purported to provide to MG on February 11, 2015 at Springs Crossing,
                  and then failed to refund the resulting payments – at least $1,900.00, on a timely
                  basis.

          (ii)    On or about August 31, 2015, Schulman – at Cereceda’s direction – self-referred
                  an Insured named AH from CEDA Miami to Springs Crossing for diagnostic
                  imaging services. Though the referral violated the Self-Referral Act, Springs
                  Crossing, Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging
                  services they purported to provide to AH on September 4, 2015 at Springs Crossing,
                  and then failed to refund the resulting payments – at least $1,900.00, on a timely
                  basis.

          (iii)   On or about July 11, 2016, Habayeb – at Cereceda’s direction – self-referred an
                  Insured named TA from CEDA Miami to Springs Crossing for diagnostic imaging
                  services. Though the referral violated the Self-Referral Act, Springs Crossing,
                  Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                  they purported to provide to TA on August 1, 2016 at Springs Crossing, and then
                  failed to refund the resulting payments – at least $1,900.00, on a timely basis.

          (iv)    On or about July 11, 2016, Habayeb – at Cereceda’s direction – self-referred an
                  Insured named QR from CEDA Miami to Springs Crossing for diagnostic imaging
                  services. Though the referral violated the Self-Referral Act, Springs Crossing,
                  Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                  they purported to provide to QR on August 1, 2016 at Springs Crossing, and then
                  failed to refund the resulting payments – at least $1,900.00, on a timely basis.

          (v)     On or about September 21, 2016, Habayeb – at Cereceda’s direction – self-referred
                  an Insured named WL from CEDA Miami to Springs Crossing for diagnostic
                  imaging services. Though the referral violated the Self-Referral Act, Springs
                  Crossing, Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging
                  services they purported to provide to WL on September 22, 2016 at Springs
                  Crossing, and then failed to refund the resulting payments – at least $1,800.00, on
                  a timely basis.

          (vi)    On or about July 31, 2017, Moya – at Cereceda’s direction – self-referred an
                  Insured named AM from CEDA Miami to Springs Crossing for diagnostic imaging
                  services. Though the referral violated the Self-Referral Act, Springs Crossing,
                  Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services

                                                  59
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 60 of 406



                 they purported to provide to AM on August 2, 2017 at Springs Crossing, and then
                 failed to refund the resulting payments – at least $1,800.00, on a timely basis.

         (vii)   On or about August 28, 2017, Moya – at Cereceda’s direction – self-referred an
                 Insured named AM from CEDA Miami to Springs Crossing for diagnostic imaging
                 services. Though the referral violated the Self-Referral Act, Springs Crossing,
                 Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                 they purported to provide to AM on October 6, 2017 at Springs Crossing, and then
                 failed to refund the resulting payments – at least $900.00, on a timely basis.

         (viii) On or about September 16, 2017, Habayeb – at Cereceda’s direction – self-referred
                an Insured named MH from CEDA Miami to Springs Crossing for diagnostic
                imaging services. Though the referral violated the Self-Referral Act, Springs
                Crossing, Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging
                services they purported to provide to MH on September 26, 2017 at Springs
                Crossing, and then failed to refund the resulting payments – at least $900.00, on a
                timely basis.

         (ix)    On or about November 4, 2017, Habayeb – at Cereceda’s direction – self-referred
                 an Insured named NH from CEDA Miami to Springs Crossing for diagnostic
                 imaging services. Though the referral violated the Self-Referral Act, Springs
                 Crossing, Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging
                 services they purported to provide to NH on December 9, 2017 at Springs Crossing,
                 and then failed to refund the resulting payments – at least $1,900.00, on a timely
                 basis.

         (x)     On or about February 20, 2018, Javech – at Cereceda’s direction – self-referred an
                 Insured named MJ from CEDA Miami to Springs Crossing for diagnostic imaging
                 services. Though the referral violated the Self-Referral Act, Springs Crossing,
                 Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                 they purported to provide to MJ on February 26, 2018 at Springs Crossing, and then
                 failed to refund the resulting payments – at least $800.00, on a timely basis.

         (xi)    On or about May 22, 2018, Habayeb – at Cereceda’s direction – self-referred an
                 Insured named GA from CEDA Miami to Springs Crossing for diagnostic imaging
                 services. Though the referral violated the Self-Referral Act, Springs Crossing,
                 Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                 they purported to provide to GA on June 7, 2018 at Springs Crossing, and then
                 failed to refund the resulting payments – at least $2,800.00, on a timely basis.

         259.    These are only representative examples. As set forth in the claims identified in

   Exhibit “4”, Cereceda, Habayeb, Javech, Moya, and Schulman routinely and unlawfully self-




                                                 60
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 61 of 406



   referred Insureds from CEDA Miami to Springs Crossing for purported diagnostic imaging

   services.

          260.    What is more, in the claims identified Exhibit “6”, Springs Crossing, Cereceda, and

   Alonso routinely falsely represented that the diagnostic imaging services were lawfully provided

   and reimbursable, when in fact they were provided – to the extent that they were provided at all –

   pursuant to the Defendants’ illegal self-referral scheme.

   5.     The Illegal Self-Referrals from CEDA Cutler Bay to Springs Crossing for Diagnostic
          Imaging Services

          261.    As set forth above, the Self-Referral Act prohibits any health care provider from

   referring patients for certain designated health care services to any entity in which the health care

   provider is an investor or has an investment interest. See Fla. Stat. § 456.053.

          262.    What is more, and as set forth above, pursuant to the Self-Referral Act, clinics and

   other health care providers may not submit any claim for payment to any insurer for services

   rendered pursuant to an unlawful self-referral. See Fla. Stat. § 456.053(5)(c).

          263.    In addition, clinics and other health care providers that collect payments for services

   rendered pursuant to unlawful self-referrals must “refund such amount[s] on a timely basis”. See

   Fla. Stat. § 456.053(5)(d).

          264.    In the context of the Self-Referral Act, Cereceda – as a licensed chiropractor – was

   a “health care provider”.

          265.    In the context of the Self-Referral Act, the putative diagnostic imaging services that

   Springs Crossing purported to provide were “designated health care services”.

          266.    In the context of the Self-Referral Act, Cereceda – who was an owner and managing

   member of Springs Crossing – was both an investor in and had an investment interest in Springs

   Crossing.

                                                    61
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 62 of 406



          267.    As a result, Cereceda could not lawfully self-refer Insureds to Springs Crossing for

   designated health care services such as the diagnostic imaging services that Springs Crossing

   purported to provide.

          268.    Nor could Cereceda lawfully cause any other health care providers working at

   CEDA Cutler Bay to refer Insureds to Springs Crossing for designated health care services such

   as the diagnostic imaging services that Springs Crossing purported to provide.

          269.    Even so, in the claims identified in Exhibit “5”, Haban – at Cereceda’s direction –

   routinely and unlawfully self-referred Insureds from CEDA Cutler Bay to Springs Crossing for

   purported diagnostic imaging services.

          270.    What is more, in the claims identified in Exhibit “6”, Springs Crossing, Cereceda,

   and Alonso routinely falsely represented that the diagnostic imaging services billed through

   Springs Crossing to GEICO were lawfully provided and reimbursable, when in fact they were

   provided – to the extent that they were provided at all – pursuant to the Defendants’ illegal self-

   referral scheme.

          271.    These types of self-referrals violated the Self-Referral Act because they amounted

   to direct referrals from CEDA Cutler Bay (which Cereceda owned and controlled) to Springs

   Crossing (which Cereceda also owned and controlled).

          272.    For example:

          (i)     On or about February 23, 2018, Haban – at Cereceda’s direction – self-referred an
                  Insured named YT from CEDA Cutler Bay to Springs Crossing for diagnostic
                  imaging services. Though the referral violated the Self-Referral Act, Springs
                  Crossing, Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging
                  services they purported to provide to YT on March 5, 2018 at Springs Crossing,
                  and then failed to refund the resulting payments – at least $1,800.00 – on a timely
                  basis.

          (ii)    On or about March 15, 2018, Haban – at Cereceda’s direction – self-referred an
                  Insured named JA from CEDA Cutler Bay to Springs Crossing for diagnostic

                                                   62
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 63 of 406



                 imaging services. Though the referral violated the Self-Referral Act, Springs
                 Crossing, Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging
                 services they purported to provide to JA on March 29, 2018 at Springs Crossing,
                 and then failed to refund the resulting payments – at least $1,800.00 – on a timely
                 basis.

         (iii)   On or about April 12, 2018, Haban – at Cereceda’s direction – self-referred an
                 Insured named EU from CEDA Cutler Bay to Springs Crossing for diagnostic
                 imaging services. Though the referral violated the Self-Referral Act, Springs
                 Crossing, Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging
                 services they purported to provide to EU on May 5, 2018 at Springs Crossing, and
                 then failed to refund the resulting payments – at least $900.00 – on a timely basis.

         (iv)    On or about May 3, 2018, Haban – at Cereceda’s direction – self-referred an Insured
                 named LJ from CEDA Cutler Bay to Springs Crossing for diagnostic imaging
                 services. Though the referral violated the Self-Referral Act, Springs Crossing,
                 Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging services
                 they purported to provide to LJ on November 1, 2018 at Springs Crossing, and then
                 failed to refund the resulting payments – at least $1,000.00 – on a timely basis.

         (v)     On or about June 19, 2018, Haban – at Cereceda’s direction – self-referred an
                 Insured named MA from CEDA Cutler Bay to Springs Crossing for diagnostic
                 imaging services. Though the referral violated the Self-Referral Act, Springs
                 Crossing, Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging
                 services they purported to provide to MA on June 28, 2018 at Springs Crossing,
                 and then failed to refund the resulting payments – at least $1,900.00 – on a timely
                 basis.

         (vi)    On or about June 19, 2018, Haban – at Cereceda’s direction – self-referred an
                 Insured named MV from CEDA Cutler Bay to Springs Crossing for diagnostic
                 imaging services. Though the referral violated the Self-Referral Act, Springs
                 Crossing, Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging
                 services they purported to provide to MV on June 28, 2018 at Springs Crossing,
                 and then failed to refund the resulting payments – at least $1,900.00 – on a timely
                 basis.

         (vii)   On or about June 19, 2018, Haban – at Cereceda’s direction – self-referred an
                 Insured named FV from CEDA Cutler Bay to Springs Crossing for diagnostic
                 imaging services. Though the referral violated the Self-Referral Act, Springs
                 Crossing, Cereceda, and Alonso nonetheless billed GEICO for diagnostic imaging
                 services they purported to provide to FV on June 28, 2018 at Springs Crossing, and
                 then failed to refund the resulting payments – at least $2,100.00 – on a timely basis.




                                                  63
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 64 of 406



          273.    These are only representative examples. As set forth in the claims identified in

   Exhibit “5”, Cereceda and Haban routinely and unlawfully self-referred Insureds from CEDA

   Cutler Bay to Springs Crossing for purported diagnostic imaging services.

          274.    What is more, in the claims identified Exhibit “6”, Springs Crossing, Cereceda, and

   Alonso routinely falsely represented that the diagnostic imaging services were lawfully provided

   and reimbursable, when in fact they were provided – to the extent that they were provided at all –

   pursuant to the Defendants’ illegal self-referral scheme.

   D.     The Fraudulent Misrepresentations Regarding the Identities of the Health Care
          Providers Rendering Services at CEDA Downtown, CEDA Kendall, CEDA Hialeah,
          and CEDA Miami

          275.    Cereceda, CEDA Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami, and

   their associates routinely falsely represented the identities of the health care providers who

   rendered services at CEDA Downtown, CEDA Kendall, CEDA Hialeah, and CEDA Miami, in

   order to obtain payment for Fraudulent Services to which they otherwise would not be entitled.

   1.     The Fraudulent Misrepresentations Regarding the Identities of the Health Care
          Providers Rendering Services at CEDA Downtown

          276.    CEDA Downtown, Cereceda, Canizares, Crespo-Smith, Facuseh, Pabon, Hidalgo,

   Soto, Pena, and Zapata (collectively, the “CEDA Downtown Defendants”) billed for multiple

   varieties of health care services, including: (i) initial patient examinations; (ii) follow-up

   examinations; (iii) chiropractic treatment; (iv) physical therapy treatment; and (v) pain

   management injections.

          277.    However, and as set forth in Exhibit “1”, the purported physical therapy services

   and chiropractic services constituted the majority of the services the CEDA Downtown Defendants

   billed through CEDA Downtown to GEICO.




                                                   64
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 65 of 406



           278.   Canizares purported to personally perform or directly supervise the vast majority

   of the physical therapy services and chiropractic services in the claims identified in Exhibit “1”.

           279.   In fact, however, the vast majority of the physical therapy services and chiropractic

   services that were billed through CEDA Downtown to GEICO were performed – to the extent that

   they were performed at all – by Hidalgo, Soto, Pena, and Zapata, and other massage therapists or

   registered chiropractic assistants associated with CEDA Downtown, without legitimate

   supervision or oversight by Canizares, or any other licensed physician, chiropractor, or physical

   therapist.

           280.   As set forth above, prior to January 1, 2013, the No-Fault Law permitted health

   care services providers, including clinics, to collect PIP Benefits for massage therapy, so long as

   – among other things – the massage therapy was “provided, supervised, ordered, or prescribed” by

   a licensed physician, chiropractor, or dentist, or was provided in a properly licensed or accredited

   institutional setting. See 2012 Fla. ALS 197.

           281.   However – and again, as set forth above – in response to rampant PIP fraud

   involving massage therapists and massage, the No-Fault Law was amended, effective January 1,

   2013, to prohibit PIP reimbursement for massage or to massage therapists. See 2012 Fla. ALS 197;

   see also Fla. Stat. § 627.736(1)(a)(5).

           282.   What is more, and as set forth above, massage therapists may not practice physical

   therapy, or hold themselves out as being able to practice physical therapy, unless they have an

   actual license to practice physical therapy, as opposed to massage therapy. See Fla. Stat. § 486.028.

           283.   Moreover, and as set forth above, a registered chiropractic assistant must work

   under the direct supervision and responsibility of a licensed chiropractor or certified chiropractic

   physician’s assistant. See Fla. Stat. § 460.4166(2).



                                                    65
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 66 of 406



          284.    Hidalgo, Soto, Pena, and Zapata were licensed as massage therapists and/or

   registered chiropractic assistants. Hidalgo, Soto, Pena, and Zapata were never licensed as physical

   therapists or chiropractors.

          285.    As a result, with respect to insurance policies issued after January 1, 2013, the No-

   Fault Law prohibited CEDA Downtown from recovering PIP Benefits for services – including but

   not limited to physical therapy services – provided by unsupervised massage therapists such as

   Hidalgo, Soto, Pena, and Zapata.

          286.    Nor could Ceda Downtown recover PIP Benefits for services performed by

   unsupervised registered chiropractic assistants.

          287.    The Defendants were well-aware of the fact that CEDA Downtown could not

   legally recover PIP Benefits for services provided by unsupervised massage therapists and/or

   registered chiropractic assistants such as Hidalgo, Soto, Pena, and Zapata.

          288.    For example, the amendments to the No-Fault Law prohibiting PIP reimbursement

   for massage or to massage therapists were widely reported, as was the preceding legal struggle by

   various massage therapists and massage trade organizations to fight the amendments.

          289.    In keeping with the fact that the CEDA Downtown Defendants knew that they could

   not lawfully recover PIP Benefits for services provided by unsupervised massage therapists, or by

   unsupervised registered chiropractic assistants, the CEDA Downtown Defendants routinely falsely

   represented in their billing that Canizares personally performed, or at least directly supervised, the

   vast majority of the individual physical therapy services and/or chiropractic services that were

   billed through CEDA Downtown to GEICO.

          290.    In keeping with the fact that Canizares could not have personally performed, or

   even directly supervised, the physical therapy services and/or chiropractic services billed to



                                                      66
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 67 of 406



   GEICO through CEDA Downtown, Canizares would often purport to personally perform – or at

   least directly supervise – an improbable, and often impossible number of physical therapy services

   and/or chiropractic services in a given day.

          291.    For example:

          (i)     On January 22, 2014, CEDA Downtown, Cereceda, and Canizares purported to
                  provide at least 120 individual physical therapy services and/or chiropractic
                  services to at least 19 individual Insureds, and falsely contended in the resulting
                  bills to GEICO that Canizares personally performed or at least directly supervised
                  every one of those treatments. What is more, those putative treatments included at
                  least 16.75 hours of physical therapy services and/or chiropractic services that
                  required direct, one-on-one patient contact between the treating provider and the
                  Insureds throughout the services. That same day, Canizares also purported to
                  personally perform, or at least directly supervise: (a) at least one 30-minute patient
                  examination; and (b) at least three 15-minute patient examinations. In all, GEICO
                  received billing for at least 18 hours of services that Canizares purported to
                  personally perform, or at least directly supervise, on January 22, 2014.

          (ii)    On May 31, 2017, CEDA Downtown, Cereceda, and Canizares purported to
                  provide at least 140 individual physical therapy services and/or chiropractic
                  services to at least 23 individual Insureds, and falsely contended in the resulting
                  bills to GEICO that Canizares personally performed or at least directly supervised
                  every one of those treatments. What is more, those putative treatments included at
                  least 17.75 hours of physical therapy services and/or chiropractic services that
                  required direct, one-on-one patient contact between the treating provider and the
                  Insureds throughout the services. That same day, Canizares also purported to
                  personally perform, or at least directly supervise: (a) at least one 30-minute patient
                  examination; and (b) at least one 5-minute patient examination. In all, GEICO
                  received billing for at least 18.25 hours of services that Canizares purported to
                  personally perform, or at least directly supervise, on May 31, 2017.

          (iii)   On March 7, 2018, CEDA Downtown, Cereceda, and Canizares purported to
                  provide at least 170 individual physical therapy services and/or chiropractic
                  services to at least 29 individual Insureds, and falsely contended in the resulting
                  bills to GEICO that Canizares personally performed or at least directly supervised
                  every one of those treatments. What is more, those putative treatments included at
                  least 18 hours of physical therapy services and/or chiropractic services that required
                  direct, one-on-one patient contact between the treating provider and the Insureds
                  throughout the services. That same day, Canizares also purported to personally
                  perform, or at least directly supervise: (a) at least two 30-minute patient
                  examinations; and (b) at least six 15-minute patient examinations. In all, GEICO
                  received billing for at least 20.5 hours of services that Canizares purported to
                  personally perform, or at least directly supervise, on March 7, 2018.

                                                   67
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 68 of 406




          292.    These are only representative examples. In the claims for physical therapy services

   and/or chiropractic services that are identified in Exhibit “1”, the CEDA Downtown Defendants

   routinely falsely represented that Canizares had performed – or at least directly supervised – an

   improbable, and often impossible, number of physical therapy services and/or chiropractic services

   on individual dates.

          293.    Upon information and belief, the fraudulent billing for physical therapy services

   and/or chiropractic services that the CEDA Downtown Defendants submitted or caused to be

   submitted through CEDA Downtown constituted only a fraction of the total fraudulent billing for

   physical therapy services and/or chiropractic services that the CEDA Downtown Defendants

   submitted through CEDA Downtown to all of the automobile insurers in the Florida automobile

   insurance market.

          294.    GEICO is only one of the automobile insurance companies doing business in the

   Florida automobile insurance market.

          295.    It is extremely improbable, to the point of impossibility, that the CEDA Downtown

   Defendants only submitted fraudulent billing to GEICO, and that the CEDA Downtown

   Defendants did not simultaneously bill other automobile insurers.

          296.    Thus, upon information and belief, the improbable, and often impossible number

   of physical therapy services and/or chiropractic services that Canizares purported to directly

   supervise or provide to GEICO Insureds at CEDA Downtown on individual dates of service,

   including the dates of service identified above, constituted only a fraction of the total number of

   physical therapy services and/or chiropractic services that Canizares purported to directly

   supervise or provide at CEDA Downtown, including to individuals insured by companies other

   than GEICO, on those same dates of service.

                                                   68
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 69 of 406



          297.    In fact, Canizares did not perform or directly supervise the vast majority of the

   physical therapy services and/or chiropractic services that were billed through CEDA Downtown

   to GEICO under his name.

          298.    Rather: (i) the vast majority of the putative “physical therapy” services and/or

   “chiropractic” services that the CEDA Downtown Defendants purported to provide through CEDA

   Downtown to Insureds were performed, to the extent that they were performed at all, by Hidalgo,

   Soto, Pena, Zapata, and other massage therapists and/or registered chiropractic assistants

   associated with CEDA Downtown, rather than by Canizares; (ii) Canizares did not even

   legitimately supervise the putative “physical therapy” services and/or “chiropractic” services that

   were billed through CEDA Downtown to GEICO; and (iii) virtually none of the putative “physical

   therapy” services and/or “chiropractic” services that were billed through CEDA Downtown to

   GEICO actually constituted physical therapy and/or chiropractic, because Hidalgo, Soto, Pena,

   Zapata, and the other massage therapists and/or registered chiropractic assistants associated with

   CEDA Downtown are not and never have been licensed as physical therapists and/or chiropractors,

   and did not perform the pertinent services under the supervision of any licensed physical therapist,

   physician, chiropractor, or other health care provider.

          299.    As set forth above, the No-Fault Law’s billing requirements provide – among other

   things – that all PIP billing must comply with the instructions promulgated by the Centers for

   Medicare & Medicaid Services for the completion of HCFA-1500 forms. See Fla. Stat. § 627.736.

          300.    All of the billing that the CEDA Downtown Defendants submitted through CEDA

   Downtown to GEICO, including the billing for putative physical therapy services and/or

   chiropractic services, was submitted on HCFA-1500 forms.




                                                   69
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 70 of 406



          301.    Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, the name of the health care provider who

   actually rendered or directly supervised the underlying physical therapy treatment and/or

   chiropractic treatment must be listed on the HCFA-1500 form. See, e.g., Medicare Claims

   Processing Manual, Chapter 26 – Completing and Processing Form CMS-1500 Data Set.

          302.    To “directly supervise” a physical therapy and/or chiropractic treatment, a

   physician “must be present in the office suite and immediately available to furnish assistance and

   direction throughout the performance of the procedure. It does not mean that the physician must

   be present in the room when the procedure is performed.” See, e.g., Medicare Claims Processing

   Manual, Chapter 26 – Completing and Processing Form CMS-1500 Data Set, citing 42 C.F.R.

   410.32.

          303.    Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, to the extent that a physician is not actually

   “directly supervising” a physical therapy and/or chiropractic treatment, then the actual name of the

   person who is actually performing the treatment must be listed on the HCFA-1500 form. See, e.g.,

   Medicare Claims Processing Manual, Chapter 26 – Completing and Processing Form CMS-1500

   Data Set.

          304.    The CEDA Downtown Defendants were well-aware of the fact that – because

   Hidalgo, Soto, Pena, Zapata, and the other massage therapists and/or registered chiropractic

   assistants associated with CEDA Downtown were unsupervised massage therapists and/or

   registered chiropractic assistants, rather than physical therapists and/or chiropractors – CEDA

   Downtown could not recover PIP Benefits for any services that Hidalgo, Soto, Pena, Zapata or the




                                                   70
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 71 of 406



   other unsupervised massage therapists and/or registered chiropractic assistants associated with

   CEDA Downtown purported to provide.

          305.    As a result, and in order to conceal the fact that Hidalgo, Soto, Pena, Zapata, and

   the other massage therapists and/or registered chiropractic assistants associated with CEDA

   Downtown unlawfully provided, without any legitimate supervision by Canizares, the vast

   majority of the “physical therapy” services and/or “chiropractic” services that were billed through

   CEDA Downtown to GEICO, the CEDA Downtown Defendants deliberately omitted any

   reference to Hidalgo, Soto, Pena, Zapata, and the other massage therapists and/or registered

   chiropractic assistants associated with CEDA Downtown on the HCFA-1500 forms that they used

   to bill for the putative physical therapy services and/or chiropractic services.

          306.    Instead, in the claims for physical therapy services and/or chiropractic services

   identified in Exhibit “1”, the CEDA Downtown Defendants routinely falsely listed Canizares on

   the HCFA-1500 forms as the supposed provider or direct supervisor of the physical therapy

   services and/or chiropractic services.

          307.    For example:

          (i)     On or about May 14, 2018, CEDA Downtown, Cereceda, and Canizares billed
                  GEICO for physical therapy services and/or chiropractic services that purportedly
                  were provided through CEDA Downtown to an Insured named MG on May 14,
                  2018. The HCFA-1500 form falsely represented that Canizares performed, or at
                  least directly supervised, the pertinent physical therapy services and/or chiropractic
                  services, and CEDA Downtown, Cereceda, and Canizares deliberately omitted any
                  reference to Zapata from the HCFA-1500 form. However, the underlying physical
                  therapy and/or chiropractic treatment notes indicated that Zapata performed the
                  purported physical therapy services and/or chiropractic services – to the extent that
                  they were performed at all.

          (ii)    On or about May 25, 2018, CEDA Downtown, Cereceda, and Canizares billed
                  GEICO for physical therapy services and/or chiropractic services that purportedly
                  were provided through CEDA Downtown to an Insured named MB on May 25,
                  2018. The HCFA-1500 form falsely represented that Canizares performed, or at
                  least directly supervised, the pertinent physical therapy services and/or chiropractic

                                                    71
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 72 of 406



                  services, and CEDA Downtown, Cereceda, and Canizares deliberately omitted any
                  reference to Hidalgo and Soto from the HCFA-1500 form. However, the underlying
                  physical therapy and/or chiropractic treatment notes indicated that Hidalgo or Soto
                  performed the purported physical therapy services and/or chiropractic services – to
                  the extent that they were performed at all.

          (iii)   On or about May 29, 2018, CEDA Downtown, Cereceda, and Canizares billed
                  GEICO for physical therapy services and/or chiropractic services that purportedly
                  were provided through CEDA Downtown to an Insured named MR on May 29,
                  2018. The HCFA-1500 form falsely represented that Canizares performed, or at
                  least directly supervised, the pertinent physical therapy services and/or chiropractic
                  services, and CEDA Downtown, Cereceda, and Canizares deliberately omitted any
                  reference to Hidalgo from the HCFA-1500 form. However, the underlying physical
                  therapy and/or chiropractic treatment notes indicated that Hidalgo performed the
                  purported physical therapy services and/or chiropractic services – to the extent that
                  they were performed at all.

          (iv)    On or about May 30, 2018, CEDA Downtown, Cereceda, and Canizares billed
                  GEICO for physical therapy services and/or chiropractic services that purportedly
                  were provided through CEDA Downtown to an Insured named MR on May 30,
                  2018. The HCFA-1500 form falsely represented that Canizares performed, or at
                  least directly supervised, the pertinent physical therapy services and/or chiropractic
                  services, and CEDA Downtown, Cereceda, and Canizares deliberately omitted any
                  reference to Zapata or Pena from the HCFA-1500 form. However, the underlying
                  physical therapy and/or chiropractic treatment notes indicated that Zapata and Pena
                  performed the purported physical therapy services and/or chiropractic services – to
                  the extent that they were performed at all.

          (v)     On or about June 15, 2018, CEDA Downtown, Cereceda, and Canizares billed
                  GEICO for physical therapy services and/or chiropractic services that purportedly
                  were provided through CEDA Downtown to an Insured named ZY on June 15,
                  2018. The HCFA-1500 form falsely represented that Canizares performed, or at
                  least directly supervised, the pertinent physical therapy services and/or chiropractic
                  services, and CEDA Downtown, Cereceda, and Canizares deliberately omitted any
                  reference to Zapata or Pena from the HCFA-1500 form. However, the underlying
                  physical therapy and/or chiropractic treatment notes indicated that Zapata and Pena
                  performed the purported physical therapy services and/or chiropractic services – to
                  the extent that they were performed at all.

          308.    These are only representative examples. In the vast majority of the claims for

   physical therapy services and/or chiropractic services that are identified in Exhibit “1”, the CEDA

   Downtown Defendants falsely represented in the HCFA-1500 forms they submitted to GEICO that

   Canizares had performed or at least directly supervised the underlying physical therapy services

                                                   72
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 73 of 406



   and/or chiropractic services, when in fact the services were performed by Hidalgo, Soto, Pena,

   Zapata, or other massage therapists and/or registered chiropractic assistants, to the extent that they

   were performed at all, without any legitimate supervision by Canizares or anyone else.

          309.    In the claims the physical therapy services and/or chiropractic services identified in

   Exhibit “1”, the CEDA Downtown Defendants routinely fraudulently misrepresented that the

   physical therapy services and/or chiropractic services were lawfully provided and reimbursable,

   when in fact they were neither lawfully provided nor reimbursable, because:

          (i)     the putative physical therapy services and/or chiropractic services were illegally
                  performed – to the extent they were performed at all – by massage therapists and/or
                  registered chiropractic assistants, without any supervision by any licensed
                  physicians, chiropractors, or physical therapists, in contravention of Florida law;

          (ii)    CEDA Downtown could not lawfully recover PIP Benefits for the putative physical
                  therapy services and/or chiropractic services, because they were illegally performed
                  by massage therapists and/or registered chiropractic assistants, without any
                  supervision by any licensed physicians, chiropractors, or physical therapists, in
                  contravention of Florida law; and

          (iii)   the CEDA Downtown Defendants systematically fraudulently misrepresented and
                  concealed the identities of the individuals who performed the putative physical
                  therapy services and/or chiropractic services in their billing for the putative
                  “physical therapy” services and/or “chiropractic” services.

          310.    In this context, Cereceda – who at all relevant times purported to own CEDA

   Downtown – did not, and could not have legitimately supervised the business activities of CEDA

   Downtown.

          311.    Had Cereceda actually supervised the business activities of CEDA Downtown,

   Cereceda would have noted – among other things – that the CEDA Downtown Defendants

   routinely fraudulently represented and concealed in CEDA Downtown’s billing the identities of

   the individuals who performed the putative physical therapy services and/or chiropractic services.

   2.     The Fraudulent Misrepresentations Regarding the Identities of the Health Care
          Providers Rendering Services at CEDA Kendall

                                                    73
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 74 of 406




          312.    CEDA Kendall, Cereceda, Crespo-Smith, Moya, Yoham, Aguayo, Baires,

   Ceballos, Hernandez, and Sanchez (collectively, the “CEDA Kendall Defendants”) billed for

   multiple varieties of health care services, including: (i) initial patient examinations; (ii) follow-up

   examinations; (iii) chiropractic treatment; (iv) physical therapy treatment; and/or (v) pain

   management injections.

          313.    However, and as set forth in Exhibit “2”, the purported physical therapy services

   and/or chiropractic services constituted the majority of the services the CEDA Kendall Defendants

   billed through CEDA Kendall to GEICO.

          314.    Yoham purported to personally perform or directly supervise the vast majority of

   the physical therapy services and/or chiropractic services in the claims identified in Exhibit “2”.

          315.    In fact, however, the majority of the physical therapy services and/or chiropractic

   services that were billed through CEDA Kendall to GEICO were performed – to the extent that

   they were performed at all – by Aguayo, Baires, Ceballos, Hernandez, Sanchez, and other massage

   therapists and/or registered chiropractic assistants associated with CEDA Kendall, without

   legitimate supervision or oversight by Yoham, or any other licensed physician, chiropractor, or

   physical therapist.

          316.    As set forth above, prior to January 1, 2013, the No-Fault Law permitted health

   care services providers, including clinics, to collect PIP Benefits for massage therapy, so long as

   – among other things – the massage therapy was “provided, supervised, ordered, or prescribed” by

   a licensed physician, chiropractor, or dentist, or was provided in a properly licensed or accredited

   institutional setting. See 2012 Fla. ALS 197.

          317.    However – and again, as set forth above – in response to rampant PIP fraud

   involving massage therapists and massage, the No-Fault Law was amended, effective January 1,

                                                     74
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 75 of 406



   2013, to prohibit PIP reimbursement for massage or to massage therapists. See 2012 Fla. ALS 197;

   see also Fla. Stat. § 627.736(1)(a)(5).

          318.    What is more, and as set forth above, massage therapists may not practice physical

   therapy, or hold themselves out as being able to practice physical therapy, unless they have an

   actual license to practice physical therapy, as opposed to massage therapy. See Fla. Stat. § 486.028.

          319.    Moreover, and as set forth above, a registered chiropractic assistant must work

   under the direct supervision and responsibility of a licensed chiropractor or certified chiropractic

   physician’s assistant. See Fla. Stat. § 460.4166(2).

          320.    Aguayo, Baires, Ceballos, Hernandez, and Sanchez were licensed as massage

   therapists and/or registered chiropractic assistants. Aguayo, Baires, Ceballos, Hernandez, and

   Sanchez were never licensed as physical therapists or chiropractors.

          321.    As a result, with respect to insurance policies issued after January 1, 2013, the No-

   Fault Law has prohibited CEDA Kendall from recovering PIP Benefits for services – including

   but not limited to physical therapy services – provided by unsupervised massage therapists such

   as Ceballos, Hernandez, and Sanchez.

          322.    The Defendants were well-aware of the fact that CEDA Kendall could not legally

   recover PIP Benefits for services provided by unsupervised massage therapists and/or registered

   chiropractic assistants such as Ceballos, Hernandez, and Sanchez.

          323.    For example, the amendments to the No-Fault Law prohibiting PIP reimbursement

   for massage or to massage therapists were widely reported, as was the preceding legal struggle by

   various massage therapists and massage trade organizations to fight the amendments.

          324.    In keeping with the fact that the CEDA Kendall Defendants knew that – with

   respect to insurance policies issued after January 1, 2013 – they could not lawfully recover PIP



                                                    75
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 76 of 406



   Benefits for services provided by unsupervised massage therapists, the CEDA Kendall Defendants

   routinely falsely represented in their billing that Yoham personally performed, or at least directly

   supervised, the vast majority of the individual physical therapy services and/or chiropractic

   services that were billed through CEDA Kendall to GEICO.

          325.    Similarly, in keeping with the fact that the CEDA Kendall Defendants knew that

   they could not lawfully recover PIP Benefits for services provided by unsupervised registered

   chiropractic assistants, the CEDA Kendall Defendants routinely falsely represented in their billing

   that Yoham personally performed, or at least directly supervised, the vast majority of the individual

   physical therapy services and/or chiropractic services that were billed through CEDA Kendall to

   GEICO.

          326.    In keeping with the fact that Yoham could not have personally performed, or even

   directly supervised, the underlying physical therapy services and/or chiropractic services billed to

   GEICO through CEDA Kendall, Yoham would often purport to personally perform – or at least

   directly supervise – an improbable, and often impossible number of physical therapy services

   and/or chiropractic services in a given day.

          327.    For example:

          (i)     On January 29, 2014, CEDA Kendall, Cereceda, and Yoham purported to provide
                  at least 140 individual physical therapy services and/or chiropractic services to at
                  least 23 individual Insureds, and falsely contended in the resulting bills to GEICO
                  that Yoham personally performed or at least directly supervised every one of those
                  treatments. What is more, those putative treatments included at least 17 hours of
                  physical therapy services and/or chiropractic services that required direct, one-on-
                  one patient contact between the treating provider and the Insureds throughout the
                  services. That same day, Yoham also purported to personally perform, or at least
                  directly supervise at least one 30-minute patient examination. In all, GEICO
                  received billing for at least 17.5 hours of services that Yoham purported to
                  personally perform, or at least directly supervise, on January 29, 2014.

          (ii)    On September 9, 2015, CEDA Kendall, Cereceda, and Yoham purported to provide
                  at least 170 individual physical therapy services and/or chiropractic services to at

                                                    76
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 77 of 406



                  least 29 individual Insureds, and falsely contended in the resulting bills to GEICO
                  that Yoham personally performed or at least directly supervised every one of those
                  treatments. What is more, those putative treatments included at least 18 hours of
                  physical therapy services and/or chiropractic services that required direct, one-on-
                  one patient contact between the treating provider and the Insureds throughout the
                  services. That same day, Yoham also purported to personally perform, or at least
                  directly supervise: (a) at least two 30-minute patient examinations; (b) at least one
                  25-minute patient examination; and (c) at least one 15-minute patient examination.
                  In all, GEICO received billing for at least 19.5 hours of services that Yoham
                  purported to personally perform, or at least directly supervise, on September 9,
                  2015.

          (iii)   On September 21, 2015, CEDA Kendall, Cereceda, and Yoham purported to
                  provide at least 180 individual physical therapy services and/or chiropractic
                  services to at least 28 individual Insureds, and falsely contended in the resulting
                  bills to GEICO that Yoham personally performed or at least directly supervised
                  every one of those treatments. What is more, those putative treatments included at
                  least 18 hours of physical therapy services and/or chiropractic services that required
                  direct, one-on-one patient contact between the treating provider and the Insureds
                  throughout the services. That same day, Yoham also purported to personally
                  perform, or at least directly supervise: (a) at least two 30-minute patient
                  examinations; and (b) at least one 15-minute patient examination. In all, GEICO
                  received billing for at least 19.25 hours of services that Yoham purported to
                  personally perform, or at least directly supervise, on September 21, 2015.

          328.    These are only representative examples. In the claims for physical therapy services

   and/or chiropractic services that are identified in Exhibit “2”, the CEDA Kendall Defendants

   routinely falsely represented that Yoham had performed – or at least directly supervised – an

   improbable, and often impossible, number of physical therapy services and/or chiropractic services

   on individual dates.

          329.    Upon information and belief, the fraudulent billing for physical therapy services

   and/or chiropractic services that the CEDA Kendall Defendants submitted or caused to be

   submitted through CEDA Kendall constituted only a fraction of the total fraudulent billing for

   physical therapy services and/or chiropractic services that the CEDA Kendall Defendants

   submitted through CEDA Kendall to all of the automobile insurers in the Florida automobile

   insurance market.

                                                   77
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 78 of 406



          330.    GEICO is only one of the automobile insurance companies doing business in the

   Florida automobile insurance market.

          331.    It is extremely improbable, to the point of impossibility, that the CEDA Kendall

   Defendants only submitted fraudulent billing to GEICO, and that the CEDA Kendall Defendants

   did not simultaneously bill other automobile insurers.

          332.    Thus, upon information and belief, the improbable, and often impossible number

   of physical therapy services and/or chiropractic services that Yoham purported to directly

   supervise or provide to GEICO Insureds at CEDA Kendall on individual dates of service, including

   the dates of service identified above, constituted only a fraction of the total number of physical

   therapy services and/or chiropractic services that Yoham purported to directly supervise or provide

   at CEDA Kendall, including to individuals insured by companies other than GEICO, on those

   same dates of service.

          333.    In fact, Yoham did not perform or directly supervise the vast majority of the

   physical therapy services and/or chiropractic services that were billed through CEDA Kendall to

   GEICO.

          334.    Rather: (i) the vast majority of the putative “physical therapy” services and/or

   “chiropractic” services that the CEDA Kendall Defendants purported to provide through CEDA

   Kendall to Insureds were performed, to the extent that they were performed at all, by Aguayo,

   Baires, Ceballos, Hernandez, Sanchez, and other massage therapists and/or registered chiropractic

   assistants associated with CEDA Kendall, rather than by Yoham; (ii) Yoham did not even

   legitimately supervise the putative “physical therapy” services and/or “chiropractic” services that

   were billed through CEDA Kendall to GEICO; and (iii) virtually none of the putative “physical

   therapy” services and/or “chiropractic” services that were billed through CEDA Kendall to GEICO



                                                   78
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 79 of 406



   actually constituted physical therapy and/or chiropractic, because Aguayo, Baires, Ceballos,

   Hernandez, Sanchez, and the other massage therapists and/or registered chiropractic assistants

   associated with CEDA Kendall are not and never have been licensed as physical therapists and/or

   chiropractors, and did not perform the pertinent services under the supervision of any licensed

   physical therapist, physician, chiropractor, or other health care provider.

          335.    As set forth above, the No-Fault Law’s billing requirements provide – among other

   things – that all PIP billing must comply with the instructions promulgated by the Centers for

   Medicare & Medicaid Services for the completion of HCFA-1500 forms. See Fla. Stat. § 627.736.

          336.    All of the billing that the CEDA Kendall Defendants submitted through CEDA

   Kendall to GEICO, including the billing for putative physical therapy services and/or chiropractic

   services, was submitted on HCFA-1500 forms.

          337.    Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, the name of the health care provider who

   actually rendered or directly supervised the underlying physical therapy treatment and/or

   chiropractic treatment must be listed on the HCFA-1500 form. See, e.g., Medicare Claims

   Processing Manual, Chapter 26 – Completing and Processing Form CMS-1500 Data Set.

          338.    To “directly supervise” a physical therapy treatment and/or chiropractic treatment,

   a physician “must be present in the office suite and immediately available to furnish assistance and

   direction throughout the performance of the procedure. It does not mean that the physician must

   be present in the room when the procedure is performed.” See, e.g., Medicare Claims Processing

   Manual, Chapter 26 – Completing and Processing Form CMS-1500 Data Set, citing 42 C.F.R.

   410.32.




                                                    79
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 80 of 406



          339.    Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, to the extent that a physician is not actually

   “directly supervising” a physical therapy treatment and/or chiropractic treatment, then the actual

   name of the person who is actually performing the treatment must be listed on the HCFA-1500

   form. See, e.g., Medicare Claims Processing Manual, Chapter 26 – Completing and Processing

   Form CMS-1500 Data Set.

          340.    The CEDA Kendall Defendants were well-aware of the fact that – because Aguayo,

   Baires, Ceballos, Hernandez, Sanchez, and the other massage therapists and/or registered

   chiropractic assistants associated with CEDA Kendall were unsupervised massage therapists

   and/or registered chiropractic assistants, rather than physical therapists and/or chiropractors –

   CEDA Kendall could not recover PIP Benefits for any services that Aguayo, Baires, Ceballos,

   Hernandez, Sanchez or the other massage therapists and/or registered chiropractic assistants

   associated with CEDA Kendall purported to provide.

          341.    As a result, and in order to conceal the fact that Aguayo, Baires, Ceballos,

   Hernandez, Sanchez, and the other massage therapists and/or registered chiropractic assistants

   associated with CEDA Kendall unlawfully provided, without any legitimate supervision by

   Yoham, the majority of the “physical therapy” services and/or “chiropractic” services that were

   billed through CEDA Kendall to GEICO, the CEDA Kendall Defendants deliberately omitted any

   reference to Aguayo, Baires, Ceballos, Hernandez, Sanchez, and the other massage therapists

   and/or registered chiropractic assistants associated with CEDA Kendall on the HCFA-1500 forms

   that they used to bill for the putative physical therapy services and/or chiropractic services.

          342.    Instead, in the claims for physical therapy services and/or chiropractic services

   identified in Exhibit “2”, the CEDA Kendall Defendants routinely falsely listed Yoham on the



                                                    80
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 81 of 406



   HCFA-1500 forms as the supposed provider or direct supervisor of the physical therapy services

   and/or chiropractic services.

          343.    For example:

          (i)     On or about August 25, 2014, CEDA Kendall, Cereceda, and Yoham billed GEICO
                  for purported physical therapy services and/or chiropractic services that
                  purportedly were provided through CEDA Kendall to an Insured named MC on
                  August 25, 2014. The HCFA-1500 form falsely represented that Yoham performed,
                  or at least directly supervised, the pertinent physical therapy services and/or
                  chiropractic services, and CEDA Kendall, Cereceda, and Yoham deliberately
                  omitted any reference to Hernandez or Aguayo from the HCFA-1500 form.
                  However, the underlying physical therapy and/or chiropractic treatment notes
                  indicated that Hernandez and Aguayo performed the purported physical therapy
                  services and/or chiropractic services – to the extent that they were performed at all.

          (ii)    On or about March 21, 2015, CEDA Kendall, Cereceda, and Yoham billed GEICO
                  for physical therapy services and/or chiropractic services that purportedly were
                  provided through CEDA Kendall to an Insured named RH on March 21, 2015. The
                  HCFA-1500 form falsely represented that Yoham performed, or at least directly
                  supervised, the pertinent physical therapy services and/or chiropractic services, and
                  CEDA Kendall, Cereceda, and Yoham deliberately omitted any reference to
                  Hernandez from the HCFA-1500 form. However, the underlying physical therapy
                  and/or chiropractic treatment notes indicated that Hernandez performed the
                  purported physical therapy services and/or chiropractic services – to the extent that
                  they were performed at all.

          (iii)   On or about September 25, 2015, CEDA Kendall, Cereceda, and Yoham billed
                  GEICO for physical therapy services and/or chiropractic services that purportedly
                  were provided through CEDA Kendall to an Insured named JH on September 25,
                  2015. The HCFA-1500 form falsely represented that Yoham performed, or at least
                  directly supervised, the pertinent physical therapy services and/or chiropractic
                  services, and CEDA Kendall, Cereceda, and Yoham deliberately omitted any
                  reference to Garcia or Aguayo from the HCFA-1500 form. However, the
                  underlying physical therapy and/or chiropractic treatment notes indicated that
                  Garcia and Aguayo performed the purported physical therapy services and/or
                  chiropractic services – to the extent that they were performed at all.

          (iv)    On or about May 15, 2017, the CEDA Kendall, Cereceda, and Yoham billed
                  GEICO for physical therapy services and/or chiropractic services that purportedly
                  were provided through CEDA Kendall to an Insured named SP on May 15, 2017.
                  The HCFA-1500 form falsely represented that Yoham performed, or at least
                  directly supervised, the pertinent physical therapy services and/or chiropractic
                  services, and CEDA Kendall, Cereceda, and Yoham deliberately omitted any
                  reference to Sanchez or Baires from the HCFA-1500 form. However, the

                                                   81
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 82 of 406



                 underlying physical therapy and/or chiropractic treatment notes indicated that
                 Sanchez and Baires performed the purported physical therapy services and/or
                 chiropractic services – to the extent that they were performed at all.

          (v)    On or about June 13, 2018, the CEDA Kendall, Cereceda, and Yoham billed
                 GEICO for physical therapy services and/or chiropractic services that purportedly
                 were provided through CEDA Kendall to an Insured named AB on June 13, 2018.
                 The HCFA-1500 form falsely represented that Yoham performed, or at least
                 directly supervised, the pertinent physical therapy services and/or chiropractic
                 services, and CEDA Kendall, Cereceda, and Yoham deliberately omitted any
                 reference to Ceballos or Baires from the HCFA-1500 form. However, the
                 underlying physical therapy and/or chiropractic treatment notes indicated that
                 Ceballos and Baires performed the purported physical therapy services and/or
                 chiropractic services – to the extent that they were performed at all.

          344.   These are only representative examples. In most of the claims for physical therapy

   services and/or chiropractic services that are identified in Exhibit “2”, the CEDA Kendall

   Defendants falsely represented in the HCFA-1500 forms they submitted to GEICO that Yoham

   had performed or at least directly supervised the underlying physical therapy services and/or

   chiropractic services, when in fact the services were performed by Aguayo, Baires, Ceballos,

   Hernandez, Sanchez, or other massage therapists and/or registered chiropractic assistants, to the

   extent that they were performed at all, without any legitimate supervision by Yoham.

          345.   In the claims the physical therapy services and/or chiropractic services identified in

   Exhibit “2”, the CEDA Kendall Defendants routinely fraudulently misrepresented that the physical

   therapy services and/or chiropractic services were lawfully provided and reimbursable, when in

   fact they were neither lawfully provided nor reimbursable, because:

          (i)    the putative physical therapy services and/or chiropractic services were illegally
                 performed – to the extent they were performed at all – by massage therapists and/or
                 registered chiropractic assistants, without any supervision by any licensed
                 physicians, chiropractors, or physical therapists, in contravention of Florida law;

          (ii)   CEDA Kendall could not lawfully recover PIP Benefits for the putative physical
                 therapy services and/or chiropractic services, because they were illegally performed
                 by massage therapists and/or registered chiropractic assistants, without any



                                                  82
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 83 of 406



                  supervision by any licensed physicians, chiropractors, or physical therapists, in
                  contravention of Florida law; and

          (iii)   the CEDA Kendall Defendants systematically fraudulently misrepresented and
                  concealed the identities of the individuals who performed the putative physical
                  therapy services and/or chiropractic services in their billing for the putative
                  “physical therapy” services and/or “chiropractic” services.

          346.    In this context, Cereceda – who at all relevant times purported to own CEDA

   Kendall – did not, and could not have legitimately supervised the business activities of CEDA

   Kendall.

          347.    Had Cereceda actually supervised the business activities of CEDA Kendall,

   Cereceda would have noted – among other things – that the CEDA Kendall Defendants routinely

   fraudulently represented and concealed in CEDA Kendall’s billing the identities of the individuals

   who performed the putative physical therapy services and/or chiropractic services.

   3.     The Fraudulent Misrepresentations Regarding the Identities of the Health Care
          Providers Rendering Services at CEDA Hialeah

          348.    CEDA Hialeah, Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb, Ross, Pabon,

   Otero, Pascucci, and Rodriguez (collectively, the “CEDA Hialeah Defendants”) billed for multiple

   varieties of health care services, including: (i) initial patient examinations; (ii) follow-up

   examinations; (iii) chiropractic treatment; (iv) physical therapy treatment; and/or (v) pain

   management injections.

          349.    As set forth in Exhibit “3”, the purported physical therapy services and/or

   chiropractic services constituted the vast majority of the services the CEDA Hialeah Defendants

   billed through CEDA Hialeah to GEICO.

          350.    Habayeb and Fenelus purported to personally perform or directly supervise the vast

   majority of the physical therapy services and/or chiropractic services in the claims identified in

   Exhibit “3”.

                                                  83
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 84 of 406



           351.   In fact, however, the majority of the physical therapy services and/or chiropractic

   services that were billed through CEDA Hialeah to GEICO were performed – to the extent that

   they were performed at all – by Otero, Pascucci, Rodriguez, and other massage therapists and/or

   registered chiropractic assistants associated with CEDA Hialeah, without legitimate supervision

   or oversight by Habayeb, Fenelus, or any other licensed physician, chiropractor, or physical

   therapist.

           352.   As set forth above, prior to January 1, 2013, the No-Fault Law permitted health

   care services providers, including clinics, to collect PIP Benefits for massage therapy, so long as

   – among other things – the massage therapy was “provided, supervised, ordered, or prescribed” by

   a licensed physician, chiropractor, or dentist, or was provided in a properly licensed or accredited

   institutional setting. See 2012 Fla. ALS 197.

           353.   However – and again, as set forth above – in response to rampant PIP fraud

   involving massage therapists and massage, the No-Fault Law was amended, effective January 1,

   2013, to prohibit PIP reimbursement for massage or to massage therapists. See 2012 Fla. ALS 197;

   see also Fla. Stat. § 627.736(1)(a)(5).

           354.   What is more, and as set forth above, massage therapists may not practice physical

   therapy, or hold themselves out as being able to practice physical therapy, unless they have an

   actual license to practice physical therapy, as opposed to massage therapy. See Fla. Stat. § 486.028.

           355.   Moreover, and as set forth above, a registered chiropractic assistant must work

   under the direct supervision and responsibility of a licensed chiropractor or certified chiropractic

   physician’s assistant. See Fla. Stat. § 460.4166(2).




                                                    84
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 85 of 406



          356.    Otero, Pascucci, and Rodriguez were licensed as massage therapists and/or

   registered chiropractic assistants. Otero, Pascucci, and Rodriguez were never licensed as physical

   therapists or chiropractors.

          357.    As a result, with respect to insurance policies issued after January 1, 2013, the No-

   Fault Law has prohibited CEDA Hialeah from recovering PIP Benefits for services – including

   but not limited to physical therapy services – provided by unsupervised massage therapists such

   as Otero, Pascucci, and Rodriguez.

          358.    The Defendants were well-aware of the fact that CEDA Hialeah could not legally

   recover PIP Benefits for services provided by unsupervised massage therapists and/or registered

   chiropractic assistants such as Otero, Pascucci, and Rodriguez.

          359.    For example, the amendments to the No-Fault Law prohibiting PIP reimbursement

   for massage or to massage therapists were widely reported, as was the preceding legal struggle by

   various massage therapists and massage trade organizations to fight the amendments.

          360.    In keeping with the fact that the CEDA Hialeah Defendants knew that – with

   respect to insurance policies issued after January 1, 2013 – they could not lawfully recover PIP

   Benefits for services provided by unsupervised massage therapists, the CEDA Hialeah Defendants

   routinely falsely represented in their billing that Habayeb or Fenelus personally performed, or at

   least directly supervised, the vast majority of the individual physical therapy services and/or

   chiropractic services that were billed through CEDA Hialeah to GEICO.

          361.    Similarly, in keeping with the fact that the CEDA Hialeah Defendants knew that

   they could not lawfully recover PIP Benefits for services provided by unsupervised registered

   chiropractic assistants, the CEDA Hialeah Defendants routinely falsely represented in their billing

   that Habayeb or Fenelus personally performed, or at least directly supervised, the vast majority of



                                                   85
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 86 of 406



   the individual physical therapy services and/or chiropractic services that were billed through

   CEDA Hialeah to GEICO.

          362.    In keeping with the fact that neither Habayeb nor Fenelus could have personally

   performed, or at least directly supervised, the underlying physical therapy services and/or

   chiropractic services billed to GEICO through CEDA Hialeah, Habayeb and Fenelus would often

   purport to personally perform – or at least directly supervise – an improbable, and often impossible

   number of physical therapy services and/or chiropractic services in a given day.

          363.    For example:

          (i)     On April 2, 2014, CEDA Hialeah, Cereceda, and Habayeb purported to provide at
                  least 140 individual physical therapy and/or chiropractic services to at least 23
                  individual Insureds, and falsely contended in the resulting bills to GEICO that
                  Habayeb personally performed or at least directly supervised every one of those
                  treatments. What is more, those putative treatments included at least 15 hours of
                  physical therapy services and/or chiropractic services that required direct, one-on-
                  one patient contact between the treating provider and the Insureds throughout the
                  services. That same day, Habayeb also purported to personally perform, or at least
                  directly supervise: (a) at least two 30-minute patient examinations; and (b) at least
                  four 15-minute patient examinations. In all, GEICO received billing for at least 17
                  hours of services that Habayeb purported to personally perform, or at least directly
                  supervise, on April 2, 2014.

          (ii)    On March 1, 2017, CEDA Hialeah, Cereceda, and Fenelus purported to provide at
                  least 110 individual physical therapy and/or chiropractic services to at least 16
                  individual Insureds, and falsely contended in the resulting bills to GEICO that
                  Fenelus personally performed or at least directly supervised every one of those
                  treatments. What is more, those putative treatments included at least 14 hours of
                  physical therapy services and/or chiropractic services that required direct, one-on-
                  one patient contact between the treating provider and the Insureds throughout the
                  services. That same day, Fenelus also purported to personally perform, or at least
                  directly supervise: (a) at least one 30-minute patient examination; (b) at least one
                  25-minute patient examination; and (c) at least one 5-minute patient examination.
                  In all, GEICO received billing for at least 15 hours of services that Fenelus
                  purported to personally perform, or at least directly supervise, on March 1, 2017.

          364.    These are only representative examples. In the claims for physical therapy services

   and/or chiropractic services that are identified in Exhibit “3”, the CEDA Hialeah Defendants



                                                   86
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 87 of 406



   routinely falsely represented that Habayeb and Fenelus had performed – or at least directly

   supervised – an improbable, and often impossible, number of physical therapy services and/or

   chiropractic services on individual dates.

          365.    Upon information and belief, the fraudulent billing for physical therapy services

   and/or chiropractic services that the CEDA Hialeah Defendants submitted or caused to be

   submitted through CEDA Hialeah constituted only a fraction of the total fraudulent billing for

   physical therapy services and/or chiropractic services that the CEDA Hialeah Defendants

   submitted through CEDA Hialeah to all of the automobile insurers in the Florida automobile

   insurance market.

          366.    GEICO is only one of the automobile insurance companies doing business in the

   Florida automobile insurance market.

          367.    It is extremely improbable, to the point of impossibility, that the CEDA Hialeah

   Defendants only submitted fraudulent billing to GEICO, and that the CEDA Hialeah Defendants

   did not simultaneously bill other automobile insurers.

          368.    Thus, upon information and belief, the improbable, and often impossible number

   of physical therapy services and/or chiropractic services that Habayeb and Fenelus purported to

   directly supervise or provide to GEICO Insureds at CEDA Hialeah on individual dates of service,

   including the dates of service identified above, constituted only a fraction of the total number of

   physical therapy services and/or chiropractic services that Habayeb and Fenelus purported to

   directly supervise or provide at CEDA Hialeah, including to individuals insured by companies

   other than GEICO, on those same dates of service.




                                                   87
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 88 of 406



          369.    In fact, Habayeb and Fenelus did not perform or directly supervise the vast majority

   of the physical therapy services and/or chiropractic services that were billed through CEDA

   Hialeah to GEICO.

          370.    Rather: (i) the vast majority of the putative “physical therapy” services and/or

   “chiropractic” services that the CEDA Hialeah Defendants purported to provide through CEDA

   Hialeah to Insureds were performed, to the extent that they were performed at all, by Otero,

   Pascucci, Rodriguez, and other massage therapists and/or registered chiropractic assistants

   associated with CEDA Hialeah, rather than by Habayeb or Fenelus; (ii) Habayeb and Fenelus did

   not even legitimately supervise the putative “physical therapy” services and/or “chiropractic”

   services that were billed through CEDA Hialeah to GEICO; and (iii) virtually none of the putative

   “physical therapy” services and/or “chiropractic” services that were billed through CEDA Hialeah

   to GEICO actually constituted physical therapy and/or chiropractic, because Otero, Pascucci,

   Rodriguez, and the other massage therapists and/or registered chiropractic assistants associated

   with CEDA Hialeah are not and never have been licensed as physical therapists and/or

   chiropractors, and did not perform the pertinent services under the supervision of any licensed

   physical therapist, physician, or other health care provider.

          371.    As set forth above, the No-Fault Law’s billing requirements provide – among other

   things – that all PIP billing must comply with the instructions promulgated by the Centers for

   Medicare & Medicaid Services for the completion of HCFA-1500 forms. See Fla. Stat. § 627.736.

          372.    All of the billing that the CEDA Hialeah Defendants submitted through CEDA

   Hialeah to GEICO, including the billing for putative physical therapy services and/or chiropractic

   services, was submitted on HCFA-1500 forms.




                                                    88
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 89 of 406



          373.    Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, the name of the health care provider who

   actually rendered or directly supervised the underlying physical therapy treatment and/or

   chiropractic treatment must be listed on the HCFA-1500 form. See, e.g., Medicare Claims

   Processing Manual, Chapter 26 – Completing and Processing Form CMS-1500 Data Set.

          374.    To “directly supervise” a physical therapy treatment and/or chiropractic treatment,

   a physician “must be present in the office suite and immediately available to furnish assistance and

   direction throughout the performance of the procedure. It does not mean that the physician must

   be present in the room when the procedure is performed.” See, e.g., Medicare Claims Processing

   Manual, Chapter 26 – Completing and Processing Form CMS-1500 Data Set, citing 42 C.F.R.

   410.32.

          375.    Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, to the extent that a physician is not actually

   “directly supervising” a physical therapy treatment and/or chiropractic treatment, then the actual

   name of the person who is actually performing the treatment must be listed on the HCFA-1500

   form. See, e.g., Medicare Claims Processing Manual, Chapter 26 – Completing and Processing

   Form CMS-1500 Data Set.

          376.    The CEDA Hialeah Defendants were well-aware of the fact that – because Otero,

   Pascucci, Rodriguez, and the other massage therapists and/or registered chiropractic assistants

   associated with CEDA Hialeah were unsupervised massage therapists and/or registered

   chiropractic assistants, rather than physical therapists and/or chiropractors – CEDA Hialeah could

   not recover PIP Benefits for any services that Otero, Pascucci, Rodriguez or the other massage




                                                   89
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 90 of 406



   therapists and/or registered chiropractic assistants associated with CEDA Hialeah purported to

   provide.

          377.    As a result, and in order to conceal the fact that Otero, Pascucci, Rodriguez, and

   the other massage therapists and/or registered chiropractic assistants associated with CEDA

   Hialeah unlawfully provided, without any legitimate supervision by Habayeb or Fenelus, the

   majority of the “physical therapy” services that were billed through CEDA Hialeah to GEICO, the

   CEDA Hialeah Defendants deliberately omitted any reference to Otero, Pascucci, Rodriguez, and

   the other massage therapists and/or registered chiropractic assistants associated with CEDA

   Hialeah on the HCFA-1500 forms that they used to bill for the putative physical therapy services

   and/or chiropractic services.

          378.    Instead, in the claims for physical therapy services and/or chiropractic services

   identified in Exhibit “3”, the CEDA Hialeah Defendants routinely falsely listed Habayeb and

   Fenelus on the HCFA-1500 forms as the supposed provider or direct supervisor of the physical

   therapy services and/or chiropractic services.

          379.    For example:

          (i)     On or about October 7, 2014, CEDA Hialeah, Cereceda, and Habayeb billed
                  GEICO for physical therapy services and/or chiropractic services that purportedly
                  were provided through CEDA Hialeah to an Insured named MF on October 7, 2014.
                  The HCFA-1500 form falsely represented that Habayeb performed, or at least
                  directly supervised, the pertinent physical therapy services and/or chiropractic
                  services, and CEDA Hialeah, Cereceda, and Habayeb deliberately omitted any
                  reference to Otero or Pascucci from the HCFA-1500 form. However, the underlying
                  physical therapy and/or chiropractic treatment notes indicated that Otero and
                  Pascucci performed the purported physical therapy services and/or chiropractic
                  services – to the extent that they were performed at all.

          (ii)    On or about October 9, 2014, CEDA Hialeah, Cereceda, and Habayeb billed
                  GEICO for physical therapy services and/or chiropractic services that purportedly
                  were provided through CEDA Hialeah to an Insured named MF on October 9, 2014.
                  The HCFA-1500 form falsely represented that Habayeb performed, or at least
                  directly supervised, the pertinent physical therapy services and/or chiropractic

                                                    90
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 91 of 406



                  services, and CEDA Hialeah, Cereceda, and Habayeb deliberately omitted any
                  reference to Otero or Pascucci from the HCFA-1500 form. However, the underlying
                  physical therapy and/or chiropractic treatment notes indicated that Otero and
                  Pascucci performed the purported physical therapy services and/or chiropractic
                  services – to the extent that they were performed at all.

          (iii)   On or about March 8, 2017, CEDA Hialeah, Cereceda, and Fenelus billed GEICO
                  for physical therapy services and/or chiropractic services that purportedly were
                  provided through CEDA Hialeah to an Insured named TP on March 8, 2017. The
                  HCFA-1500 form falsely represented that Fenelus performed, or at least directly
                  supervised, the pertinent physical therapy services and/or chiropractic services, and
                  CEDA Hialeah, Cereceda, and Fenelus deliberately omitted any reference to
                  Rodriguez from the HCFA-1500 form. However, the underlying physical therapy
                  and/or chiropractic treatment notes indicated that Rodriguez performed the
                  purported physical therapy services and/or chiropractic services – to the extent that
                  they were performed at all.

          (iv)    On or about March 8, 2017, CEDA Hialeah, Cereceda, and Fenelus billed GEICO
                  for physical therapy services and/or chiropractic services that purportedly were
                  provided through CEDA Hialeah to an Insured named MH on March 8, 2017. The
                  HCFA-1500 form falsely represented that Fenelus performed, or at least directly
                  supervised, the pertinent physical therapy services and/or chiropractic services, and
                  CEDA Hialeah, Cereceda, and Fenelus deliberately omitted any reference to
                  Rodriguez from the HCFA-1500 form. However, the underlying physical therapy
                  and/or chiropractic treatment notes indicated that Rodriguez performed the
                  purported physical therapy services and/or chiropractic services – to the extent that
                  they were performed at all.

          380.    These are only representative examples. In the vast majority of the claims for

   physical therapy services and/or chiropractic services that are identified in Exhibit “3”, the CEDA

   Hialeah Defendants falsely represented in the HCFA-1500 forms they submitted to GEICO that

   Habayeb and Fenelus had performed or at least directly supervised the underlying physical therapy

   services and/or chiropractic services, when in fact the services were performed by Otero, Pascucci,

   Rodriguez, or other massage therapists and/or registered chiropractic assistants, to the extent that

   they were performed at all, without any legitimate supervision by Habayeb or Fenelus.

          381.    In the claims the physical therapy services and/or chiropractic services identified in

   Exhibit “3”, the CEDA Hialeah Defendants routinely fraudulently misrepresented that the physical



                                                   91
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 92 of 406



   therapy services and/or chiropractic services were lawfully provided and reimbursable, when in

   fact they were neither lawfully provided nor reimbursable, because:

          (i)     the putative physical therapy services and/or chiropractic services were illegally
                  performed – to the extent they were performed at all – by massage therapists and/or
                  registered chiropractic assistants, without any supervision by any licensed
                  physicians, chiropractors, or physical therapists, in contravention of Florida law;

          (ii)    CEDA Hialeah could not lawfully recover PIP Benefits for the putative physical
                  therapy services and/or chiropractic services, because they were illegally performed
                  by massage therapists and/or registered chiropractic assistants, without any
                  supervision by any licensed physicians, chiropractors, or physical therapists, in
                  contravention of Florida law; and

          (iii)   the CEDA Hialeah Defendants systematically fraudulently misrepresented and
                  concealed the identities of the individuals who performed the putative physical
                  therapy services and/or chiropractic services in their billing for the putative
                  “physical therapy” services and/or “chiropractic” services.

          382.    In this context, Cereceda – who at all relevant times purported to own CEDA

   Hialeah – did not, and could not have legitimately supervised the business activities of CEDA

   Hialeah.

          383.    Had Cereceda actually supervised the business activities of CEDA Hialeah,

   Cereceda would have noted – among other things – that the CEDA Hialeah Defendants routinely

   fraudulently represented and concealed in CEDA Hialeah’s billing the identities of the individuals

   who performed the putative physical therapy services and/or chiropractic services.

   4.     The Fraudulent Misrepresentations Regarding the Identities of the Health Care
          Providers Rendering Services at CEDA Miami

          384.    CEDA Miami, Cereceda, Crespo-Smith, Habayeb, Javech, Moya, Schulman,

   Yoham, Nunez, Otero, Paredes, Pascucci, and Sanchez (collectively, the “CEDA Miami

   Defendants”) billed for multiple varieties of health care services, including: (i) initial patient

   examinations; (ii) follow-up examinations; (iii) chiropractic treatment; (iv) physical therapy

   treatment; and/or (v) pain management injections.

                                                   92
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 93 of 406



          385.       As set forth in Exhibit “4”, the purported physical therapy services and/or

   chiropractic services constituted the vast majority of the services the CEDA Miami Defendants

   billed through CEDA Miami to GEICO.

          386.       Habayeb and Schulman purported to personally perform or directly supervise the

   vast majority of the physical therapy services and/or chiropractic services in the claims identified

   in Exhibit “4”.

          387.       In fact, however, the vast majority of the physical therapy services and/or

   chiropractic services that were billed through CEDA Miami to GEICO were performed – to the

   extent that they were performed at all – by Nunez, Otero, Paredes, Pascucci, Sanchez, and other

   massage therapists and/or registered chiropractic assistants associated with CEDA Miami, without

   legitimate supervision or oversight by Habayeb, Schulman, or any other licensed physician or

   chiropractor.

          388.       As set forth above, prior to January 1, 2013, the No-Fault Law permitted health

   care services providers, including clinics, to collect PIP Benefits for massage therapy, so long as

   – among other things – the massage therapy was “provided, supervised, ordered, or prescribed” by

   a licensed physician, chiropractor, or dentist, or was provided in a properly licensed or accredited

   institutional setting. See 2012 Fla. ALS 197.

          389.       However – and again, as set forth above – in response to rampant PIP fraud

   involving massage therapists and massage, the No-Fault Law was amended, effective January 1,

   2013, to prohibit PIP reimbursement for massage or to massage therapists. See 2012 Fla. ALS 197;

   see also Fla. Stat. § 627.736(1)(a)(5).




                                                    93
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 94 of 406



          390.    What is more, and as set forth above, massage therapists may not practice physical

   therapy, or hold themselves out as being able to practice physical therapy, unless they have an

   actual license to practice physical therapy, as opposed to massage therapy. See Fla. Stat. § 486.028.

          391.    Moreover, and as set forth above, a registered chiropractic assistant must work

   under the direct supervision and responsibility of a licensed chiropractor or certified chiropractic

   physician’s assistant. See Fla. Stat. § 460.4166(2).

          392.    Nunez, Otero, Paredes, Pascucci, and Sanchez were licensed as massage therapists

   and/or registered chiropractic assistants. Nunez, Otero, Paredes, Pascucci, and Sanchez were never

   licensed as physical therapists or chiropractors.

          393.    As a result, with respect to insurance policies issued after January 1, 2013, the No-

   Fault Law has prohibited CEDA Miami from recovering PIP Benefits for services – including but

   not limited to physical therapy services – provided by unsupervised massage therapists such as

   Nunez, Otero, Paredes, Pascucci, and Sanchez.

          394.    The CEDA Miami Defendants were well-aware of the fact that CEDA Miami could

   not legally recover PIP Benefits for services provided by unsupervised massage therapists and/or

   registered chiropractic assistants such as Nunez, Otero, Paredes, Pascucci, and Sanchez.

          395.    For example, the amendments to the No-Fault Law prohibiting PIP reimbursement

   for massage or to massage therapists were widely reported, as was the preceding legal struggle by

   various massage therapists and massage trade organizations to fight the amendments.

          396.    In keeping with the fact that the CEDA Miami Defendants knew that – with respect

   to insurance policies issued after January 1, 2013 – they could not lawfully recover PIP Benefits

   for services provided by unsupervised massage therapists, the CEDA Miami Defendants routinely

   falsely represented in their billing that Habayeb or Schulman personally performed, or at least



                                                       94
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 95 of 406



   directly supervised, the vast majority of the individual physical therapy services and/or

   chiropractic services that were billed through CEDA Miami to GEICO.

          397.    Similarly, in keeping with the fact that the CEDA Miami Defendants knew that

   they could not lawfully recover PIP Benefits for services provided by unsupervised registered

   chiropractic assistants, the CEDA Miami Defendants routinely falsely represented in their billing

   that Habayeb or Schulman personally performed, or at least directly supervised, the vast majority

   of the individual physical therapy services and/or chiropractic services that were billed through

   CEDA Miami to GEICO.

          398.    In keeping with the fact that neither Habayeb nor Schulman could have personally

   performed, or at least directly supervised, the underlying physical therapy services and/or

   chiropractic services billed to GEICO through CEDA Miami, Habayeb and Schulman would often

   purport to personally perform – or at least directly supervise – an improbable, and often impossible

   number of physical therapy services and/or chiropractic services in a given day.

          399.    For example:

          (i)     On October 28, 2015, CEDA Miami, Cereceda, and Schulman purported to provide
                  at least 140 individual physical therapy services and/or chiropractic services to at
                  least 23 individual Insureds, and falsely contended in the resulting bills to GEICO
                  that Schulman personally performed or at least directly supervised every one of
                  those treatments. What is more, those putative treatments included at least 17 hours
                  of physical therapy services and/or chiropractic services that required direct, one-
                  on-one patient contact between the treating provider and the Insureds throughout
                  the services. That same day, Schulman also purported to personally perform, or at
                  least directly supervise: (a) at least two 30-minute patient examinations; and (b) at
                  least three 15-minute patient examinations. In all, GEICO received billing for at
                  least 18.75 hours of services that Schulman purported to personally perform, or at
                  least directly supervise, on October 28, 2015.

          (ii)    On November 11, 2015, CEDA Miami, Cereceda, and Schulman purported to
                  provide at least 150 individual physical therapy services and/or chiropractic
                  services to at least 23 individual Insureds, and falsely contended in the resulting
                  bills to GEICO that Schulman personally performed or at least directly supervised
                  every one of those treatments. What is more, those putative treatments included at

                                                   95
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 96 of 406



                  least 19.25 hours of physical therapy services and/or chiropractic services that
                  required direct, one-on-one patient contact between the treating provider and the
                  Insureds throughout the services. That same day, Schulman also purported to
                  personally perform, or at least directly supervise at least one 30-minute patient
                  examination. In all, GEICO received billing for at least 19.75 hours of services that
                  Schulman purported to personally perform, or at least directly supervise, on
                  November 11, 2015.

          (iii)   On September 29, 2017, CEDA Miami, Cereceda, and Habayeb purported to
                  provide at least 140 individual physical therapy services and/or chiropractic
                  services to at least 24 individual Insureds, and falsely contended in the resulting
                  bills to GEICO that Habayeb personally performed or at least directly supervised
                  every one of those treatments. What is more, those putative treatments included at
                  least 16.5 hours of physical therapy services and/or chiropractic services that
                  required direct, one-on-one patient contact between the treating provider and the
                  Insureds throughout the services. That same day, Habayeb also purported to
                  personally perform, or at least directly supervise: (a) at least one 30-minute patient
                  examination; and (b) at least one 15-minute patient examination. In all, GEICO
                  received billing for at least 17.25 hours of services that Habayeb purported to
                  personally perform, or at least directly supervise, on September 29, 2017.

          (iv)    On December 4, 2017, CEDA Miami, Cereceda, and Habayeb purported to provide
                  at least 130 individual physical therapy services and/or chiropractic services to at
                  least 21 individual Insureds, and falsely contended in the resulting bills to GEICO
                  that Habayeb personally performed or at least directly supervised every one of those
                  treatments. What is more, those putative treatments included at least 15.5 hours of
                  physical therapy services and/or chiropractic services that required direct, one-on-
                  one patient contact between the treating provider and the Insureds throughout the
                  services. That same day, Habayeb also purported to personally perform, or at least
                  directly supervise: (a) at least one 30-minute patient examination; (b) at least one
                  25-minute patient examination; and (c) at least three 15-minute patient
                  examinations. In all, GEICO received billing for at least 17 hours of services that
                  Habayeb purported to personally perform, or at least directly supervise, on
                  December 4, 2017.

          400.    These are only representative examples. In the claims for physical therapy services

   and/or chiropractic services that are identified in Exhibit “4”, the CEDA Miami Defendants

   routinely falsely represented that Habayeb and Schulman had performed – or at least directly

   supervised – an improbable, and often impossible, number of physical therapy services and/or

   chiropractic services on individual dates.




                                                   96
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 97 of 406



          401.    Upon information and belief, the fraudulent billing for physical therapy services

   and/or chiropractic services that the CEDA Miami Defendants submitted or caused to be submitted

   through CEDA Miami constituted only a fraction of the total fraudulent billing for physical therapy

   services and/or chiropractic services that the CEDA Miami Defendants submitted through CEDA

   Miami to all of the automobile insurers in the Florida automobile insurance market.

          402.    GEICO is only one of the automobile insurance companies doing business in the

   Florida automobile insurance market.

          403.    It is extremely improbable, to the point of impossibility, that the CEDA Miami

   Defendants only submitted fraudulent billing to GEICO, and that the CEDA Miami Defendants

   did not simultaneously bill other automobile insurers.

          404.    Thus, upon information and belief, the improbable, and often impossible number

   of physical therapy services and/or chiropractic services that Habayeb and Schulman purported to

   directly supervise or provide to GEICO Insureds at CEDA Miami on individual dates of service,

   including the dates of service identified above, constituted only a fraction of the total number of

   physical therapy services and/or chiropractic services that Habayeb and Schulman purported to

   directly supervise or provide at CEDA Miami, including to individuals insured by companies other

   than GEICO, on those same dates of service.

          405.    In fact, Habayeb and Schulman did not perform or directly supervise the vast

   majority of the physical therapy services and/or chiropractic services that were billed through

   CEDA Miami to GEICO.

          406.    Rather: (i) the vast majority of the putative “physical therapy” services and/or

   “chiropractic” services that the CEDA Miami Defendants purported to provide through CEDA

   Miami to Insureds were performed, to the extent that they were performed at all, by Nunez, Otero,



                                                   97
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 98 of 406



   Paredes, Pascucci, Sanchez, and other massage therapists and/or registered chiropractic assistants

   associated with CEDA Miami, rather than by Habayeb or Schulman; (ii) Habayeb and Schulman

   did not even legitimately supervise the putative “physical therapy” services and/or “chiropractic”

   services that were billed through CEDA Miami to GEICO; and (iii) virtually none of the putative

   “physical therapy” services and/or “chiropractic” services that were billed through CEDA Miami

   to GEICO actually constituted physical therapy and/or chiropractic, because Nunez, Otero,

   Paredes, Pascucci, Sanchez, and the other massage therapists and/or registered chiropractic

   assistants associated with CEDA Miami are not and never have been licensed as physical therapists

   and/or chiropractors, and did not perform the pertinent services under the supervision of any

   licensed physical therapist, physician, or other health care provider.

          407.    As set forth above, the No-Fault Law’s billing requirements provide – among other

   things – that all PIP billing must comply with the instructions promulgated by the Centers for

   Medicare & Medicaid Services for the completion of HCFA-1500 forms. See Fla. Stat. § 627.736.

          408.    All of the billing that the CEDA Miami Defendants submitted through CEDA

   Miami to GEICO, including the billing for putative physical therapy services and/or chiropractic

   services, was submitted on HCFA-1500 forms.

          409.    Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, the name of the health care provider who

   actually rendered or directly supervised the underlying physical therapy treatment and/or

   chiropractic treatment must be listed on the HCFA-1500 form. See, e.g., Medicare Claims

   Processing Manual, Chapter 26 – Completing and Processing Form CMS-1500 Data Set.

          410.    To “directly supervise” a physical therapy treatment and/or chiropractic treatment,

   a physician “must be present in the office suite and immediately available to furnish assistance and



                                                    98
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 99 of 406



   direction throughout the performance of the procedure. It does not mean that the physician must

   be present in the room when the procedure is performed.” See, e.g., Medicare Claims Processing

   Manual, Chapter 26 – Completing and Processing Form CMS-1500 Data Set, citing 42 C.F.R.

   410.32.

          411.      Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, to the extent that a physician is not actually

   “directly supervising” a physical therapy treatment and/or chiropractic treatment, then the actual

   name of the person who is actually performing the treatment must be listed on the HCFA-1500

   form. See, e.g., Medicare Claims Processing Manual, Chapter 26 – Completing and Processing

   Form CMS-1500 Data Set.

          412.      The CEDA Miami Defendants were well-aware of the fact that – because Nunez,

   Otero, Paredes, Pascucci, Sanchez, and the other massage therapists and/or registered chiropractic

   assistants associated with CEDA Miami were unsupervised massage therapists and/or registered

   chiropractic assistants, rather than physical therapists – CEDA Miami could not recover PIP

   Benefits for any services that Nunez, Otero, Paredes, Pascucci, Sanchez or the other massage

   therapists and/or registered chiropractic assistants associated with CEDA Miami purported to

   provide.

             413.   As a result, and in order to conceal the fact that Nunez, Otero, Paredes, Pascucci,

   Sanchez, and the other massage therapists and/or registered chiropractic assistants associated with

   CEDA Miami unlawfully provided, without any legitimate supervision by Habayeb or Schulman,

   the majority of the “physical therapy” services and/or “chiropractic” services that were billed

   through CEDA Miami to GEICO, the CEDA Miami Defendants deliberately omitted any reference

   to Nunez, Otero, Paredes, Pascucci, Sanchez, and the other massage therapists and/or registered



                                                    99
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 100 of 406



   chiropractic assistants associated with CEDA Miami on the HCFA-1500 forms that they used to

   bill for the putative physical therapy services and/or chiropractic services.

          414.    Instead, in the claims for physical therapy services and/or chiropractic services

   identified in Exhibit “4”, the CEDA Miami Defendants routinely falsely listed Habayeb and

   Schulman on the HCFA-1500 forms as the supposed provider or direct supervisor of the physical

   therapy services and/or chiropractic services.

          415.    For example:

          (i)     On or about February 1, 2014, CEDA Miami, Cereceda, and Schulman billed
                  GEICO for physical therapy services and/or chiropractic services that purportedly
                  were provided through CEDA Miami to an Insured named YM on February 1,
                  2014. The HCFA-1500 form falsely represented that Schulman performed, or at
                  least directly supervised, the pertinent physical therapy services and/or chiropractic
                  services, and CEDA Miami, Cereceda, and Schulman deliberately omitted any
                  reference to Nunez from the HCFA-1500 form. However, the underlying physical
                  therapy and/or chiropractic treatment notes indicated that Nunez performed the
                  purported physical therapy services and/or chiropractic services – to the extent that
                  they were performed at all.

          (ii)    On or about February 5, 2014, CEDA Miami, Cereceda, and Schulman billed
                  GEICO for physical therapy services and/or chiropractic services that purportedly
                  were provided through CEDA Miami to an Insured named YM on February 5,
                  2014. The HCFA-1500 form falsely represented that Schulman performed, or at
                  least directly supervised, the pertinent physical therapy services and/or chiropractic
                  services, and CEDA Miami, Cereceda, and Schulman deliberately omitted any
                  reference to Paredes from the HCFA-1500 form. However, the underlying physical
                  therapy and/or chiropractic treatment notes indicated that Paredes performed the
                  purported physical therapy services and/or chiropractic services – to the extent that
                  they were performed at all.

          (iii)   On or about June 14, 2017, CEDA Miami, Cereceda, and Habayeb billed GEICO
                  for physical therapy services and/or chiropractic services that purportedly were
                  provided through CEDA Miami to an Insured named BM on June 14, 2017. The
                  HCFA-1500 form falsely represented that Habayeb performed, or at least directly
                  supervised, the pertinent physical therapy services and/or chiropractic services, and
                  CEDA Miami, Cereceda, and Habayeb deliberately omitted any reference to Otero
                  from the HCFA-1500 form. However, the underlying physical therapy and/or
                  chiropractic treatment notes indicated that Otero performed the purported physical
                  therapy services and/or chiropractic services – to the extent that they were
                  performed at all.

                                                    100
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 101 of 406




          (iv)    On or about July 10, 2018, CEDA Miami, Cereceda, and Habayeb billed GEICO
                  for physical therapy services and/or chiropractic services that purportedly were
                  provided through CEDA Miami to an Insured named NH on July 10, 2018. The
                  HCFA-1500 form falsely represented that Habayeb performed, or at least directly
                  supervised, the pertinent physical therapy services and/or chiropractic services, and
                  CEDA Miami, Cereceda, and Habayeb deliberately omitted any reference to
                  Pascucci or Sanchez from the HCFA-1500 form. However, the underlying physical
                  therapy and/or chiropractic treatment notes indicated that Pascucci and Sanchez
                  performed the purported physical therapy services and/or chiropractic services – to
                  the extent that they were performed at all.

          416.    These are only representative examples. In most of the claims for physical therapy

   services and/or chiropractic services that are identified in Exhibit “4”, the CEDA Miami

   Defendants falsely represented in the HCFA-1500 forms they submitted to GEICO that Habayeb

   and Schulman had performed or at least directly supervised the underlying physical therapy

   services and/or chiropractic services, when in fact the services were performed by Nunez, Otero,

   Paredes, Pascucci, Sanchez, or other massage therapists and/or registered chiropractic assistants,

   to the extent that they were performed at all, without any legitimate supervision by Habayeb or

   Schulman.

          417.    In the claims the physical therapy services and/or chiropractic services identified in

   Exhibit “4”, the CEDA Miami Defendants routinely fraudulently misrepresented that the physical

   therapy services and/or chiropractic services were lawfully provided and reimbursable, when in

   fact they were neither lawfully provided nor reimbursable, because:

          (i)     the putative physical therapy services and/or chiropractic services were illegally
                  performed – to the extent they were performed at all – by massage therapists and/or
                  registered chiropractic assistants, without any supervision by any licensed
                  physicians, chiropractors, or physical therapists, in contravention of Florida law;

          (ii)    CEDA Miami could not lawfully recover PIP Benefits for the putative physical
                  therapy services and/or chiropractic services, because they were illegally performed
                  by massage therapists and/or registered chiropractic assistants, without any
                  supervision by any licensed physicians, chiropractors, or physical therapists, in
                  contravention of Florida law; and

                                                   101
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 102 of 406




           (iii)     the CEDA Miami Defendants systematically fraudulently misrepresented and
                     concealed the identities of the individuals who performed the putative physical
                     therapy services and/or chiropractic services in their billing for the putative
                     “physical therapy” services and/or “chiropractic” services.

           418.      In this context, Cereceda – who at all relevant times purported to own CEDA Miami

   – did not, and could not have legitimately supervised the business activities of CEDA Miami.

           419.      Had Cereceda actually supervised the business activities of CEDA Miami,

   Cereceda would have noted – among other things – that the CEDA Miami Defendants routinely

   fraudulently represented and concealed in CEDA Miami’s billing the identities of the individuals

   who performed the putative physical therapy services and/or chiropractic services.

   E.      The Defendants’ Fraudulent Treatment and Billing Protocol

           420.      The Defendants used CEDA Downtown, CEDA Hialeah, CEDA Kendall, CEDA

   Miami, and CEDA Cutler Bay as vehicles to submit a massive amount of fraudulent PIP billing to

   GEICO and other insurers.

           421.      The billing not only misrepresented CEDA Downtown, CEDA Hialeah, CEDA

   Kendall, CEDA Miami, and CEDA Cutler Bay’s compliance with the Clinic Act, Self-Referral Act,

   and Chiropractor Advertising Laws, but also misrepresented the medical necessity of the underlying

   health care services, and whether the underlying health care services actually were performed in the

   first instance.

           422.      The vast majority of the Insureds whom the Defendants purported to treat were

   involved in relatively minor, “fender-bender” accidents, to the extent that they were involved in any

   actual accidents at all. Concomitantly, almost none of the Insureds whom the Defendants purported

   to treat suffered from any significant injuries or health problems as a result of the minor accidents

   they experienced or purported to experience.



                                                    102
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 103 of 406



          423.    Even so, the Defendants purported to subject virtually every Insured to a medically

   unnecessary course of “treatment” that was provided pursuant to a pre-determined, fraudulent

   protocol.

          424.    This pre-determined, fraudulent protocol was designed to maximize the billing that

   the Defendants could submit to insurers, including GEICO, not to benefit the Insureds who

   purportedly were subjected to it.

          425.    The Defendants purported to provide their pre-determined fraudulent treatment

   protocol to Insureds without regard for the Insureds’ individual symptoms or presentation, or – in

   many cases – the total absence of any actual medical problems arising from any actual automobile

   accidents.

          426.    Each step in the Defendants’ fraudulent treatment protocol was designed to falsely

   reinforce the rationale for the previous step and provide a false justification for the subsequent

   step, and thereby permit the Defendants to generate and falsely justify the maximum amount of

   fraudulent No-Fault billing for each Insured.

          427.    No legitimate chiropractor, physician, physical therapist, chiropractic practice, or

   other health care provider would permit the fraudulent treatment and billing protocol described

   below to proceed under his, her, or its auspices.

          428.    The Defendants permitted the fraudulent treatment and billing protocol described

   below to proceed under their auspices because they sought to continue profiting from their

   fraudulent scheme.



   1.     The CEDA Downtown Defendants’ Fraudulent Treatment and Billing Protocol

   (i)    The Fraudulent Charges for Initial Examinations at CEDA Downtown



                                                   103
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 104 of 406



           429.    As an initial step in the CEDA Downtown Defendants’ fraudulent treatment and

   billing protocol, CEDA Downtown, Cereceda, Canizares, Crespo-Smith, and Facuseh purported

   to provide the Insureds in the claims identified in Exhibit “1” with a putative initial examination.

           430.    Canizares, Crespo-Smith, and Facuseh purported to personally perform most of the

   initial examinations in the claims identified in Exhibit “1”.

           431.    As set forth in Exhibit “1”, CEDA Downtown, Cereceda, Canizares, Crespo-Smith,

   and Facuseh then billed the initial examinations to GEICO, or caused them to be billed to GEICO,

   under CPT code 99203, typically resulting in charges of between $280.00 and $539.00 for each

   initial examination that they purported to provide.

           432.    In the claims for initial examinations identified in Exhibit “1”, the charges for the

   initial examinations were fraudulent in that they misrepresented CEDA Downtown’s eligibility to

   collect PIP Benefits in the first instance.

           433.    In fact, and as set forth above, CEDA Downtown never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the Clinic Act, the Self-Referral Act, and the

   Chiropractor Advertising Laws.

           434.    As set forth below, the charges for the initial examinations identified in Exhibit “1”

   also were fraudulent in that they misrepresented the nature and extent of the initial examinations.

   a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           435.    As set forth above, the No-Fault Law’s billing requirements provide that all PIP

   billing must – among other things – comply with the guidelines promulgated by the American

   Medical Association (“AMA”) in connection with the use of current procedural terminology, or

   CPT, codes. See Fla. Stat. § 627.736.




                                                    104
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 105 of 406



          436.    The primary guidelines promulgated by the AMA for the use of CPT codes are

   contained in the AMA’s CPT Assistant.

          437.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for an initial

   patient examination represents that the Insured presented with problems of moderate severity.

          438.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately severe, and thereby justify the use of CPT code 99203 to bill

   for an initial patient examination.

          439.    For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might support the use of CPT code 99203 to bill for an initial patient

   examination:

          (i)     Office visit for initial evaluation of a 48-year-old man with recurrent low back pain
                  radiating to the leg. (General Surgery)

          (ii)    Initial office evaluation of 49-year-old male with nasal obstruction. Detailed exam
                  with topical anesthesia. (Plastic Surgery)

          (iii)   Initial office evaluation for diagnosis and management of painless gross hematuria
                  in new patient, without cystoscopy. (Internal Medicine)

          (iv)    Initial office visit for evaluation of 13-year-old female with progressive scoliosis.
                  (Physical Medicine and Rehabilitation)

          (v)     Initial office visit with couple for counseling concerning voluntary vasectomy for
                  sterility. Spent 30 minutes discussing procedure, risks and benefits, and answering
                  questions. (Urology)

          440.    Thus, pursuant to the CPT Assistant, the moderately severe presenting problems

   that could support the use of CPT code 99203 to bill for an initial patient examination typically

   are either chronic and relatively serious problems, acute problems requiring immediate invasive

   treatment, or issues that legitimately require physician counseling.




                                                   105
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 106 of 406



          441.    By contrast, to the extent that the Insureds in the claims identified in Exhibit “1”

   had any presenting problems at all as the result of their relatively minor automobile accidents, the

   problems virtually always were low severity soft tissue injuries such as sprains and strains.

          442.    For instance, and in keeping with the fact that the Insureds in the claims identified

   in Exhibit “1” either had no presenting problems at all as the result of their relatively minor

   automobile accidents, or else problems of low severity, in most of the claims identified in Exhibit

   “1” the contemporaneous police reports indicated that the underlying accidents involved relatively

   low-impact collisions, that the Insureds’ vehicles were drivable following the accidents, and that

   no one was seriously injured in the underlying accidents, or injured at all.

          443.    What is more, and again in keeping with the fact that the Insureds in the claims

   identified in Exhibit “1” either had no presenting problems at all as a result of their relatively minor

   automobile accidents, or else problems of low severity, in many of the claims identified in Exhibit

   “1” the Insureds did not seek treatment at any hospital as the result of their accidents.

          444.    Even so, in the claims for initial examinations identified in Exhibit “1”, CEDA

   Downtown, Cereceda, Canizares, and Crespo-Smith routinely billed for their putative initial

   examinations using CPT code 99203, and thereby falsely represented that the Insureds presented

   with problems of moderate severity.

          445.    For example:

          (i)     On May 31, 2014, an Insured named GZ was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in GZ’s vehicle did
                  not deploy and that GZ’s vehicle was drivable following the accident. The police
                  report further indicated that GZ was not injured in the accident. In keeping with the
                  fact that GZ was not seriously injured in the accident, GZ did not visit any hospital
                  emergency room following the accident. To the extent that GZ experienced any
                  health problems at all as a result of the accident, they were of low severity. Even
                  so, following a purported initial examination of GZ by Canizares on June 11, 2014,
                  CEDA Downtown, Cereceda, and Canizares billed GEICO for the initial



                                                    106
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 107 of 406



                 examination using CPT code 99203, and thereby falsely represented that the
                 examination involved moderately severe presenting problems.

         (ii)    On June 4, 2014, an Insured named VC was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in VC’s vehicle did not deploy, and that VC’s vehicle was
                 drivable following the accident. The police report further indicated that VC was not
                 injured in the accident. In keeping with the fact that VC was not seriously injured
                 in the accident, VC did not visit any hospital emergency room following the
                 accident. To the extent that VC experienced any health problems at all as a result
                 of the accident, they were of low severity. Even so, following a purported initial
                 examination of VC by Canizares on June 4, 2014, CEDA Downtown, Cereceda,
                 and Canizares billed GEICO for the initial examination using CPT code 99203, and
                 thereby falsely represented that the examination involved moderately severe
                 presenting problems. What is more, following a purported initial examination of
                 VC by Crespo-Smith on June 10, 2014, CEDA Downtown, Cereceda and Crespo-
                 Smith billed GEICO for the initial examination using CPT code 99203, and thereby
                 falsely represented that the examination involved moderately severe presenting
                 problems.

         (iii)   On June 3, 2015, an Insured named CT was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in CT’s vehicle did not deploy, that the damage to CT’s
                 vehicle was minor, that there was minor damage to the other vehicle, and that CT’s
                 vehicle was drivable following the accident. The police report further indicated that
                 CT was not injured in the accident. In keeping with the fact that CT was not
                 seriously injured in the accident, CT did not visit any hospital emergency room
                 following the accident. To the extent that CT experienced any health problems at
                 all as a result of the accident, they were of low severity. Even so, following a
                 purported initial examination of CT by Canizares on June 10, 2015, CEDA
                 Downtown, Cereceda, and Canizares billed GEICO for the initial examination
                 using CPT code 99203, and thereby falsely represented that the examination
                 involved moderately severe presenting problems. What is more, following a
                 purported initial examination of CT by Crespo-Smith on June 16, 2015, CEDA
                 Downtown, Cereceda, and Crespo-Smith billed GEICO for the initial examination
                 using CPT code 99203, and thereby falsely represented that the examination
                 involved moderately severe presenting problems.

         (iv)    On December 29, 2015, an Insured named MP was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in MP’s
                 vehicle did not deploy, that the damage to MP’s vehicle was minor, and that MP’s
                 vehicle was drivable following the accident. The police report further indicated that
                 MP was not injured in the accident. In keeping with the fact that MP was not
                 seriously injured in the accident, MP did not visit any hospital emergency room
                 following the accident. To the extent that MP experienced any health problems at
                 all as a result of the accident, they were of low severity. Even so, following a

                                                 107
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 108 of 406



                 purported initial examination of MP by Canizares on December 30, 2015, CEDA
                 Downtown, Cereceda, and Canizares billed GEICO for the initial examination
                 using CPT code 99203, and thereby falsely represented that the examination
                 involved moderately severe presenting problems.

         (v)     On December 28, 2017, an Insured named JH was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a rear-
                 end collision, that the airbags in JH’s vehicle did not deploy, and that JH’s vehicle
                 was drivable following the accident. The police report further indicated that JH was
                 not injured in the accident. In keeping with the fact that JH was not seriously injured
                 in the accident, JH did not visit any hospital emergency room following the
                 accident. To the extent that JH experienced any health problems at all as a result of
                 the accident, they were of low severity. Even so, following a purported initial
                 examination of JH by Canizares on January 9, 2018, CEDA Downtown, Cereceda,
                 and Canizares billed GEICO for the initial examination using CPT code 99203, and
                 thereby falsely represented that the examination involved moderately severe
                 presenting problems.

         (vi)    On February 8, 2018, an Insured named DS was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in DS’s
                 vehicle did not deploy and that DS’s vehicle was drivable following the accident.
                 The police report further indicated that DS was not injured in the accident.
                 Nonetheless, thirteen days later, on February 21, 2018, DS traveled on her own to
                 Coral Gables Hospital Emergency Department. The contemporaneous hospital
                 records indicated that DS complained of neck and back pain. The hospital records
                 further indicated that DS was briefly observed on an outpatient basis and then
                 discharged with a routine neck and back pain diagnosis. To the extent that DS
                 experienced any health problems at all as a result of the accident, they were of low
                 severity. Even so, following a purported initial examination of DS by Canizares on
                 March 12, 2018, CEDA Downtown, Cereceda, and Canizares billed GEICO for the
                 initial examination using CPT code 99203, and thereby falsely represented that the
                 examination involved moderately severe presenting problems.

         (vii)   On March 23, 2018, an Insured named MH was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in MH’s vehicle did
                 not deploy, that the damage to MH’s vehicle was minor, that there was minor
                 damage to the other vehicle, and that MH’s vehicle was drivable following the
                 accident. The police report further indicated that MH was not injured in the
                 accident. In keeping with the fact that MH was not seriously injured in the accident,
                 MH did not visit any hospital emergency room following the accident. To the extent
                 that MH experienced any health problems at all as a result of the accident, they
                 were of low severity. Even so, following a purported initial examination of MH by
                 Canizares on March 28, 2018, CEDA Downtown, Cereceda, and Canizares billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that the examination involved moderately severe presenting problems.
                 What is more, following a purported initial examination of MH by Crespo-Smith

                                                  108
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 109 of 406



                on April 5, 2018, CEDA Downtown, Cereceda, and Crespo-Smith billed GEICO
                for the initial examination using CPT code 99203, and thereby falsely represented
                that the examination involved moderately severe presenting problems.

         (viii) On May 7, 2018, an Insured named MB was involved in an automobile accident.
                The contemporaneous police report indicated that the airbags in MB’s vehicle did
                not deploy and that MB’s vehicle was drivable following the accident. The police
                report further indicated that MB was not injured in the accident. In keeping with
                the fact that MB was not seriously injured in the accident, MB did not visit any
                hospital emergency room following the accident. To the extent that MB
                experienced any health problems at all as a result of the accident, they were of low
                severity. Even so, following a purported initial examination of MB by Canizares on
                May 17, 2018, CEDA Downtown, Cereceda, and Canizares billed GEICO for the
                initial examination using CPT code 99203, and thereby falsely represented that the
                examination involved moderately severe presenting problems. What is more,
                following a purported initial examination of MB by Crespo-Smith on May 22,
                2018, CEDA Downtown, Cereceda, and Crespo-Smith billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that the
                examination involved moderately severe presenting problems.

         (ix)   On May 7, 2018, an Insured named CG was involved in an automobile accident.
                The contemporaneous police report indicated that the airbags in CG’s vehicle did
                not deploy and that CG’s vehicle was drivable following the accident. The police
                report further indicated that CG was not injured in the accident. In keeping with the
                fact that CG was not seriously injured in the accident, CG did not visit any hospital
                emergency room following the accident. To the extent that CG experienced any
                health problems at all as a result of the accident, they were of low severity. Even
                so, following a purported initial examination of CG by Canizares on May 21, 2018,
                CEDA Downtown, Cereceda, and Canizares billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that the
                examination involved moderately severe presenting problems.

         (x)    On May 25, 2018, an Insured named MR was involved in an automobile accident.
                The contemporaneous police report indicated that the airbags in MR’s vehicle did
                not deploy, that the damage to MR’s vehicle was minor, that there was minor
                damage to the other vehicle, and that MR’s vehicle was drivable following the
                accident. The police report further indicated that MR was not injured in the
                accident. In keeping with the fact that MR was not seriously injured in the accident,
                MR did not visit any hospital emergency room following the accident. To the extent
                that MR experienced any health problems at all as a result of the accident, they were
                of low severity. Even so, following a purported initial examination of MR by
                Canizares on May 29, 2018, CEDA Downtown, Cereceda, and Canizares billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that the examination involved moderately severe presenting problems.
                What is more, following a purported initial examination of MR by Crespo-Smith
                on June 7, 2018, CEDA Downtown, Cereceda, and Crespo-Smith billed GEICO for

                                                109
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 110 of 406



                  the initial examination using CPT code 99203, and thereby falsely represented that
                  the examination involved moderately severe presenting problems.

          446.    These are only representative examples. In the claims for initial examinations

   identified in Exhibit “1”, CEDA Downtown, Cereceda, Canizares, and Crespo-Smith routinely

   falsely represented that the Insureds presented with problems of moderate severity, when in fact

   the Insureds’ problems were low-severity soft tissue injuries such as sprains and strains, to the

   limited extent that they had any presenting problems at all.

          447.    In the claims for initial examinations identified in Exhibit “1”, CEDA Downtown,

   Cereceda, Canizares, and Crespo-Smith routinely falsely represented that the Insureds presented

   with problems of moderate severity in order to create a false basis for their charges for the

   examinations under CPT code 99203, because examinations billable under CPT code 99203 are

   reimbursable at higher rates than examinations involving presenting problems of low severity, or

   no severity.

          448.    In the claims for initial examinations identified in Exhibit “1”, CEDA Downtown,

   Cereceda, Canizares, and Crespo-Smith also routinely falsely represented that the Insureds

   presented with problems of moderate severity in order to create a false basis for the other

   Fraudulent Services that the CEDA Downtown Defendants purported to provide to the Insureds,

   including medically unnecessary follow-up examinations, physical therapy services and/or

   chiropractic services, and pain management injections.




   b.     Misrepresentations Regarding the Amount of Time Spent on the Initial Examinations

          449.    What is more, in the claims identified in Exhibit “1” for initial examinations under

   CPT code 99203, CEDA Downtown, Cereceda, Canizares, Crespo-Smith, and Facuseh routinely

                                                  110
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 111 of 406



   misrepresented and exaggerated the amount of face-to-face time that the examining physician or

   chiropractor spent with the Insureds or the Insureds’ families.

          450.     Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

   examination represents that the physician or chiropractor who performed the examination spent at

   least 30 minutes of face-to-face time with the patient or the patient’s family.

          451.     As set forth in Exhibit “1”, CEDA Downtown, Cereceda, Canizares, Crespo-Smith,

   and Facuseh virtually always billed for the putative initial examinations using CPT code 99203,

   and thereby represented that the physician or chiropractor who purported to conduct the

   examinations spent at least 30 minutes of face-to-face time with the Insureds or the Insureds’

   families during the putative examinations.

          452.     In fact, in most of the claims for initial examinations identified in Exhibit “1”,

   neither Canizares, Crespo-Smith, nor Facuseh ever spent more than 15 minutes – let alone 30

   minutes – of face-to-face time with the Insureds or their families when purporting to conduct the

   examinations.

          453.     For instance, and in keeping with the fact that the initial examinations in the claims

   identified in Exhibit “1” did not entail more than 15 minutes of face-to-face time between

   Canizares, Crespo-Smith, and Facuseh and the Insureds or the Insureds’ families, to the extent that

   the examinations actually were performed in the first instance, CEDA Downtown, Cereceda,

   Canizares, Crespo-Smith, and Facuseh used a template in purporting to conduct the initial

   examinations.

          454.     The template that CEDA Downtown, Cereceda, Canizares, Crespo-Smith, and

   Facuseh used in purporting to conduct the initial examinations set forth a limited range of

   examination parameters.



                                                    111
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 112 of 406



          455.    The only face-to-face time between the physicians or chiropractors and the Insureds

   that was reflected in the limited range of examination parameters consisted of brief patient

   interviews and limited examinations of the Insureds’ musculoskeletal systems.

          456.    These brief patient interviews and limited examinations did not require Canizares,

   Crespo-Smith, or Facuseh, nor any other physician or chiropractor associated with CEDA

   Downtown, to spend more than 15 minutes of face-to-face time with the Insureds or their families.

          457.    What is more, Canizares could not legitimately have personally performed the

   initial examinations at CEDA Downtown, or even directly supervised them, much less have spent

   at least 30 minutes of face-to-face time with the Insureds or their families during the examinations.

          458.    For example:

          (i)     On or about March 22, 2017, CEDA Downtown, Cereceda, and Canizares billed
                  GEICO under CPT code 99203 for two initial examinations that Canizares falsely
                  purported to perform on Insureds named SR and AQ. On that same day, Canizares
                  also purported to personally provide or directly supervise at least 16 hours of
                  physical therapy services and/or chiropractic services to at least twenty individual
                  Insureds at CEDA Downtown, all of which were billed to GEICO. What is more,
                  on that same day, Canizares also purported to perform at least one 25-minute
                  follow-up examination and at least two 5-minute follow-up examinations which
                  were billed to GEICO through CEDA Downtown.

          (ii)    On or about May 30, 2017, CEDA Downtown, Cereceda, and Canizares billed
                  GEICO under CPT code 99203 for three initial examinations that Canizares falsely
                  purported to perform on Insureds named RG, AG, and JM. On that same day,
                  Canizares also purported to personally provide or directly supervise at least 15
                  hours of physical therapy services and/or chiropractic services to at least twenty-
                  seven individual Insureds at CEDA Downtown, all of which were billed to GEICO.
                  What is more, on that same day, Canizares also purported to perform at least one
                  15-minute follow-up examination and at least one five-minute follow-up
                  examination which were billed to GEICO through CEDA Downtown.

          (iii)   On or about May 31, 2017, CEDA Downtown, Cereceda, and Canizares billed
                  GEICO under CPT code 99203 for an initial examination that Canizares falsely
                  purported to perform on an Insured named MB. On that same day, Canizares also
                  purported to personally provide or directly supervise at least 17 hours of physical
                  therapy services and/or chiropractic services to at least twenty-two individual
                  Insureds at CEDA Downtown, all of which were billed to GEICO. What is more,

                                                   112
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 113 of 406



                  on that same day, Canizares also purported to perform at least one 5-minute follow-
                  up examination which was billed to GEICO through CEDA Downtown.

          (iv)    On or about March 7, 2018, CEDA Downtown, Cereceda, and Canizares billed
                  GEICO under CPT code 99203 for two initial examinations that Canizares falsely
                  purported to perform on Insureds named AG and KL. On that same day, Canizares
                  also purported to personally provide or directly supervise at least 18 hours of
                  physical therapy services and/or chiropractic services to at least twenty-eight
                  individual Insureds at CEDA Downtown, all of which were billed to GEICO. What
                  is more, on that same day, Canizares also purported to perform at least six 15-
                  minute follow-up examinations which were billed to GEICO through CEDA
                  Downtown.

          (v)     On or about May 2, 2018, CEDA Downtown, Cereceda, and Canizares billed
                  GEICO under CPT code 99203 for an initial examination that Canizares falsely
                  purported to perform on an Insured named NG. On that same day, Canizares also
                  purported to personally provide or directly supervise at least 15 hours of physical
                  therapy services and/or chiropractic services to at least twenty-four individual
                  Insureds at CEDA Downtown, all of which were billed to GEICO. What is more,
                  on that same day, Canizares also purported to perform at least two 25-minute
                  follow-up examinations, at least one 15-minute follow-up examination, and at least
                  one 5-minute follow-up examination which were billed to GEICO through CEDA
                  Downtown.

          459.    These are only representative examples. In the claims for initial examinations

   identified in Exhibit “1”, CEDA Downtown, Cereceda, and Canizares routinely falsely represented

   that Canizares had spent at least 30 minutes of face-to-face time with the Insureds or their families

   during the examinations, despite the fact that – on those same dates – Canizares also purported to

   personally perform or directly supervise a massive amount of physical therapy services and/or

   chiropractic services to large numbers of Insureds.

          460.    What is more, and as set forth above, GEICO is only one of the automobile

   insurance companies doing business in the Florida automobile insurance market.

          461.    It is extremely improbable, to the point of impossibility, that the Defendants only

   submitted fraudulent billing to GEICO, and that the Defendants did not simultaneously bill other

   automobile insurers.



                                                   113
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 114 of 406



          462.    Thus, upon information and belief, the massive, impossible number of examination

   and physical therapy services and/or chiropractic services that Canizares purported to directly

   supervise or provide to GEICO Insureds on individual dates of service, including the dates of

   service identified above, constituted only a fraction of the total number of examination and

   physical therapy services and/or chiropractic services that Canizares purported to directly

   supervise or provide, including to individuals insured by companies other than GEICO, on those

   same dates of service.

          463.    In the claims for initial examinations identified in Exhibit “1”, CEDA Downtown,

   Cereceda, Canizares, Crespo-Smith, and Facuseh routinely falsely represented that the initial

   examinations involved 30 minutes of face-to-face time in order to create a false basis for their

   charges under CPT code 99203 because examinations billable under CPT code 99203 are

   reimbursable at higher rates than examinations that require less time to perform.

   c.     Misrepresentations Regarding “Detailed” Physical Examinations

          464.    Moreover, in many of the claims identified in Exhibit “1” for initial examinations

   under CPT code 99203, CEDA Downtown, Cereceda, Canizares, Crespo-Smith, and Facuseh

   routinely falsely represented the extent of the underlying physical examinations.

          465.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

   examination represents that the physician or chiropractor who performed the examination

   conducted a “detailed” physical examination.

          466.    As set forth in Exhibit “1”, CEDA Downtown, Cereceda, Canizares, Crespo-Smith,

   and Facuseh virtually always billed for their putative initial examinations using CPT code 99203,

   and thereby represented that the physician or chiropractor who purported to conduct the

   examinations conducted detailed physical examinations of the Insureds who purportedly received



                                                  114
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 115 of 406



   the examinations.

          467.    Pursuant to the CPT Assistant, a “detailed” physical examination requires – among

   other things – that the physician or chiropractor performing the examination conduct an extended

   examination of the affected body areas and other symptomatic or related organ systems.

          468.    To the extent that the Insureds in the claims identified in Exhibit “1” had any actual

   complaints at all as the result of their relatively minor automobile accidents, the complaints were

   limited to minor musculoskeletal complaints, specifically sprains and strains.

          469.    Pursuant to the CPT Assistant, in the context of patient examinations, a physician

   has not conducted an extended examination of a patient’s musculoskeletal organ system unless the

   physician has documented findings with respect to the following:

          (i)     measurement of any three of the following seven vital signs: (a) sitting or standing
                  blood pressure; (b) supine blood pressure; (c) pulse rate and regularity; (d)
                  respiration; (e) temperature; (f) height; (g) weight;

          (ii)    general appearance of patient (e.g., development, nutrition, body habitus,
                  deformities, attention to grooming);

          (iii)   examination of peripheral vascular system by observation (e.g., swelling,
                  varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

          (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;

          (v)     brief assessment of mental status;

          (vi)    examination of gait and station;

          (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                  lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                  neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                  extremity; and (f) left lower extremity;

          (viii) coordination;

          (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                  pathological reflexes; and



                                                     115
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 116 of 406



          (x)      examination of sensation.

          470.     In the claims for initial examinations identified in Exhibit “1”, when CEDA

   Downtown, Cereceda, Canizares, Crespo-Smith, and Facuseh billed for the initial examinations

   under CPT code 99203, they falsely represented that the physician or chiropractor who purported

   to perform the examinations – namely Canizares, Crespo-Smith, and Facuseh – performed

   “detailed” patient examinations on the Insureds they purported to treat during the initial

   examinations.

          471.     In fact, with respect to the claims for initial examinations under CPT code 99203

   that are identified in Exhibit “1”, CEDA Downtown, Cereceda, Canizares, Crespo-Smith, and

   Facuseh virtually never conducted an extended examination of the Insureds’ musculoskeletal

   systems.

          472.     For instance, in the vast majority of the claims under CPT code 99203 identified in

   Exhibit “1”, CEDA Downtown, Cereceda, Canizares, Crespo-Smith, and Facuseh did not conduct

   an extended examination of the Insureds’ musculoskeletal systems, inasmuch as they did not

   document findings with respect to the following:

          (i)      measurement of any three of the following seven vital signs: (a) sitting or standing
                   blood pressure; (b) supine blood pressure; (c) pulse rate and regularity; (d)
                   respiration; (e) temperature; (f) height; (g) weight;

          (ii)     general appearance of patient (e.g., development, nutrition, body habitus,
                   deformities, attention to grooming);

          (iii)    examination of peripheral vascular system by observation (e.g., swelling,
                   varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

          (iv)     palpation of lymph nodes in neck, axillae, groin and/or other location;

          (v)      brief assessment of mental status;

          (vi)     examination of gait and station;



                                                      116
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 117 of 406



         (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                 lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                 neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                 extremity; and (f) left lower extremity;

         (viii) coordination;

         (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                 pathological reflexes; and/or

         (x)     examination of sensation.

         473.    For example:

         (i)     On or about September 19, 2013, CEDA Downtown, Cereceda, and Facuseh billed
                 GEICO under CPT code 99203 for an initial examination that Facuseh purported
                 to perform on an Insured named MO, and thereby represented that Facuseh had
                 provided a “detailed” physical examination to MO. However, Facuseh did not
                 document an extended examination of MO’s musculoskeletal system, despite the
                 fact that – to the extent MO had any complaints at all as the result of the automobile
                 accident – they were limited to musculoskeletal complaints.

         (ii)    On or about December 16, 2013, CEDA Downtown, Cereceda, and Facuseh billed
                 GEICO under CPT code 99203 for an initial examination that Facuseh purported
                 to perform on an Insured named HM, and thereby represented that Facuseh had
                 provided a “detailed” physical examination to HM. However, Facuseh did not
                 document an extended examination of HM’s musculoskeletal system, despite the
                 fact that – to the extent HM had any complaints at all as the result of the automobile
                 accident – they were limited to musculoskeletal complaints.

         (iii)   On or about December 23, 2013, CEDA Downtown, Cereceda, and Facuseh billed
                 GEICO under CPT code 99203 for an initial examination that Facuseh purported
                 to perform on an Insured named BM, and thereby represented that Facuseh had
                 provided a “detailed” physical examination to BM. However, Facuseh did not
                 document an extended examination of BM’s musculoskeletal system, despite the
                 fact that – to the extent BM had any complaints at all as the result of the automobile
                 accident – they were limited to musculoskeletal complaints.

         (iv)    On or about June 4, 2014, CEDA Downtown, Cereceda, and Canizares billed
                 GEICO under CPT code 99203 for an initial examination that Canizares purported
                 to perform on an Insured named VC, and thereby represented that Canizares had
                 provided a “detailed” physical examination to VC. However, Canizares did not
                 document an extended examination of VC’s musculoskeletal system, despite the
                 fact that – to the extent VC had any complaints at all as the result of the automobile
                 accident – they were limited to musculoskeletal complaints.



                                                  117
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 118 of 406



         (v)     On or about June 10, 2014, CEDA Downtown, Cereceda, and Crespo-Smith billed
                 GEICO under CPT code 99203 for an initial examination that Crespo-Smith
                 purported to perform on an Insured named VC, and thereby represented that
                 Crespo-Smith had provided a “detailed” physical examination to VC. However,
                 Crespo-Smith did not document an extended examination of VC’s musculoskeletal
                 system, despite the fact that – to the extent VC had any complaints at all as the
                 result of the automobile accident – they were limited to musculoskeletal
                 complaints.

         (vi)    On or about June 11, 2014, CEDA Downtown, Cereceda, and Canizares billed
                 GEICO under CPT code 99203 for an initial examination that Canizares purported
                 to perform on an Insured named GZ, and thereby represented that Canizares had
                 provided a “detailed” physical examination to GZ. However, Canizares did not
                 document an extended examination of GZ’s musculoskeletal system, despite the
                 fact that – to the extent GZ had any complaints at all as the result of the automobile
                 accident – they were limited to musculoskeletal complaints.

         (vii)   On or about June 10, 2015, CEDA Downtown, Cereceda, and Canizares billed
                 GEICO under CPT code 99203 for an initial examination that Canizares purported
                 to perform on an Insured named CT, and thereby represented that Canizares had
                 provided a “detailed” physical examination to CT. However, Canizares did not
                 document an extended examination of CT’s musculoskeletal system, despite the
                 fact that – to the extent CT had any complaints at all as the result of the automobile
                 accident – they were limited to musculoskeletal complaints.

         (viii) On or about June 16, 2015, CEDA Downtown, Cereceda, and Crespo-Smith billed
                GEICO under CPT code 99203 for an initial examination that Crespo-Smith
                purported to perform on an Insured named CT, and thereby represented that Crespo-
                Smith had provided a “detailed” physical examination to CT. However, Crespo-
                Smith did not document an extended examination of CT’s musculoskeletal system,
                despite the fact that – to the extent CT had any complaints at all as the result of the
                automobile accident – they were limited to musculoskeletal complaints.

         (ix)    On or about December 30, 2015, CEDA Downtown, Cereceda, and Canizares billed
                 GEICO under CPT code 99203 for an initial examination that Canizares purported
                 to perform on an Insured named MP, and thereby represented that Canizares had
                 provided a “detailed” physical examination to MP. However, Canizares did not
                 document an extended examination of MP’s musculoskeletal system, despite the
                 fact that – to the extent MP had any complaints at all as the result of the automobile
                 accident – they were limited to musculoskeletal complaints.

         (x)     On or about January 9, 2018, CEDA Downtown, Cereceda, and Canizares billed
                 GEICO under CPT code 99203 for an initial examination that Canizares purported
                 to perform on an Insured named JH, and thereby represented that Canizares had
                 provided a “detailed” physical examination to JH. However, Canizares did not
                 document an extended examination of JH’s musculoskeletal system, despite the

                                                  118
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 119 of 406



                 fact that – to the extent JH had any complaints at all as the result of the automobile
                 accident – they were limited to musculoskeletal complaints.

         (xi)    On or about March 12, 2018, CEDA Downtown, Cereceda, and Canizares billed
                 GEICO under CPT code 99203 for an initial examination that Canizares purported
                 to perform on an Insured named DS, and thereby represented that Canizares had
                 provided a “detailed” physical examination to DS. However, Canizares did not
                 document an extended examination of DS’s musculoskeletal system, despite the
                 fact that – to the extent DS had any complaints at all as the result of the automobile
                 accident – they were limited to musculoskeletal complaints.

         (xii)   On or about March 28, 2018, CEDA Downtown, Cereceda, and Canizares billed
                 GEICO under CPT code 99203 for an initial examination that Canizares purported
                 to perform on an Insured named MH, and thereby represented that Canizares had
                 provided a “detailed” physical examination to MH. However, Canizares did not
                 document an extended examination of MH’s musculoskeletal system, despite the
                 fact that – to the extent MH had any complaints at all as the result of the automobile
                 accident – they were limited to musculoskeletal complaints.

         (xiii) On or about April 5, 2018, CEDA Downtown, Cereceda, and Crespo-Smith billed
                GEICO under CPT code 99203 for an initial examination that Crespo-Smith
                purported to perform on an Insured named MH, and thereby represented that
                Crespo-Smith had provided a “detailed” physical examination to MH. However,
                Crespo-Smith did not document an extended examination of MH’s musculoskeletal
                system, despite the fact that – to the extent MH had any complaints at all as the
                result of the automobile accident – they were limited to musculoskeletal
                complaints.

         (xiv)   On or about May 17, 2018, CEDA Downtown, Cereceda, and Canizares billed
                 GEICO under CPT code 99203 for an initial examination that Canizares purported
                 to perform on an Insured named MB, and thereby represented that Canizares had
                 provided a “detailed” physical examination to MB. However, Canizares did not
                 document an extended examination of MB’s musculoskeletal system, despite the
                 fact that – to the extent MB had any complaints at all as the result of the automobile
                 accident – they were limited to musculoskeletal complaints.

         (xv)    On or about May 21, 2018, CEDA Downtown, Cereceda, and Canizares billed
                 GEICO under CPT code 99203 for an initial examination that Canizares purported
                 to perform on an Insured named CG, and thereby represented that Canizares had
                 provided a “detailed” physical examination to CG. However, Canizares did not
                 document an extended examination of CG’s musculoskeletal system, despite the
                 fact that – to the extent CG had any complaints at all as the result of the automobile
                 accident – they were limited to musculoskeletal complaints.

         (xvi)   On or about May 22, 2018, CEDA Downtown, Cereceda, and Crespo-Smith billed
                 GEICO under CPT code 99203 for an initial examination that Crespo-Smith

                                                  119
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 120 of 406



                 purported to perform on an Insured named MB, and thereby represented that
                 Crespo-Smith had provided a “detailed” physical examination to MB. However,
                 Crespo-Smith did not document an extended examination of MB’s musculoskeletal
                 system, despite the fact that – to the extent MB had any complaints at all as the
                 result of the automobile accident – they were limited to musculoskeletal
                 complaints.

          (xvii) On or about May 29, 2018, CEDA Downtown, Cereceda, and Canizares billed
                 GEICO under CPT code 99203 for an initial examination that Canizares purported
                 to perform on an Insured named MR, and thereby represented that Canizares had
                 provided a “detailed” physical examination to MR. However, Canizares did not
                 document an extended examination of MR’s musculoskeletal system, despite the
                 fact that – to the extent MR had any complaints at all as the result of the automobile
                 accident – they were limited to musculoskeletal complaints.

          (xviii) On or about June 7, 2018, CEDA Downtown, Cereceda, and Crespo-Smith billed
                  GEICO under CPT code 99203 for an initial examination that Crespo-Smith
                  purported to perform on an Insured named MR, and thereby represented that
                  Crespo-Smith had provided a “detailed” physical examination to MR. However,
                  Crespo-Smith did not document an extended examination of MR’s musculoskeletal
                  system, despite the fact that – to the extent MR had any complaints at all as the
                  result of the automobile accident – they were limited to musculoskeletal
                  complaints.

          474.   These are only representative examples. In the vast majority of the claims for initial

   examinations under CPT code 99203 that are identified in Exhibit “1”, CEDA Downtown,

   Cereceda, Canizares, Crespo-Smith, and Facuseh routinely falsely represented that they had

   provided “detailed” physical examinations. In fact, they had not provided detailed physical

   examinations because Canizares, Crespo-Smith, and Facuseh had not documented an extended

   examination of the affected body areas and other symptomatic or related organ systems.

          475.   In the claims for initial examinations under CPT code 99203 that are identified in

   Exhibit “1”, CEDA Downtown, Cereceda, Canizares, Crespo-Smith, and Facuseh routinely falsely

   represented that they had provided “detailed” physical examinations to the Insureds in order to

   create a false basis for their charges for the examinations under CPT code 99203, because




                                                  120
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 121 of 406



   examinations billable under CPT code 99203 are reimbursable at higher rates than examinations

   that do not require the examining physician to provide “detailed” physical examinations.

   d.     Misrepresentations Regarding the Extent of Medical Decision-Making

          476.    Furthermore, pursuant to the CPT Assistant, which is incorporated by reference into

   the Fee Schedule, the use of CPT 99203 to bill for a patient examination represents that the

   physician or chiropractor who performed the examination engaged in medical decision making of

   “low complexity”.

          477.    In addition, pursuant to the CPT Assistant, the complexity of medical decision-

   making is measured by: (i) the number of diagnoses and/or the number of management options to

   be considered; (ii) the amount and/or complexity of medical records, diagnostic tests, and other

   information that must be retrieved, reviewed, and analyzed; and (iii) the risk of significant

   complications, morbidity, mortality, as well as co–morbidities associated with the patient’s

   presenting problems, the diagnostic procedures, and/or the possible management options.

          478.    As set forth above, the CPT Assistant provides various clinical examples of the

   kinds of presenting problems that might support the use of CPT code 99203 to bill for a patient

   examination, and therefore entail legitimate, low complexity medical decision-making, including:

          (i)     Office visit for initial evaluation of a 48–year–old man with recurrent low back pain
                  radiating to the leg. (General Surgery)

          (ii)    Initial office evaluation of 49–year–old male with nasal obstruction. Detailed exam
                  with topical anesthesia. (Plastic Surgery)

          (iii)   Initial office evaluation for diagnosis and management of painless gross hematuria
                  in new patient, without cystoscopy. (Internal Medicine)

          (iv)    Initial office visit for evaluation of 13–year–old female with progressive scoliosis.
                  (Physical Medicine and Rehabilitation)

          (v)     Initial office visit with couple for counseling concerning voluntary vasectomy for
                  sterility. Spent 30 minutes discussing procedure, risks and benefits, and answering

                                                  121
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 122 of 406



                  questions. (Urology)

          479.    Thus, pursuant to the CPT Assistant, the kinds of presenting problems that entail

   legitimate, low-complexity medical decision-making typically are either chronic and relatively

   serious problems, acute problems requiring immediate invasive treatment, or issues that

   legitimately require physician counseling.

          480.    By contrast, when the Insureds in the claims identified in Exhibit “1” presented at

   CEDA Downtown for initial examinations, their presenting problems virtually always were limited

   to low severity soft tissue injuries such as acute sprains and strains, to the extent that they had any

   legitimate presenting problems at all.

          481.    The diagnosis and treatment of these low severity sprains and strains did not require

   any legitimate, low-complexity medical decision-making.

          482.    First, in the claims for initial examinations identified in Exhibit “1”, the initial

   examinations did not involve the retrieval, review, or analysis of any significant amount of medical

   records, diagnostic tests, or other information.

          483.    When the Insureds in the claims identified in Exhibit “1” presented to CEDA

   Downtown for “treatment”, they did not arrive with any medical records except, at times, basic

   radiology reports.

          484.    Furthermore, prior to the initial examinations, CEDA Downtown, Cereceda, and

   Canizares did not request any medical records from other providers.

          485.    Second, in the claims for initial examinations identified in Exhibit “1”, there was

   no risk of significant complications or morbidity – much less mortality – from the Insureds’

   relatively minor soft tissue injury complaints, to the extent that they ever had any complaints from

   automobile accidents at all.



                                                      122
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 123 of 406



           486.    Nor, by extension, was there any risk of significant complications, morbidity, or

   mortality from the diagnostic procedures or treatment options provided at CEDA Downtown, to

   the extent that CEDA Downtown provided any such diagnostic procedures or treatment options in

   the first instance.

           487.    In almost every instance, any “treatments” that the CEDA Downtown Defendants

   actually provided were limited to chiropractic treatment and/or physical therapy treatment, none

   of which was health– or life–threatening if properly administered.

           488.    Third, in the claims for initial examinations identified in Exhibit “1”, CEDA

   Downtown, Cereceda, and Canizares did not consider any significant number of diagnoses or

   treatment options for the Insureds during the initial examinations.

           489.    Rather, to the extent that the initial examinations were conducted in the first

   instance, CEDA Downtown, Cereceda, and Canizares provided a phony list of soft tissue injury

   “diagnoses” for virtually every Insured, and prescribed a substantially similar course of treatment

   for every Insured.

           490.    Specifically, in most of the claims identified in Exhibit “1”, during the initial

   examinations the Insureds did not report any continuing medical problems that legitimately could

   be traced to an underlying automobile accident.

           491.    Even so, CEDA Downtown, Cereceda, and Canizares prepared initial examination

   reports in which they provided a phony list of soft tissue injury “diagnoses” to virtually every

   Insured.

           492.    Then, based upon these phony “diagnoses”, CEDA Downtown, Cereceda, and

   Canizares directed virtually every Insured: (i) to receive significant and medically unnecessary

   chiropractic treatment and/or physical therapy treatment; and (ii) in the majority of cases, referred



                                                   123
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 124 of 406



   the Insureds to a medical doctor for further evaluation and treatment, regardless of the Insureds’

   true circumstances or presentation.

          493.    For example:

          (i)     On May 31, 2014, an Insured named GZ was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in GZ’s vehicle did
                  not deploy and that GZ’s vehicle was drivable following the accident. The police
                  report further indicated that GZ was not injured in the accident. In keeping with the
                  fact that GZ was not seriously injured in the accident, GZ did not visit any hospital
                  emergency room following the accident. To the extent that GZ experienced any
                  health problems at all as a result of the accident, they were of low severity. On June
                  11, 2014, Canizares purported to conduct an initial examination of GZ at CEDA
                  Downtown. To the extent that Canizares performed the examination in the first
                  instance, Canizares did not retrieve, review, or analyze any significant amount of
                  medical records, diagnostic tests, or other information in connection with the
                  examination. Moreover, Canizares did not consider any significant number of
                  diagnoses or management options in connection with the examination. Instead,
                  Canizares provided GZ with the same, phony, list of soft tissue injury “diagnoses”
                  that he provided to virtually every other Insured. Furthermore, neither GZ’s
                  presenting problems, nor the treatment plan provided to GZ by Canizares,
                  Cereceda, and CEDA Downtown, presented any risk of significant complications,
                  morbidity, or mortality. To the contrary, GZ did not need any significant treatment
                  at all as a result of the accident, and the treatment plan provided by Canizares,
                  Cereceda, and CEDA Downtown consisted of medically unnecessary chiropractic
                  services and physical therapy services, which did not pose the least bit of risk to
                  GZ. Even so, Canizares, Cereceda, and CEDA Downtown billed GEICO for the
                  initial examination using CPT code 99203, and thereby falsely represented that
                  Canizares engaged in some legitimate, low complexity medical decision-making
                  during the purported examination.

          (ii)    On June 4, 2014, an Insured named VC was involved in an automobile accident.
                  The contemporaneous police report indicated that the accident was a rear-end
                  collision, that the airbags in VC’s vehicle did not deploy, and that VC’s vehicle was
                  drivable following the accident. The police report further indicated that VC was not
                  injured in the accident. In keeping with the fact that VC was not seriously injured
                  in the accident, VC did not visit any hospital emergency room following the
                  accident. To the extent that VC experienced any health problems at all as a result
                  of the accident, they were of low severity. On June 4, 2014, Canizares purported to
                  conduct an initial examination of VC at CEDA Downtown. To the extent that
                  Canizares performed the examination in the first instance, Canizares did not
                  retrieve, review, or analyze any significant amount of medical records, diagnostic
                  tests, or other information in connection with the examination. Moreover,
                  Canizares did not consider any significant number of diagnoses or management
                  options in connection with the examination. Instead, Canizares provided VC with

                                                   124
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 125 of 406



                 the same, phony, list of soft tissue injury “diagnoses” that he provided to virtually
                 every other Insured. Furthermore, neither VC’s presenting problems, nor the
                 treatment plan provided to VC by Canizares, Cereceda, and CEDA Downtown,
                 presented any risk of significant complications, morbidity, or mortality. To the
                 contrary, VC did not need any significant treatment at all as a result of the accident,
                 and the treatment plan provided by Canizares, Cereceda, and CEDA Downtown
                 consisted of medically unnecessary chiropractic services and physical therapy
                 services, which did not pose the least bit of risk to VC. Even so, Canizares,
                 Cereceda, and CEDA Downtown billed GEICO for the initial examination using
                 CPT code 99203, and thereby falsely represented that Canizares engaged in some
                 legitimate, low complexity medical decision-making during the purported
                 examination.

         (iii)   On June 3, 2015, an Insured named CT was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in CT’s vehicle did not deploy, that the damage to CT’s
                 vehicle was minor, that there was minor damage to the other vehicle, and that CT’s
                 vehicle was drivable following the accident. The police report further indicated that
                 CT was not injured in the accident. In keeping with the fact that CT was not
                 seriously injured in the accident, CT did not visit any hospital emergency room
                 following the accident. To the extent that CT experienced any health problems at
                 all as a result of the accident, they were of low severity. On June 10, 2015,
                 Canizares purported to conduct an initial examination of CT at CEDA Downtown.
                 To the extent that Canizares performed the examination in the first instance,
                 Canizares did not retrieve, review, or analyze any significant amount of medical
                 records, diagnostic tests, or other information in connection with the examination.
                 Moreover, Canizares did not consider any significant number of diagnoses or
                 management options in connection with the examination. Instead, Canizares
                 provided CT with the same, phony, list of soft tissue injury “diagnoses” that he
                 provided to virtually every other Insured. Furthermore, neither CT’s presenting
                 problems, nor the treatment plan provided to CT by Canizares, Cereceda, and
                 CEDA Downtown, presented any risk of significant complications, morbidity, or
                 mortality. To the contrary, CT did not need any significant treatment at all as a
                 result of the accident, and the treatment plan provided by Canizares, Cereceda, and
                 CEDA Downtown consisted of medically unnecessary chiropractic services and
                 physical therapy services, which did not pose the least bit of risk to CT. Even so,
                 Canizares, Cereceda, and CEDA Downtown billed GEICO for the initial
                 examination using CPT code 99203, and thereby falsely represented that Canizares
                 engaged in some legitimate, low complexity medical decision-making during the
                 purported examination.

         (iv)    On December 29, 2015, an Insured named MP was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in MP’s
                 vehicle did not deploy, that the damage to MP’s vehicle was minor, and that MP’s
                 vehicle was drivable following the accident. The police report further indicated that
                 MP was not injured in the accident. In keeping with the fact that MP was not

                                                  125
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 126 of 406



               seriously injured in the accident, MP did not visit any hospital emergency room
               following the accident. To the extent that MP experienced any health problems at
               all as a result of the accident, they were of low severity. On December 30, 2015,
               Canizares purported to conduct an initial examination of MP at CEDA Downtown.
               To the extent that Canizares performed the examination in the first instance,
               Canizares did not retrieve, review, or analyze any significant amount of medical
               records, diagnostic tests, or other information in connection with the examination.
               Moreover, Canizares did not consider any significant number of diagnoses or
               management options in connection with the examination. Instead, Canizares
               provided MP with the same, phony, list of soft tissue injury “diagnoses” that he
               provided to virtually every other Insured. Furthermore, neither MP’s presenting
               problems, nor the treatment plan provided to MP by Canizares, Cereceda, and
               CEDA Downtown, presented any risk of significant complications, morbidity, or
               mortality. To the contrary, MP did not need any significant treatment at all as a
               result of the accident, and the treatment plan provided by Canizares, Cereceda, and
               CEDA Downtown consisted of medically unnecessary chiropractic services and
               physical therapy services, which did not pose the least bit of risk to MP. Even so,
               Canizares, Cereceda, and CEDA Downtown billed GEICO for the initial
               examination using CPT code 99203, and thereby falsely represented that Canizares
               engaged in some legitimate, low complexity medical decision-making during the
               purported examination.

         (v)   On December 28, 2017, an Insured named JH was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a rear-
               end collision, that the airbags in JH’s vehicle did not deploy, and that JH’s vehicle
               was drivable following the accident. The police report further indicated that JH was
               not injured in the accident. In keeping with the fact that JH was not seriously injured
               in the accident, JH did not visit any hospital emergency room following the
               accident. To the extent that JH experienced any health problems at all as a result of
               the accident, they were of low severity. On January 9, 2018, Canizares purported
               to conduct an initial examination on JH at CEDA Downtown. To the extent that
               Canizares performed the examination in the first instance, Canizares did not
               retrieve, review, or analyze any significant amount of medical records, diagnostic
               tests, or other information in connection with the examination. Moreover,
               Canizares did not consider any significant number of diagnoses or management
               options in connection with the examination. Instead, Canizares provided JH with
               the same, phony, list of soft tissue injury “diagnoses” that he provided to virtually
               every other Insured. Furthermore, neither JH’s presenting problems, nor the
               treatment plan provided to JH by Canizares, Cereceda, and CEDA Downtown,
               presented any risk of significant complications, morbidity, or mortality. To the
               contrary, JH did not need any significant treatment at all as a result of the accident,
               and the treatment plan provided by Canizares, Cereceda, and CEDA Downtown
               consisted of medically unnecessary chiropractic services and physical therapy
               services, which did not pose the least bit of risk to JH. Even so, Canizares,
               Cereceda, and CEDA Downtown billed GEICO for the initial examination using
               CPT code 99203, and thereby falsely represented that Canizares engaged in some

                                                126
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 127 of 406



                 legitimate, low complexity medical decision-making during the purported
                 examination.

         (vi)    On February 8, 2018, an Insured named DS was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in DS’s
                 vehicle did not deploy and that DS’s vehicle was drivable following the accident.
                 The police report further indicated that DS was not injured in the accident.
                 Nonetheless, thirteen days later, on February 21, 2018, DS traveled on her own to
                 Coral Gables Hospital Emergency Department. The contemporaneous hospital
                 records indicated that DS complained of neck and back pain. The hospital records
                 further indicated that DS was briefly observed on an outpatient basis and then
                 discharged with a routine neck and back pain diagnosis. To the extent that DS
                 experienced any health problems at all as a result of the accident, they were of low
                 severity. On March 12, 2018, Canizares purported to conduct an initial examination
                 of DS at CEDA Downtown. To the extent that Canizares performed the
                 examination in the first instance, Canizares did not retrieve, review, or analyze any
                 significant amount of medical records, diagnostic tests, or other information in
                 connection with the examination. Moreover, Canizares did not consider any
                 significant number of diagnoses or management options in connection with the
                 examination. Instead, Canizares provided DS with the same, phony, list of soft
                 tissue injury “diagnoses” that he provided to virtually every other Insured.
                 Furthermore, neither DS’s presenting problems, nor the treatment plan provided to
                 DS by Canizares, Cereceda, and CEDA Downtown, presented any risk of
                 significant complications, morbidity, or mortality. To the contrary, DS did not need
                 any significant treatment at all as a result of the accident, and the treatment plan
                 provided by Canizares, Cereceda, and CEDA Downtown consisted of medically
                 unnecessary chiropractic services and physical therapy services, which did not pose
                 the least bit of risk to DS. Even so, Canizares, Cereceda, and CEDA Downtown
                 billed GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that Canizares engaged in some legitimate, low complexity medical
                 decision-making during the purported examination.

         (vii)   On March 23, 2018, an Insured named MH was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in MH’s vehicle did
                 not deploy, that the damage to MH’s vehicle was minor, that there was minor
                 damage to the other vehicle, and that MH’s vehicle was drivable following the
                 accident. The police report further indicated that MH was not injured in the
                 accident. In keeping with the fact that MH was not seriously injured in the accident,
                 MH did not visit any hospital emergency room following the accident. To the extent
                 that MH experienced any health problems at all as a result of the accident, they
                 were of low severity. On March 28, 2018, Canizares purported to conduct an initial
                 examination of MH at CEDA Downtown. To the extent that Canizares performed
                 the examination in the first instance, Canizares did not retrieve, review, or analyze
                 any significant amount of medical records, diagnostic tests, or other information in
                 connection with the examination. Moreover, Canizares did not consider any
                 significant number of diagnoses or management options in connection with the

                                                 127
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 128 of 406



                examination. Instead, Canizares provided MH with the same, phony, list of soft
                tissue injury “diagnoses” that he provided to virtually every other Insured.
                Furthermore, neither MH’s presenting problems, nor the treatment plan provided
                to MH by Canizares, Cereceda, and CEDA Downtown, presented any risk of
                significant complications, morbidity, or mortality. To the contrary, MH did not
                need any significant treatment at all as a result of the accident, and the treatment
                plan provided by Canizares, Cereceda, and CEDA Downtown consisted of
                medically unnecessary chiropractic services and physical therapy services, which
                did not pose the least bit of risk to MH. Even so, Canizares, Cereceda, and CEDA
                Downtown billed GEICO for the initial examination using CPT code 99203, and
                thereby falsely represented that Canizares engaged in some legitimate, low
                complexity medical decision-making during the purported examination.

         (viii) On May 7, 2018, an Insured named MB was involved in an automobile accident.
                The contemporaneous police report indicated that the airbags in MB’s vehicle did
                not deploy and that MB’s vehicle was drivable following the accident. The police
                report further indicated that MB was not injured in the accident. In keeping with
                the fact that MB was not seriously injured in the accident, MB did not visit any
                hospital emergency room following the accident. To the extent that MB
                experienced any health problems at all as a result of the accident, they were of low
                severity. On May 17, 2018, Canizares purported to conduct an initial examination
                of MB at CEDA Downtown. To the extent that Canizares performed the
                examination in the first instance, Canizares did not retrieve, review, or analyze any
                significant amount of medical records, diagnostic tests, or other information in
                connection with the examination. Moreover, Canizares did not consider any
                significant number of diagnoses or management options in connection with the
                examination. Instead, Canizares provided MB with the same, phony, list of soft
                tissue injury “diagnoses” that he provided to virtually every other Insured.
                Furthermore, neither MB’s presenting problems, nor the treatment plan provided to
                MB by Canizares, Cereceda, and CEDA Downtown, presented any risk of
                significant complications, morbidity, or mortality. To the contrary, MB did not
                need any significant treatment at all as a result of the accident, and the treatment
                plan provided by Canizares, Cereceda, and CEDA Downtown consisted of
                medically unnecessary chiropractic services and physical therapy services, which
                did not pose the least bit of risk to MB. Even so, Canizares, Cereceda, and CEDA
                Downtown billed GEICO for the initial examination using CPT code 99203, and
                thereby falsely represented that Canizares engaged in some legitimate, low
                complexity medical decision-making during the purported examination.

         (ix)   On May 7, 2018, an Insured named CG was involved in an automobile accident.
                The contemporaneous police report indicated that the airbags in CG’s vehicle did
                not deploy and that CG’s vehicle was drivable following the accident. The police
                report further indicated that CG was not injured in the accident. In keeping with the
                fact that CG was not seriously injured in the accident, CG did not visit any hospital
                emergency room following the accident. To the extent that CG experienced any
                health problems at all as a result of the accident, they were of low severity. On May

                                                 128
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 129 of 406



               21, 2018, Canizares purported to conduct an initial examination of CG at CEDA
               Downtown. To the extent that Canizares performed the examination in the first
               instance, Canizares did not retrieve, review, or analyze any significant amount of
               medical records, diagnostic tests, or other information in connection with the
               examination. Moreover, Canizares did not consider any significant number of
               diagnoses or management options in connection with the examination. Instead,
               Canizares provided CG with the same, phony, list of soft tissue injury “diagnoses”
               that he provided to virtually every other Insured. Furthermore, neither CG’s
               presenting problems, nor the treatment plan provided to CG by Canizares,
               Cereceda, and CEDA Downtown, presented any risk of significant complications,
               morbidity, or mortality. To the contrary, CG did not need any significant treatment
               at all as a result of the accident, and the treatment plan provided by Canizares,
               Cereceda, and CEDA Downtown consisted of medically unnecessary chiropractic
               services and physical therapy services, which did not pose the least bit of risk to
               CG. Even so, Canizares, Cereceda, and CEDA Downtown billed GEICO for the
               initial examination using CPT code 99203, and thereby falsely represented that
               Canizares engaged in some legitimate, low complexity medical decision-making
               during the purported examination.

         (x)   On May 25, 2018, an Insured named MR was involved in an automobile accident.
               The contemporaneous police report indicated that the airbags in MR’s vehicle did
               not deploy, that the damage to MR’s vehicle was minor, that there was minor
               damage to the other vehicle, and that MR’s vehicle was drivable following the
               accident. The police report further indicated that MR was not injured in the
               accident. In keeping with the fact that MR was not seriously injured in the accident,
               MR did not visit any hospital emergency room following the accident. To the extent
               that MR experienced any health problems at all as a result of the accident, they were
               of low severity. On May 29, 2018, Canizares purported to conduct an initial
               examination of MR at CEDA Downtown. To the extent that Canizares performed
               the examination in the first instance, Canizares did not retrieve, review, or analyze
               any significant amount of medical records, diagnostic tests, or other information in
               connection with the examination. Moreover, Canizares did not consider any
               significant number of diagnoses or management options in connection with the
               examination. Instead, Canizares provided MR with the same, phony, list of soft
               tissue injury “diagnoses” that he provided to virtually every other Insured.
               Furthermore, neither MR’s presenting problems, nor the treatment plan provided to
               MR by Canizares, Cereceda, and CEDA Downtown, presented any risk of
               significant complications, morbidity, or mortality. To the contrary, MR did not
               need any significant treatment at all as a result of the accident, and the treatment
               plan provided by Canizares, Cereceda, and CEDA Downtown consisted of
               medically unnecessary chiropractic services and physical therapy services, which
               did not pose the least bit of risk to MR. Even so, Canizares, Cereceda, and CEDA
               Downtown billed GEICO for the initial examination using CPT code 99203, and
               thereby falsely represented that Canizares engaged in some legitimate, low
               complexity medical decision-making during the purported examination.



                                               129
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 130 of 406



          494.     There are a substantial number of variables that can affect whether, how, and to

   what extent an individual is injured in a given automobile accident.

          495.     An individual’s age, height, weight, general physical condition, location within the

   vehicle, and the location of the impact all will affect whether, how, and to what extent an individual

   is injured in a given automobile accident.

          496.     As set forth above, in the claims identified in Exhibit “1”, virtually all of the

   Insureds whom the CEDA Downtown Defendants purported to treat were involved in relatively

   minor, “fender-bender” accidents, to the extent that they were involved in any actual accident at

   all.

          497.     It is highly improbable that any two Insureds involved in any one of the relatively

   minor automobile accidents in the claims identified in Exhibit “1” would suffer substantially

   identical injuries as the result of their accidents, or require a substantially identical course of

   treatment.

          498.     It is even more improbable – to the point of impossibility – that this would occur

   repeatedly, often with the Insureds presenting for initial examinations by CEDA Downtown,

   Cereceda, Canizares, Crespo-Smith, and Facuseh with substantially identical injuries on or about the

   exact same dates after their accidents.

          499.     Even so, in keeping with the fact that the putative “diagnoses” were phony, and in

   keeping with the fact that the putative initial examinations involved no actual medical decision-

   making at all, CEDA Downtown, Cereceda, Canizares, and Facuseh frequently issued substantially

   identical “diagnoses”, on or about the same date, to more than one Insured involved in a single

   accident, and recommended a substantially identical course of medically unnecessary “treatment” to

   the Insureds.



                                                    130
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 131 of 406



          500.    Similarly, CEDA Downtown, Cereceda, and Crespo-Smith frequently issued

   substantially identical “diagnoses”, on or about the same date, to more than one Insured involved in

   a single accident.

          501.    For example:

          (i)     On January 19, 2013, two Insureds – AF and PF – were involved in the same
                  automobile accident. Thereafter, AF and PF presented – incredibly – on the exact
                  same date, January 25, 2013, at CEDA Downtown for initial examinations by
                  Facuseh. AF and PF were different ages, in different physical condition, and
                  experienced the impact from different locations in the vehicle. To the extent that AF
                  and PF suffered any injuries at all in their accident, the injuries were different. Even
                  so, at the conclusion of the putative initial examinations, CEDA Downtown,
                  Cereceda, and Facuseh provided AF and PF with substantially identical, phony
                  “diagnoses”, and recommended a substantially identical course of “treatment” for
                  both of them.

          (ii)    On October 20, 2013, two Insureds – TR and AR – were involved in the same
                  automobile accident. Thereafter, TR and AR presented – incredibly – on the exact
                  same date, October 21, 2013, at CEDA Downtown for initial examinations by
                  Facuseh. TR and AR were different ages, in different physical condition, and
                  experienced the impact from different locations in the vehicle. To the extent that TR
                  and AR suffered any injuries at all in their accident, the injuries were different. Even
                  so, at the conclusion of the putative initial examinations, CEDA Downtown,
                  Cereceda, and Facuseh provided TR and AR with substantially identical, phony
                  “diagnoses”, and recommended a substantially identical course of “treatment” for
                  both of them.

          (iii)   On November 17, 2013, two Insureds – MD and SR – were involved in the same
                  automobile accident. Thereafter, MD and SR presented – incredibly – on the exact
                  same date, December 2, 2013, at CEDA Downtown for initial examinations by
                  Crespo-Smith. MD and SR were different ages, in different physical condition, and
                  experienced the impact from different locations in the vehicle. To the extent that MD
                  and SR suffered any injuries at all in their accident, the injuries were different. Even
                  so, at the conclusion of the putative initial examinations, CEDA Downtown,
                  Cereceda, and Crespo-Smith provided MD and SR with substantially identical,
                  phony “diagnoses”.

          (iv)    On February 14, 2015, two Insureds – SL and ES – were involved in the same
                  automobile accident. Thereafter, SL and ES presented – incredibly – on the exact
                  same date, February 26, 2015, at CEDA Downtown for initial examinations by
                  Canizares. SL and ES were different ages, in different physical condition, and
                  experienced the impact from different locations in the vehicle. To the extent that SL
                  and ES suffered any injuries at all in their accident, the injuries were different. Even

                                                   131
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 132 of 406



                  so, at the conclusion of the putative initial examinations, CEDA Downtown,
                  Cereceda, and Canizares provided SL and ES with substantially identical, phony
                  “diagnoses”, and recommended a substantially identical course of “treatment” for
                  both of them.

         (v)      On February 4, 2016, two Insureds – CR and JR – were involved in the same
                  automobile accident. Thereafter, CR and JR presented – incredibly – on the exact
                  same date, February 16, 2016, at CEDA Downtown for initial examinations by
                  Crespo-Smith. CR and JR were different ages, in different physical condition, and
                  experienced the impact from different locations in the vehicle. To the extent that CR
                  and JR a suffered any injuries at all in their accident, the injuries were different. Even
                  so, at the conclusion of the putative initial examinations, CEDA Downtown,
                  Cereceda, and Crespo-Smith provided CR and JR with substantially identical, phony
                  “diagnoses”.

         (vi)     On April 18, 2016, two Insureds – CD and MF – were involved in the same
                  automobile accident. Thereafter, CD and MF presented – incredibly – on the exact
                  same date, May 3, 2016, at CEDA Downtown for initial examinations by Crespo-
                  Smith. CD and MF were different ages, in different physical condition, and
                  experienced the impact from different locations in the vehicle. To the extent that CD
                  and MF suffered any injuries at all in their accident, the injuries were different. Even
                  so, at the conclusion of the putative initial examinations, CEDA Downtown,
                  Cereceda, and Crespo-Smith provided CD and MF with substantially identical,
                  phony “diagnoses”.

         (vii)    On November 13, 2016, three Insureds – AK, JK, and NP – were involved in the
                  same automobile accident. Thereafter, AK, JK, and NP presented – incredibly – on
                  the exact same date, November 15, 2016, at CEDA Downtown for initial
                  examinations by Canizares. AK, JK, and NP were different ages, in different physical
                  condition, and experienced the impact from different locations in the vehicle. To the
                  extent that AK, JK, and NP suffered any injuries at all in their accident, the injuries
                  were different. Even so, at the conclusion of the putative initial examinations, CEDA
                  Downtown, Cereceda, and Canizares provided AK, JK, and NP with substantially
                  identical, phony “diagnoses”, and recommended a substantially identical course of
                  “treatment” for all three of them.

         (viii)   On November 1, 2017, two Insureds – LD and TS – were involved in the same
                  automobile accident. Thereafter, LD and TS presented – incredibly – on the exact
                  same date, November 8, 2017, at CEDA Downtown for initial examinations by
                  Canizares. LD and TS were different ages, in different physical condition, and
                  experienced the impact from different locations in the vehicle. To the extent that LD
                  and TS suffered any injuries at all in their accident, the injuries were different. Even
                  so, at the conclusion of the putative initial examinations, CEDA Downtown,
                  Cereceda, and Canizares provided LD and TS with substantially identical, phony
                  “diagnoses”, and recommended a substantially identical course of “treatment” for
                  both of them.

                                                    132
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 133 of 406




           (ix)    On March 3, 2018, two Insureds – JG and SH – were involved in the same automobile
                   accident. Thereafter, JG and SH presented – incredibly – on the exact same date,
                   March 21, 2018, at CEDA Downtown for initial examinations by Crespo-Smith. JG
                   and SH were different ages, in different physical condition, and experienced the
                   impact from different locations in the vehicle. To the extent that JG and SH a suffered
                   any injuries at all in their accident, the injuries were different. Even so, at the
                   conclusion of the putative initial examinations, CEDA Downtown, Cereceda, and
                   Crespo-Smith provided JG and SH with substantially identical, phony “diagnoses”.

           (x)     On August 6, 2018, two Insureds – FC and DF – were involved in the same
                   automobile accident. Thereafter, FC and DF presented – incredibly – on the exact
                   same date, August 10, 2018, at CEDA Downtown for initial examinations by
                   Canizares. FC and DF were different ages, in different physical condition, and
                   experienced the impact from different locations in the vehicle. To the extent that FC
                   and DF suffered any injuries at all in their accident, the injuries were different. Even
                   so, at the conclusion of the putative initial examinations, CEDA Downtown,
                   Cereceda, and Canizares provided FC and DF with substantially identical, phony
                   “diagnoses”, and recommended a substantially identical course of “treatment” for
                   both of them.

           502.    These are only representative examples. In the claims for initial examinations that

   are identified in Exhibit “1”, CEDA Downtown, Cereceda, Canizares, and Facuseh frequently issued

   substantially identical “diagnoses”, on or about the same date, to more than one Insured involved in

   a single accident, and recommended a substantially identical course of medically unnecessary

   “treatment” to the Insureds, despite the fact that the Insureds were differently situated.

           503.    What is more, in the claims for initial examinations that are identified in Exhibit “1”,

   CEDA Downtown, Cereceda, and Crespo-Smith frequently issued substantially identical

   “diagnoses”, on or about the same date, to more than one Insured involved in a single accident,

   despite the fact that the Insureds were differently situated.

           504.    CEDA Downtown, Cereceda, Canizares, Crespo-Smith, and Facuseh routinely

   inserted these false “diagnoses” in their initial examination reports in order to create the false

   impression that the initial examinations required some legitimate medical decision-making, and in




                                                     133
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 134 of 406



   order to create a false justification for the other Fraudulent Services that the Defendants purported

   to provide to the Insureds.

          505.    In keeping with the fact that the putative initial examinations involved no actual

   medical decision-making at all, CEDA Downtown, Cereceda, and Canizares falsely purported to

   report results of a “Soto-Hall” test purportedly conducted on the Insureds during initial examinations

   in order to create the appearance of genuine, serious injuries, and to create the false impression that

   the initial examinations required some legitimate medical decision-making.

          506.    For example, and as set forth above, there are a substantial number of variables that

   can affect whether, how, and to what extent an individual is injured in a given automobile accident.

          507.    An individual’s age, height, weight, general physical condition, location within the

   vehicle, and the location of the impact all will affect whether, how, and to what extent an individual

   is injured in a given automobile accident.

          508.    It is extremely improbable – to the point of medical impossibility – that a sizable

   number of the Insureds examined by CEDA Downtown, Cereceda, and Canizares would present

   with identical “Soto-Hall” test results during initial examinations.

          509.    Even so, in a large number of the initial examination reports in the claims identified

   in Exhibit “1”, CEDA Downtown, Cereceda, and Canizares falsely reported that the Insureds had

   the following identical “Soto-Hall” results: “Soto-Hall test was positive in the cervical spine. This

   test is primarily indicative of a vertebral prominens fracture at C-7 and/or T-1.”

          510.    These phony, identical “findings” were reported in a statistically impossible number

   of initial examination reports created by CEDA Downtown, Cereceda, and Canizares, including but

   not limited to reports for the following Insureds on the following dates:

          (i)     SC, on September 9, 2014;



                                                    134
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 135 of 406



          (ii)     GS, on March 17, 2015;

          (iii)    AC, on November 9, 2015;

          (iv)     MT, on August 10, 2016;

          (v)      OP, on February 15, 2017;

          (vi)     EW, on March 7, 2017;

          (vii)    MC, on October 14, 2017;

          (viii)   CL, on January 22, 2018;

          (ix)     JH, on January 9, 2018;

          (x)      CA, on February 21, 2018;

          (xi)     DS, on March 12, 2018;

          (xii)    MH, on March 28, 2018;

          (xiii)   MG, on May 14, 2018;

          (xiv)    MB, on May 17, 2018; and

          (xv)     MR, on May 29, 2018.

          511.     These are only representative examples. CEDA Downtown, Cereceda, and Canizares

   routinely purported to report these same, identical “Soto-Hall” test results for many of the Insureds

   Canizares purported to examine, to an extent that was statistically impossible.

          512.     Moreover, and in keeping with the fact that CEDA Downtown, Cereceda, Canizares,

   Crespo-Smith, and Facuseh routinely inserted false “diagnoses” and/or “findings” in their initial

   examination reports in order to create the false impression that the initial examinations required some

   legitimate medical decision-making for the Insureds in the claims for initial examinations that are

   identified in Exhibit “1”, CEDA Downtown, Cereceda, and Crespo-Smith inserted into many of the

   initial examination reports the following language: the Insured “presented in this office after



                                                    135
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 136 of 406



   undergoing a course of conservative treatment … [the Insured] has sought medical care due to the

   persistence of pain … [the Insured] suffered an emergency medical condition” as a result of the

   accident.

          513.    What is more, CEDA Downtown, Cereceda, and Crespo-Smith routinely appended

   to the initial examination reports a “NOTICE OF EMERGENCY MEDICAL CONDITION”

   which stated that “1. The below injured patient, has in the opinion of this medical provider,

   suffered an Emergency Medical Condition, as a result of the patient’s injuries sustained in an

   automobile accident … 2. The basis for the finding of an Emergency Medical Condition is that

   the patient has sustained acute symptoms of sufficient severity, which may include severe pain,

   such that the absence of immediate medical attention could reasonable be expected to result in any

   of the following: a) serious jeopardy to patient health; b) serious impairment to bodily functions;

   or c) serious dysfunction of a bodily organ or part.”

          514.    It is extremely improbable that virtually all of the Insureds in the claims for initial

   examinations identified in Exhibit “1” would suffer from an “emergency medical condition” as a

   result of their relatively minor automobile accidents.

          515.    For example:

          (i)     On June 4, 2014, an Insured named VC was involved in an automobile accident.
                  The contemporaneous police report indicated that the accident was a rear-end
                  collision, that the airbags in VC’s vehicle did not deploy, and that VC’s vehicle was
                  drivable following the accident. The police report further indicated that VC was not
                  injured in the accident. In keeping with the fact that VC was not seriously injured
                  in the accident, VC did not visit any hospital emergency room following the
                  accident. To the extent that VC experienced any health problems at all as a result
                  of the accident, they were of low severity. Even so, following a purported initial
                  examination of VC by Crespo-Smith on June 10, 2014, CEDA Downtown,
                  Cereceda, and Crespo-Smith submitted a boilerplate examination report to GEICO
                  which falsely contended that VC “presented in this office after undergoing a course
                  of conservative treatment” – despite the fact that VC purportedly began chiropractic
                  and/or physical therapy treatment at CEDA Downtown less than a week earlier –
                  that VC “has sought medical care due to the persistence of pain”, and that VC

                                                   136
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 137 of 406



                 “suffered an emergency medical condition” supposedly caused by VC’s relatively
                 minor automobile accident.

         (ii)    On June 3, 2015, an Insured named CT was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in CT’s vehicle did not deploy, that the damage to CT’s
                 vehicle was minor, that there was minor damage to the other vehicle, and that CT’s
                 vehicle was drivable following the accident. The police report further indicated that
                 CT was not injured in the accident. In keeping with the fact that CT was not
                 seriously injured in the accident, CT did not visit any hospital emergency room
                 following the accident. To the extent that CT experienced any health problems at
                 all as a result of the accident, they were of low severity. Even so, following a
                 purported initial examination of CT by Crespo-Smith on June 16, 2015, CEDA
                 Downtown, Cereceda, and Crespo-Smith submitted a boilerplate examination
                 report to GEICO which falsely contended that CT “presented in this office after
                 undergoing a course of conservative treatment” – despite the fact that CT
                 purportedly began chiropractic and/or physical therapy treatment at CEDA
                 Downtown less than a week earlier – that CT “has sought medical care due to the
                 persistence of pain”, and that CT “suffered an emergency medical condition”
                 supposedly caused by CT’s relatively minor automobile accident.

         (iii)   On March 23, 2018, an Insured named MH was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in MH’s vehicle did
                 not deploy, that the damage to MH’s vehicle was minor, that there was minor
                 damage to the other vehicle, and that MH’s vehicle was drivable following the
                 accident. The police report further indicated that MH was not injured in the
                 accident. In keeping with the fact that MH was not seriously injured in the accident,
                 MH did not visit any hospital emergency room following the accident. To the extent
                 that MH experienced any health problems at all as a result of the accident, they
                 were of low severity. Even so, following a purported initial examination of MH by
                 Crespo-Smith on April 5, 2018, CEDA Downtown, Cereceda, and Crespo-Smith
                 submitted a boilerplate examination report to GEICO which falsely contended that
                 MH “presented in this office after undergoing a course of conservative treatment”
                 – despite the fact that MH purportedly began chiropractic and/or physical therapy
                 treatment at CEDA Downtown less than a week and a half earlier – that MH “has
                 sought medical care due to the persistence of pain”, and that MH “suffered an
                 emergency medical condition” supposedly caused by MH’s relatively minor
                 automobile accident.

         (iv)    On May 7, 2018, an Insured named MB was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in MB’s vehicle did
                 not deploy and that MB’s vehicle was drivable following the accident. The police
                 report further indicated that MB was not injured in the accident. In keeping with
                 the fact that MB was not seriously injured in the accident, MB did not visit any
                 hospital emergency room following the accident. To the extent that MB
                 experienced any health problems at all as a result of the accident, they were of low

                                                 137
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 138 of 406



                   severity. Even so, following a purported initial examination of MB by Crespo-
                   Smith on May 22, 2018, CEDA Downtown, Cereceda, and Crespo-Smith submitted
                   a boilerplate examination report to GEICO which falsely contended that MB
                   “presented in this office after undergoing a course of conservative treatment” –
                   despite the fact that MB purportedly began chiropractic and/or physical therapy
                   treatment at CEDA Downtown less than a week earlier – that MB “has sought
                   medical care due to the persistence of pain”, and that MB “suffered an emergency
                   medical condition” supposedly caused by MB’s relatively minor automobile
                   accident.

           (v)     On May 25, 2018, an Insured named MR was involved in an automobile accident.
                   The contemporaneous police report indicated that the airbags in MR’s vehicle did
                   not deploy, that the damage to MR’s vehicle was minor, that there was minor
                   damage to the other vehicle, and that MR’s vehicle was drivable following the
                   accident. The police report further indicated that MR was not injured in the
                   accident. In keeping with the fact that MR was not seriously injured in the accident,
                   MR did not visit any hospital emergency room following the accident. To the extent
                   that MR experienced any health problems at all as a result of the accident, they were
                   of low severity. Even so, following a purported initial examination of MR by
                   Crespo-Smith on June 7, 2018, CEDA Downtown, Cereceda, and Crespo-Smith
                   submitted a boilerplate examination report to GEICO which falsely contended that
                   MR “presented in this office after undergoing a course of conservative treatment”
                   – despite the fact that MR purportedly began chiropractic and/or physical therapy
                   treatment at CEDA Downtown less than two weeks earlier – that MR “has sought
                   medical care due to the persistence of pain”, and that MR “suffered an emergency
                   medical condition” supposedly caused by MR’s relatively minor automobile
                   accident.

           516.    These are only representative examples. In many of the claims for initial

   examinations identified in Exhibit “1”, CEDA Downtown, Cereceda, and Crespo-Smith falsely

   reported that the Insureds suffered from “persistent pain” and were experiencing “emergency

   medical condition[s]” as the result of their minor accidents.

           517.    CEDA Downtown, Cereceda, and Crespo-Smith routinely inserted this false

   information in their initial examination reports in order to create the false impression that the initial

   examinations required some legitimate medical decision-making, and in order to create a false

   justification for the other Fraudulent Services that the CEDA Downtown Defendants purported to

   provide to the Insureds.



                                                     138
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 139 of 406



          518.    As set forth above, to the extent that the Insureds in the claims identified in Exhibit

   “1” suffered any health care problems at all as the result of their relatively minor automobile

   accidents, the problems virtually always were limited to ordinary soft tissue injuries such as sprains

   and strains.

          519.    The diagnosis and treatment of these ordinary soft tissue injuries did not require

   any “low complexity” medical decision-making on the part of Canizares, Crespo-Smith, Facuseh

   or anyone else.

          520.    To the contrary, and as set forth above, Canizares, Crespo-Smith, Facuseh, and the

   other physicians and chiropractors who purported to perform the initial examinations at CEDA

   Downtown did not engage in legitimate medical decision-making at all in connection with the

   initial examinations in the claims identified in Exhibit “1”, because the purported “results” of the

   examinations were pre-determined, phony, and designed to provide a false justification for the

   other Fraudulent Services that the Defendants purported to provide.

          521.    In the claims for initial examinations identified in Exhibit “1”, CEDA Downtown,

   Cereceda, Canizares, Crespo-Smith, and Facuseh routinely falsely represented that the initial

   examinations involved medical decision-making of low complexity in order to provide a false

   basis to bill for the initial examinations under CPT code 99203, because CPT code 99203 is

   reimbursable at a higher rate than examinations that do not require low complexity medical

   decision-making.

          522.    In the claims for initial examinations identified in Exhibit “1”, CEDA Downtown,

   Cereceda, Canizares, Crespo-Smith, and Facuseh routinely fraudulently misrepresented that the

   examinations were lawfully provided and reimbursable, when in fact they were neither lawfully

   provided nor reimbursable, because:



                                                    139
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 140 of 406



          (i)     the putative examinations were illusory, with outcomes that were pre-determined to
                  result in substantially-similar, phony “diagnoses” and treatment recommendations,
                  regardless of the Insureds’ true individual circumstances and presentation;

          (ii)    the charges for the putative examinations misrepresented the nature and extent of the
                  examinations; and

          (iii)   CEDA Downtown never was eligible to collect PIP Benefits in connection with the
                  examinations in the first instance, inasmuch as it was operated in violation of the
                  Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws.

          523.    In this context, Cereceda – who at all relevant times purported to own CEDA

   Downtown – did not, and could not have, legitimately supervised the business activities of CEDA

   Downtown.

          524.    Had Cereceda actually supervised the business activities of CEDA Downtown,

   Cereceda would have noted – among other things – that the CEDA Downtown Defendants

   routinely fraudulently represented in CEDA Downtown’s billing that the putative initial

   examinations were legitimately and lawfully performed.

   (ii)   The Fraudulent Charges for Follow-Up Examinations at CEDA Downtown

          525.    In addition to their fraudulent initial examinations, CEDA Downtown, Cereceda,

   Canizares, and Facuseh purported to subject many of the Insureds in the claims identified in

   Exhibit “1” to multiple, fraudulent follow-up examinations during the course of their fraudulent

   treatment protocol.

          526.    Canizares and Facuseh purported to personally perform the majority of the follow-

   up examinations in the claims identified in Exhibit “1”.

          527.    As set forth in Exhibit “1”, CEDA Downtown, Cereceda, Canizares, and Facuseh

   then billed the follow-up examinations to GEICO under: (i) CPT code 99213, typically resulting

   in charges of between $180.00 and $356.00 for each follow-up examination they purported to




                                                  140
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 141 of 406



   provide; or (ii) CPT code 99214, typically resulting in charges of between $230.00 and $521.00

   for each follow-up examination they purported to provide.

           528.    In the claims for follow-up examinations identified in Exhibit “1”, the charges for

   the follow-up examinations were fraudulent in that they misrepresented CEDA Downtown’s

   eligibility to collect PIP Benefits in the first instance.

           529.    In fact, and as set forth above, CEDA Downtown never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the Clinic Act, the Self-Referral Act, and the

   Chiropractor Advertising Laws.

           530.    As set forth below, CEDA Downtown, Cereceda, Canizares, and Facuseh’s charges

   for the follow-up examinations identified in Exhibit “1” also were fraudulent in that they

   misrepresented the nature and extent of the examinations.

   a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           531.    Pursuant to the CPT Assistant, the use of CPT code 99214 to bill for a follow-up

   examination typically requires that the patient present with problems of moderate to high severity.

           532.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

   99214 to bill for a follow-up patient examination.

           533.    For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might support the use of CPT code 99214 to bill for a follow-up patient

   examination:

           (i)     Office visit for a 68-year-old male with stable angina, two months post myocardial
                   infarction, who is not tolerating one of his medications. (Cardiology)

           (ii)    Office evaluation of 28-year-old patient with regional enteritis, diarrhea and low-
                   grade fever, established patient. (Family Medicine/Internal Medicine)



                                                      141
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 142 of 406



           (iii)     Weekly office visit for 5FU therapy for an ambulatory established patient with
                     metastatic   colon     cancer   and    increasing   shortness    of    breath.
                     (Hematology/Oncology)

           (iv)      Office visit with 50-year-old female, established patient, diabetic, blood sugar
                     controlled by diet. She now complains of frequency of urination and weight loss,
                     blood sugar of 320 and negative ketones on dipstick. (Internal Medicine)

           (v)       Follow-up visit for a 60-year-old male whose post-traumatic seizures have
                     disappeared on medication, and who now raises the question of stopping the
                     medication. (Neurology)

           (vi)      Follow-up office visit for a 45-year-old patient with rheumatoid arthritis on gold,
                     methotrexate, or immunosuppressive therapy. (Rheumatology)

           (vii)     Office evaluation on new onset RLQ pain in a 32-year-old woman, established
                     patient. (Urology/General Surgery/Internal Medicine/Family Medicine)

           (viii) Office visit with 63-year-old female, established patient, with familial polyposis,
                  after a previous colectomy and sphincter sparing procedure, now with tenesmus,
                  mucus, and increased stool frequency. (Colon and Rectal Surgery)

           534.      Accordingly, pursuant to the CPT Assistant, the moderately to highly severe

   presenting problems that could support the use of CPT code 99214 to bill for a follow-up patient

   examination typically are problems that pose a serious threat to the patient’s health, or even the

   patient’s life.

           535.      What is more, pursuant to the CPT Assistant, the use of CPT code 99213 to bill for

   a follow-up examination typically requires that the patient present with problems of low to

   moderate severity.

           536.      The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as problems of low to moderate severity, and thereby justify the use of CPT

   code 99213 to bill for a follow-up patient examination.




                                                     142
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 143 of 406



          537.    For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might qualify as problems of low to moderate severity, and therefore

   support the use of CPT code 99213 to bill for a follow-up patient examination:

          (i)     Follow-up visit with 55-year-old male for management of hypertension, mild
                  fatigue, on beta blocker/thiazide regimen. (Family Medicine/Internal Medicine)

          (ii)    Follow-up office visit for an established patient with stable cirrhosis of the liver.
                  (Gastroenterology)

          (iii)   Outpatient visit with 37-year-old male, established patient, who is 3 years post total
                  colectomy for chronic ulcerative colitis, presents for increased irritation at his
                  stoma. (General Surgery)

          (iv)    Routine, follow-up office evaluation at a three-month interval for a 77-year-old
                  female with nodular small cleaved-cell lymphoma. (Hematology/Oncology)

          (v)     Follow-up visit for a 70-year-old diabetic hypertensive patient with recent change
                  in insulin requirement. (Internal Medicine/Nephrology)

          (vi)    Quarterly follow-up office visit for a 45-year-old male, with stable chronic asthma,
                  on steroid and bronchodilator therapy. (Pulmonary Medicine)

          (vii)   Office visit with 80-year-old female established patient, for follow-up osteoporosis,
                  status-post compression fractures. (Rheumatology)

          538.    Accordingly, pursuant to the CPT Assistant, the low to moderate severity

   presenting problems that could support the use of CPT code 99213 to bill for a follow-up patient

   examination typically are problems that pose some ongoing, real threat to the patient’s health.

          539.    By contrast, and as set forth above, to the limited extent that the Insureds in the

   claims identified in Exhibit “1” suffered any injuries at all in their relatively minor automobile

   accidents, the injuries were garden-variety soft tissue injuries such as sprains and strains, which

   were not severe at all.

          540.    In keeping with the fact that the Insureds in the claims identified in Exhibit “1”

   almost never suffered any injuries more serious than garden-variety soft tissue injuries such as



                                                   143
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 144 of 406



   sprains and strains, in the many of the claims identified in Exhibit “1” the Insureds did not seek

   treatment at any hospital as the result of their accidents.

           541.     Furthermore, in most cases, contemporaneous police reports indicated that the

   underlying accidents involved relatively low-impact collisions, that the Insureds’ vehicles were

   drivable following the accidents, and that no one was seriously injured in the underlying accidents,

   or injured at all.

           542.     Ordinary strains and sprains virtually always resolve after a short course of

   conservative treatment such as rest, ice, compression, and elevation, or no treatment at all.

           543.     By the time the Insureds in the claims identified in Exhibit “1” presented at CEDA

   Downtown for the putative follow-up examinations, the Insureds either did not have any genuine

   presenting problems at all as the result of their relatively minor automobile accidents, or their

   presenting problems were minimal.

           544.     Even so, in the claims for follow-up examinations identified in Exhibit “1”, CEDA

   Downtown, Cereceda, Canizares, and Facuseh routinely billed for their putative follow-up

   examinations under CPT codes 99213 and 99214, and thereby falsely represented that the Insureds

   continued to suffer from presenting problems of either low to moderate severity or moderate to

   high severity.

           545.     For example:

           (i)      On October 8, 2013, an Insured named RN was involved in an automobile accident.
                    The contemporaneous police report indicated that the airbags in RN’s vehicle did
                    not deploy and that RN’s vehicle was drivable following the accident. The police
                    report further indicated that RN was not injured in the accident. In keeping with the
                    fact that RN was not seriously injured in the accident, RN did not visit any hospital
                    emergency room following the accident. To the extent that RN experienced any
                    health problems at all as a result of the accident, they were of low severity. Even
                    so, following a purported follow-up examination of RN by Facuseh on November
                    27, 2013 – more than a month and a half after the accident – CEDA Downtown,
                    Cereceda, and Facuseh billed GEICO for the follow-up examination using CPT

                                                    144
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 145 of 406



                 code 99213, and thereby falsely represented that RN presented with problems of
                 low to moderate severity at the follow-up examination.

         (ii)    On June 4, 2014, an Insured named VC was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in VC’s vehicle did not deploy, and that VC’s vehicle was
                 drivable following the accident. The police report further indicated that VC was not
                 injured in the accident. In keeping with the fact that VC was not seriously injured
                 in the accident, VC did not visit any hospital emergency room following the
                 accident. To the extent that VC experienced any health problems at all as a result
                 of the accident, they were of low severity at the outset, and had completely resolved
                 within two to three months of the accident. Even so, following a purported follow-
                 up examination of VC by Canizares on August 9, 2014 – more than two months
                 after the accident – CEDA Downtown, Cereceda, and Canizares billed GEICO for
                 the follow-up examination using CPT code 99213, and thereby falsely represented
                 that VC presented with problems of low to moderate severity at the follow-up
                 examination.

         (iii)   On February 8, 2018, an Insured named DS was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in DS’s
                 vehicle did not deploy and that DS’s vehicle was drivable following the accident.
                 The police report further indicated that DS was not injured in the accident.
                 Nonetheless, thirteen days later, on February 21, 2018, DS traveled on her own to
                 Coral Gables Hospital Emergency Department. The contemporaneous hospital
                 records indicated that DS complained of neck and back pain. The hospital records
                 further indicated that DS was briefly observed on an outpatient basis and then
                 discharged with a routine neck and back pain diagnosis. To the extent that DS
                 experienced any health problems at all as a result of the accident, they were of low
                 severity at the outset, and had completely resolved within three to four months of
                 the accident. Even so, following a purported follow-up examination of DS by
                 Canizares on May 15, 2018 – more than three months after the accident – CEDA
                 Downtown, Cereceda, and Canizares billed GEICO for the follow-up examination
                 using CPT code 99213, and thereby falsely represented that DS presented with
                 problems of low to moderate severity at the follow-up examination.

         (iv)    On May 7, 2018, an Insured named MB was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in MB’s vehicle did
                 not deploy and that MB’s vehicle was drivable following the accident. The police
                 report further indicated that MB was not injured in the accident. In keeping with
                 the fact that MB was not seriously injured in the accident, MB did not visit any
                 hospital emergency room following the accident. To the extent that MB
                 experienced any health problems at all as a result of the accident, they were of low
                 severity at the outset, and had completely resolved within two to three months of
                 the accident. Even so, following a purported follow-up examination of MB by
                 Canizares on July 10, 2018 – more than two months after the accident – CEDA
                 Downtown, Cereceda, and Canizares billed GEICO for the follow-up examination

                                                 145
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 146 of 406



                  using CPT code 99214, and thereby falsely represented that MB presented with
                  problems of moderate to high severity at the follow-up examination. In keeping
                  with the fact that MB had no presenting problems of moderate to high severity,
                  CEDA Downtown, Cereceda, and Canizares actually stopped treating MB after
                  July 10, 2018.

          546.    These are only representative examples. In many of the claims for follow-up

   examinations identified in Exhibit “1”, CEDA Downtown, Cereceda, Canizares, and Facuseh

   falsely represented that the Insureds presented with problems of either low to moderate severity or

   moderate to high severity, when in fact the Insureds either did not have any genuine presenting

   problems at all as the result of their relatively minor automobile accidents at the time of the follow-

   up examinations, or else their presenting problems were minimal.

          547.    In the claims for follow-up examinations identified in Exhibit “1”, CEDA

   Downtown, Cereceda, Canizares, and Facuseh routinely falsely represented that the Insureds

   presented with problems of either low to moderate severity or moderate to high severity in order

   to create a false basis for their charges for the examinations under CPT codes 99213 and 99214,

   because follow-up examinations billable under CPT codes 99213 and 99214 are reimbursable at

   higher rates than examinations involving presenting problems of minimal severity, or no severity.

          548.    In the claims for follow-up examinations identified in Exhibit “1”, CEDA

   Downtown, Cereceda, Canizares, and Facuseh also routinely falsely represented that the Insureds

   presented with problems of either low to moderate severity or moderate to high severity in order

   to create a false basis for the other Fraudulent Services that the Defendants purported to provide

   to the Insureds.



   b.     Misrepresentations Regarding the Results of the Follow-Up Examinations




                                                    146
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 147 of 406



          549.    What is more, pursuant to the CPT Assistant, when CEDA Downtown, Cereceda,

   Canizares, and Facuseh billed for their putative follow-up examinations under CPT code 99214,

   they represented that Canizares and Facuseh performed at least two of the following three

   components: (i) took a “detailed” patient history; (ii) conducted a “detailed” physical examination;

   and (iii) engaged in medical decision-making of “moderate complexity”.

          550.    Similarly, pursuant to the CPT Assistant, when CEDA Downtown, Cereceda,

   Canizares, and Facuseh billed for their putative follow-up examinations under CPT code 99213,

   they represented that Canizares and Facuseh performed at least two of the following three

   components: (i) took an “expanded problem focused” patient history; (ii) conducted an “expanded

   problem focused physical examination”; and (iii) engaged in medical decision-making of “low

   complexity”.

          551.    In actuality, however, in the claims for follow-up examinations identified in Exhibit

   “1”, Canizares and Facuseh did not take any legitimate patient histories, conduct any legitimate

   physical examinations, or engage in any legitimate medical decision-making at all.

          552.    Rather, following their purported follow-up examinations, CEDA Downtown,

   Canizares, and Facuseh – at the direction of Cereceda – simply: (i) reiterated the false, boilerplate

   “diagnoses” from the Insureds’ initial examinations; and either (ii) referred the Insureds back to

   CEDA Downtown for even more medically unnecessary physical therapy services and/or

   chiropractic services, despite the fact that the Insureds purportedly already had received significant

   physical therapy services and/or chiropractic services from CEDA Downtown that supposedly had

   not been successful in resolving their purported pain symptoms; or (iii) discharged the Insureds

   from “treatment”, to the extent that their PIP Benefits had been exhausted.




                                                    147
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 148 of 406



           553.    In the claims for follow-up examinations identified in Exhibit “1”, CEDA

   Downtown, Cereceda, Canizares, and Facuseh routinely fraudulently misrepresented that the

   examinations were lawfully provided and reimbursable, when in fact they were neither lawfully

   provided nor reimbursable, because:

           (i)     the putative examinations were illusory, with outcomes that were pre-determined
                   to result in substantially-similar, phony “diagnoses” and treatment
                   recommendations, regardless of the Insureds’ true individual circumstances and
                   presentation;

           (ii)    the charges for the putative examinations misrepresented the nature and extent of
                   the examinations; and

           (iii)   CEDA Downtown never was eligible to collect PIP Benefits in connection with the
                   examinations in the first instance, inasmuch as it was operated in violation of the
                   Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws.

           554.    In this context, Cereceda – who at all relevant times purported to own CEDA

   Downtown – did not, and could not have, legitimately supervised the business activities of CEDA

   Downtown.

           555.    Had Cereceda actually supervised the business activities of CEDA Downtown,

   Cereceda would have noted – among other things – that the CEDA Downtown Defendants

   routinely fraudulently represented in CEDA Downtown’s billing that the putative follow-up

   examinations were legitimately and lawfully performed.

   (iii)   The Fraudulent Charges for Physical Therapy and/or Chiropractic Treatment at
           CEDA Downtown

           556.    In addition to the fraudulent initial examinations and follow-up examinations, the

   CEDA Downtown Defendants routinely purported to subject each of the Insureds in the claims

   identified in Exhibit “1” to medically unnecessary physical therapy and/or chiropractic treatment.

           557.    As set forth above, though Canizares falsely purported to personally perform or

   directly supervise the vast majority of the physical therapy services and/or chiropractic services in

                                                   148
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 149 of 406



   the claims identified in Exhibit “1”, the physical therapy services and/or chiropractic services

   actually were performed without supervision by Hidalgo, Pena, Soto, Zapata or other massage

   therapists and/or registered chiropractic assistants associated with CEDA Downtown, to the extent

   that they were even provided at all.

          558.    As set forth in Exhibit “1”, the CEDA Downtown Defendants routinely billed the

   purported physical therapy services and/or chiropractic services to GEICO under:

          (i)     CPT code 97010 for putative hot/cold pack therapy, typically resulting in a charge
                  of $25.00 for each round of hot/cold pack therapy they purported to provide;

          (ii)    CPT code 97012, for putative mechanical traction therapy, typically resulting in a
                  charge of between $44.00 and $76.00 for each round of mechanical traction therapy
                  they purported to provide;

          (iii)   CPT code 97014, for putative electrical stimulation, typically resulting in a charge
                  of $40.00 for each round of electrical stimulation they purported to provide;

          (iv)    CPT code 97018, for putative paraffin bath therapy, typically resulting in a charge
                  of between $32.00 and $55.00 for each round of paraffin bath therapy they
                  purported to provide;

          (v)     CPT code 97035, for putative ultrasound, typically resulting in a charge of between
                  $35.00 and $61.00 for each round of ultrasound they purported to provide;

          (vi)    CPT code 97110, for putative therapeutic exercises, typically resulting in a charge
                  of between $80.00 and $151.00 for each round of therapeutic exercises they
                  purported to provide;

          (vii)   CPT code 97112, for putative neuromuscular reeducation, typically resulting in a
                  charge of between $91.00 and $157.00 for each round of neuromuscular
                  reeducation they purported to provide;

          (viii) CPT code 97124, for putative massage therapy, typically resulting in a charge of
                 between $72.00 and $124.00 for each round of massage therapy they purported to
                 provide;

          (ix)    CPT code 97140, for putative manual therapy, typically resulting in a charge of
                  between $82.00 and $141.00 for each round of manual therapy they purported to
                  provide;

          (x)     CPT code 97150, for putative group therapeutic procedures, typically resulting in a

                                                  149
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 150 of 406



                     charge of between $55.00 and $83.00 for each round of group therapeutic
                     procedures they purported to provide.

           559.      In a legitimate clinical setting, each individual patient’s physical therapy and/or

   chiropractic treatment schedule, and the specific physical therapy modalities that will be used,

   must be tailored to the specific patient’s circumstances, symptomatology, and presentation.

           560.      In a legitimate clinical setting, the nature of, extent of, and schedule for physical

   therapy and/or chiropractic treatment is constantly adjusted for each individual patient based on

   each patient’s treatment progress, as assessed during each patient’s follow-up examinations and

   on an ongoing basis as they receive the physical therapy and/or chiropractic treatment.

           561.      By contrast, at CEDA Downtown, the nature and extent of the physical therapy

   and/or chiropractic treatment that each Insured purportedly received was pre-determined, and had

   no legitimate connection to the Insureds’ individual circumstances, presentation, or progress

   through the Defendants’ fraudulent treatment and billing protocol. Accordingly, the physical

   therapy and/or chiropractic treatment was medically unnecessary.

           562.      In the claims for physical therapy services and/or chiropractic services identified in

   Exhibit “1”, the charges for the physical therapy services and/or chiropractic services also were

   fraudulent in that they misrepresented CEDA Downtown’s eligibility to collect PIP Benefits in the

   first instance.

           563.      In fact, and as set forth above, CEDA Downtown never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the Clinic Act, the Self-Referral Act, and the

   Chiropractor Advertising Laws.

           564.      What is more, and as set forth above, in most of the claims for physical therapy

   services and/or chiropractic services identified in Exhibit “1”, the CEDA Downtown Defendants

   falsely represented that the services lawfully had been performed by or directly supervised by

                                                      150
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 151 of 406



   Canizares, when in fact they were unlawfully performed without any supervision by Hidalgo,

   Pena, Soto, Zapata or other massage therapists and/or registered chiropractic assistants associated

   with CEDA Downtown, who are not and never have been licensed as physical therapists.

          565.    As set forth above, in order for a health care service to be eligible for PIP

   reimbursement, it must be “lawfully” provided. See Fla. Stat. § 627.736.

          566.    Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

   compliance with all relevant applicable criminal, civil, and administrative requirements of state

   and federal law related to the provision of medical services or treatment.” See Fla. Stat. § 627.732.

          567.    In each of the claims for physical therapy services and/or chiropractic services

   identified in Exhibit “1”, the CEDA Downtown Defendants falsely represented that the services

   were lawfully provided and eligible for PIP reimbursement.

          568.    In fact, in most of the claims for physical therapy services and/or chiropractic

   services identified in Exhibit “1”, the services were not lawfully provided, inasmuch as: (i) the

   putative services were performed – to the extent that they were performed at all – without

   supervision by Hidalgo, Pena, Soto, Zapata or other massage therapists and/or registered

   chiropractic assistants associated with CEDA Downtown, who were individuals who were not

   licensed to practice physical therapy and/or chiropractic; and (ii) the CEDA Downtown

   Defendants deliberately misrepresented the identities of the individuals who purported to perform

   or directly supervise the physical therapy services and/or chiropractic services in their billing for

   the services, in a calculated attempt to induce GEICO to pay the non-reimbursable charges.

   (iv)   The Fraudulent Charges for Pain Management Injections

          569.    As part and parcel of the CEDA Downtown Defendants’ fraudulent scheme, CEDA

   Downtown, Cereceda, and Pabon subjected many Insureds to medically unnecessary pain



                                                   151
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 152 of 406



   management injections, including, but not limited to, arthrocentesis injections, epidural injections,

   and facet injections.

           570.       Typically, Pabon purported to perform the injections.

           571.       As set forth in Exhibit “1”, CEDA Downtown, Cereceda, and Pabon then billed the

   injections through CEDA Downtown to GEICO, typically under CPT codes 20610, 62311, 64490,

   64491, and 64492.

           572.       As set forth below, the charges for pain management injections were fraudulent

   because the pain management injections were medically unnecessary and were provided – to the

   extent that they were provided at all – pursuant to the Defendants’ pre-determined fraudulent

   treatment and billing protocol, and not to treat or otherwise benefit the Insureds who were

   subjected to it.

           573.       Furthermore, the charges for pain management injections were fraudulent in that

   they misrepresented CEDA Downtown’s eligibility to collect PIP Benefits in the first instance.

           574.       In fact, and as set forth above, CEDA Downtown never was eligible to collect PIP

   Benefits, because it was operating in violation of the Clinic Act, the Self-Referral Act, and the

   Chiropractor Advertising Laws.

   a.      Basic, Legitimate Use of Pain Management Injections

           575.       Generally, when a patient presents with a soft tissue injury such as a sprain or strain

   secondary to an automobile accident, the initial standard of care is conservative treatment

   comprised of rest, ice, compression, and – if applicable – elevation of the affected body part.

           576.       If that sort of conservative treatment does not resolve the patient’s symptoms, the

   standard of care can include other conservative treatment modalities such as chiropractic treatment,

   physical therapy, and the use of pain management medication.



                                                       152
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 153 of 406



          577.    The substantial majority of soft tissue injuries such as sprains and strains will

   resolve over a period of weeks through this sort of conservative treatment, or no treatment at all,

   which is why the Care Paths generally require health care services providers to begin

   demonstrating at regular intervals why continued soft tissue injury treatment is necessary beyond

   the four-week mark.

          578.    In a legitimate clinical setting, pain management injections should not be

   administered until a patient has failed more conservative treatments, including chiropractic

   treatment, physical therapy, and pain management medication.

          579.    This is because the substantial majority of soft tissue injuries such as sprains and

   strains will resolve over a period of weeks through conservative treatment, or no treatment at all,

   and invasive interventional pain management procedures entail a degree of risk to the patient that

   is absent in conservative forms of treatment.

          580.    In a legitimate clinical setting, pain management injections should not be

   administered more than once every two months, and multiple varieties of pain management

   injections should not be administered simultaneously.

          581.    This is because: (i) properly administered pain management injections should

   provide pain relief lasting for at least two months; (ii) a proper interval between pain management

   injections, and different types of pain management injections, is necessary to determine whether

   or not the initial pain management injections were effective; and (iii) if a patient’s pain is not

   relieved through the pain management injections, the pain may be caused by something more

   serious than a soft tissue injury secondary to an automobile accident, and the perpetuating factors

   of the pain must be identified and managed.

   b.     The Medically Unnecessary Pain Management Injections



                                                   153
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 154 of 406



          582.    However, in the claims for pain management injections identified in Exhibit “1”,

   CEDA Downtown, Cereceda, and Pabon often purported to administer pain management

   injections to Insureds before the Insureds had tried and failed any course of legitimate,

   conservative treatment.

          583.    For example:

          (i)     On April 9, 2013, an Insured named WL was involved in an automobile accident.
                  CEDA Downtown, Cereceda, and Pabon purported to provide an epidural injection
                  to WL on May 21, 2013 – less than two months after the accident – even though
                  WL could not have failed conservative treatment less than two months after the
                  purported automobile accident.

          (ii)    On June 14, 2013, an Insured named GJ was involved in an automobile accident.
                  CEDA Downtown, Cereceda, and Pabon purported to provide an epidural injection
                  to GJ on August 20, 2013 – less than three months after the accident – even though
                  GJ could not have failed conservative treatment less than three months after the
                  purported automobile accident.

          (iii)   On July 13, 2013, an Insured named NC was involved in an automobile accident.
                  CEDA Downtown, Cereceda, and Pabon purported to provide an epidural injection
                  to NC on August 27, 2013 – less than two months after the accident – even though
                  NC could not have failed conservative treatment less than two months after the
                  purported automobile accident.

          (iv)    On August 26, 2013, an Insured named VC was involved in an automobile
                  accident. CEDA Downtown, Cereceda, and Pabon purported to provide an epidural
                  injection to VC on October 29, 2013 – less than three months after the accident –
                  even though VC could not have failed conservative treatment less than three
                  months after the purported automobile accident.

          (v)     On September 1, 2013, an Insured named WE was involved in an automobile
                  accident. CEDA Downtown, Cereceda, and Pabon purported to provide an
                  arthrocentesis injection to WE on October 29, 2013 – less than two months after
                  the accident – even though WE could not have failed conservative treatment less
                  than two months after the purported automobile accident.

          584.    In the claims for pain management injections identified in Exhibit “1”, CEDA

   Downtown, Cereceda, and Pabon often purported to provide medically unnecessary pain

   management injections to Insureds before the Insureds could have tried and failed any course of



                                                 154
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 155 of 406



   legitimate, conservative treatment in order to maximize the potential charges that they could

   submit, and cause to be submitted, to GEICO, rather than to treat or otherwise benefit the Insureds

   who purportedly were subjected to them.

   2.      The CEDA Kendall Defendants’ Fraudulent Treatment and Billing Protocol

   (i)     The Fraudulent Charges for Initial Examinations at CEDA Kendall

           585.    As an initial step in the CEDA Kendall Defendants’ fraudulent treatment and billing

   protocol, CEDA Kendall, Cereceda, Crespo-Smith, and Yoham purported to provide the Insureds

   in the claims identified in Exhibit “2” with a putative initial examination.

           586.    Crespo-Smith and Yoham purported to personally perform most of the initial

   examinations in the claims identified in Exhibit “2”.

           587.    As set forth in Exhibit “2”, CEDA Kendall, Cereceda, Crespo-Smith, and Yoham

   then billed the initial examinations to GEICO, or caused them to be billed to GEICO, under CPT

   code 99203, typically resulting in charges of between $280.00 and $539.00 for each initial

   examination that they purported to provide.

           588.    In the claims for initial examinations identified in Exhibit “2”, the charges for the

   initial examinations were fraudulent in that they misrepresented CEDA Kendall’s eligibility to

   collect PIP Benefits in the first instance.

           589.    In fact, and as set forth above, CEDA Kendall never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the Clinic Act, the Self-Referral Act, and the

   Chiropractor Advertising Laws.

           590.    As set forth below, the charges for the initial examinations identified in Exhibit “2”

   also were fraudulent in that they misrepresented the nature and extent of the initial examinations.

   a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems



                                                    155
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 156 of 406



          591.    As set forth above, the No-Fault Law’s billing requirements provide that all PIP

   billing must – among other things – comply with the guidelines promulgated by the American

   Medical Association (“AMA”) in connection with the use of current procedural terminology, or

   CPT, codes. See Fla. Stat. § 627.736.

          592.    The primary guidelines promulgated by the AMA for the use of CPT codes are

   contained in the AMA’s CPT Assistant.

          593.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for an initial

   patient examination represents that the Insured presented with problems of moderate severity.

          594.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately severe, and thereby justify the use of CPT code 99203 to bill

   for an initial patient examination.

          595.    For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might support the use of CPT code 99203 to bill for an initial patient

   examination:

          (i)     Office visit for initial evaluation of a 48-year-old man with recurrent low back pain
                  radiating to the leg. (General Surgery)

          (ii)    Initial office evaluation of 49-year-old male with nasal obstruction. Detailed exam
                  with topical anesthesia. (Plastic Surgery)

          (iii)   Initial office evaluation for diagnosis and management of painless gross hematuria
                  in new patient, without cystoscopy. (Internal Medicine)

          (iv)    Initial office visit for evaluation of 13-year-old female with progressive scoliosis.
                  (Physical Medicine and Rehabilitation)

          (v)     Initial office visit with couple for counseling concerning voluntary vasectomy for
                  sterility. Spent 30 minutes discussing procedure, risks and benefits, and answering
                  questions. (Urology)




                                                  156
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 157 of 406



          596.    Thus, pursuant to the CPT Assistant, the moderately severe presenting problems

   that could support the use of CPT code 99203 to bill for an initial patient examination typically

   are either chronic and relatively serious problems, acute problems requiring immediate invasive

   treatment, or issues that legitimately require physician counseling.

          597.    By contrast, to the extent that the Insureds in the claims identified in Exhibit “2”

   had any presenting problems at all as the result of their relatively minor automobile accidents, the

   problems virtually always were low severity soft tissue injuries such as sprains and strains.

          598.    For instance, and in keeping with the fact that the Insureds in the claims identified

   in Exhibit “2” either had no presenting problems at all as the result of their relatively minor

   automobile accidents, or else problems of low severity, in most of the claims identified in Exhibit

   “2” the contemporaneous police reports indicated that the underlying accidents involved relatively

   low-impact collisions, that the Insureds’ vehicles were drivable following the accidents, and that

   no one was seriously injured in the underlying accidents, or injured at all.

          599.    What is more, and again in keeping with the fact that the Insureds in the claims

   identified in Exhibit “2” either had no presenting problems at all as a result of their relatively minor

   automobile accidents, or else problems of low severity, in many of the claims identified in Exhibit

   “2” the Insureds did not seek treatment at any hospital as the result of their accidents.

          600.    Even so, in the claims for initial examinations identified in Exhibit “2”, CEDA

   Kendall, Cereceda, Crespo-Smith, and Yoham routinely billed for their putative initial

   examinations using CPT code 99203, and thereby falsely represented that the Insureds presented

   with problems of moderate severity.

          601.    For example:

          (i)     On August 29, 2013, an Insured named AR was involved in an automobile accident.
                  The contemporaneous police report indicated that the accident was a rear-end

                                                    157
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 158 of 406



                 collision, that the airbags in AR’s vehicle did not deploy, and that AR’s vehicle
                 was drivable following the accident. The police report further indicated that AR
                 was not injured in the accident. In keeping with the fact that AR was not seriously
                 injured in the accident, AR did not visit any hospital emergency room following
                 the accident. To the extent that AR experienced any health problems at all as a
                 result of the accident, they were of low severity. Even so, following a purported
                 initial examination of AR by Yoham on August 30, 2013, CEDA Kendall,
                 Cereceda, and Yoham billed GEICO for the initial examination using CPT code
                 99203, and thereby falsely represented that the examination involved moderately
                 severe presenting problems. What is more, following a purported initial
                 examination of AR by a now deceased physician named Robert J. Lorello, M.D.
                 (“Lorello”) on September 9, 2013, CEDA Kendall, Cereceda, and Lorello billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that the examination involved moderately severe presenting problems.

         (ii)    On November 4, 2013, an Insured named AS was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in AS’s
                 vehicle did not deploy and that AS’s vehicle was drivable following the accident.
                 The police report further indicated that AS was not injured in the accident. In
                 keeping with the fact that AS was not seriously injured in the accident, AS did not
                 visit any hospital emergency room following the accident. To the extent that AS
                 experienced any health problems at all as a result of the accident, they were of low
                 severity. Even so, following a purported initial examination of AS by Yoham on
                 November 4, 2013, CEDA Kendall, Cereceda, and Yoham billed GEICO for the
                 initial examination using CPT code 99203, and thereby falsely represented that the
                 examination involved moderately severe presenting problems.

         (iii)   On December 18, 2013, an Insured named MA was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in MA’s
                 vehicle did not deploy and that MA’s vehicle was drivable following the accident.
                 The police report further indicated that MA was not injured in the accident. In
                 keeping with the fact that MA was not seriously injured in the accident, MA did
                 not visit any hospital emergency room following the accident. To the extent that
                 MA experienced any health problems at all as a result of the accident, they were of
                 low severity. Even so, following a purported initial examination of MA by Yoham
                 on December 18, 2013, CEDA Kendall, Cereceda and Yoham billed GEICO for
                 the initial examination using CPT code 99203, and thereby falsely represented that
                 the examination involved moderately severe presenting problems.

         (iv)    On April 12, 2014, an Insured named MC was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in MC’s vehicle did not deploy, and that MC’s vehicle
                 was drivable following the accident. The police report further indicated that MC
                 was not injured in the accident. In keeping with the fact that MC was not seriously
                 injured in the accident, MC did not visit any hospital emergency room following
                 the accident. To the extent that MC experienced any health problems at all as a

                                                 158
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 159 of 406



                 result of the accident, they were of low severity. Even so, following a purported
                 initial examination of MC by Yoham on April 19, 2014, CEDA Kendall, Cereceda,
                 and Yoham billed GEICO for the initial examination using CPT code 99203, and
                 thereby falsely represented that the examination involved moderately severe
                 presenting problems. What it more, following a purported initial examination of
                 MC by Crespo-Smith on April 23, 2014, CEDA Kendall, Cereceda, and Crespo-
                 Smith billed GEICO for the initial examination using CPT code 99203, and thereby
                 falsely represented that the examination involved moderately severe presenting
                 problems.

         (v)     On April 12, 2014, an Insured named JW was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in JW’s vehicle did not deploy, and that JW’s vehicle was
                 drivable following the accident. The police report further indicated that JW was not
                 injured in the accident. In keeping with the fact that JW was not seriously injured
                 in the accident, JW did not visit any hospital emergency room following the
                 accident. To the extent that JW experienced any health problems at all as a result
                 of the accident, they were of low severity. Even so, following a purported initial
                 examination of JW by Yoham on April 19, 2014, CEDA Kendall, Cereceda, and
                 Yoham billed GEICO for the initial examination using CPT code 99203, and
                 thereby falsely represented that the examination involved moderately severe
                 presenting problems. What is more, following a purported initial examination of
                 JW by Crespo-Smith on April 23, 2014, CEDA Kendall, Cereceda, and Crespo-
                 Smith billed GEICO for the initial examination using CPT code 99203, and thereby
                 falsely represented that the examination involved moderately severe presenting
                 problems.

         (vi)    On April 27, 2014, an Insured named GL was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in GL’s vehicle did not deploy, and that GL’s vehicle was
                 drivable following the accident. The police report further indicated that GL was not
                 injured in the accident. In keeping with the fact that GL was not seriously injured
                 in the accident, GL did not visit any hospital emergency room following the
                 accident. To the extent that GL experienced any health problems at all as a result
                 of the accident, they were of low severity. Even so, following a purported initial
                 examination of GL by Yoham on May 1, 2014, CEDA Kendall, Cereceda, and
                 Yoham billed GEICO for the initial examination using CPT code 99203, and
                 thereby falsely represented that the examination involved moderately severe
                 presenting problems. What is more, following a purported initial examination of
                 GL by Crespo-Smith on May 7, 2014, CEDA Kendall, Cereceda, and Crespo-Smith
                 billed GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that the examination involved moderately severe presenting problems.

         (vii)   On June 23, 2014, an Insured named YS was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in YS’s vehicle did not deploy, that the damage to YS’s

                                                 159
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 160 of 406



                vehicle was minor, and that YS’s vehicle was drivable following the accident. The
                police report further indicated that YS was not injured in the accident. In keeping
                with the fact that YS was not seriously injured in the accident, YS did not visit any
                hospital emergency room following the accident. To the extent that YS experienced
                any health problems at all as a result of the accident, they were of low severity.
                Even so, following a purported initial examination of YS by Yoham on July 5,
                2014, CEDA Kendall, Cereceda, and Yoham billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that the
                examination involved moderately severe presenting problems. What is more,
                following a purported initial examination of YS by Crespo-Smith on July 23, 2014,
                CEDA Kendall, Cereceda, and Crespo-Smith billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that the
                examination involved moderately severe presenting problems.

         (viii) On June 23, 2014, an Insured named VS was involved in an automobile accident.
                The contemporaneous police report indicated that the accident was a rear-end
                collision, that the airbags in VS’s vehicle did not deploy, that the damage to VS’s
                vehicle was minor, and that VS’s vehicle was drivable following the accident. The
                police report further indicated that VS was not injured in the accident. In keeping
                with the fact that VS was not seriously injured in the accident, VS did not visit any
                hospital emergency room following the accident. To the extent that VS experienced
                any health problems at all as a result of the accident, they were of low severity.
                Even so, following a purported initial examination of VS by Yoham on July 5,
                2014, CEDA Kendall, Cereceda, and Yoham billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that the
                examination involved moderately severe presenting problems. What is more,
                following a purported initial examination of VS by Crespo-Smith on July 23, 2014,
                CEDA Kendall, Cereceda, and Crespo-Smith billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that the
                examination involved moderately severe presenting problems.

         (ix)   On August 26, 2014, an Insured named MD was involved in an automobile
                accident. The contemporaneous police report indicated that the airbags in MD’s
                vehicle did not deploy and that MD’s vehicle was drivable following the accident.
                The police report further indicated that MD was not injured in the accident. In
                keeping with the fact that MD was not seriously injured in the accident, MD did
                not visit any hospital emergency room following the accident. To the extent that
                MD experienced any health problems at all as a result of the accident, they were of
                low severity. Even so, following a purported initial examination of MD by Yoham
                on August 26, 2014, CEDA Kendall, Cereceda, and Yoham billed GEICO for the
                initial examination using CPT code 99203, and thereby falsely represented that the
                examination involved moderately severe presenting problems.

         (x)    On November 21, 2014, an Insured named SL was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a rear-
                end collision, that the airbags in SL’s vehicle did not deploy, that the damage to

                                                 160
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 161 of 406



                  SL’s vehicle was minor, that there was minor damage to the other two vehicles, and
                  that SL’s vehicle was drivable following the accident. The police report further
                  indicated that SL was not injured in the accident. In keeping with the fact that SL
                  was not seriously injured in the accident, SL did not visit any hospital emergency
                  room following the accident. To the extent that SL experienced any health problems
                  at all as a result of the accident, they were of low severity. Even so, following a
                  purported initial examination of SL by Yoham on November 26, 2014, CEDA
                  Kendall, Cereceda, and Yoham billed GEICO for the initial examination using CPT
                  code 99203, and thereby falsely represented that the examination involved
                  moderately severe presenting problems. What is more, following a purported initial
                  examination of SL by Crespo-Smith on December 3, 2014, CEDA Kendall,
                  Cereceda, and Crespo-Smith billed GEICO for the initial examination using CPT
                  code 99203, and thereby falsely represented that the examination involved
                  moderately severe presenting problems.

          (xi)    On July 8, 2015, an Insured named JH was involved in an automobile accident. The
                  contemporaneous police report indicated that the airbags in JH’s vehicle did not
                  deploy, that the damage to JH’s vehicle was minor, that there was minor damage to
                  the other vehicle, and that JH’s vehicle was drivable following the accident. The
                  police report further indicated that JH was not injured in the accident. In keeping
                  with the fact that JH was not seriously injured in the accident, JH did not visit any
                  hospital emergency room following the accident. To the extent that JH experienced
                  any health problems at all as a result of the accident, they were of low severity.
                  Even so, following a purported initial examination of JH by Yoham on July 17,
                  2015, CEDA Kendall, Cereceda, and Yoham billed GEICO for the initial
                  examination using CPT code 99203, and thereby falsely represented that the
                  examination involved moderately severe presenting problems.

          602.    These are only representative examples. In the claims for initial examinations

   identified in Exhibit “2”, CEDA Kendall, Cereceda, Crespo-Smith, and Yoham routinely falsely

   represented that the Insureds presented with problems of moderate severity, when in fact the

   Insureds’ problems were low-severity soft tissue injuries such as sprains and strains, to the limited

   extent that they had any presenting problems at all.

          603.    In the claims for initial examinations identified in Exhibit “2”, CEDA Kendall,

   Cereceda, Crespo-Smith, and Yoham routinely falsely represented that the Insureds presented with

   problems of moderate severity in order to create a false basis for their charges for the examinations




                                                   161
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 162 of 406



   under CPT code 99203, because examinations billable under CPT code 99203 are reimbursable at

   higher rates than examinations involving presenting problems of low severity, or no severity.

          604.     In the claims for initial examinations identified in Exhibit “2”, CEDA Kendall,

   Cereceda, Crespo-Smith, and Yoham also routinely falsely represented that the Insureds presented

   with problems of moderate severity in order to create a false basis for the other Fraudulent Services

   that the CEDA Kendall Defendants purported to provide to the Insureds, including medically

   unnecessary follow-up examinations, physical therapy services and/or chiropractic services, and

   pain management injections.

   b.     Misrepresentations Regarding the Amount of Time Spent on the Initial Examinations

          605.     What is more, in the claims identified in Exhibit “2” for initial examinations under

   CPT code 99203, CEDA Kendall, Cereceda, Crespo-Smith, and Yoham routinely misrepresented

   and exaggerated the amount of face-to-face time that the examining physician or chiropractor spent

   with the Insureds or the Insureds’ families.

          606.     Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

   examination represents that the physician or chiropractor who performed the examination spent at

   least 30 minutes of face-to-face time with the patient or the patient’s family.

          607.     As set forth in Exhibit “2”, CEDA Kendall, Cereceda, Crespo-Smith, and Yoham

   virtually always billed for the putative initial examinations using CPT code 99203, and thereby

   represented that the physician or chiropractor who purported to conduct the examinations spent at

   least 30 minutes of face-to-face time with the Insureds or the Insureds’ families during the putative

   examinations.




                                                   162
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 163 of 406



          608.    In fact, in most of the claims for initial examinations identified in Exhibit “2”,

   neither Crespo-Smith, nor Yoham ever spent more than 15 minutes – let alone 30 minutes – of

   face-to-face time with the Insureds or their families when purporting to conduct the examinations.

          609.    For instance, and in keeping with the fact that the initial examinations in the claims

   identified in Exhibit “2” did not entail more than 15 minutes of face-to-face time between Crespo-

   Smith, Yoham and the Insureds or the Insureds’ families, to the extent that the examinations

   actually were performed in the first instance, CEDA Kendall, Cereceda, Crespo-Smith, and Yoham

   used a template in purporting to conduct the initial examinations.

          610.    The template that CEDA Kendall, Cereceda, Crespo-Smith, and Yoham used in

   purporting to conduct the initial examinations set forth a limited range of examination parameters.

          611.    The only face-to-face time between the physicians or chiropractors and the Insureds

   that was reflected in the limited range of examination parameters consisted of brief patient

   interviews and limited examinations of the Insureds’ musculoskeletal systems.

          612.    These brief patient interviews and limited examinations did not require Crespo-

   Smith, Yoham, nor any other physician or chiropractor associated with CEDA Kendall, to spend

   more than 15 minutes of face-to-face time with the Insureds or their families.

          613.    What is more, Yoham could not legitimately have personally performed the initial

   examinations at CEDA Kendall, or even directly supervised them, much less have spent at least

   30 minutes of face-to-face time with the Insureds or their families during the examinations.

          614.    For example:

          (i)     On or about January 29, 2014, CEDA Kendall, Cereceda, and Yoham billed GEICO
                  under CPT code 99203 for an initial examination that Yoham falsely purported to
                  perform on an Insured named LL. On that same day, Yoham also purported to
                  personally provide or directly supervise at least 17 hours of physical therapy
                  services and/or chiropractic services to at least twenty-three individual Insureds at
                  CEDA Kendall, all of which were billed to GEICO.

                                                   163
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 164 of 406




          (ii)    On or about September 9, 2015, CEDA Kendall, Cereceda, and Yoham billed
                  GEICO under CPT code 99203 for two initial examinations that Yoham falsely
                  purported to perform on Insureds named LD and MD. On that same day, Yoham
                  also purported to personally provide or directly supervise at least 18 hours of
                  physical therapy services and/or chiropractic services to at least twenty-seven
                  individual Insureds at CEDA Kendall, all of which were billed to GEICO. What is
                  more, on that same day, Yoham also purported to perform at least one 25-minute
                  follow-up examination and at least one 15-minute follow-up examination which
                  were billed to GEICO through CEDA Kendall.

          (iii)   On or about September 21, 2015, CEDA Kendall, Cereceda, and Yoham billed
                  GEICO under CPT code 99203 for two initial examinations that Yoham falsely
                  purported to perform on Insureds named NC and RC. On that same day, Yoham
                  also purported to personally provide or directly supervise at least 18 hours of
                  physical therapy services and/or chiropractic services to at least twenty-eight
                  individual Insureds at CEDA Kendall, all of which were billed to GEICO. What is
                  more, on that same day, Yoham also purported to perform at least one 15-minute
                  follow-up examination which was billed to GEICO through CEDA Kendall.

          (iv)    On or about May 31, 2018, CEDA Kendall, Cereceda, and Yoham billed GEICO
                  under CPT code 99203 for two initial examinations that Yoham falsely purported
                  to perform on Insureds named CP and KP. On that same day, Yoham also purported
                  to personally provide or directly supervise at least 17 hours of physical therapy
                  services and/or chiropractic services to at least twenty-eight individual Insureds at
                  CEDA Kendall, all of which were billed to GEICO. What is more, on that same
                  day, Yoham also purported to perform at least two 15-minute follow-up
                  examinations and at least one 5-minute follow-up examination which were billed
                  to GEICO through CEDA Kendall.

          (v)     On or about June 25, 2018, CEDA Kendall, Cereceda, and Yoham billed GEICO
                  under CPT code 99203 for an initial examination that Yoham falsely purported to
                  perform on an Insured named BF. On that same day, Yoham also purported to
                  personally provide or directly supervise at least 16 hours of physical therapy
                  services and/or chiropractic services to at least twenty-five individual Insureds at
                  CEDA Kendall, all of which were billed to GEICO. What is more, on that same
                  day, Yoham also purported to perform at least one 25-minute follow-up
                  examination, at least two 15-minute follow-up examinations, and at least one 5-
                  minute follow-up examination which were billed to GEICO through CEDA
                  Kendall.

          615.    These are only representative examples. In the claims for initial examinations

   identified in Exhibit “2”, CEDA Kendall, Cereceda, and Yoham routinely falsely represented that

   Yoham had spent at least 30 minutes of face-to-face time with the Insureds or their families during

                                                  164
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 165 of 406



   the examinations, despite the fact that – on those same dates – Yoham also purported to personally

   perform or directly supervise a massive amount of physical therapy services and/or chiropractic

   services that supposedly were provided to large numbers of Insureds.

          616.    What is more, and as set forth above, GEICO is only one of the automobile

   insurance companies doing business in the Florida automobile insurance market.

          617.    It is extremely improbable, to the point of impossibility, that the Defendants only

   submitted fraudulent billing to GEICO, and that the Defendants did not simultaneously bill other

   automobile insurers.

          618.    Thus, upon information and belief, the massive, impossible number of examination

   and physical therapy services and/or chiropractic services that Yoham purported to directly

   supervise or provide to GEICO Insureds on individual dates of service, including the dates of

   service identified above, constituted only a fraction of the total number of examination and

   physical therapy services and/or chiropractic services that Yoham purported to directly supervise

   or provide, including to individuals insured by companies other than GEICO, on those same dates

   of service.

          619.    In the claims for initial examinations identified in Exhibit “2”, CEDA Kendall,

   Cereceda, Crespo-Smith, and Yoham routinely falsely represented that the initial examinations

   involved 30 minutes of face-to-face time in order to create a false basis for their charges under

   CPT code 99203 because examinations billable under CPT code 99203 are reimbursable at higher

   rates than examinations that require less time to perform.

   c.     Misrepresentations Regarding “Detailed” Physical Examinations

          620.    Moreover, in many of the claims identified in Exhibit “2” for initial examinations

   under CPT code 99203, CEDA Kendall, Cereceda, Crespo-Smith, and Yoham routinely falsely



                                                  165
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 166 of 406



   represented the extent of the underlying physical examinations.

          621.     Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

   examination represents that the physician who performed the examination conducted a “detailed”

   physical examination.

          622.     As set forth in Exhibit “2”, CEDA Kendall, Cereceda, Crespo-Smith, and Yoham

   virtually always billed for their putative initial examinations using CPT code 99203, and thereby

   represented that the physician or chiropractor who purported to conduct the examinations

   conducted detailed physical examinations of the Insureds who purportedly received the

   examinations.

          623.     Pursuant to the CPT Assistant, a “detailed” physical examination requires – among

   other things – that the physician or chiropractor performing the examination conduct an extended

   examination of the affected body areas and other symptomatic or related organ systems.

          624.     To the extent that the Insureds in the claims identified in Exhibit “2” had any actual

   complaints at all as the result of their relatively minor automobile accidents, the complaints were

   limited to minor musculoskeletal complaints, specifically sprains and strains.

          625.     Pursuant to the CPT Assistant, in the context of patient examinations, a physician

   has not conducted an extended examination of a patient’s musculoskeletal organ system unless the

   physician has documented findings with respect to the following:

          (i)      measurement of any three of the following seven vital signs: (a) sitting or standing
                   blood pressure; (b) supine blood pressure; (c) pulse rate and regularity; (d)
                   respiration; (e) temperature; (f) height; (g) weight;

          (ii)     general appearance of patient (e.g., development, nutrition, body habitus,
                   deformities, attention to grooming);

          (iii)    examination of peripheral vascular system by observation (e.g., swelling,
                   varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);



                                                    166
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 167 of 406



          (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;

          (v)     brief assessment of mental status;

          (vi)    examination of gait and station;

          (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                  lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                  neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                  extremity; and (f) left lower extremity;

          (viii) coordination;

          (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                  pathological reflexes; and

          (x)     examination of sensation.

          626.    In the claims for initial examinations identified in Exhibit “2”, when CEDA

   Kendall, Cereceda, Crespo-Smith, and Yoham billed for the initial examinations under CPT code

   99203, they falsely represented that the physician or chiropractor who purported to perform the

   examinations – namely Crespo-Smith and Yoham – performed “detailed” patient examinations on

   the Insureds they purported to treat during the initial examinations.

          627.    In fact, with respect to the claims for initial examinations under CPT code 99203

   that are identified in Exhibit “2”, CEDA Kendall, Cereceda, Crespo-Smith, and Yoham virtually

   never conducted an extended examination of the Insureds’ musculoskeletal systems.

          628.    For instance, in many of the claims under CPT code 99203 identified in Exhibit

   “2”, CEDA Kendall, Cereceda, Crespo-Smith, and Yoham did not conduct an extended

   examination of the Insureds’ musculoskeletal systems, inasmuch as they did not document findings

   with respect to the following:

          (i)     measurement of any three of the following seven vital signs: (a) sitting or standing
                  blood pressure; (b) supine blood pressure; (c) pulse rate and regularity; (d)
                  respiration; (e) temperature; (f) height; (g) weight;



                                                     167
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 168 of 406



         (ii)    general appearance of patient (e.g., development, nutrition, body habitus,
                 deformities, attention to grooming);

         (iii)   examination of peripheral vascular system by observation (e.g., swelling,
                 varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

         (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;

         (v)     brief assessment of mental status;

         (vi)    examination of gait and station;

         (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                 lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                 neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                 extremity; and (f) left lower extremity;

         (viii) coordination;

         (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                 pathological reflexes; and/or

         (x)     examination of sensation.

         629.    For example:

         (i)     On or about September 9, 2013, CEDA Kendall, Cereceda, and a now deceased
                 physician named Robert J. Lorello, M.D. (“Lorello”) billed GEICO under CPT
                 code 99203 for an initial examination that Lorello purported to perform on an
                 Insured named AR, and thereby represented that Lorello had provided a “detailed”
                 physical examination to AR. However, Lorello did not document an extended
                 examination of AR’s musculoskeletal system, despite the fact that – to the extent
                 AR had any complaints at all as the result of the automobile accident – they were
                 limited to musculoskeletal complaints.

         (ii)    On or about November 4, 2013, CEDA Kendall, Cereceda, and Yoham billed
                 GEICO under CPT code 99203 for an initial examination that Yoham purported to
                 perform on an Insured named AS, and thereby represented that Yoham had
                 provided a “detailed” physical examination to AS. However, Yoham did not
                 document an extended examination of AS’s musculoskeletal system, despite the
                 fact that – to the extent AS had any complaints at all as the result of the automobile
                 accident – they were limited to musculoskeletal complaints.

         (iii)   On or about April 19, 2014, CEDA Kendall, Cereceda, and Yoham billed GEICO
                 under CPT code 99203 for an initial examination that Yoham purported to perform
                 on an Insured named MC, and thereby represented that Yoham had provided a

                                                    168
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 169 of 406



                 “detailed” physical examination to MC. However, Yoham did not document an
                 extended examination of MC’s musculoskeletal system, despite the fact that – to
                 the extent MC had any complaints at all as the result of the automobile accident –
                 they were limited to musculoskeletal complaints.

         (iv)    On or about April 23, 2014, CEDA Kendall, Cereceda, and Crespo-Smith billed
                 GEICO under CPT code 99203 for an initial examination that Crespo-Smith
                 purported to perform on an Insured named MC, and thereby represented that
                 Crespo-Smith had provided a “detailed” physical examination to MC. However,
                 Crespo-Smith did not document an extended examination of MC’s musculoskeletal
                 system, despite the fact that – to the extent MC had any complaints at all as the
                 result of the automobile accident – they were limited to musculoskeletal
                 complaints.

         (v)     On or about April 23, 2014, CEDA Kendall, Cereceda, and Crespo-Smith billed
                 GEICO under CPT code 99203 for an initial examination that Crespo-Smith
                 purported to perform on an Insured named JW, and thereby represented that
                 Crespo-Smith had provided a “detailed” physical examination to JW. However,
                 Crespo-Smith did not document an extended examination of JW’s musculoskeletal
                 system, despite the fact that – to the extent JW had any complaints at all as the
                 result of the automobile accident – they were limited to musculoskeletal
                 complaints.

         (vi)    On or about May 1, 2014, CEDA Kendall, Cereceda, and Yoham billed GEICO
                 under CPT code 99203 for an initial examination that Yoham purported to perform
                 on an Insured named GL, and thereby represented that Yoham had provided a
                 “detailed” physical examination to GL. However, Yoham did not document an
                 extended examination of GL’s musculoskeletal system, despite the fact that – to the
                 extent GL had any complaints at all as the result of the automobile accident – they
                 were limited to musculoskeletal complaints.

         (vii)   On or about July 23, 2014, CEDA Kendall, Cereceda, and Crespo-Smith billed
                 GEICO under CPT code 99203 for an initial examination that Crespo-Smith
                 purported to perform on an Insured named YS, and thereby represented that Crespo-
                 Smith had provided a “detailed” physical examination to YS. However, Crespo-
                 Smith did not document an extended examination of YS’s musculoskeletal system,
                 despite the fact that – to the extent YS had any complaints at all as the result of the
                 automobile accident – they were limited to musculoskeletal complaints.

         (viii) On or about July 23, 2014, CEDA Kendall, Cereceda, and Crespo-Smith billed
                GEICO under CPT code 99203 for an initial examination that Crespo-Smith
                purported to perform on an Insured named VS, and thereby represented that Crespo-
                Smith had provided a “detailed” physical examination to VS. However, Crespo-
                Smith did not document an extended examination of VS’s musculoskeletal system,
                despite the fact that – to the extent VS had any complaints at all as the result of the
                automobile accident – they were limited to musculoskeletal complaints.

                                                  169
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 170 of 406




          (ix)    On or about December 3, 2014, CEDA Kendall, Cereceda, and Crespo-Smith billed
                  GEICO under CPT code 99203 for an initial examination that Crespo-Smith
                  purported to perform on an Insured named SL, and thereby represented that Crespo-
                  Smith had provided a “detailed” physical examination to SL. However, Crespo-
                  Smith did not document an extended examination of SL’s musculoskeletal system,
                  despite the fact that – to the extent SL had any complaints at all as the result of the
                  automobile accident – they were limited to musculoskeletal complaints.

          (x)     On or about July 17, 2015, CEDA Kendall, Cereceda, and Yoham billed GEICO
                  under CPT code 99203 for an initial examination that Yoham purported to perform
                  on an Insured named JH, and thereby represented that Yoham had provided a
                  “detailed” physical examination to JH. However, Yoham did not document an
                  extended examination of JH’s musculoskeletal system, despite the fact that – to the
                  extent JH had any complaints at all as the result of the automobile accident – they
                  were limited to musculoskeletal complaints.

          630.    These are only representative examples. In the vast majority of the claims for initial

   examinations under CPT code 99203 that are identified in Exhibit “2”, CEDA Kendall, Cereceda,

   Crespo-Smith, and Yoham routinely falsely represented that they had provided “detailed” physical

   examinations. In fact, they had not provided detailed physical examinations because Crespo-

   Smith, and Yoham had not documented an extended examination of the affected body areas and

   other symptomatic or related organ systems.

          631.    In the claims for initial examinations under CPT code 99203 that are identified in

   Exhibit “2”, CEDA Kendall, Cereceda, Crespo-Smith, and Yoham routinely falsely represented

   that they had provided “detailed” physical examinations to the Insureds in order to create a false

   basis for their charges for the examinations under CPT code 99203, because examinations billable

   under CPT code 99203 are reimbursable at higher rates than examinations that do not require the

   examining physician to provide “detailed” physical examinations.

   d.     Misrepresentations Regarding the Extent of Medical Decision-Making

          632.    Furthermore, pursuant to the CPT Assistant, which is incorporated by reference into

   the Fee Schedule, the use of CPT 99203 to bill for a patient examination represents that the

                                                   170
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 171 of 406



   physician or chiropractor who performed the examination engaged in medical decision making of

   “low complexity”.

          633.    In addition, pursuant to the CPT Assistant, the complexity of medical decision-

   making is measured by: (i) the number of diagnoses and/or the number of management options to

   be considered; (ii) the amount and/or complexity of medical records, diagnostic tests, and other

   information that must be retrieved, reviewed, and analyzed; and (iii) the risk of significant

   complications, morbidity, mortality, as well as co–morbidities associated with the patient’s

   presenting problems, the diagnostic procedures, and/or the possible management options.

          634.    As set forth above, the CPT Assistant provides various clinical examples of the

   kinds of presenting problems that might support the use of CPT code 99203 to bill for a patient

   examination, and therefore entail legitimate, low complexity medical decision-making, including:

          (i)     Office visit for initial evaluation of a 48–year–old man with recurrent low back pain
                  radiating to the leg. (General Surgery)

          (ii)    Initial office evaluation of 49–year–old male with nasal obstruction. Detailed exam
                  with topical anesthesia. (Plastic Surgery)

          (iii)   Initial office evaluation for diagnosis and management of painless gross hematuria
                  in new patient, without cystoscopy. (Internal Medicine)

          (iv)    Initial office visit for evaluation of 13–year–old female with progressive scoliosis.
                  (Physical Medicine and Rehabilitation)

          (v)     Initial office visit with couple for counseling concerning voluntary vasectomy for
                  sterility. Spent 30 minutes discussing procedure, risks and benefits, and answering
                  questions. (Urology)

          635.    Thus, pursuant to the CPT Assistant, the kinds of presenting problems that entail

   legitimate, low-complexity medical decision-making typically are either chronic and relatively

   serious problems, acute problems requiring immediate invasive treatment, or issues that

   legitimately require physician counseling.



                                                  171
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 172 of 406



           636.      By contrast, when the Insureds in the claims identified in Exhibit “2” presented at

   CEDA Kendall for initial examinations, their presenting problems virtually always were limited

   to low severity soft tissue injuries such as acute sprains and strains, to the extent that they had any

   legitimate presenting problems at all.

           637.      The diagnosis and treatment of these low severity sprains and strains did not require

   any legitimate, low-complexity medical decision-making.

           638.      First, in the claims for initial examinations identified in Exhibit “2”, the initial

   examinations did not involve the retrieval, review, or analysis of any significant amount of medical

   records, diagnostic tests, or other information.

           639.      When the Insureds in the claims identified in Exhibit “2” presented to CEDA

   Kendall for “treatment”, they did not arrive with any medical records except, at times, basic

   radiology reports.

           640.      Furthermore, prior to the initial examinations, CEDA Kendall, Cereceda, and

   Yoham did not request any medical records from other providers.

           641.      Second, in the claims for initial examinations identified in Exhibit “2”, there was

   no risk of significant complications or morbidity – much less mortality – from the Insureds’

   relatively minor soft tissue injury complaints, to the extent that they ever had any complaints from

   automobile accidents at all.

           642.      Nor, by extension, was there any risk of significant complications, morbidity, or

   mortality from the diagnostic procedures or treatment options provided at CEDA Kendall, to the

   extent that CEDA Kendall provided any such diagnostic procedures or treatment options in the

   first instance.

           643.      In almost every instance, any “treatments” that the CEDA Kendall Defendants



                                                      172
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 173 of 406



   actually provided were limited to chiropractic treatment and/or physical therapy treatment, none

   of which was health– or life–threatening if properly administered.

          644.    Third, in the claims for initial examinations identified in Exhibit “2”, CEDA

   Kendall, Cereceda, and Yoham did not consider any significant number of diagnoses or treatment

   options for the Insureds during the initial examinations.

          645.    Rather, to the extent that the initial examinations were conducted in the first

   instance, CEDA Kendall, Cereceda, and Yoham provided a phony list of soft tissue injury

   “diagnoses” for virtually every Insured, and prescribed a substantially similar course of treatment

   for every Insured.

          646.    Specifically, in most of the claims identified in Exhibit “2”, during the initial

   examinations the Insureds did not report any continuing medical problems that legitimately could

   be traced to an underlying automobile accident.

          647.    Even so, CEDA Kendall, Cereceda, and Yoham prepared initial examination

   reports in which they provided a phony list of soft tissue injury “diagnoses” to virtually every

   Insured.

          648.    Then, based upon these phony “diagnoses”, CEDA Kendall, Cereceda, and Yoham

   directed virtually every Insured: (i) to receive significant and medically unnecessary chiropractic

   treatment and/or physical therapy treatment; and (ii) in the majority of cases, referred the Insureds

   to a medical doctor for further evaluation and treatment, regardless of the Insureds’ true

   circumstances or presentation.

          649.    For example:

          (i)     On August 29, 2013, an Insured named AR was involved in an automobile accident.
                  The contemporaneous police report indicated that the accident was a rear-end
                  collision, that the airbags in AR’s vehicle did not deploy, and that AR’s vehicle was
                  drivable following the accident. The police report further indicated that AR was not

                                                   173
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 174 of 406



                injured in the accident. In keeping with the fact that AR was not seriously injured
                in the accident, AR did not visit any hospital emergency room following the
                accident. To the extent that AR experienced any health problems at all as a result
                of the accident, they were of low severity. On August 30, 2013, Yoham purported
                to conduct an initial examination of AR at CEDA Kendall. To the extent that
                Yoham performed the examination in the first instance, Yoham did not retrieve,
                review, or analyze any significant amount of medical records, diagnostic tests, or
                other information in connection with the examination. Moreover, Yoham did not
                consider any significant number of diagnoses or management options in connection
                with the examination. Instead, Yoham provided AR with the same, phony, list of
                soft tissue injury “diagnoses” that he provided to virtually every other Insured.
                Furthermore, neither AR’s presenting problems, nor the treatment plan provided to
                AR by Yoham, Cereceda, and CEDA Kendall, presented any risk of significant
                complications, morbidity, or mortality. To the contrary, AR did not need any
                significant treatment at all as a result of the accident, and the treatment plan
                provided by Yoham, Cereceda, and CEDA Kendall consisted of medically
                unnecessary chiropractic services and physical therapy services, which did not pose
                the least bit of risk to AR. Even so, Yoham, Cereceda, and CEDA Kendall billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that Yoham engaged in some legitimate, low complexity medical
                decision-making during the purported examination.

         (ii)   On November 4, 2013, an Insured named AS was involved in an automobile
                accident. The contemporaneous police report indicated that the airbags in AS’s
                vehicle did not deploy and that AS’s vehicle was drivable following the accident.
                The police report further indicated that AS was not injured in the accident. In
                keeping with the fact that AS was not seriously injured in the accident, AS did not
                visit any hospital emergency room following the accident. To the extent that AS
                experienced any health problems at all as a result of the accident, they were of low
                severity. On November 4, 2013, Yoham purported to conduct an initial examination
                of AS at CEDA Kendall. To the extent that Yoham performed the examination in
                the first instance, Yoham did not retrieve, review, or analyze any significant amount
                of medical records, diagnostic tests, or other information in connection with the
                examination. Moreover, Yoham did not consider any significant number of
                diagnoses or management options in connection with the examination. Instead,
                Yoham provided AS with the same, phony, list of soft tissue injury “diagnoses”
                that he provided to virtually every other Insured. Furthermore, neither AS’s
                presenting problems, nor the treatment plan provided to AS by Yoham, Cereceda,
                and CEDA Kendall, presented any risk of significant complications, morbidity, or
                mortality. To the contrary, AS did not need any significant treatment at all as a
                result of the accident, and the treatment plan provided by Yoham, Cereceda, and
                CEDA Kendall consisted of medically unnecessary chiropractic services and
                physical therapy services, which did not pose the least bit of risk to AS. Even so,
                Yoham, Cereceda, and CEDA Kendall billed GEICO for the initial examination
                using CPT code 99203, and thereby falsely represented that Yoham engaged in



                                                174
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 175 of 406



                 some legitimate, low complexity medical decision-making during the purported
                 examination.

         (iii)   On December 18, 2013, an Insured named MA was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in MA’s
                 vehicle did not deploy and that MA’s vehicle was drivable following the accident.
                 The police report further indicated that MA was not injured in the accident. In
                 keeping with the fact that MA was not seriously injured in the accident, MA did
                 not visit any hospital emergency room following the accident. To the extent that
                 MA experienced any health problems at all as a result of the accident, they were of
                 low severity. On December 18, 2013, Yoham purported to conduct an initial
                 examination of MA at CEDA Kendall. To the extent that Yoham performed the
                 examination in the first instance, Yoham did not retrieve, review, or analyze any
                 significant amount of medical records, diagnostic tests, or other information in
                 connection with the examination. Moreover, Yoham did not consider any
                 significant number of diagnoses or management options in connection with the
                 examination. Instead, Yoham provided MA with the same, phony, list of soft tissue
                 injury “diagnoses” that he provided to virtually every other Insured. Furthermore,
                 neither MA’s presenting problems, nor the treatment plan provided to MA by
                 Yoham, Cereceda, and CEDA Kendall, presented any risk of significant
                 complications, morbidity, or mortality. To the contrary, MA did not need any
                 significant treatment at all as a result of the accident, and the treatment plan
                 provided by Yoham, Cereceda, and CEDA Kendall consisted of medically
                 unnecessary chiropractic services and physical therapy services, which did not pose
                 the least bit of risk to MA. Even so, Yoham, Cereceda, and CEDA Kendall billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that Yoham engaged in some legitimate, low complexity medical
                 decision-making during the purported examination.

         (iv)    On April 12, 2014, an Insured named MC was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in MC’s vehicle did not deploy, and that MC’s vehicle
                 was drivable following the accident. The police report further indicated that MC
                 was not injured in the accident. In keeping with the fact that MC was not seriously
                 injured in the accident, MC did not visit any hospital emergency room following
                 the accident. To the extent that MC experienced any health problems at all as a
                 result of the accident, they were of low severity. On April 19, 2014, Yoham
                 purported to conduct an initial examination of MC at CEDA Kendall. To the extent
                 that Yoham performed the examination in the first instance, Yoham did not retrieve,
                 review, or analyze any significant amount of medical records, diagnostic tests, or
                 other information in connection with the examination. Moreover, Yoham did not
                 consider any significant number of diagnoses or management options in connection
                 with the examination. Instead, Yoham provided MC with the same, phony, list of
                 soft tissue injury “diagnoses” that he provided to virtually every other Insured.
                 Furthermore, neither MC’s presenting problems, nor the treatment plan provided to
                 MC by Yoham, Cereceda, and CEDA Kendall, presented any risk of significant

                                                 175
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 176 of 406



                complications, morbidity, or mortality. To the contrary, MC did not need any
                significant treatment at all as a result of the accident, and the treatment plan
                provided by Yoham, Cereceda, and CEDA Kendall consisted of medically
                unnecessary chiropractic services and physical therapy services, which did not pose
                the least bit of risk to MC. Even so, Yoham, Cereceda, and CEDA Kendall billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that Yoham engaged in some legitimate, low complexity medical
                decision-making during the purported examination.

         (v)    On April 12, 2014, an Insured named JW was involved in an automobile accident.
                The contemporaneous police report indicated that the accident was a rear-end
                collision, that the airbags in JW’s vehicle did not deploy, and that JW’s vehicle was
                drivable following the accident. The police report further indicated that JW was not
                injured in the accident. In keeping with the fact that JW was not seriously injured
                in the accident, JW did not visit any hospital emergency room following the
                accident. To the extent that JW experienced any health problems at all as a result
                of the accident, they were of low severity. On April 19, 2014, Yoham purported to
                conduct an initial examination of JW at CEDA Kendall. To the extent that Yoham
                performed the examination in the first instance, Yoham did not retrieve, review, or
                analyze any significant amount of medical records, diagnostic tests, or other
                information in connection with the examination. Moreover, Yoham did not
                consider any significant number of diagnoses or management options in connection
                with the examination. Instead, Yoham provided JW with the same, phony, list of
                soft tissue injury “diagnoses” that he provided to virtually every other Insured.
                Furthermore, neither JW’s presenting problems, nor the treatment plan provided to
                JW by Yoham, Cereceda, and CEDA Kendall, presented any risk of significant
                complications, morbidity, or mortality. To the contrary, JW did not need any
                significant treatment at all as a result of the accident, and the treatment plan
                provided by Yoham, Cereceda, and CEDA Kendall consisted of medically
                unnecessary chiropractic services and physical therapy services, which did not pose
                the least bit of risk to JW. Even so, Yoham, Cereceda, and CEDA Kendall billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that Yoham engaged in some legitimate, low complexity medical
                decision-making during the purported examination.

         (vi)   On April 27, 2014, an Insured named GL was involved in an automobile accident.
                The contemporaneous police report indicated that the accident was a rear-end
                collision, that the airbags in GL’s vehicle did not deploy, and that GL’s vehicle was
                drivable following the accident. The police report further indicated that GL was not
                injured in the accident. In keeping with the fact that GL was not seriously injured
                in the accident, GL did not visit any hospital emergency room following the
                accident. To the extent that GL experienced any health problems at all as a result
                of the accident, they were of low severity. On May 1, 2014, Yoham purported to
                conduct an initial examination of GL at CEDA Kendall. To the extent that Yoham
                performed the examination in the first instance, Yoham did not retrieve, review, or
                analyze any significant amount of medical records, diagnostic tests, or other

                                                176
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 177 of 406



                 information in connection with the examination. Moreover, Yoham did not
                 consider any significant number of diagnoses or management options in connection
                 with the examination. Instead, Yoham provided GL with the same, phony, list of
                 soft tissue injury “diagnoses” that he provided to virtually every other Insured.
                 Furthermore, neither GL’s presenting problems, nor the treatment plan provided to
                 GL by Yoham, Cereceda, and CEDA Kendall, presented any risk of significant
                 complications, morbidity, or mortality. To the contrary, GL did not need any
                 significant treatment at all as a result of the accident, and the treatment plan
                 provided by Yoham, Cereceda, and CEDA Kendall consisted of medically
                 unnecessary chiropractic services and physical therapy services, which did not pose
                 the least bit of risk to GL. Even so, Yoham, Cereceda, and CEDA Kendall billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that Yoham engaged in some legitimate, low complexity medical
                 decision-making during the purported examination.

         (vii)   On June 23, 2014, an Insured named YS was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in YS’s vehicle did not deploy, that the damage to YS’s
                 vehicle was minor, and that YS’s vehicle was drivable following the accident. The
                 police report further indicated that YS was not injured in the accident. In keeping
                 with the fact that YS was not seriously injured in the accident, YS did not visit any
                 hospital emergency room following the accident. To the extent that YS experienced
                 any health problems at all as a result of the accident, they were of low severity. On
                 July 5, 2014, Yoham purported to conduct an initial examination of YS at CEDA
                 Kendall. To the extent that Yoham performed the examination in the first instance,
                 Yoham did not retrieve, review, or analyze any significant amount of medical
                 records, diagnostic tests, or other information in connection with the examination.
                 Moreover, Yoham did not consider any significant number of diagnoses or
                 management options in connection with the examination. Instead, Yoham provided
                 YS with the same, phony, list of soft tissue injury “diagnoses” that he provided to
                 virtually every other Insured. Furthermore, neither YS’s presenting problems, nor
                 the treatment plan provided to YS by Yoham, Cereceda, and CEDA Kendall,
                 presented any risk of significant complications, morbidity, or mortality. To the
                 contrary, YS did not need any significant treatment at all as a result of the accident,
                 and the treatment plan provided by Yoham, Cereceda, and CEDA Kendall consisted
                 of medically unnecessary chiropractic services and physical therapy services,
                 which did not pose the least bit of risk to YS. Even so, Yoham, Cereceda, and
                 CEDA Kendall billed GEICO for the initial examination using CPT code 99203,
                 and thereby falsely represented that Yoham engaged in some legitimate, low
                 complexity medical decision-making during the purported examination.

         (viii) On June 23, 2014, an Insured named VS was involved in an automobile accident.
                The contemporaneous police report indicated that the accident was a rear-end
                collision, that the airbags in VS’s vehicle did not deploy, that the damage to VS’s
                vehicle was minor, and that VS’s vehicle was drivable following the accident. The
                police report further indicated that VS was not injured in the accident. In keeping

                                                  177
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 178 of 406



                with the fact that VS was not seriously injured in the accident, VS did not visit any
                hospital emergency room following the accident. To the extent that VS experienced
                any health problems at all as a result of the accident, they were of low severity. On
                July 5, 2014, Yoham purported to conduct an initial examination of VS at CEDA
                Kendall. To the extent that Yoham performed the examination in the first instance,
                Yoham did not retrieve, review, or analyze any significant amount of medical
                records, diagnostic tests, or other information in connection with the examination.
                Moreover, Yoham did not consider any significant number of diagnoses or
                management options in connection with the examination. Instead, Yoham provided
                VS with the same, phony, list of soft tissue injury “diagnoses” that he provided to
                virtually every other Insured. Furthermore, neither VS’s presenting problems, nor
                the treatment plan provided to VS by Yoham, Cereceda, and CEDA Kendall,
                presented any risk of significant complications, morbidity, or mortality. To the
                contrary, VS did not need any significant treatment at all as a result of the accident,
                and the treatment plan provided by Yoham, Cereceda, and CEDA Kendall consisted
                of medically unnecessary chiropractic services and physical therapy services,
                which did not pose the least bit of risk to VS. Even so, Yoham, Cereceda, and
                CEDA Kendall billed GEICO for the initial examination using CPT code 99203,
                and thereby falsely represented that Yoham engaged in some legitimate, low
                complexity medical decision-making during the purported examination.

         (ix)   On August 26, 2014, an Insured named MD was involved in an automobile
                accident. The contemporaneous police report indicated that the airbags in MD’s
                vehicle did not deploy and that MD’s vehicle was drivable following the accident.
                The police report further indicated that MD was not injured in the accident. In
                keeping with the fact that MD was not seriously injured in the accident, MD did
                not visit any hospital emergency room following the accident. To the extent that
                MD experienced any health problems at all as a result of the accident, they were of
                low severity. On August 26, 2014, Yoham purported to conduct an initial
                examination of MD at CEDA Kendall. To the extent that Yoham performed the
                examination in the first instance, Yoham did not retrieve, review, or analyze any
                significant amount of medical records, diagnostic tests, or other information in
                connection with the examination. Moreover, Yoham did not consider any
                significant number of diagnoses or management options in connection with the
                examination. Instead, Yoham provided MD with the same, phony, list of soft tissue
                injury “diagnoses” that he provided to virtually every other Insured. Furthermore,
                neither MD’s presenting problems, nor the treatment plan provided to MD by
                Yoham, Cereceda, and CEDA Kendall, presented any risk of significant
                complications, morbidity, or mortality. To the contrary, MD did not need any
                significant treatment at all as a result of the accident, and the treatment plan
                provided by Yoham, Cereceda, and CEDA Kendall consisted of medically
                unnecessary chiropractic services and physical therapy services, which did not pose
                the least bit of risk to MD. Even so, Yoham, Cereceda, and CEDA Kendall billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that Yoham engaged in some legitimate, low complexity medical
                decision-making during the purported examination.

                                                 178
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 179 of 406




         (x)    On November 21, 2014, an Insured named SL was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a rear-
                end collision, that the airbags in SL’s vehicle did not deploy, that the damage to
                SL’s vehicle was minor, that there was minor damage to the other two vehicles, and
                that SL’s vehicle was drivable following the accident. The police report further
                indicated that SL was not injured in the accident. In keeping with the fact that SL
                was not seriously injured in the accident, SL did not visit any hospital emergency
                room following the accident. To the extent that SL experienced any health problems
                at all as a result of the accident, they were of low severity. On November 26, 2014,
                Yoham purported to conduct an initial examination of SL at CEDA Kendall. To the
                extent that Yoham performed the examination in the first instance, Yoham did not
                retrieve, review, or analyze any significant amount of medical records, diagnostic
                tests, or other information in connection with the examination. Moreover, Yoham
                did not consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Yoham provided SL with the same,
                phony, list of soft tissue injury “diagnoses” that he provided to virtually every other
                Insured. Furthermore, neither SL’s presenting problems, nor the treatment plan
                provided to SL by Yoham, Cereceda, and CEDA Kendall, presented any risk of
                significant complications, morbidity, or mortality. To the contrary, SL did not need
                any significant treatment at all as a result of the accident, and the treatment plan
                provided by Yoham, Cereceda, and CEDA Kendall consisted of medically
                unnecessary chiropractic services and physical therapy services, which did not pose
                the least bit of risk to SL. Even so, Yoham, Cereceda, and CEDA Kendall billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that Yoham engaged in some legitimate, low complexity medical
                decision-making during the purported examination.

         (xi)   On July 8, 2015, an Insured named JH was involved in an automobile accident. The
                contemporaneous police report indicated that the airbags in JH’s vehicle did not
                deploy, that the damage to JH’s vehicle was minor, that there was minor damage to
                the other vehicle, and that JH’s vehicle was drivable following the accident. The
                police report further indicated that JH was not injured in the accident. In keeping
                with the fact that JH was not seriously injured in the accident, JH did not visit any
                hospital emergency room following the accident. To the extent that JH experienced
                any health problems at all as a result of the accident, they were of low severity. On
                July 17, 2015, Yoham purported to conduct an initial examination of JH at CEDA
                Kendall. To the extent that Yoham performed the examination in the first instance,
                Yoham did not retrieve, review, or analyze any significant amount of medical
                records, diagnostic tests, or other information in connection with the examination.
                Moreover, Yoham did not consider any significant number of diagnoses or
                management options in connection with the examination. Instead, Yoham provided
                JH with the same, phony, list of soft tissue injury “diagnoses” that he provided to
                virtually every other Insured. Furthermore, neither JH’s presenting problems, nor
                the treatment plan provided to JH by Yoham, Cereceda, and CEDA Kendall,
                presented any risk of significant complications, morbidity, or mortality. To the

                                                 179
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 180 of 406



                      contrary, JH did not need any significant treatment at all as a result of the accident,
                      and the treatment plan provided by Yoham, Cereceda, and CEDA Kendall consisted
                      of medically unnecessary chiropractic services and physical therapy services,
                      which did not pose the least bit of risk to JH. Even so, Yoham, Cereceda, and CEDA
                      Kendall billed GEICO for the initial examination using CPT code 99203, and
                      thereby falsely represented that Yoham engaged in some legitimate, low
                      complexity medical decision-making during the purported examination.

           650.       There are a substantial number of variables that can affect whether, how, and to

   what extent an individual is injured in a given automobile accident.

           651.       An individual’s age, height, weight, general physical condition, location within the

   vehicle, and the location of the impact all will affect whether, how, and to what extent an individual

   is injured in a given automobile accident.

           652.       As set forth above, in the claims identified in Exhibit “2”, virtually all of the

   Insureds whom the CEDA Kendall Defendants purported to treat were involved in relatively

   minor, “fender-bender” accidents, to the extent that they were involved in any actual accident at

   all.

           653.       It is highly improbable that any two Insureds involved in any one of the relatively

   minor automobile accidents in the claims identified in Exhibit “2” would suffer substantially

   identical injuries as the result of their accidents, or require a substantially identical course of

   treatment.

           654.       It is even more improbable – to the point of impossibility – that this would occur

   repeatedly, often with the Insureds presenting for initial examinations by CEDA Kendall, Cereceda,

   Crespo-Smith, and Yoham with substantially identical injuries on or about the exact same dates after

   their accidents.

           655.       Even so, in keeping with the fact that the putative “diagnoses” were phony, and in

   keeping with the fact that the putative initial examinations involved no actual medical decision-



                                                       180
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 181 of 406



   making at all, CEDA Kendall, Cereceda, and Yoham frequently issued substantially identical

   “diagnoses”, on or about the same date, to more than one Insured involved in a single accident, and

   recommended a substantially identical course of medically unnecessary “treatment” to the Insureds.

          656.    Similarly, CEDA Kendall, Cereceda, and Crespo-Smith frequently issued

   substantially identical “diagnoses”, on or about the same date, to more than one Insured involved in

   a single accident.

          657.    For example:

          (i)     On September 12, 2013, two Insureds – GM and YS – were involved in the same
                  automobile accident. Thereafter, GM and YS presented – incredibly – on the exact
                  same date, November 4, 2013, at CEDA Kendall for initial examinations by a now
                  deceased physician named Robert J. Lorello, M.D. (“Lorello”). GM and YS were
                  different ages, in different physical condition, and experienced the impact from
                  different locations in the vehicle. To the extent that GM and YS suffered any injuries
                  at all in their accident, the injuries were different. Even so, at the conclusion of the
                  putative initial examinations, CEDA Kendall, Cereceda, and Lorello provided GM
                  and YS with substantially identical, phony “diagnoses”.

          (ii)    On December 14, 2013, two Insureds – JH and OM – were involved in the same
                  automobile accident. Thereafter, JH and OM presented – incredibly – on the exact
                  same date, December 16, 2013, at CEDA Kendall for initial examinations by Yoham.
                  JH and OM were different ages, in different physical condition, and experienced the
                  impact from different locations in the vehicle. To the extent that JH and OM suffered
                  any injuries at all in their accident, the injuries were different. Even so, at the
                  conclusion of the putative initial examinations, CEDA Kendall, Cereceda, and
                  Yoham provided JH and OM with substantially identical, phony “diagnoses”, and
                  recommended a substantially identical course of “treatment” for both of them.

          (iii)   On May 27, 2014, two Insureds – IA and NV – were involved in the same automobile
                  accident. Thereafter, IA and NV presented – incredibly – on the exact same date,
                  June 9, 2014, at CEDA Kendall for initial examinations by Yoham. IA and NV were
                  different ages, in different physical condition, and experienced the impact from
                  different locations in the vehicle. To the extent that IA and NV suffered any injuries
                  at all in their accident, the injuries were different. Even so, at the conclusion of the
                  putative initial examinations, CEDA Kendall, Cereceda, and Yoham provided IA and
                  NV with substantially identical, phony “diagnoses”, and recommended a
                  substantially identical course of “treatment” for both of them.

          (iv)    On August 15, 2015, two Insureds – AA and AL – were involved in the same
                  automobile accident. Thereafter, AA and AL presented – incredibly – on the exact

                                                   181
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 182 of 406



                  same date, September 2, 2015, at CEDA Kendall for initial examinations by Crespo-
                  Smith. AA and AL were different ages, in different physical condition, and
                  experienced the impact from different locations in the vehicle. To the extent that AA
                  and AL suffered any injuries at all in their accident, the injuries were different. Even
                  so, at the conclusion of the putative initial examinations, CEDA Kendall, Cereceda,
                  and Crespo-Smith provided AA and AL with substantially identical, phony
                  “diagnoses”.

         (v)      On December 4, 2015, two Insureds – AM and RM – were involved in the same
                  automobile accident. Thereafter, AM and RM presented – incredibly – on the exact
                  same date, December 16, 2015, at CEDA Kendall for initial examinations by Crespo-
                  Smith. AM and RM were different ages, in different physical condition, and
                  experienced the impact from different locations in the vehicle. To the extent that AM
                  and RM suffered any injuries at all in their accident, the injuries were different. Even
                  so, at the conclusion of the putative initial examinations, CEDA Kendall, Cereceda,
                  and Crespo-Smith provided AM and RM with substantially identical, phony
                  “diagnoses”.

         (vi)     On April 20, 2016, two Insureds – PC and PC – were involved in the same automobile
                  accident. Thereafter, PC and PC presented – incredibly – on the exact same date,
                  April 27, 2016, at CEDA Kendall for initial examinations by Crespo-Smith. PC and
                  PC were different ages, in different physical condition, and experienced the impact
                  from different locations in the vehicle. To the extent that PC and PC suffered any
                  injuries at all in their accident, the injuries were different. Even so, at the conclusion
                  of the putative initial examinations, CEDA Kendall, Cereceda, and Crespo-Smith
                  provided PC and PC with substantially identical, phony “diagnoses”.

         (vii)    On April 24, 2016, two Insureds – ER and NJ – were involved in the same automobile
                  accident. Thereafter, ER and NJ presented – incredibly – on the exact same date,
                  April 26, 2016, at CEDA Kendall for initial examinations by Yoham. ER and NJ
                  were different ages, in different physical condition, and experienced the impact from
                  different locations in the vehicle. To the extent that ER and NJ suffered any injuries
                  at all in their accident, the injuries were different. Even so, at the conclusion of the
                  putative initial examinations, CEDA Kendall, Cereceda, and Yoham provided ER
                  and NJ with substantially identical, phony “diagnoses”, and recommended a
                  substantially identical course of “treatment” for both of them.

         (viii)   On July 9, 2016, two Insureds – DE and YM – were involved in the same automobile
                  accident. Thereafter, DE and YM presented – incredibly – on the exact same date,
                  July 12, 2016, at CEDA Kendall for initial examinations by Yoham. DE and YM
                  were different ages, in different physical condition, and experienced the impact from
                  different locations in the vehicle. To the extent that DE and YM suffered any injuries
                  at all in their accident, the injuries were different. Even so, at the conclusion of the
                  putative initial examinations, CEDA Kendall, Cereceda, and Yoham provided DE
                  and YM with substantially identical, phony “diagnoses”, and recommended a
                  substantially identical course of “treatment” for both of them.

                                                    182
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 183 of 406




           (ix)    On March 4, 2017, two Insureds – DR and AV – were involved in the same
                   automobile accident. Thereafter, DR and AV presented – incredibly – on the exact
                   same date, March 15, 2017, at CEDA Kendall for initial examinations by Crespo-
                   Smith. DR and AV were different ages, in different physical condition, and
                   experienced the impact from different locations in the vehicle. To the extent that DR
                   and AV suffered any injuries at all in their accident, the injuries were different. Even
                   so, at the conclusion of the putative initial examinations, CEDA Kendall, Cereceda,
                   and Crespo-Smith provided DR and AV with substantially identical, phony
                   “diagnoses”.

           (x)     On April 4, 2018, two Insureds – MB and AS – were involved in the same automobile
                   accident. Thereafter, MB and AS presented – incredibly – on the exact same date,
                   April 5, 2018, at CEDA Kendall for initial examinations by Yoham. MB and AS
                   were different ages, in different physical condition, and experienced the impact from
                   different locations in the vehicle. To the extent that MB and AS suffered any injuries
                   at all in their accident, the injuries were different. Even so, at the conclusion of the
                   putative initial examinations, CEDA Kendall, Cereceda, and Yoham provided MB
                   and AS with substantially identical, phony “diagnoses”, and recommended a
                   substantially identical course of “treatment” for both of them.

           658.    These are only representative examples. In the claims for initial examinations that

   are identified in Exhibit “2”, CEDA Kendall, Cereceda, and Yoham frequently issued substantially

   identical “diagnoses”, on or about the same date, to more than one Insured involved in a single

   accident, and recommended a substantially identical course of medically unnecessary “treatment” to

   the Insureds, despite the fact that the Insureds were different situated.

           659.    What is more, in the claims for initial examinations that are identified in Exhibit “2”,

   CEDA Kendall, Cereceda, and Crespo-Smith frequently issued substantially identical “diagnoses”,

   on or about the same date, to more than one Insured involved in a single accident, despite the fact

   that the Insureds were differently situated.

           660.    CEDA Kendall, Cereceda, Crespo-Smith, and Yoham routinely inserted these false

   “diagnoses” in their initial examination reports in order to create the false impression that the initial

   examinations required some legitimate medical decision-making, and in order to create a false




                                                     183
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 184 of 406



   justification for the other Fraudulent Services that the Defendants purported to provide to the

   Insureds.

           661.    In keeping with the fact that the putative initial examinations involved no actual

   medical decision-making at all, CEDA Kendall, Cereceda, and Yoham falsely purported to report

   results of a “Soto-Hall” test purportedly conducted on the Insureds during initial examinations in

   order to create the appearance of genuine, serious injuries, and to create the false impression that the

   initial examinations required some legitimate medical decision-making.

           662.    For example, and as set forth above, there are a substantial number of variables that

   can affect whether, how, and to what extent an individual is injured in a given automobile accident.

           663.    An individual’s age, height, weight, general physical condition, location within the

   vehicle, and the location of the impact all will affect whether, how, and to what extent an individual

   is injured in a given automobile accident.

           664.    It is extremely improbable – to the point of medical impossibility – that many of the

   Insureds examined by CEDA Kendall, Cereceda, and Yoham would present with identical “Soto-

   Hall” test results during initial examinations.

           665.    Even so, in many of the initial examination reports in the claims identified in Exhibit

   “2”, CEDA Kendall, Cereceda, and Yoham falsely reported that the Insureds had the following

   identical “Soto-Hall” results: “Soto-Hall test was positive in the cervical spine. This test is primarily

   indicative of a vertebral prominens fracture at C-7 and/or T-1.”

           666.    These phony, identical “findings” were reported in a statistically impossible number

   of initial examination reports created by CEDA Kendall, Cereceda, and Yoham, including but not

   limited to reports for the following Insureds on the following dates:

           (i)     AR, on August 30, 2013;



                                                     184
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 185 of 406



          (ii)     MA, on December 18, 2013;

          (iii)    JW, on April 19, 2014;

          (iv)     GL, on May 1, 2014;

          (v)      WR, on May 23, 2014;

          (vi)     VS, on July 5, 2014;

          (vii)    YS, on July 5, 2014;

          (viii)   SL, on November 16, 2014;

          (ix)     AE, on August 28, 2017;

          (x)      AP, on August 28, 2017;

          (xi)     OR, on September 27, 2017;

          (xii)    MB, on September 28, 2017;

          (xiii)   MF, on March 31, 2018;

          (xiv)    AB, on June 1, 2018; and

          (xv)     AM, on June 1, 2018.

          667.     These are only representative examples. CEDA Kendall, Cereceda, and Yoham

   routinely purported to report these same, identical “Soto-Hall” test results for the Insureds they

   purported to examine, to an extent that was statistically impossible.

          668.     Moreover, and in keeping with the fact that CEDA Kendall, Cereceda, and Crespo-

   Smith routinely inserted false “diagnoses” and/or “findings” in their initial examination reports in

   order to create the false impression that the initial examinations required some legitimate medical

   decision-making for the Insureds in the claims for initial examinations that are identified in Exhibit

   “2”, CEDA Kendall, Cereceda, and Crespo-Smith inserted into many of the initial examination

   reports the following language: the Insured “presented in this office after undergoing a course of



                                                    185
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 186 of 406



   conservative treatment … [the Insured] has sought medical care due to the persistence of pain …

   [the Insured] suffered an emergency medical condition” as a result of the accident.

          669.    What is more, CEDA Kendall, Cereceda, and Crespo-Smith routinely appended to

   the initial examination reports a “NOTICE OF EMERGENCY MEDICAL CONDITION”

   which stated that “1. The below injured patient, has in the opinion of this medical provider,

   suffered an Emergency Medical Condition, as a result of the patient’s injuries sustained in an

   automobile accident … 2. The basis for the finding of an Emergency Medical Condition is that

   the patient has sustained acute symptoms of sufficient severity, which may include severe pain,

   such that the absence of immediate medical attention could reasonable be expected to result in any

   of the following: a) serious jeopardy to patient health; b) serious impairment to bodily functions;

   or c) serious dysfunction of a bodily organ or part.”

          670.    It is extremely improbable that many Insureds in the claims for initial examinations

   identified in Exhibit “2” would suffer from an “emergency medical condition” as a result of their

   relatively minor automobile accidents.

          671.    For example:

          (i)     On April 12, 2014, an Insured named MC was involved in an automobile accident.
                  The contemporaneous police report indicated that the accident was a rear-end
                  collision, that the airbags in MC’s vehicle did not deploy, and that MC’s vehicle
                  was drivable following the accident. The police report further indicated that MC
                  was not injured in the accident. In keeping with the fact that MC was not seriously
                  injured in the accident, MC did not visit any hospital emergency room following
                  the accident. To the extent that MC experienced any health problems at all as a
                  result of the accident, they were of low severity. Even so, following a purported
                  initial examination of MC by Crespo-Smith on April 23, 2014, CEDA Kendall,
                  Cereceda, and Crespo-Smith submitted a boilerplate examination report to GEICO
                  which falsely contended that MC “presented in this office after undergoing a course
                  of conservative treatment” – despite the fact that MC purportedly began
                  chiropractic and/or physical therapy treatment at CEDA Kendall less than a week
                  earlier – that MC “has sought medical care due to the persistence of pain”, and that
                  MC “suffered an emergency medical condition” supposedly caused by MC’s
                  relatively minor automobile accident.

                                                   186
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 187 of 406




         (ii)    On April 12, 2014, an Insured named JW was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in JW’s vehicle did not deploy, and that JW’s vehicle was
                 drivable following the accident. The police report further indicated that JW was not
                 injured in the accident. In keeping with the fact that JW was not seriously injured
                 in the accident, JW did not visit any hospital emergency room following the
                 accident. To the extent that JW experienced any health problems at all as a result
                 of the accident, they were of low severity. Even so, following a purported initial
                 examination of JW by Crespo-Smith on April 23, 2014, CEDA Kendall, Cereceda,
                 and Crespo-Smith submitted a boilerplate examination report to GEICO which
                 falsely contended that JW “presented in this office after undergoing a course of
                 conservative treatment” – despite the fact that JW purportedly began chiropractic
                 and/or physical therapy treatment at CEDA Kendall less than a week earlier – that
                 JW “has sought medical care due to the persistence of pain”, and that JW “suffered
                 an emergency medical condition” supposedly caused by JW’s relatively minor
                 automobile accident.

         (iii)   On April 27, 2014, an Insured named GL was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in GL’s vehicle did not deploy, and that GL’s vehicle was
                 drivable following the accident. The police report further indicated that GL was not
                 injured in the accident. In keeping with the fact that GL was not seriously injured
                 in the accident, GL did not visit any hospital emergency room following the
                 accident. To the extent that GL experienced any health problems at all as a result
                 of the accident, they were of low severity. Even so, following a purported initial
                 examination of GL by Crespo-Smith on May 7, 2014, CEDA Kendall, Cereceda,
                 and Crespo-Smith submitted a boilerplate examination report to GEICO which
                 falsely contended that GL “presented in this office after undergoing a course of
                 conservative treatment” – despite the fact that GL purportedly began chiropractic
                 and/or physical therapy treatment at CEDA Kendall less than a week earlier – that
                 GL “has sought medical care due to the persistence of pain”, and that GL “suffered
                 an emergency medical condition” supposedly caused by GL’s relatively minor
                 automobile accident.

         (iv)    On June 23, 2014, an Insured named YS was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in YS’s vehicle did not deploy, that the damage to YS’s
                 vehicle was minor, and that YS’s vehicle was drivable following the accident. The
                 police report further indicated that YS was not injured in the accident. In keeping
                 with the fact that YS was not seriously injured in the accident, YS did not visit any
                 hospital emergency room following the accident. To the extent that YS experienced
                 any health problems at all as a result of the accident, they were of low severity.
                 Even so, following a purported initial examination of YS by Crespo-Smith on July
                 23, 2014, CEDA Kendall, Cereceda, and Crespo-Smith submitted a boilerplate
                 examination report to GEICO which falsely contended that YS “presented in this

                                                 187
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 188 of 406



                 office after undergoing a course of conservative treatment” – despite the fact that
                 YS purportedly began chiropractic and/or physical therapy treatment at CEDA
                 Kendall less than three weeks earlier – that YS “has sought medical care due to the
                 persistence of pain”, and that YS “suffered an emergency medical condition”
                 supposedly caused by YS’s relatively minor automobile accident.

          (v)    On June 23, 2014, an Insured named VS was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in VS’s vehicle did not deploy, that the damage to VS’s
                 vehicle was minor, and that VS’s vehicle was drivable following the accident. The
                 police report further indicated that VS was not injured in the accident. In keeping
                 with the fact that VS was not seriously injured in the accident, VS did not visit any
                 hospital emergency room following the accident. To the extent that VS experienced
                 any health problems at all as a result of the accident, they were of low severity.
                 Even so, following a purported initial examination of VS by Crespo-Smith on July
                 23, 2014, CEDA Kendall, Cereceda, and Crespo-Smith submitted a boilerplate
                 examination report to GEICO which falsely contended that VS “presented in this
                 office after undergoing a course of conservative treatment” – despite the fact that
                 VS purportedly began chiropractic and/or physical therapy treatment at CEDA
                 Kendall less than three weeks earlier – that VS “has sought medical care due to the
                 persistence of pain”, and that VS “suffered an emergency medical condition”
                 supposedly caused by VS’s relatively minor automobile accident.

          (vi)   On November 21, 2014, an Insured named SL was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a rear-
                 end collision, that the airbags in SL’s vehicle did not deploy, that the damage to
                 SL’s vehicle was minor, that there was minor damage to the other two vehicles, and
                 that SL’s vehicle was drivable following the accident. The police report further
                 indicated that SL was not injured in the accident. In keeping with the fact that SL
                 was not seriously injured in the accident, SL did not visit any hospital emergency
                 room following the accident. To the extent that SL experienced any health problems
                 at all as a result of the accident, they were of low severity. Even so, following a
                 purported initial examination of SL by Crespo-Smith on December 3, 2014, CEDA
                 Kendall, Cereceda, and Crespo-Smith submitted a boilerplate examination report
                 to GEICO which falsely contended that SL “presented in this office after
                 undergoing a course of conservative treatment” – despite the fact that SL
                 purportedly began chiropractic and/or physical therapy treatment at CEDA Kendall
                 a week earlier – that SL “has sought medical care due to the persistence of pain”,
                 and that SL “suffered an emergency medical condition” supposedly caused by SL’s
                 relatively minor automobile accident.

          672.   These are only representative examples. In the the vast majority of the claims for

   initial examinations identified in Exhibit “2”, CEDA Kendall, Cereceda, and Crespo-Smith falsely




                                                 188
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 189 of 406



   reported that the Insureds suffered from “persistent pain” and that it was an “emergency medical

   condition”.

           673.    CEDA Kendall, Cereceda, and Crespo-Smith routinely inserted this false information

   in their initial examination reports in order to create the false impression that the initial examinations

   required some legitimate medical decision-making, and in order to create a false justification for the

   other Fraudulent Services that the Defendants purported to provide to the Insureds.

           674.    As set forth above, to the extent that the Insureds in the claims identified in Exhibit

   “2” suffered any health care problems at all as the result of their relatively minor automobile

   accidents, the problems virtually always were limited to ordinary soft tissue injuries such as sprains

   and strains.

           675.    The diagnosis and treatment of these ordinary soft tissue injuries did not require

   any “low complexity” medical decision-making on the part of Crespo-Smith, Yoham, or anyone

   else.

           676.    To the contrary, and as set forth above, Crespo-Smith, Yoham, and the other

   physicians or chiropractors who purported to perform the initial examinations did not engage in

   legitimate medical decision-making at all in connection with the initial examinations in the claims

   identified in Exhibit “2”, because the purported “results” of the examinations were pre-determined,

   phony, and designed to provide a false justification for the other Fraudulent Services that the

   Defendants purported to provide.

           677.    In the claims for initial examinations identified in Exhibit “2”, CEDA Kendall,

   Cereceda, Crespo-Smith, and Yoham routinely falsely represented that the initial examinations

   involved medical decision-making of low complexity in order to provide a false basis to bill for

   the initial examinations under CPT code 99203, because CPT code 99203 is reimbursable at a



                                                     189
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 190 of 406



   higher rate than examinations that do not require low complexity medical decision-making.

          678.    In the claims for initial examinations identified in Exhibit “2”, CEDA Kendall,

   Cereceda, Crespo-Smith, and Yoham routinely fraudulently misrepresented that the examinations

   were lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

   reimbursable, because:

          (i)     the putative examinations were illusory, with outcomes that were pre-determined to
                  result in substantially-similar, phony “diagnoses” and treatment recommendations,
                  regardless of the Insureds’ true individual circumstances and presentation;

          (ii)    the charges for the putative examinations misrepresented the nature and extent of the
                  examinations; and

          (iii)   CEDA Kendall never was eligible to collect PIP Benefits in connection with the
                  examinations in the first instance, inasmuch as it was operated in violation of the
                  Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws.

          679.    In this context, Cereceda – who at all relevant times purported to own CEDA

   Kendall – did not, and could not have, legitimately supervised the business activities of CEDA

   Kendall.

          680.    Had Cereceda actually supervised the business activities of CEDA Kendall,

   Cereceda would have noted – among other things – that the CEDA Kendall Defendants routinely

   fraudulently represented in CEDA Kendall’s billing that the putative initial examinations were

   legitimately and lawfully performed.

   (ii)   The Fraudulent Charges for Follow-Up Examinations at CEDA Kendall

          681.    In addition to their fraudulent initial examinations, CEDA Kendall, Cereceda, and

   Yoham purported to subject many of the Insureds in the claims identified in Exhibit “2” to

   multiple, fraudulent follow-up examinations during the course of their fraudulent treatment

   protocol.




                                                  190
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 191 of 406



           682.    Yoham purported to personally perform the majority of the follow-up examinations

   in the claims identified in Exhibit “2”.

           683.    As set forth in Exhibit “2”, CEDA Kendall, Cereceda, and Yoham then billed the

   follow-up examinations to GEICO under: (i) CPT code 99213, typically resulting in charges of

   between $206.00 and $356.00 for each follow-up examination they purported to provide; or (ii)

   CPT code 99214, typically resulting in charges of between $301.00 and $521.00 for each follow-

   up examination they purported to provide.

           684.    In the claims for follow-up examinations identified in Exhibit “2”, the charges for

   the follow-up examinations were fraudulent in that they misrepresented CEDA Kendall’s

   eligibility to collect PIP Benefits in the first instance.

           685.    In fact, and as set forth above, CEDA Kendall never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the Clinic Act, the Self-Referral Act, and the

   Chiropractor Advertising Laws.

           686.    As set forth below, CEDA Kendall, Cereceda, and Yoham’s charges for the follow-

   up examinations identified in Exhibit “2” also were fraudulent in that they misrepresented the

   nature and extent of the examinations.

   a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           687.    Pursuant to the CPT Assistant, the use of CPT code 99214 to bill for a follow-up

   examination typically requires that the patient present with problems of moderate to high severity.

           688.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

   99214 to bill for a follow-up patient examination.




                                                      191
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 192 of 406



           689.      For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might support the use of CPT code 99214 to bill for a follow-up patient

   examination:

           (i)       Office visit for a 68-year-old male with stable angina, two months post myocardial
                     infarction, who is not tolerating one of his medications. (Cardiology)

           (ii)      Office evaluation of 28-year-old patient with regional enteritis, diarrhea and low-
                     grade fever, established patient. (Family Medicine/Internal Medicine)

           (iii)     Weekly office visit for 5FU therapy for an ambulatory established patient with
                     metastatic   colon     cancer   and    increasing   shortness    of    breath.
                     (Hematology/Oncology)

           (iv)      Office visit with 50-year-old female, established patient, diabetic, blood sugar
                     controlled by diet. She now complains of frequency of urination and weight loss,
                     blood sugar of 320 and negative ketones on dipstick. (Internal Medicine)

           (v)       Follow-up visit for a 60-year-old male whose post-traumatic seizures have
                     disappeared on medication, and who now raises the question of stopping the
                     medication. (Neurology)

           (vi)      Follow-up office visit for a 45-year-old patient with rheumatoid arthritis on gold,
                     methotrexate, or immunosuppressive therapy. (Rheumatology)

           (vii)     Office evaluation on new onset RLQ pain in a 32-year-old woman, established
                     patient. (Urology/General Surgery/Internal Medicine/Family Medicine)

           (viii) Office visit with 63-year-old female, established patient, with familial polyposis,
                  after a previous colectomy and sphincter sparing procedure, now with tenesmus,
                  mucus, and increased stool frequency. (Colon and Rectal Surgery)

           690.      Accordingly, pursuant to the CPT Assistant, the moderately to highly severe

   presenting problems that could support the use of CPT code 99214 to bill for a follow-up patient

   examination typically are problems that pose a serious threat to the patient’s health, or even the

   patient’s life.




                                                     192
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 193 of 406



          691.    What is more, pursuant to the CPT Assistant, the use of CPT code 99213 to bill for

   a follow-up examination typically requires that the patient present with problems of low to

   moderate severity.

          692.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as problems of low to moderate severity, and thereby justify the use of CPT

   code 99213 to bill for a follow-up patient examination.

          693.    For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might qualify as problems of low to moderate severity, and therefore

   support the use of CPT code 99213 to bill for a follow-up patient examination:

          (i)     Follow-up visit with 55-year-old male for management of hypertension, mild
                  fatigue, on beta blocker/thiazide regimen. (Family Medicine/Internal Medicine)

          (ii)    Follow-up office visit for an established patient with stable cirrhosis of the liver.
                  (Gastroenterology)

          (iii)   Outpatient visit with 37-year-old male, established patient, who is 3 years post total
                  colectomy for chronic ulcerative colitis, presents for increased irritation at his
                  stoma. (General Surgery)

          (iv)    Routine, follow-up office evaluation at a three-month interval for a 77-year-old
                  female with nodular small cleaved-cell lymphoma. (Hematology/Oncology)

          (v)     Follow-up visit for a 70-year-old diabetic hypertensive patient with recent change
                  in insulin requirement. (Internal Medicine/Nephrology)

          (vi)    Quarterly follow-up office visit for a 45-year-old male, with stable chronic asthma,
                  on steroid and bronchodilator therapy. (Pulmonary Medicine)

          (vii)   Office visit with 80-year-old female established patient, for follow-up osteoporosis,
                  status-post compression fractures. (Rheumatology)

          694.    Accordingly, pursuant to the CPT Assistant, the low to moderate severity

   presenting problems that could support the use of CPT code 99213 to bill for a follow-up patient

   examination typically are problems that pose some ongoing, real threat to the patient’s health.



                                                   193
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 194 of 406



           695.    By contrast, and as set forth above, to the limited extent that the Insureds in the

   claims identified in Exhibit “2” suffered any injuries at all in their relatively minor automobile

   accidents, the injuries were garden-variety soft tissue injuries such as sprains and strains, which

   were not severe at all.

           696.    In keeping with the fact that the Insureds in the claims identified in Exhibit “2”

   almost never suffered any injuries more serious than garden-variety soft tissue injuries such as

   sprains and strains, in many of the claims identified in Exhibit “2” the Insureds did not seek

   treatment at any hospital as the result of their accidents.

           697.    Furthermore, in most cases, contemporaneous police reports indicated that the

   underlying accidents involved relatively low-impact collisions, that the Insureds’ vehicles were

   drivable following the accidents, and that no one was seriously injured in the underlying accidents,

   or injured at all.

           698.    Ordinary strains and sprains virtually always resolve after a short course of

   conservative treatment such as rest, ice, compression, and elevation, or no treatment at all.

           699.    By the time the Insureds in the claims identified in Exhibit “2” presented at CEDA

   Kendall for the putative follow-up examinations, the Insureds either did not have any genuine

   presenting problems at all as the result of their relatively minor automobile accidents, or their

   presenting problems were minimal.

           700.    Even so, in the claims for follow-up examinations identified in Exhibit “2”, CEDA

   Kendall, Cereceda, and Yoham routinely billed for their putative follow-up examinations under

   CPT codes 99213 and 99214, and thereby falsely represented that the Insureds continued to suffer

   from presenting problems of either low to moderate severity or moderate to high severity.

           701.    For example:



                                                    194
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 195 of 406



         (i)     On August 29, 2013, an Insured named AR was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in AR’s vehicle did not deploy, and that AR’s vehicle was
                 drivable following the accident. The police report further indicated that AR was not
                 injured in the accident. In keeping with the fact that AR was not seriously injured
                 in the accident, AR did not visit any hospital emergency room following the
                 accident. To the extent that AR experienced any health problems at all as a result
                 of the accident, they were of low severity at the outset, and had completely resolved
                 within three to eight months of the accident. Even so, following purported follow-
                 up examinations of AR by Yoham on December 10, 2013 and January 10, 2014 –
                 more than three months after the accident – CEDA Kendall, Cereceda, and Yoham
                 billed GEICO for the follow-up examinations using CPT code 99213, and thereby
                 falsely represented that AR presented with problems of low to moderate severity at
                 the follow-up examinations. What is more, following a purported follow-up
                 examination of AR by Yoham on April 2, 2014 – more than seven months after the
                 accident – CEDA Kendall, Cereceda, and Yoham billed GEICO for the follow-up
                 examination using CPT code 99214, and thereby falsely represented that AR
                 presented with problems of moderate to high severity at the follow-up examination.
                 In keeping with the fact that AR had no presenting problems of moderate to high
                 severity, CEDA Kendall, Cereceda, and Yoham actually stopped treating AR after
                 April 2, 2014.

         (ii)    On November 4, 2013, an Insured named AS was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in AS’s
                 vehicle did not deploy and that AS’s vehicle was drivable following the accident.
                 The police report further indicated that AS was not injured in the accident. In
                 keeping with the fact that AS was not seriously injured in the accident, AS did not
                 visit any hospital emergency room following the accident. To the extent that AS
                 experienced any health problems at all as a result of the accident, they were of low
                 severity at the outset, and had completely resolved within two to three months after
                 the accident. Even so, following a purported follow-up examination of AS by
                 Yoham on January 8, 2014 – more than two months after the accident – CEDA
                 Kendall, Cereceda, and Yoham billed GEICO for the follow-up examination using
                 CPT code 99213, and thereby falsely represented that AS presented with problems
                 of low to moderate severity at the follow-up examination. What is more, following
                 a purported follow-up examination of AS by Yoham on January 31, 2014 – more
                 than two months after the accident – CEDA Kendall, Cereceda, and Yoham billed
                 GEICO for the follow-up examination using CPT code 99214, and thereby falsely
                 represented that AS presented with problems of moderate to high severity at the
                 follow-up examination. In keeping with the fact that AS had no presenting problems
                 of moderate to high severity, CEDA Kendall, Cereceda, and Yoham actually
                 stopped treating AS after January 31, 2014.

         (iii)   On April 12, 2014, an Insured named MC was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in MC’s vehicle did not deploy, and that MC’s vehicle

                                                 195
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 196 of 406



                was drivable following the accident. The police report further indicated that MC
                was not injured in the accident. In keeping with the fact that MC was not seriously
                injured in the accident, MC did not visit any hospital emergency room following
                the accident. To the extent that MC experienced any health problems at all as a
                result of the accident, they were of low severity at the outset, and had completely
                resolved within two to five months of the accident. Even so, following purported
                follow-up examinations of MC by Yoham on June 30, 2014 and July 29, 2014 –
                between two and four months after the accident – CEDA Kendall, Cereceda, and
                Yoham billed GEICO for the follow-up examinations using CPT code 99213, and
                thereby falsely represented that MC presented with problems of low to moderate
                severity at the follow-up examinations. What is more, following a purported follow-
                up examination of MC by Yoham on August 29, 2014 – more than four months
                after the accident – CEDA Kendall, Cereceda, and Yoham billed GEICO for the
                follow-up examination using CPT code 99214, and thereby falsely represented that
                MC presented with problems of moderate to high severity at the follow-up
                examination. In keeping with the fact that MC had no presenting problems of
                moderate to high severity, CEDA Kendall, Cereceda, and Yoham actually stopped
                treating MC after August 29, 2014.

         (iv)   On April 12, 2014, an Insured named JW was involved in an automobile accident.
                The contemporaneous police report indicated that the accident was a rear-end
                collision, that the airbags in JW’s vehicle did not deploy, and that JW’s vehicle was
                drivable following the accident. The police report further indicated that JW was not
                injured in the accident. In keeping with the fact that JW was not seriously injured
                in the accident, JW did not visit any hospital emergency room following the
                accident. To the extent that JW experienced any health problems at all as a result
                of the accident, they were of low severity at the outset, and had completely resolved
                within two to three months of the accident. Even so, following a purported follow-
                up examination of JW by Yoham on June 24, 2014 – more than two months after
                the accident – CEDA Kendall, Cereceda, and Yoham billed GEICO for the follow-
                up examination using CPT code 99213, and thereby falsely represented that JW
                presented with problems of low to moderate severity at the follow-up examination.

         (v)    On June 23, 2014, an Insured named YS was involved in an automobile accident.
                The contemporaneous police report indicated that the accident was a rear-end
                collision, that the airbags in YS’s vehicle did not deploy, that the damage to YS’s
                vehicle was minor, and that YS’s vehicle was drivable following the accident. The
                police report further indicated that YS was not injured in the accident. In keeping
                with the fact that YS was not seriously injured in the accident, YS did not visit any
                hospital emergency room following the accident. To the extent that YS experienced
                any health problems at all as a result of the accident, they were of low severity at
                the outset, and had completely resolved within two to four months of the accident.
                Even so, following purported follow-up examinations of YS by Yoham on
                September 4, 2014 and October 9, 2014 – between two and four months after the
                accident – CEDA Kendall, Cereceda, and Yoham billed GEICO for the follow-up



                                                196
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 197 of 406



                 examinations using CPT code 99213, and thereby falsely represented that YS
                 presented with problems of low to moderate severity at the follow-up examinations.

         (vi)    On June 23, 2014, an Insured named VS was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in VS’s vehicle did not deploy, that the damage to VS’s
                 vehicle was minor, and that VS’s vehicle was drivable following the accident. The
                 police report further indicated that VS was not injured in the accident. In keeping
                 with the fact that VS was not seriously injured in the accident, VS did not visit any
                 hospital emergency room following the accident. To the extent that VS experienced
                 any health problems at all as a result of the accident, they were of low severity at
                 the outset, and had completely resolved within two to four months of the accident.
                 Even so, following purported follow-up examinations of VS by Yoham on
                 September 4, 2014 and October 9, 2014 – between two and four months after the
                 accident – CEDA Kendall, Cereceda, and Yoham billed GEICO for the follow-up
                 examinations using CPT code 99213, and thereby falsely represented that VS
                 presented with problems of low to moderate severity at the follow-up examinations.

         (vii)   On November 21, 2014, an Insured named SL was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a rear-
                 end collision, that the airbags in SL’s vehicle did not deploy, that the damage to
                 SL’s vehicle was minor, that there was minor damage to the other two vehicles, and
                 that SL’s vehicle was drivable following the accident. The police report further
                 indicated that SL was not injured in the accident. In keeping with the fact that SL
                 was not seriously injured in the accident, SL did not visit any hospital emergency
                 room following the accident. To the extent that SL experienced any health problems
                 at all as a result of the accident, they were of low severity at the outset, and had
                 completely resolved within three to four months of the accident. Even so, following
                 a purported follow-up examination of SL by Yoham on March 13, 2015, CEDA
                 Kendall, Cereceda, and Yoham billed GEICO for the follow-up examination using
                 CPT code 99213, and thereby falsely represented that SL presented with problems
                 of low to moderate severity at the follow-up examination.

         (viii) On July 8, 2015, an Insured named JH was involved in an automobile accident. The
                contemporaneous police report indicated that the airbags in JH’s vehicle did not
                deploy, that the damage to JH’s vehicle was minor, that there was minor damage to
                the other vehicle, and that JH’s vehicle was drivable following the accident. The
                police report further indicated that JH was not injured in the accident. In keeping
                with the fact that JH was not seriously injured in the accident, JH did not visit any
                hospital emergency room following the accident. To the extent that JH experienced
                any health problems at all as a result of the accident, they were of low severity at
                the outset, and had completely resolved within two to four months of the accident.
                Even so, following purported follow-up examinations of JH by Yoham on
                September 25, 2015 and October 26, 2015 – more than two months after the
                accident – CEDA Kendall, Cereceda, and Yoham billed GEICO for the follow-up



                                                 197
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 198 of 406



                  examinations using CPT code 99213, and thereby falsely represented that JH
                  presented with problems of low to moderate severity at the follow-up examinations.

          702.    These are only representative examples. In the vast majority of the claims for

   follow-up examinations identified in Exhibit “2”, CEDA Kendall, Cereceda, and Yoham falsely

   represented that the Insureds presented with problems of either low to moderate severity or

   moderate to high severity, when in fact the Insureds either did not have any genuine presenting

   problems at all as the result of their relatively minor automobile accidents at the time of the follow-

   up examinations, or else their presenting problems were minimal.

          703.    In the claims for follow-up examinations identified in Exhibit “1”, CEDA Kendall,

   Cereceda, and Yoham routinely falsely represented that the Insureds presented with problems of

   either low to moderate severity or moderate to high severity in order to create a false basis for their

   charges for the examinations under CPT codes 99213 and 99214, because follow-up examinations

   billable under CPT codes 99213 and 99214 are reimbursable at higher rates than examinations

   involving presenting problems of minimal severity, or no severity.

          704.    In the claims for follow-up examinations identified in Exhibit “2”, CEDA Kendall,

   Cereceda, and Yoham also routinely falsely represented that the Insureds presented with problems

   of either low to moderate severity or moderate to high severity in order to create a false basis for

   the other Fraudulent Services that the Defendants purported to provide to the Insureds.

   b.     Misrepresentations Regarding the Results of the Follow-Up Examinations

          705.    What is more, pursuant to the CPT Assistant, when CEDA Kendall, Cereceda, and

   Yoham billed for their putative follow-up examinations under CPT code 99214, they represented

   that Yoham performed at least two of the following three components: (i) took a “detailed” patient

   history; (ii) conducted a “detailed” physical examination; and (iii) engaged in medical decision-

   making of “moderate complexity”.

                                                    198
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 199 of 406



          706.    Similarly, pursuant to the CPT Assistant, when CEDA Kendall, Cereceda, and

   Yoham billed for their putative follow-up examinations under CPT code 99213, they represented

   that Yoham performed at least two of the following three components: (i) took an “expanded

   problem focused” patient history; (ii) conducted an “expanded problem focused physical

   examination”; and (iii) engaged in medical decision-making of “low complexity”.

          707.    In actuality, however, in the claims for follow-up examinations identified in Exhibit

   “2”, Yoham did not take any legitimate patient histories, conduct any legitimate physical

   examinations, or engage in any legitimate medical decision-making at all.

          708.    Rather, following their purported follow-up examinations, CEDA Kendall and

   Yoham – at the direction of Cereceda – simply: (i) reiterated the false, boilerplate “diagnoses”

   from the Insureds’ initial examinations; and either (ii) referred the Insureds back to CEDA Kendall

   for even more medically unnecessary physical therapy services and/or chiropractic services,

   despite the fact that the Insureds purportedly already had received extensive physical therapy

   services and/or chiropractic services from CEDA Kendall that supposedly had not been successful

   in resolving their purported pain symptoms; or (iii) discharged the Insureds from “treatment”, to

   the extent that their PIP Benefits had been exhausted.

          709.    In the claims for follow-up examinations identified in Exhibit “2”, CEDA Kendall,

   Cereceda, and Yoham routinely fraudulently misrepresented that the examinations were lawfully

   provided and reimbursable, when in fact they were neither lawfully provided nor reimbursable,

   because:

          (i)     the putative examinations were illusory, with outcomes that were pre-determined
                  to result in substantially-similar, phony “diagnoses” and treatment
                  recommendations, regardless of the Insureds’ true individual circumstances and
                  presentation;




                                                  199
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 200 of 406



            (ii)    the charges for the putative examinations misrepresented the nature and extent of
                    the examinations; and

            (iii)   CEDA Kendall never was eligible to collect PIP Benefits in connection with the
                    examinations in the first instance, inasmuch as it was operated in violation of the
                    Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws.

            710.    In this context, Cereceda – who at all relevant times purported to own CEDA

   Kendall – did not, and could not have, legitimately supervised the business activities of CEDA

   Kendall.

            711.    Had Cereceda actually supervised the business activities of CEDA Kendall,

   Cereceda would have noted – among other things – that the CEDA Kendall Defendants routinely

   fraudulently represented in CEDA Kendall’s billing that the putative follow-up examinations were

   legitimately and lawfully performed.

    (iii)   The Fraudulent Charges for Physical Therapy and/or Chiropractic Treatment at
            CEDA Kendall

            712.    In addition to the fraudulent initial examinations and follow-up examinations, the

   CEDA Kendall Defendants routinely purported to subject each of the Insureds in the claims

   identified in Exhibit “2” to medically unnecessary physical therapy and/or chiropractic treatment.

            713.    As set forth above, though Yoham purported to personally perform or directly

   supervise the vast majority of the physical therapy services and/or chiropractic services in the

   claims identified in Exhibit “2”, the physical therapy services and/or chiropractic services actually

   were performed without supervision by Aguayo, Baires, Ceballos, Hernandez, Sanchez or other

   massage therapists and/or registered chiropractic assistants associated with CEDA Kendall, to the

   extent that they were even provided at all.

            714.    As set forth in Exhibit “2”, the CEDA Kendall Defendants routinely billed the

   purported physical therapy services and/or chiropractic services to GEICO under:



                                                    200
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 201 of 406



          (i)     CPT code 97010 for putative hot/cold pack therapy, typically resulting in a charge
                  of $25.00 for each round of hot/cold pack therapy they purported to provide;

          (ii)    CPT code 97012, for putative mechanical traction therapy, typically resulting in a
                  charge of between $44.00 and $76.00 for each round of mechanical traction therapy
                  they purported to provide;

          (iii)   CPT code 97014, for putative electrical stimulation, typically resulting in a charge
                  of $40.00 for each round of electrical stimulation they purported to provide;

          (iv)    CPT code 97018, for putative paraffin bath therapy, typically resulting in a charge
                  of between $32.00 and $55.00 for each round of paraffin bath therapy they
                  purported to provide;

          (v)     CPT code 97035, for putative ultrasound, typically resulting in a charge of between
                  $35.00 and $61.00 for each round of ultrasound they purported to provide;

          (vi)    CPT code 97110, for putative therapeutic exercises, typically resulting in a charge
                  of between $80.00 and $151.00 for each round of therapeutic exercises they
                  purported to provide;

          (vii)   CPT code 97112, for putative neuromuscular reeducation, typically resulting in a
                  charge of between $90.00 and $157.00 for each round of neuromuscular
                  reeducation they purported to provide;

          (viii) CPT code 97124, for putative massage therapy, typically resulting in a charge of
                 between $72.00 and $124.00 for each round of massage therapy they purported to
                 provide;

          (ix)    CPT code 97140, for putative manual therapy, typically resulting in a charge of
                  between $55.00 and $94.00 for each round of manual therapy they purported to
                  provide;

          (x)     CPT code 97150, for putative group therapeutic procedures, typically resulting in a
                  charge of between $55.00 and $83.00 for each round of group therapeutic
                  procedures they purported to provide.

          715.    In a legitimate clinical setting, each individual patient’s physical therapy and/or

   chiropractic treatment schedule, and the specific physical therapy modalities that will be used,

   must be tailored to the specific patient’s circumstances, symptomatology, and presentation.

          716.    In a legitimate clinical setting, the nature of, extent of, and schedule for physical

   therapy and/or chiropractic treatment is constantly adjusted for each individual patient based on

                                                  201
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 202 of 406



   each patient’s treatment progress, as assessed during each patient’s follow-up examinations and

   on an ongoing basis as they receive the physical therapy and/or chiropractic treatment.

           717.      By contrast, at CEDA Kendall, the nature and extent of the physical therapy and/or

   chiropractic treatment that each Insured purportedly received was pre-determined, and had no

   legitimate connection to the Insureds’ individual circumstances, presentation, or progress through

   the Defendants’ fraudulent treatment and billing protocol. Accordingly, the supposed treatment

   was medically unnecessary.

           718.      In the claims for physical therapy services and/or chiropractic services identified in

   Exhibit “2”, the charges for the physical therapy services and/or chiropractic services were

   fraudulent in that they misrepresented CEDA Kendall’s eligibility to collect PIP Benefits in the

   first instance.

           719.      In fact, and as set forth above, CEDA Kendall never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the Clinic Act, the Self-Referral Act, and the

   Chiropractor Advertising Laws.

           720.      What is more, and as set forth above, in most of the claims for physical therapy

   services and/or chiropractic services identified in Exhibit “2”, the CEDA Kendall Defendants

   falsely represented that the services lawfully had been performed by or directly supervised by

   Yoham, when in fact they were unlawfully performed without any supervision by Aguayo, Baires,

   Ceballos, Hernandez, Sanchez or other massage therapists and/or registered chiropractic assistants

   associated with CEDA Kendall, who are not and never have been licensed as physical therapists

   and/or chiropractors.

           721.      As set forth above, in order for a health care service to be eligible for PIP

   reimbursement, it must be “lawfully” provided. See Fla. Stat. § 627.736.



                                                      202
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 203 of 406



          722.    Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

   compliance with all relevant applicable criminal, civil, and administrative requirements of state

   and federal law related to the provision of medical services or treatment.” See Fla. Stat. § 627.732.

          723.    In each of the claims for physical therapy services and/or chiropractic services

   identified in Exhibit “2”, the CEDA Kendall Defendants falsely represented that the services were

   lawfully provided and eligible for PIP reimbursement.

          724.    In fact, in the vast majority of the claims for physical therapy services and/or

   chiropractic services identified in Exhibit “2”, the services were not lawfully provided, inasmuch

   as: (i) the putative physical therapy services and/or chiropractic services were performed – to the

   extent that they were performed at all – without supervision by Aguayo, Baires, Ceballos,

   Hernandez, Sanchez, and other massage therapists and/or registered chiropractic assistants

   associated with CEDA Kendall, who were individuals who were not licensed to practice physical

   therapy and/or chiropractic; and (ii) the CEDA Kendall Defendants deliberately misrepresented

   the identities of the individuals who purported to perform or directly supervise the physical therapy

   services and/or chiropractic services in their billing for the services, in a calculated attempt to

   induce GEICO to pay the non-reimbursable charges.



   (iv)   The Fraudulent Charges for Pain Management Injections

          725.    As part and parcel of the CEDA Kendall Defendants’ fraudulent scheme, CEDA

   Kendall, Cereceda, Crespo-Smith, and Moya subjected many Insureds to medically unnecessary

   pain management injections, including, but not limited to, arthrocentesis injections and facet

   injections.

          726.    Typically, Crespo-Smith or Moya purported to perform the injections.



                                                   203
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 204 of 406



           727.       As set forth in Exhibit “2”, CEDA Kendall, Cereceda, Crespo-Smith, and Moya

   then billed the injections through CEDA Kendall to GEICO, typically under CPT codes 20610,

   64493, 64494, and 64495.

           728.       As set forth below, the charges for pain management injections were fraudulent

   because the pain management injections were medically unnecessary and were provided – to the

   extent that they were provided at all – pursuant to the Defendants’ pre-determined fraudulent

   treatment and billing protocol, and not to treat or otherwise benefit the Insureds who were

   subjected to it.

           729.       Furthermore, the charges for pain management injections were fraudulent in that

   they misrepresented CEDA Kendall’s eligibility to collect PIP Benefits in the first instance.

           730.       In fact, and as set forth above, CEDA Kendall never was eligible to collect PIP

   Benefits, because it was operating in violation of the Clinic Act, the Self-Referral Act, and the

   Chiropractor Advertising Laws.

   a.      Basic, Legitimate Use of Pain Management Injections

           731.       Generally, when a patient presents with a soft tissue injury such as a sprain or strain

   secondary to an automobile accident, the initial standard of care is conservative treatment

   comprised of rest, ice, compression, and – if applicable – elevation of the affected body part.

           732.       If that sort of conservative treatment does not resolve the patient’s symptoms, the

   standard of care can include other conservative treatment modalities such as chiropractic treatment,

   physical therapy, and the use of pain management medication.

           733.       The substantial majority of soft tissue injuries such as sprains and strains will

   resolve over a period of weeks through this sort of conservative treatment, or no treatment at all,

   which is why the Care Paths generally require health care services providers to begin



                                                       204
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 205 of 406



   demonstrating at regular intervals why continued soft tissue injury treatment is necessary beyond

   the four-week mark.

          734.    In a legitimate clinical setting, pain management injections should not be

   administered until a patient has failed more conservative treatments, including chiropractic

   treatment, physical therapy, and pain management medication.

          735.    This is because the substantial majority of soft tissue injuries such as sprains and

   strains will resolve over a period of weeks through conservative treatment, or no treatment at all,

   and invasive interventional pain management procedures entail a degree of risk to the patient that

   is absent in conservative forms of treatment.

          736.    In a legitimate clinical setting, pain management injections should not be

   administered more than once every two months, and multiple varieties of pain management

   injections should not be administered simultaneously.

          737.    This is because: (i) properly administered pain management injections should

   provide pain relief lasting for at least two months; (ii) a proper interval between pain management

   injections, and different types of pain management injections, is necessary to determine whether

   or not the initial pain management injections were effective; and (iii) if a patient’s pain is not

   relieved through the pain management injections, the pain may be caused by something more

   serious than a soft tissue injury secondary to an automobile accident, and the perpetuating factors

   of the pain must be identified and managed.

   b.     The Medically Unnecessary Pain Management Injections

          738.    However, in the claims for pain management injections identified in Exhibit “2”,

   CEDA Kendall, Cereceda, Crespo-Smith, and Moya often purported to administer pain

   management injections to Insureds before the Insureds had tried and failed any course of



                                                   205
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 206 of 406



   legitimate, conservative treatment.

          739.    For example:

          (i)     On July 11, 2014, an Insured named HV was involved in an automobile accident.
                  CEDA Kendall, Cereceda, and Crespo-Smith purported to provide an
                  arthrocentesis injection to HV on August 13, 2014 – less than two months after the
                  accident – even though HV could not have failed conservative treatment less than
                  two months after the purported automobile accident.

          (ii)    On September 2, 2014, an Insured named MB was involved in an automobile
                  accident. CEDA Kendall, Cereceda, and Moya purported to provide multiple facet
                  injections to MB on November 19, 2014 – less than three months after the accident
                  – even though MB could not have failed conservative treatment less than three
                  months after the purported automobile accident.

          (iii)   On November 30, 2014, an Insured named NT was involved in an automobile
                  accident. CEDA Kendall, Cereceda, and Moya purported to provide an
                  arthrocentesis injection to NT on December 4, 2014 – less than a week after the
                  accident – even though NT could not have failed conservative treatment less than a
                  week after the purported automobile accident.

          (iv)    On September 27, 2014, an Insured named MG was involved in an automobile
                  accident. CEDA Kendall, Cereceda, and Moya purported to provide an
                  arthrocentesis injection to MG on December 17, 2014 – less than three months after
                  the accident – even though MG could not have failed conservative treatment less
                  than three months after the purported automobile accident.

          (v)     On September 23, 2016, an Insured named NF was involved in an automobile
                  accident. CEDA Kendall, Cereceda, and Moya purported to provide an
                  arthrocentesis injection to NF on December 20, 2016 – less than three months after
                  the accident – even though NF could not have failed conservative treatment less
                  than three months after the purported automobile accident.

          740.    In the claims for pain management injections identified in Exhibit “2”, CEDA

   Kendall, Cereceda, Crespo-Smith, and Moya often purported to provide medically unnecessary

   pain management injections to Insureds before the Insureds could have tried and failed any course

   of legitimate, conservative treatment in order to maximize the potential charges that they could

   submit, and cause to be submitted, to GEICO, rather than to treat or otherwise benefit the Insureds

   who purportedly were subjected to them.



                                                  206
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 207 of 406



   3.      The CEDA Hialeah Defendants’ Fraudulent Treatment and Billing Protocol

   (i)     The Fraudulent Charges for Initial Examinations at CEDA Hialeah

           741.    As an initial step in the CEDA Hialeah Defendants’ fraudulent treatment and billing

   protocol, CEDA Hialeah, Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb, and Ross purported

   to provide the Insureds in the claims identified in Exhibit “3” with a putative initial examination.

           742.    Crespo-Smith, Fatato, Fenelus, Habayeb, and Ross purported to personally perform

   most of the initial examinations in the claims identified in Exhibit “3”.

           743.    As set forth in Exhibit “3”, CEDA Hialeah, Cereceda, Crespo-Smith, Fatato,

   Fenelus, Habayeb, and Ross then billed the initial examinations to GEICO, or caused them to be

   billed to GEICO, under CPT code 99203, typically resulting in charges of between $280.00 and

   $539.00 for each initial examination that they purported to provide.

           744.    In the claims for initial examinations identified in Exhibit “3”, the charges for the

   initial examinations were fraudulent in that they misrepresented CEDA Hialeah’s eligibility to

   collect PIP Benefits in the first instance.

           745.    In fact, and as set forth above, CEDA Hialeah never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the Clinic Act, the Self-Referral Act, and the

   Chiropractor Advertising Laws.

           746.    As set forth below, the charges for the initial examinations identified in Exhibit “3”

   also were fraudulent in that they misrepresented the nature and extent of the initial examinations.

   a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           747.    As set forth above, the No-Fault Law’s billing requirements provide that all PIP

   billing must – among other things – comply with the guidelines promulgated by the American




                                                    207
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 208 of 406



   Medical Association (“AMA”) in connection with the use of current procedural terminology, or

   CPT, codes. See Fla. Stat. § 627.736.

          748.    The primary guidelines promulgated by the AMA for the use of CPT codes are

   contained in the AMA’s CPT Assistant.

          749.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for an initial

   patient examination represents that the Insured presented with problems of moderate severity.

          750.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately severe, and thereby justify the use of CPT code 99203 to bill

   for an initial patient examination.

          751.    For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might support the use of CPT code 99203 to bill for an initial patient

   examination:

          (i)     Office visit for initial evaluation of a 48-year-old man with recurrent low back pain
                  radiating to the leg. (General Surgery)

          (ii)    Initial office evaluation of 49-year-old male with nasal obstruction. Detailed exam
                  with topical anesthesia. (Plastic Surgery)

          (iii)   Initial office evaluation for diagnosis and management of painless gross hematuria
                  in new patient, without cystoscopy. (Internal Medicine)

          (iv)    Initial office visit for evaluation of 13-year-old female with progressive scoliosis.
                  (Physical Medicine and Rehabilitation)

          (v)     Initial office visit with couple for counseling concerning voluntary vasectomy for
                  sterility. Spent 30 minutes discussing procedure, risks and benefits, and answering
                  questions. (Urology)

          752.    Thus, pursuant to the CPT Assistant, the moderately severe presenting problems

   that could support the use of CPT code 99203 to bill for an initial patient examination typically




                                                  208
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 209 of 406



   are either chronic and relatively serious problems, acute problems requiring immediate invasive

   treatment, or issues that legitimately require physician counseling.

          753.    By contrast, to the extent that the Insureds in the claims identified in Exhibit “3”

   had any presenting problems at all as the result of their relatively minor automobile accidents, the

   problems virtually always were low severity soft tissue injuries such as sprains and strains.

          754.    For instance, and in keeping with the fact that the Insureds in the claims identified

   in Exhibit “3” either had no presenting problems at all as the result of their relatively minor

   automobile accidents, or else problems of low severity, in most of the claims identified in Exhibit

   “3” the contemporaneous police reports indicated that the underlying accidents involved relatively

   low-impact collisions, that the Insureds’ vehicles were drivable following the accidents, and that

   no one was seriously injured in the underlying accidents, or injured at all.

          755.    What is more, and again in keeping with the fact that the Insureds in the claims

   identified in Exhibit “3” either had no presenting problems at all as a result of their relatively minor

   automobile accidents, or else problems of low severity, in many of the claims identified in Exhibit

   “3” the Insureds did not seek treatment at any hospital as the result of their accidents.

          756.    Even so, in the claims for initial examinations identified in Exhibit “3”, CEDA

   Hialeah, Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb, and Ross routinely billed for their

   putative initial examinations using CPT code 99203, and thereby falsely represented that the

   Insureds presented with problems of moderate severity.

          757.    For example:

          (i)     On February 15, 2013, an Insured named CR was involved in an automobile
                  accident. The contemporaneous police report indicated that the accident was a rear-
                  end collision, that the airbags in CR’s vehicle did not deploy, and that CR’s vehicle
                  was drivable following the accident. The police report further indicated that CR
                  was not injured in the accident. In keeping with the fact that CR was not seriously
                  injured in the accident, CR did not visit any hospital emergency room following the

                                                    209
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 210 of 406



                 accident. To the extent that CR experienced any health problems at all as a result
                 of the accident, they were of low severity. Even so, following a purported initial
                 examination of CR by Habayeb on February 19, 2013, CEDA Hialeah, Cereceda,
                 and Habayeb billed GEICO for the initial examination using CPT code 99203, and
                 thereby falsely represented that the examination involved moderately severe
                 presenting problems.

         (ii)    On February 16, 2013, an Insured named GH was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in GH’s
                 vehicle did not deploy and that GH’s vehicle was drivable following the accident.
                 The police report further indicated that GH was not injured in the accident. In
                 keeping with the fact that GH was not seriously injured in the accident, GH did not
                 visit any hospital emergency room following the accident. To the extent that GH
                 experienced any health problems at all as a result of the accident, they were of low
                 severity. Even so, following a purported initial examination of GH by Habayeb on
                 February 18, 2013, CEDA Hialeah, Cereceda, and Habayeb billed GEICO for the
                 initial examination using CPT code 99203, and thereby falsely represented that the
                 examination involved moderately severe presenting problems.

         (iii)   On March 25, 2014, an Insured named LM was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in LM’s vehicle did not deploy, and that LM’s vehicle
                 was drivable following the accident. The police report further indicated that LM
                 was not injured in the accident. In keeping with the fact that LM was not seriously
                 injured in the accident, LM did not visit any hospital emergency room following
                 the accident. To the extent that LM experienced any health problems at all as a
                 result of the accident, they were of low severity. Even so, following a purported
                 initial examination of LM by Habayeb on March 25, 2014, CEDA Hialeah,
                 Cereceda, and Habayeb billed GEICO for the initial examination using CPT code
                 99203, and thereby falsely represented that the examination involved moderately
                 severe presenting problems. What is more, following a purported initial
                 examination of LM by Crespo-Smith on April 3, 2014, CEDA Hialeah, Cereceda,
                 and Crespo-Smith billed GEICO for the initial examination using CPT code 99203,
                 and thereby falsely represented that the examination involved moderately severe
                 presenting problems.

         (iv)    On August 13, 2014, an Insured named MF was involved in an automobile accident.
                 The contemporaneous police report indicated that MF’s vehicle was drivable
                 following the accident and that MF was not injured in the accident. In keeping with
                 the fact that MF was not seriously injured in the accident, MF did not visit any
                 hospital emergency room following the accident. To the extent that MF experienced
                 any health problems at all as a result of the accident, they were of low severity.
                 Even so, following a purported initial examination of MF by Habayeb on August
                 14, 2014, CEDA Hialeah, Cereceda, and Habayeb billed GEICO for the initial
                 examination using CPT code 99203, and thereby falsely represented that the
                 examination involved moderately severe presenting problems. What is more,

                                                 210
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 211 of 406



                 following a purported initial examination of MF by Crespo-Smith on August 28,
                 2014, CEDA Hialeah, Cereceda, and Crespo-Smith billed GEICO for the initial
                 examination using CPT code 99203, and thereby falsely represented that the
                 examination involved moderately severe presenting problems.

         (v)     On December 9, 2014, an Insured named LF was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in LF’s
                 vehicle did not deploy and that LF’s vehicle was drivable following the accident.
                 The police report further indicated that LF was not injured in the accident. In
                 keeping with the fact that LF was not seriously injured in the accident, LF did not
                 visit any hospital emergency room following the accident. To the extent that LF
                 experienced any health problems at all as a result of the accident, they were of low
                 severity. Even so, following a purported initial examination of LF by Fenelus on
                 December 11, 2014, CEDA Hialeah, Cereceda, and Fenelus billed GEICO for the
                 initial examination using CPT code 99203, and thereby falsely represented that the
                 examination involved moderately severe presenting problems. What is more,
                 following a purported initial examination of LF by Crespo-Smith on February 12,
                 2015, CEDA Hialeah, Cereceda, and Crespo-Smith billed GEICO for the initial
                 examination using CPT code 99203, and thereby falsely represented that the
                 examination involved moderately severe presenting problems.

         (vi)    On June 17, 2015, an Insured named KD was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in KD’s vehicle did
                 not deploy and that KD’s vehicle was drivable following the accident. The police
                 report further indicated that KD was not injured in the accident. In keeping with the
                 fact that KD was not seriously injured in the accident, KD did not visit any hospital
                 emergency room following the accident. To the extent that KD experienced any
                 health problems at all as a result of the accident, they were of low severity. Even
                 so, following a purported initial examination of KD by Fenelus on June 24, 2015,
                 CEDA Hialeah, Cereceda, and Fenelus billed GEICO for the initial examination
                 using CPT code 99203, and thereby falsely represented that the examination
                 involved moderately severe presenting problems. What is more, following a
                 purported initial examination of KD by Crespo-Smith on July 9, 2015, CEDA
                 Hialeah, Cereceda, and Crespo-Smith billed GEICO for the initial examination
                 using CPT code 99203, and thereby falsely represented that the examination
                 involved moderately severe presenting problems.

         (vii)   On February 24, 2017, an Insured named MH was involved in an automobile
                 accident. The contemporaneous police report indicated that the damage to MH’s
                 vehicle was minor, that there was minor damage to the other vehicle, and that MH’s
                 vehicle was drivable following the accident. The police report further indicated that
                 MH was not injured in the accident. In keeping with the fact that MH was not
                 seriously injured in the accident, MH did not visit any hospital emergency room
                 following the accident. To the extent that MH experienced any health problems at
                 all as a result of the accident, they were of low severity. Even so, following a
                 purported initial examination of MH by Fenelus on March 7, 2017, CEDA Hialeah,

                                                 211
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 212 of 406



                 Cereceda, and Fenelus billed GEICO for the initial examination using CPT code
                 99203, and thereby falsely represented that the examination involved moderately
                 severe presenting problems.

          (viii) On September 24, 2017, an Insured named ES was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in ES’s
                 vehicle did not deploy, that the damage to ES’s vehicle was minor, that there was
                 minor damage to the other vehicle, and that ES’s vehicle was drivable following
                 the accident. The police report further indicated that ES was not injured in the
                 accident. In keeping with the fact that ES was not seriously injured in the accident,
                 ES did not visit any hospital emergency room following the accident. To the extent
                 that ES experienced any health problems at all as a result of the accident, they were
                 of low severity. Even so, following a purported initial examination of ES by Fatato
                 on September 28, 2017, CEDA Hialeah, Cereceda, and Fatato billed GEICO for the
                 initial examination using CPT code 99203, and thereby falsely represented that the
                 examination involved moderately severe presenting problems.

          (ix)   On December 15, 2017, an Insured named NM was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a rear-
                 end collision, that the airbags in NM’s vehicle did not deploy, and that NM’s
                 vehicle was drivable following the accident. The police report further indicated that
                 NM was not injured in the accident. In keeping with the fact that NM was not
                 seriously injured in the accident, NM did not visit any hospital emergency room
                 following the accident. To the extent that NM experienced any health problems at
                 all as a result of the accident, they were of low severity. Even so, following a
                 purported initial examination of NM by Ross on January 22, 2018, CEDA Hialeah,
                 Cereceda, and Ross billed GEICO for the initial examination using CPT code
                 99203, and thereby falsely represented that the examination involved moderately
                 severe presenting problems.

          (x)    On December 15, 2017, an Insured named XM was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a rear-
                 end collision, that the airbags in XM’s vehicle did not deploy, and that XM’s
                 vehicle was drivable following the accident. The police report further indicated that
                 XM was not injured in the accident. In keeping with the fact that XM was not
                 seriously injured in the accident, XM did not visit any hospital emergency room
                 following the accident. To the extent that XM experienced any health problems at
                 all as a result of the accident, they were of low severity. Even so, following a
                 purported initial examination of XM by Ross on January 22, 2018, CEDA Hialeah,
                 Cereceda, and Ross billed GEICO for the initial examination using CPT code
                 99203, and thereby falsely represented that the examination involved moderately
                 severe presenting problems.

          758.   These are only representative examples. In the claims for initial examinations

   identified in Exhibit “3”, CEDA Hialeah, Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb, and

                                                  212
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 213 of 406



   Ross routinely falsely represented that the Insureds presented with problems of moderate severity,

   when in fact the Insureds’ problems were low-severity soft tissue injuries such as sprains and

   strains, to the limited extent that they had any presenting problems at all.

          759.    In the claims for initial examinations identified in Exhibit “3”, CEDA Hialeah,

   Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb, and Ross routinely falsely represented that the

   Insureds presented with problems of moderate severity in order to create a false basis for their

   charges for the examinations under CPT code 99203, because examinations billable under CPT

   code 99203 are reimbursable at higher rates than examinations involving presenting problems of

   low severity, or no severity.

          760.    In the claims for initial examinations identified in Exhibit “3”, CEDA Hialeah,

   Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb, and Ross also routinely falsely represented

   that the Insureds presented with problems of moderate severity in order to create a false basis for

   the other Fraudulent Services that the CEDA Hialeah Defendants purported to provide to the

   Insureds, including medically unnecessary follow-up examinations, physical therapy services

   and/or chiropractic services, and pain management injections.

   b.     Misrepresentations Regarding the Amount of Time Spent on the Initial Examinations

          761.    What is more, in the claims identified in Exhibit “3” for initial examinations under

   CPT code 99203, CEDA Hialeah, Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb, and Ross

   routinely misrepresented and exaggerated the amount of face-to-face time that the examining

   physician or chiropractor spent with the Insureds or the Insureds’ families.

          762.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

   examination represents that the physician or chiropractor who performed the examination spent at

   least 30 minutes of face-to-face time with the patient or the patient’s family.



                                                   213
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 214 of 406



          763.     As set forth in Exhibit “3”, CEDA Hialeah, Cereceda, Crespo-Smith, Fatato,

   Fenelus, Habayeb, and Ross virtually always billed for the putative initial examinations using CPT

   code 99203, and thereby represented that the physician or chiropractor who purported to conduct

   the examinations spent at least 30 minutes of face-to-face time with the Insureds or the Insureds’

   families during the putative examinations.

          764.     In fact, in most of the claims for initial examinations identified in Exhibit “3”,

   neither Crespo-Smith, Fatato, Fenelus, Habayeb, nor Ross ever spent more than 15 minutes – let

   alone 30 minutes – of face-to-face time with the Insureds or their families when purporting to

   conduct the examinations.

          765.     For instance, and in keeping with the fact that the initial examinations in the claims

   identified in Exhibit “3” did not entail more than 15 minutes of face-to-face time between Crespo-

   Smith, Fatato, Fenelus, Habayeb, Ross and the Insureds or the Insureds’ families, to the extent that

   the examinations actually were performed in the first instance, CEDA Hialeah, Cereceda, Crespo-

   Smith, Fatato, Fenelus, Habayeb, and Ross used a template in purporting to conduct the initial

   examinations.

          766.     The template that CEDA Hialeah, Cereceda, Crespo-Smith, Fatato, Fenelus,

   Habayeb, and Ross used in purporting to conduct the initial examinations set forth a limited range

   of examination parameters.

          767.     The only face-to-face time between the physicians or chiropractors and the Insureds

   that was reflected in the limited range of examination parameters consisted of brief patient

   interviews and limited examinations of the Insureds’ musculoskeletal systems.

          768.     These brief patient interviews and limited examinations did not require Crespo-

   Smith, Fatato, Fenelus, Habayeb, Ross, nor any other physician or chiropractor associated with



                                                    214
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 215 of 406



   CEDA Hialeah, to spend more than 15 minutes of face-to-face time with the Insureds or their

   families.

          769.     What is more, Fatato, Fenelus, and Habayeb could not legitimately have personally

   performed the initial examinations at CEDA Hialeah, or even directly supervised them, much less

   have spent at least 30 minutes of face-to-face time with the Insureds or their families during the

   examinations.

          770.     For example:

          (i)      On or about February 17, 2014, CEDA Hialeah, Cereceda, and Habayeb billed
                   GEICO under CPT code 99203 for an initial examination that Habayeb falsely
                   purported to perform on an Insured named YA. On that same day, Habayeb also
                   purported to personally provide or directly supervise at least 15 hours of physical
                   therapy services and/or chiropractic services to at least eighteen individual Insureds
                   at CEDA Hialeah, all of which were billed to GEICO.

          (ii)     On or about March 24, 2014, CEDA Hialeah, Cereceda, and Habayeb billed
                   GEICO under CPT code 99203 for an initial examination that Habayeb falsely
                   purported to perform on an Insured named JC. On that same day, Habayeb also
                   purported to personally provide or directly supervise at least 15 hours of physical
                   therapy services and/or chiropractic services to at least nineteen individual Insureds
                   at CEDA Hialeah, all of which were billed to GEICO. What is more, on that same
                   day, Habayeb also purported to perform at least two 15-minute follow-up
                   examinations which were billed to GEICO through CEDA Hialeah.

          (iii)    On or about April 1, 2014, CEDA Hialeah, Cereceda, and Habayeb billed GEICO
                   under CPT code 99203 for three initial examinations that Habayeb falsely purported
                   to perform on Insureds named EG, DR, and HT. On that same day, Habayeb also
                   purported to personally provide or directly supervise at least nine hours of physical
                   therapy services and/or chiropractic services to at least seventeen individual
                   Insureds at CEDA Hialeah, all of which were billed to GEICO. What is more, on
                   that same day, Habayeb also purported to perform at least one 15-minute follow-
                   up examination and at least five 5-minute follow-up examinations which were
                   billed to GEICO through CEDA Hialeah.

          (iv)     On or about April 2, 2014, CEDA Hialeah, Cereceda, and Habayeb billed GEICO
                   under CPT code 99203 for two initial examinations that Habayeb falsely purported
                   to perform on Insureds named AN and LB. On that same day, Habayeb also
                   purported to personally provide or directly supervise at least 15 hours of physical
                   therapy services and/or chiropractic services to at least twenty-three individual
                   Insureds at CEDA Hialeah, all of which were billed to GEICO. What is more, on

                                                    215
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 216 of 406



                 that same day, Habayeb also purported to perform at least four 15-minute follow-
                 up examinations which were billed to GEICO through CEDA Hialeah.

         (v)     On or about April 7, 2014, CEDA Hialeah, Cereceda, and Habayeb billed GEICO
                 under CPT code 99203 for two initial examinations that Habayeb falsely purported
                 to perform on Insureds named AD and JA. On that same day, Habayeb also
                 purported to personally provide or directly supervise at least 14 hours of physical
                 therapy services and/or chiropractic services to at least twenty-three individual
                 Insureds at CEDA Hialeah, all of which were billed to GEICO. What is more, on
                 that same day, Habayeb also purported to perform at least one 25-minute follow-
                 up examination, at least one 15-minute follow-up examination, and at least one 5-
                 minute follow-up examination which were billed to GEICO through CEDA
                 Hialeah.

         (vi)    On or about July 20, 2015, CEDA Hialeah, Cereceda, and Fenelus billed GEICO
                 under CPT code 99203 for two initial examinations that Fenelus falsely purported
                 to perform on Insureds named KG and MM. On that same day, Fenelus also
                 purported to personally provide or directly supervise at least 12 hours of physical
                 therapy services and/or chiropractic services to at least sixteen individual Insureds
                 at CEDA Hialeah, all of which were billed to GEICO. What is more, on that same
                 day, Fenelus also purported to perform at least one 15-minute follow-up
                 examination which was billed to GEICO through CEDA Hialeah.

         (vii)   On or about July 27, 2016, CEDA Hialeah, Cereceda, and Fenelus billed GEICO
                 under CPT code 99203 for an initial examination that Fenelus falsely purported to
                 perform on an Insured named LH. On that same day, Fenelus also purported to
                 personally provide or directly supervise at least 13 hours of physical therapy
                 services and/or chiropractic services to at least sixteen individual Insureds at CEDA
                 Hialeah, all of which were billed to GEICO. What is more, on that same day,
                 Fenelus also purported to perform at least one 25-minute follow-up examination
                 which was billed to GEICO through CEDA Hialeah.

         (viii) On or about March 1, 2017, CEDA Hialeah, Cereceda, and Fenelus billed GEICO
                under CPT code 99203 for an initial examination that Fenelus falsely purported to
                perform on an Insured named RL. On that same day, Fenelus also purported to
                personally provide or directly supervise at least 14 hours of physical therapy
                services and/or chiropractic services to at least sixteen individual Insureds at CEDA
                Hialeah, all of which were billed to GEICO. What is more, on that same day,
                Fenelus also purported to perform at least one 25-minute follow-up examination
                and at least one 5-minute follow-up examination which were billed to GEICO
                through CEDA Hialeah.

         (ix)    On or about March 8, 2017, CEDA Hialeah, Cereceda, and Fenelus billed GEICO
                 under CPT code 99203 for an initial examination that Fenelus falsely purported to
                 perform on an Insured named RH. On that same day, Fenelus also purported to
                 personally provide or directly supervise at least 14 hours of physical therapy

                                                 216
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 217 of 406



                 services and/or chiropractic services to at least nineteen individual Insureds at
                 CEDA Hialeah, all of which were billed to GEICO. What is more, on that same
                 day, Fenelus also purported to perform at least one 5-minute follow-up examination
                 which was billed to GEICO through CEDA Hialeah.

         (x)     On or about May 24, 2017, CEDA Hialeah, Cereceda, and Fenelus billed GEICO
                 under CPT code 99203 for an initial examination that Fenelus falsely purported to
                 perform on an Insured named AG. On that same day, Fenelus also purported to
                 personally provide or directly supervise at least 13 hours of physical therapy
                 services and/or chiropractic services to at least seventeen individual Insureds at
                 CEDA Hialeah, all of which were billed to GEICO. What is more, on that same
                 day, Fenelus also purported to perform at least one 25-minute follow-up
                 examination and at least one 15-minute follow-up examination which were billed
                 to GEICO through CEDA Hialeah.

         (xi)    On or about September 20, 2017, CEDA Hialeah, Cereceda, and Fatato billed
                 GEICO under CPT code 99203 for four initial examinations that Fatato falsely
                 purported to perform on Insureds named HC, MM, GM, and KB. On that same day,
                 Fatato also purported to personally provide or directly supervise at least 14 hours
                 of physical therapy services and/or chiropractic services to at least eighteen
                 individual Insureds at CEDA Hialeah, all of which were billed to GEICO.

         (xii)   On or about October 4, 2017, CEDA Hialeah, Cereceda, and Fatato billed GEICO
                 under CPT code 99203 for three initial examinations that Fatato falsely purported
                 to perform on Insureds named NM, IA, and AC. On that same day, Fatato also
                 purported to personally provide or directly supervise at least 13 hours of physical
                 therapy services and/or chiropractic services to at least seventeen individual
                 Insureds at CEDA Hialeah, all of which were billed to GEICO. What is more, on
                 that same day, Fatato also purported to perform at least one 5-minute follow-up
                 examination which was billed to GEICO through CEDA Hialeah.

         (xiii) On or about October 11, 2017, CEDA Hialeah, Cereceda, and Fatato billed GEICO
                under CPT code 99203 for an initial examination that Fatato falsely purported to
                perform on an Insured named EC. On that same day, Fatato also purported to
                personally provide or directly supervise at least 14 hours of physical therapy
                services and/or chiropractic services to at least eighteen individual Insureds at
                CEDA Hialeah, all of which were billed to GEICO. What is more, on that same
                day, Fatato also purported to perform at least one 25-minute follow-up examination
                and at least one 15-minute follow-up examination which were billed to GEICO
                through CEDA Hialeah.

         (xiv)   On or about October 16, 2017, CEDA Hialeah, Cereceda, and Fatato billed GEICO
                 under CPT code 99203 for an initial examination that Fatato falsely purported to
                 perform on an Insured named YP. On that same day, Fatato also purported to
                 personally provide or directly supervise at least 19 hours of physical therapy
                 services and/or chiropractic services to at least twenty-three individual Insureds at

                                                 217
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 218 of 406



                  CEDA Hialeah, all of which were billed to GEICO. What is more, on that same
                  day, Fatato also purported to perform at least two 5-minute follow-up examinations
                  which were billed to GEICO through CEDA Hialeah.

          (xv)    On or about October 23, 2017, CEDA Hialeah, Cereceda, and Fatato billed GEICO
                  under CPT code 99203 for two initial examinations that Fatato falsely purported to
                  perform on Insureds named ID and BH. On that same day, Fatato also purported to
                  personally provide or directly supervise at least 16 hours of physical therapy
                  services and/or chiropractic services to at least twenty-one individual Insureds at
                  CEDA Hialeah, all of which were billed to GEICO.

          771.    These are only representative examples. In the claims for initial examinations

   identified in Exhibit “3”, CEDA Hialeah, Cereceda, Fatato, Fenelus, and Habayeb routinely falsely

   represented that Fatato, Fenelus, and Habayeb had spent at least 30 minutes of face-to-face time

   with the Insureds or their families during the examinations, despite the fact that – on those same

   dates – Fatato, Fenelus, and Habayeb also purported to personally perform or directly supervise a

   massive amount of physical therapy services and/or chiropractic services provided to large

   numbers of Insureds.

          772.    What is more, and as set forth above, GEICO is only one of the automobile

   insurance companies doing business in the Florida automobile insurance market.

          773.    It is extremely improbable, to the point of impossibility, that the Defendants only

   submitted fraudulent billing to GEICO, and that the Defendants did not simultaneously bill other

   automobile insurers.

          774.    Thus, upon information and belief, the massive, impossible number of examination

   and physical therapy services and/or chiropractic services that Fatato, Fenelus, and Habayeb

   purported to directly supervise or provide to GEICO Insureds on individual dates of service,

   including the dates of service identified above, constituted only a fraction of the total number of

   examination and physical therapy services and/or chiropractic services that Fatato, Fenelus, and




                                                  218
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 219 of 406



   Habayeb purported to directly supervise or provide, including to individuals insured by companies

   other than GEICO, on those same dates of service.

          775.    In the claims for initial examinations identified in Exhibit “3”, CEDA Hialeah,

   Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb, and Ross routinely falsely represented that the

   initial examinations involved 30 minutes of face-to-face time in order to create a false basis for

   their charges under CPT code 99203 because examinations billable under CPT code 99203 are

   reimbursable at higher rates than examinations that require less time to perform.

   c.     Misrepresentations Regarding “Detailed” Physical Examinations

          776.    Moreover, in many of the claims identified in Exhibit “3” for initial examinations

   under CPT code 99203, CEDA Hialeah, Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb, and

   Ross routinely falsely represented the extent of the underlying physical examinations.

          777.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

   examination represents that the physician who performed the examination conducted a “detailed”

   physical examination.

          778.    As set forth in Exhibit “3”, CEDA Hialeah, Cereceda, Crespo-Smith, Fatato,

   Fenelus, Habayeb, and Ross virtually always billed for their putative initial examinations using

   CPT code 99203, and thereby represented that the physician or chiropractor who purported to

   conduct the examinations conducted detailed physical examinations of the Insureds who

   purportedly received the examinations.

          779.    Pursuant to the CPT Assistant, a “detailed” physical examination requires – among

   other things – that the physician or chiropractor performing the examination conduct an extended

   examination of the affected body areas and other symptomatic or related organ systems.




                                                  219
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 220 of 406



          780.    To the extent that the Insureds in the claims identified in Exhibit “3” had any actual

   complaints at all as the result of their relatively minor automobile accidents, the complaints were

   limited to minor musculoskeletal complaints, specifically sprains and strains.

          781.    Pursuant to the CPT Assistant, in the context of patient examinations, a physician

   has not conducted an extended examination of a patient’s musculoskeletal organ system unless the

   physician has documented findings with respect to the following:

          (i)     measurement of any three of the following seven vital signs: (a) sitting or standing
                  blood pressure; (b) supine blood pressure; (c) pulse rate and regularity; (d)
                  respiration; (e) temperature; (f) height; (g) weight;

          (ii)    general appearance of patient (e.g., development, nutrition, body habitus,
                  deformities, attention to grooming);

          (iii)   examination of peripheral vascular system by observation (e.g., swelling,
                  varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

          (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;

          (v)     brief assessment of mental status;

          (vi)    examination of gait and station;

          (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                  lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                  neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                  extremity; and (f) left lower extremity;

          (viii) coordination;

          (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                  pathological reflexes; and

          (x)     examination of sensation.

          782.    In the claims for initial examinations identified in Exhibit “3”, when CEDA

   Hialeah, Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb, and Ross billed for the initial

   examinations under CPT code 99203, they falsely represented that the physician or chiropractor



                                                     220
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 221 of 406



   who purported to perform the examinations – namely Crespo-Smith, Fatato, Fenelus, Habayeb,

   and Ross – performed “detailed” patient examinations on the Insureds they purported to treat

   during the initial examinations.

          783.    In fact, with respect to the claims for initial examinations under CPT code 99203

   that are identified in Exhibit “3”, CEDA Hialeah, Cereceda, Crespo-Smith, Fatato, Fenelus,

   Habayeb, and Ross virtually never conducted an extended examination of the Insureds’

   musculoskeletal systems.

          784.    For instance, in many of the claims under CPT code 99203 identified in Exhibit

   “3”, CEDA Hialeah, Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb, and Ross did not conduct

   an extended examination of the Insureds’ musculoskeletal systems, inasmuch as they did not

   document findings with respect to the following:

          (i)     measurement of any three of the following seven vital signs: (a) sitting or standing
                  blood pressure; (b) supine blood pressure; (c) pulse rate and regularity; (d)
                  respiration; (e) temperature; (f) height; (g) weight;

          (ii)    general appearance of patient (e.g., development, nutrition, body habitus,
                  deformities, attention to grooming);

          (iii)   examination of peripheral vascular system by observation (e.g., swelling,
                  varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

          (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;

          (v)     brief assessment of mental status;

          (vi)    examination of gait and station;

          (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                  lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                  neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                  extremity; and (f) left lower extremity;

          (viii) coordination;




                                                     221
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 222 of 406



         (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                 pathological reflexes; and/or

         (x)     examination of sensation.

         785.    For example:

         (i)     On or about February 19, 2013, CEDA Hialeah, Cereceda, and Habayeb billed
                 GEICO under CPT code 99203 for an initial examination that Habayeb purported
                 to perform on an Insured named CR, and thereby represented that Habayeb had
                 provided a “detailed” physical examination to CR. However, Habayeb did not
                 document an extended examination of CR’s musculoskeletal system, despite the
                 fact that – to the extent CR had any complaints at all as the result of the automobile
                 accident – they were limited to musculoskeletal complaints.

         (ii)    On or about April 3, 2014, CEDA Hialeah, Cereceda, and Crespo-Smith billed
                 GEICO under CPT code 99203 for an initial examination that Crespo-Smith
                 purported to perform on an Insured named LM, and thereby represented that
                 Crespo-Smith had provided a “detailed” physical examination to LM. However,
                 Crespo-Smith did not document an extended examination of LM’s musculoskeletal
                 system, despite the fact that – to the extent LM had any complaints at all as the
                 result of the automobile accident – they were limited to musculoskeletal
                 complaints.

         (iii)   On or about August 14, 2014, CEDA Hialeah, Cereceda, and Habayeb billed
                 GEICO under CPT code 99203 for an initial examination that Habayeb purported
                 to perform on an Insured named MF, and thereby represented that Habayeb had
                 provided a “detailed” physical examination to MF. However, Habayeb did not
                 document an extended examination of MF’s musculoskeletal system, despite the
                 fact that – to the extent MF had any complaints at all as the result of the automobile
                 accident – they were limited to musculoskeletal complaints.

         (iv)    On or about August 28, 2014, CEDA Hialeah, Cereceda, and Crespo-Smith billed
                 GEICO under CPT code 99203 for an initial examination that Crespo-Smith
                 purported to perform on an Insured named MF, and thereby represented that
                 Crespo-Smith had provided a “detailed” physical examination to MF. However,
                 Crespo-Smith did not document an extended examination of MF’s musculoskeletal
                 system, despite the fact that – to the extent MF had any complaints at all as the
                 result of the automobile accident – they were limited to musculoskeletal
                 complaints.

         (v)     On or about December 11, 2014, CEDA Hialeah, Cereceda, and Fenelus billed
                 GEICO under CPT code 99203 for an initial examination that Fenelus purported to
                 perform on an Insured named LF, and thereby represented that Fenelus had
                 provided a “detailed” physical examination to LF. However, Fenelus did not
                 document an extended examination of LF’s musculoskeletal system, despite the

                                                  222
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 223 of 406



                 fact that – to the extent LF had any complaints at all as the result of the automobile
                 accident – they were limited to musculoskeletal complaints.

         (vi)    On or about February 12, 2015, CEDA Hialeah, Cereceda, and Crespo-Smith billed
                 GEICO under CPT code 99203 for an initial examination that Crespo-Smith
                 purported to perform on an Insured named LF, and thereby represented that Crespo-
                 Smith had provided a “detailed” physical examination to LF. However, Crespo-
                 Smith did not document an extended examination of LF’s musculoskeletal system,
                 despite the fact that – to the extent LF had any complaints at all as the result of the
                 automobile accident – they were limited to musculoskeletal complaints.

         (vii)   On or about June 11, 2015, CEDA Hialeah, Cereceda, and Crespo-Smith billed
                 GEICO under CPT code 99203 for an initial examination that Crespo-Smith
                 purported to perform on an Insured named AA, and thereby represented that
                 Crespo-Smith had provided a “detailed” physical examination to AA. However,
                 Crespo-Smith did not document an extended examination of AA’s musculoskeletal
                 system, despite the fact that – to the extent AA had any complaints at all as the
                 result of the automobile accident – they were limited to musculoskeletal
                 complaints.

         (viii) On or about July 9, 2015, CEDA Hialeah, Cereceda, and Crespo-Smith billed
                GEICO under CPT code 99203 for an initial examination that Crespo-Smith
                purported to perform on an Insured named KD, and thereby represented that
                Crespo-Smith had provided a “detailed” physical examination to KD. However,
                Crespo-Smith did not document an extended examination of KD’s musculoskeletal
                system, despite the fact that – to the extent KD had any complaints at all as the
                result of the automobile accident – they were limited to musculoskeletal
                complaints.

         (ix)    On or about September 28, 2017, CEDA Hialeah, Cereceda, and Fatato billed
                 GEICO under CPT code 99203 for an initial examination that Fatato purported to
                 perform on an Insured named ES, and thereby represented that Fatato had provided
                 a “detailed” physical examination to ES. However, Fatato did not document an
                 extended examination of ES’s musculoskeletal system, despite the fact that – to the
                 extent ES had any complaints at all as the result of the automobile accident – they
                 were limited to musculoskeletal complaints.

         (x)     On or about January 22, 2018, CEDA Hialeah, Cereceda, and Ross billed GEICO
                 under CPT code 99203 for an initial examination that Ross purported to perform
                 on an Insured named NM, and thereby represented that Ross had provided a
                 “detailed” physical examination to NM. However, Ross did not document an
                 extended examination of NM’s musculoskeletal system, despite the fact that – to
                 the extent NM had any complaints at all as the result of the automobile accident –
                 they were limited to musculoskeletal complaints.




                                                  223
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 224 of 406



          786.     These are only representative examples. In many of the claims for initial

   examinations under CPT code 99203 that are identified in Exhibit “3”, CEDA Hialeah, Cereceda,

   Crespo-Smith, Fatato, Fenelus, Habayeb, and Ross routinely falsely represented that they had

   provided “detailed” physical examinations. In fact, they had not provided detailed physical

   examinations because Crespo-Smith, Fatato, Fenelus, Habayeb, and Ross had not documented an

   extended examination of the affected body areas and other symptomatic or related organ systems.

          787.     In the claims for initial examinations under CPT code 99203 that are identified in

   Exhibit “3”, CEDA Hialeah, Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb, and Ross

   routinely falsely represented that they had provided “detailed” physical examinations to the

   Insureds in order to create a false basis for their charges for the examinations under CPT code

   99203, because examinations billable under CPT code 99203 are reimbursable at higher rates than

   examinations that do not require the examining physician to provide “detailed” physical

   examinations.

   d.     Misrepresentations Regarding the Extent of Medical Decision-Making

          788.     Furthermore, pursuant to the CPT Assistant, which is incorporated by reference into

   the Fee Schedule, the use of CPT 99203 to bill for a patient examination represents that the

   physician or chiropractor who performed the examination engaged in medical decision making of

   “low complexity”.

          789.     In addition, pursuant to the CPT Assistant, the complexity of medical decision-

   making is measured by: (i) the number of diagnoses and/or the number of management options to

   be considered; (ii) the amount and/or complexity of medical records, diagnostic tests, and other

   information that must be retrieved, reviewed, and analyzed; and (iii) the risk of significant




                                                   224
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 225 of 406



   complications, morbidity, mortality, as well as co–morbidities associated with the patient’s

   presenting problems, the diagnostic procedures, and/or the possible management options.

          790.    As set forth above, the CPT Assistant provides various clinical examples of the

   kinds of presenting problems that might support the use of CPT code 99203 to bill for a patient

   examination, and therefore entail legitimate, low complexity medical decision-making, including:

          (i)     Office visit for initial evaluation of a 48–year–old man with recurrent low back pain
                  radiating to the leg. (General Surgery)

          (ii)    Initial office evaluation of 49–year–old male with nasal obstruction. Detailed exam
                  with topical anesthesia. (Plastic Surgery)

          (iii)   Initial office evaluation for diagnosis and management of painless gross hematuria
                  in new patient, without cystoscopy. (Internal Medicine)

          (iv)    Initial office visit for evaluation of 13–year–old female with progressive scoliosis.
                  (Physical Medicine and Rehabilitation)

          (v)     Initial office visit with couple for counseling concerning voluntary vasectomy for
                  sterility. Spent 30 minutes discussing procedure, risks and benefits, and answering
                  questions. (Urology)

          791.    Thus, pursuant to the CPT Assistant, the kinds of presenting problems that entail

   legitimate, low-complexity medical decision-making typically are either chronic and relatively

   serious problems, acute problems requiring immediate invasive treatment, or issues that

   legitimately require physician counseling.

          792.    By contrast, when the Insureds in the claims identified in Exhibit “3” presented at

   CEDA Hialeah for initial examinations, their presenting problems virtually always were limited to

   low severity soft tissue injuries such as acute sprains and strains, to the extent that they had any

   legitimate presenting problems at all.

          793.    The diagnosis and treatment of these low severity sprains and strains did not require

   any legitimate, low-complexity medical decision-making.



                                                   225
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 226 of 406



           794.      First, in the claims for initial examinations identified in Exhibit “3”, the initial

   examinations did not involve the retrieval, review, or analysis of any significant amount of medical

   records, diagnostic tests, or other information.

           795.      When the Insureds in the claims identified in Exhibit “3” presented to CEDA

   Hialeah for “treatment”, they did not arrive with any medical records except, at times, basic

   radiology reports.

           796.      Furthermore, prior to the initial examinations, CEDA Hialeah, Cereceda, Fatato,

   Fenelus, Habayeb, and Ross did not request any medical records from other providers.

           797.      Second, in the claims for initial examinations identified in Exhibit “3”, there was

   no risk of significant complications or morbidity – much less mortality – from the Insureds’

   relatively minor soft tissue injury complaints, to the extent that they ever had any complaints from

   automobile accidents at all.

           798.      Nor, by extension, was there any risk of significant complications, morbidity, or

   mortality from the diagnostic procedures or treatment options provided by CEDA Hialeah,

   Cereceda, Fatato, Fenelus, Habayeb, and Ross, to the extent that CEDA Hialeah, Cereceda, Fatato,

   Fenelus, Habayeb, and Ross provided any such diagnostic procedures or treatment options in the

   first instance.

           799.      In almost every instance, any “treatments” that the CEDA Hialeah Defendants

   actually provided were limited to chiropractic treatment and/or physical therapy treatment, none

   of which was health or life-threatening if properly administered.

           800.      Third, in the claims for initial examinations identified in Exhibit “3”, CEDA

   Hialeah, Cereceda, Fatato, Fenelus, Habayeb, and Ross did not consider any significant number of

   diagnoses or treatment options for the Insureds during the initial examinations.



                                                      226
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 227 of 406



          801.    Rather, to the extent that the initial examinations were conducted in the first

   instance, CEDA Hialeah, Cereceda, Fatato, Fenelus, Habayeb, and Ross provided a phony list of

   soft tissue injury “diagnoses” for virtually every Insured, and prescribed a substantially similar

   course of treatment for every Insured.

          802.    Specifically, in most of the claims identified in Exhibit “3”, during the initial

   examinations the Insureds did not report any continuing medical problems that legitimately could

   be traced to an underlying automobile accident.

          803.    Even so, CEDA Hialeah, Cereceda, Fatato, Fenelus, Habayeb, and Ross prepared

   initial examination reports in which they provided a phony list of soft tissue injury “diagnoses” to

   virtually every Insured.

          804.    Then, based upon these phony “diagnoses”, CEDA Hialeah, Cereceda, Fatato,

   Fenelus, Habayeb, and Ross directed virtually every Insured: (i) to receive significant and

   medically unnecessary chiropractic treatment and/or physical therapy treatment; and (ii) in the

   majority of cases, referred the Insureds to a medical doctor for further evaluation and treatment,

   regardless of the Insureds’ true circumstances or presentation.

          805.    For example:

          (i)     On February 15, 2013, an Insured named CR was involved in an automobile
                  accident. The contemporaneous police report indicated that the accident was a rear-
                  end collision, that the airbags in CR’s vehicle did not deploy, and that CR’s vehicle
                  was drivable following the accident. The police report further indicated that CR
                  was not injured in the accident. In keeping with the fact that CR was not seriously
                  injured in the accident, CR did not visit any hospital emergency room following the
                  accident. To the extent that CR experienced any health problems at all as a result
                  of the accident, they were of low severity. On February 19, 2013, Habayeb
                  purported to conduct an initial examination of CR at CEDA Hialeah. To the extent
                  that Habayeb performed the examination in the first instance, Habayeb did not
                  retrieve, review, or analyze any significant amount of medical records, diagnostic
                  tests, or other information in connection with the examination. Moreover, Habayeb
                  did not consider any significant number of diagnoses or management options in
                  connection with the examination. Instead, Habayeb provided CR with the same,

                                                   227
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 228 of 406



                 phony, list of soft tissue injury “diagnoses” that he provided to virtually every other
                 Insured. Furthermore, neither CR’s presenting problems, nor the treatment plan
                 provided to CR by Habayeb, Cereceda, and CEDA Hialeah, presented any risk of
                 significant complications, morbidity, or mortality. To the contrary, CR did not need
                 any significant treatment at all as a result of the accident, and the treatment plan
                 provided by Habayeb, Cereceda, and CEDA Hialeah consisted of medically
                 unnecessary chiropractic services and physical therapy services, which did not pose
                 the least bit of risk to CR. Even so, Habayeb, Cereceda, and CEDA Hialeah billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that Habayeb engaged in some legitimate, low complexity medical
                 decision-making during the purported examination.

         (ii)    On February 16, 2013, an Insured named GH was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in GH’s
                 vehicle did not deploy and that GH’s vehicle was drivable following the accident.
                 The police report further indicated that GH was not injured in the accident. In
                 keeping with the fact that GH was not seriously injured in the accident, GH did not
                 visit any hospital emergency room following the accident. To the extent that GH
                 experienced any health problems at all as a result of the accident, they were of low
                 severity. On February 18, 2013, Habayeb purported to conduct an initial
                 examination of GH at CEDA Hialeah. To the extent that Habayeb performed the
                 examination in the first instance, Habayeb did not retrieve, review, or analyze any
                 significant amount of medical records, diagnostic tests, or other information in
                 connection with the examination. Moreover, Habayeb did not consider any
                 significant number of diagnoses or management options in connection with the
                 examination. Instead, Habayeb provided GH with the same, phony, list of soft
                 tissue injury “diagnoses” that he provided to virtually every other Insured.
                 Furthermore, neither GH’s presenting problems, nor the treatment plan provided to
                 GH by Habayeb, Cereceda, and CEDA Hialeah, presented any risk of significant
                 complications, morbidity, or mortality. To the contrary, GH did not need any
                 significant treatment at all as a result of the accident, and the treatment plan
                 provided by Habayeb, Cereceda, and CEDA Hialeah consisted of medically
                 unnecessary chiropractic services and physical therapy services, which did not pose
                 the least bit of risk to GH. Even so, Habayeb, Cereceda, and CEDA Hialeah billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that Habayeb engaged in some legitimate, low complexity medical
                 decision-making during the purported examination.

         (iii)   On March 25, 2014, an Insured named LM was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in LM’s vehicle did not deploy, and that LM’s vehicle
                 was drivable following the accident. The police report further indicated that LM
                 was not injured in the accident. In keeping with the fact that LM was not seriously
                 injured in the accident, LM did not visit any hospital emergency room following
                 the accident. To the extent that LM experienced any health problems at all as a
                 result of the accident, they were of low severity. On March 25, 2014, Habayeb

                                                  228
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 229 of 406



                purported to conduct an initial examination of LM at CEDA Hialeah. To the extent
                that Habayeb performed the examination in the first instance, Habayeb did not
                retrieve, review, or analyze any significant amount of medical records, diagnostic
                tests, or other information in connection with the examination. Moreover, Habayeb
                did not consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Habayeb provided LM with the same,
                phony, list of soft tissue injury “diagnoses” that he provided to virtually every other
                Insured. Furthermore, neither LM’s presenting problems, nor the treatment plan
                provided to LM by Habayeb, Cereceda, and CEDA Hialeah, presented any risk of
                significant complications, morbidity, or mortality. To the contrary, LM did not need
                any significant treatment at all as a result of the accident, and the treatment plan
                provided by Habayeb, Cereceda, and CEDA Hialeah consisted of medically
                unnecessary chiropractic services and physical therapy services, which did not pose
                the least bit of risk to LM. Even so, Habayeb, Cereceda, and CEDA Hialeah billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that Habayeb engaged in some legitimate, low complexity medical
                decision-making during the purported examination.

         (iv)   On August 13, 2014, an Insured named MF was involved in an automobile accident.
                The contemporaneous police report indicated that MF’s vehicle was drivable
                following the accident and that MF was not injured in the accident. In keeping with
                the fact that MF was not seriously injured in the accident, MF did not visit any
                hospital emergency room following the accident. To the extent that MF experienced
                any health problems at all as a result of the accident, they were of low severity. On
                August 14, 2014, Habayeb purported to conduct an initial examination of MF at
                CEDA Hialeah. To the extent that Habayeb performed the examination in the first
                instance, Habayeb did not retrieve, review, or analyze any significant amount of
                medical records, diagnostic tests, or other information in connection with the
                examination. Moreover, Habayeb did not consider any significant number of
                diagnoses or management options in connection with the examination. Instead,
                Habayeb provided MF with the same, phony, list of soft tissue injury “diagnoses”
                that he provided to virtually every other Insured. Furthermore, neither MF’s
                presenting problems, nor the treatment plan provided to MF by Habayeb, Cereceda,
                and CEDA Hialeah, presented any risk of significant complications, morbidity, or
                mortality. To the contrary, MF did not need any significant treatment at all as a
                result of the accident, and the treatment plan provided by Habayeb, Cereceda, and
                CEDA Hialeah consisted of medically unnecessary chiropractic services and
                physical therapy services, which did not pose the least bit of risk to MF. Even so,
                Habayeb, Cereceda, and CEDA Hialeah billed GEICO for the initial examination
                using CPT code 99203, and thereby falsely represented that Habayeb engaged in
                some legitimate, low complexity medical decision-making during the purported
                examination.

         (v)    On December 9, 2014, an Insured named LF was involved in an automobile
                accident. The contemporaneous police report indicated that the airbags in LF’s
                vehicle did not deploy and that LF’s vehicle was drivable following the accident.

                                                 229
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 230 of 406



                The police report further indicated that LF was not injured in the accident. In
                keeping with the fact that LF was not seriously injured in the accident, LF did not
                visit any hospital emergency room following the accident. To the extent that LF
                experienced any health problems at all as a result of the accident, they were of low
                severity. On December 11, 2014, Fenelus purported to conduct an initial
                examination of LF at CEDA Hialeah. To the extent that Fenelus performed the
                examination in the first instance, Fenelus did not retrieve, review, or analyze any
                significant amount of medical records, diagnostic tests, or other information in
                connection with the examination. Moreover, Fenelus did not consider any
                significant number of diagnoses or management options in connection with the
                examination. Instead, Fenelus provided LF with the same, phony, list of soft tissue
                injury “diagnoses” that he provided to virtually every other Insured. Furthermore,
                neither LF’s presenting problems, nor the treatment plan provided to LF by Fenelus,
                Cereceda, and CEDA Hialeah, presented any risk of significant complications,
                morbidity, or mortality. To the contrary, LF did not need any significant treatment
                at all as a result of the accident, and the treatment plan provided by Fenelus,
                Cereceda, and CEDA Hialeah consisted of medically unnecessary chiropractic
                services and physical therapy services, which did not pose the least bit of risk to
                LF. Even so, Fenelus, Cereceda, and CEDA Hialeah billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that Fenelus
                engaged in some legitimate, low complexity medical decision-making during the
                purported examination.

         (vi)   On June 17, 2015, an Insured named KD was involved in an automobile accident.
                The contemporaneous police report indicated that the airbags in KD’s vehicle did
                not deploy and that KD’s vehicle was drivable following the accident. The police
                report further indicated that KD was not injured in the accident. In keeping with the
                fact that KD was not seriously injured in the accident, KD did not visit any hospital
                emergency room following the accident. To the extent that KD experienced any
                health problems at all as a result of the accident, they were of low severity. On June
                24, 2015, Fenelus purported to conduct an initial examination of KD at CEDA
                Hialeah. To the extent that Fenelus performed the examination in the first instance,
                Fenelus did not retrieve, review, or analyze any significant amount of medical
                records, diagnostic tests, or other information in connection with the examination.
                Moreover, Fenelus did not consider any significant number of diagnoses or
                management options in connection with the examination. Instead, Fenelus provided
                KD with the same, phony, list of soft tissue injury “diagnoses” that he provided to
                virtually every other Insured. Furthermore, neither KD’s presenting problems, nor
                the treatment plan provided to KD by Fenelus, Cereceda, and CEDA Hialeah,
                presented any risk of significant complications, morbidity, or mortality. To the
                contrary, KD did not need any significant treatment at all as a result of the accident,
                and the treatment plan provided by Fenelus, Cereceda, and CEDA Hialeah
                consisted of medically unnecessary chiropractic services and physical therapy
                services, which did not pose the least bit of risk to KD. Even so, Fenelus, Cereceda,
                and CEDA Hialeah billed GEICO for the initial examination using CPT code



                                                 230
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 231 of 406



                 99203, and thereby falsely represented that Fenelus engaged in some legitimate,
                 low complexity medical decision-making during the purported examination.

         (vii)   On February 24, 2017, an Insured named MH was involved in an automobile
                 accident. The contemporaneous police report indicated that the damage to MH’s
                 vehicle was minor, that there was minor damage to the other vehicle, and that MH’s
                 vehicle was drivable following the accident. The police report further indicated that
                 MH was not injured in the accident. In keeping with the fact that MH was not
                 seriously injured in the accident, MH did not visit any hospital emergency room
                 following the accident. To the extent that MH experienced any health problems at
                 all as a result of the accident, they were of low severity. On March 7, 2017, Fenelus
                 purported to conduct an initial examination of MH at CEDA Hialeah. To the extent
                 that Fenelus performed the examination in the first instance, Fenelus did not
                 retrieve, review, or analyze any significant amount of medical records, diagnostic
                 tests, or other information in connection with the examination. Moreover, Fenelus
                 did not consider any significant number of diagnoses or management options in
                 connection with the examination. Instead, Fenelus provided MH with the same,
                 phony, list of soft tissue injury “diagnoses” that he provided to virtually every other
                 Insured. Furthermore, neither MH’s presenting problems, nor the treatment plan
                 provided to MH by Fenelus, Cereceda, and CEDA Hialeah, presented any risk of
                 significant complications, morbidity, or mortality. To the contrary, MH did not
                 need any significant treatment at all as a result of the accident, and the treatment
                 plan provided by Fenelus, Cereceda, and CEDA Hialeah consisted of medically
                 unnecessary chiropractic services and physical therapy services, which did not pose
                 the least bit of risk to MH. Even so, Fenelus, Cereceda, and CEDA Hialeah billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that Fenelus engaged in some legitimate, low complexity medical
                 decision-making during the purported examination.

         (viii) On September 24, 2017, an Insured named ES was involved in an automobile
                accident. The contemporaneous police report indicated that the airbags in ES’s
                vehicle did not deploy, that the damage to ES’s vehicle was minor, that there was
                minor damage to the other vehicle, and that ES’s vehicle was drivable following
                the accident. The police report further indicated that ES was not injured in the
                accident. In keeping with the fact that ES was not seriously injured in the accident,
                ES did not visit any hospital emergency room following the accident. To the extent
                that ES experienced any health problems at all as a result of the accident, they were
                of low severity. On September 28, 2017, Fatato purported to conduct an initial
                examination of ES at CEDA Hialeah. To the extent that Fatato performed the
                examination in the first instance, Fatato did not retrieve, review, or analyze any
                significant amount of medical records, diagnostic tests, or other information in
                connection with the examination. Moreover, Fatato did not consider any significant
                number of diagnoses or management options in connection with the examination.
                Instead, Fatato provided ES with the same, phony, list of soft tissue injury
                “diagnoses” that she provided to virtually every other Insured. Furthermore, neither
                ES’s presenting problems, nor the treatment plan provided to ES by Fatato,

                                                  231
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 232 of 406



                Cereceda, and CEDA Hialeah, presented any risk of significant complications,
                morbidity, or mortality. To the contrary, ES did not need any significant treatment
                at all as a result of the accident, and the treatment plan provided by Fatato,
                Cereceda, and CEDA Hialeah consisted of medically unnecessary chiropractic
                services and physical therapy services, which did not pose the least bit of risk to
                ES. Even so, Fatato, Cereceda, and CEDA Hialeah billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that Fatato
                engaged in some legitimate, low complexity medical decision-making during the
                purported examination.

         (ix)   On December 15, 2017, an Insured named NM was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a rear-
                end collision, that the airbags in NM’s vehicle did not deploy, and that NM’s
                vehicle was drivable following the accident. The police report further indicated that
                NM was not injured in the accident. In keeping with the fact that NM was not
                seriously injured in the accident, NM did not visit any hospital emergency room
                following the accident. To the extent that NM experienced any health problems at
                all as a result of the accident, they were of low severity. On January 22, 2018, Ross
                purported to conduct an initial examination of NM at CEDA Hialeah. To the extent
                that Ross performed the examination in the first instance, Ross did not retrieve,
                review, or analyze any significant amount of medical records, diagnostic tests, or
                other information in connection with the examination. Moreover, Ross did not
                consider any significant number of diagnoses or management options in connection
                with the examination. Instead, Ross provided NM with the same, phony, list of soft
                tissue injury “diagnoses” that he provided to virtually every other Insured.
                Furthermore, neither NM’s presenting problems, nor the treatment plan provided
                to NM by Ross, Cereceda, and CEDA Hialeah, presented any risk of significant
                complications, morbidity, or mortality. To the contrary, NM did not need any
                significant treatment at all as a result of the accident, and the treatment plan
                provided by Ross, Cereceda, and CEDA Hialeah consisted of medically
                unnecessary chiropractic services and physical therapy services, which did not pose
                the least bit of risk to NM. Even so, Ross, Cereceda, and CEDA Hialeah billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that Ross engaged in some legitimate, low complexity medical
                decision-making during the purported examination.

         (x)    On December 15, 2017, an Insured named XM was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a rear-
                end collision, that the airbags in XM’s vehicle did not deploy, and that XM’s
                vehicle was drivable following the accident. The police report further indicated that
                XM was not injured in the accident. In keeping with the fact that XM was not
                seriously injured in the accident, XM did not visit any hospital emergency room
                following the accident. To the extent that XM experienced any health problems at
                all as a result of the accident, they were of low severity. On January 22, 2018, Ross
                purported to conduct an initial examination of XM at CEDA Hialeah. To the extent
                that Ross performed the examination in the first instance, Ross did not retrieve,

                                                232
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 233 of 406



                  review, or analyze any significant amount of medical records, diagnostic tests, or
                  other information in connection with the examination. Moreover, Ross did not
                  consider any significant number of diagnoses or management options in connection
                  with the examination. Instead, Ross provided XM with the same, phony, list of soft
                  tissue injury “diagnoses” that he provided to virtually every other Insured.
                  Furthermore, neither XM’s presenting problems, nor the treatment plan provided
                  to XM by Ross, Cereceda, and CEDA Hialeah, presented any risk of significant
                  complications, morbidity, or mortality. To the contrary, XM did not need any
                  significant treatment at all as a result of the accident, and the treatment plan
                  provided by Ross, Cereceda, and CEDA Hialeah consisted of medically
                  unnecessary chiropractic services and physical therapy services, which did not pose
                  the least bit of risk to XM. Even so, Ross, Cereceda, and CEDA Hialeah billed
                  GEICO for the initial examination using CPT code 99203, and thereby falsely
                  represented that Ross engaged in some legitimate, low complexity medical
                  decision-making during the purported examination.

          806.    There are a substantial number of variables that can affect whether, how, and to

   what extent an individual is injured in a given automobile accident.

          807.    An individual’s age, height, weight, general physical condition, location within the

   vehicle, and the location of the impact all will affect whether, how, and to what extent an individual

   is injured in a given automobile accident.

          808.    As set forth above, in the claims identified in Exhibit “3”, virtually all of the

   Insureds whom the CEDA Hialeah Defendants purported to treat were involved in relatively

   minor, “fender-bender” accidents, to the extent that they were involved in any actual accident at

   all.

          809.    It is highly improbable that any two Insureds involved in any one of the relatively

   minor automobile accidents in the claims identified in Exhibit “3” would suffer substantially

   identical injuries as the result of their accidents, or require a substantially identical course of

   treatment.

          810.    It is even more improbable – to the point of impossibility – that this would occur

   repeatedly, often with the Insureds presenting for initial examinations by CEDA Hialeah, Cereceda,



                                                    233
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 234 of 406



   Crespo-Smith, Fenelus, Habayeb, and Ross with substantially identical injuries on or about the exact

   same dates after their accidents.

          811.     Even so, in keeping with the fact that the putative “diagnoses” were phony, and in

   keeping with the fact that the putative initial examinations involved no actual medical decision-

   making at all, CEDA Hialeah, Cereceda, Fenelus, Habayeb, and Ross frequently issued substantially

   identical “diagnoses”, on or about the same date, to more than one Insured involved in a single

   accident, and recommended a substantially identical course of medically unnecessary “treatment” to

   the Insureds.

          812.     Similarly, CEDA Hialeah, Cereceda, and Crespo-Smith frequently issued

   substantially identical “diagnoses”, on or about the same date, to more than one Insured involved in

   a single accident.

          813.     For example:

          (i)      On March 1, 2014, two Insureds – AF and JL – were involved in the same automobile
                   accident. Thereafter, AF and JL presented – incredibly – on the exact same date,
                   March 21, 2014, at CEDA Hialeah for initial examinations by Crespo-Smith. AF and
                   JL were different ages, in different physical condition, and experienced the impact
                   from different locations in the vehicle. To the extent that AF and JL suffered any
                   injuries at all in their accident, the injuries were different. Even so, at the conclusion
                   of the putative initial examinations, CEDA Hialeah, Cereceda, and Crespo-Smith
                   provided AF and JL with substantially identical, phony “diagnoses”.

          (ii)     On May 5, 2014, two Insureds – IN and JN – were involved in the same automobile
                   accident. Thereafter, IN and JN presented – incredibly – on the exact same date, May
                   7, 2014, at CEDA Hialeah for initial examinations by Habayeb. IN and JN were
                   different ages, in different physical condition, and experienced the impact from
                   different locations in the vehicle. To the extent that IN and JN suffered any injuries
                   at all in their accident, the injuries were different. Even so, at the conclusion of the
                   putative initial examinations, CEDA Hialeah, Cereceda, and Habayeb provided IN
                   and JN with substantially identical, phony “diagnoses”, and recommended a
                   substantially identical course of “treatment” for both of them.

          (iii)    On July 13, 2014, two Insureds – HG and JH – were involved in an automobile
                   accident. Thereafter, HG and JH presented – incredibly – on the exact same date, July
                   24, 2014, at CEDA Hialeah for initial examinations by Crespo-Smith. HG and JH

                                                     234
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 235 of 406



                  were different ages, in different physical condition, and experienced the impact from
                  different locations in the vehicle. To the extent that HG and JH suffered any injuries
                  at all in their accident, the injuries were different. Even so, at the conclusion of the
                  putative initial examinations, CEDA Hialeah, Cereceda, and Crespo-Smith provided
                  HG and JH with substantially identical, phony “diagnoses”.

         (iv)     On October 17, 2015, two Insureds – JG and MG – were involved in the same
                  automobile accident. Thereafter, JG and MG presented – incredibly – on the exact
                  same date, November 5, 2015, at CEDA Hialeah for initial examinations by Crespo-
                  Smith. JG and MG were different ages, in different physical condition, and
                  experienced the impact from different locations in the vehicle. To the extent that JG
                  and MG suffered any injuries at all in their accident, the injuries were different. Even
                  so, at the conclusion of the putative initial examinations, CEDA Hialeah, Cereceda,
                  and Crespo-Smith provided JG and MG with substantially identical, phony
                  “diagnoses”.

         (v)      On May 26, 2016, two Insureds – AA and SA – were involved in the same automobile
                  accident. Thereafter, AA and SA presented – incredibly – on the exact same date,
                  June 30, 2016, at CEDA Hialeah for initial examinations by Crespo-Smith. AA and
                  SA were different ages, in different physical condition, and experienced the impact
                  from different locations in the vehicle. To the extent that AA and SA suffered any
                  injuries at all in their accident, the injuries were different. Even so, at the conclusion
                  of the putative initial examinations, CEDA Hialeah, Cereceda, and Crespo-Smith
                  provided AA and SA with substantially identical, phony “diagnoses”.

         (vi)     On May 27, 2016, two Insureds – JG and YG – were involved in the same automobile
                  accident. Thereafter, JG and YG presented – incredibly – on the exact same date,
                  June 23, 2016, at CEDA Hialeah for initial examinations by Crespo-Smith. JG and
                  YG were different ages, in different physical condition, and experienced the impact
                  from different locations in the vehicle. To the extent that JG and YG suffered any
                  injuries at all in their accident, the injuries were different. Even so, at the conclusion
                  of the putative initial examinations, CEDA Hialeah, Cereceda, and Crespo-Smith
                  provided JG and YG with substantially identical, phony “diagnoses”.

         (vii)    On November 18, 2016, two Insureds – DB and SP – were involved in the same
                  automobile accident. Thereafter, DB and SP presented – incredibly – on the exact
                  same date, January 12, 2017, at CEDA Hialeah for initial examinations by Crespo-
                  Smith. DB and SP were different ages, in different physical condition, and
                  experienced the impact from different locations in the vehicle. To the extent that DB
                  and SP suffered any injuries at all in their accident, the injuries were different. Even
                  so, at the conclusion of the putative initial examinations, CEDA Hialeah, Cereceda,
                  and Crespo-Smith provided DB and SP with substantially identical, phony
                  “diagnoses”.

         (viii)   On February 7, 2017, two Insureds – TM and YM – were involved in the same
                  automobile accident. Thereafter, TM and YM presented – incredibly – on the exact

                                                    235
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 236 of 406



                 same date, February 20, 2017, at CEDA Hialeah for initial examinations by Fenelus.
                 TM and YM were different ages, in different physical condition, and experienced the
                 impact from different locations in the vehicle. To the extent that TM and YM suffered
                 any injuries at all in their accident, the injuries were different. Even so, at the
                 conclusion of the putative initial examinations, CEDA Hialeah, Cereceda, and
                 Fenelus provided TM and YM with substantially identical, phony “diagnoses”, and
                 recommended a substantially identical course of “treatment” for both of them.

          (ix)   On July 25, 2017, two Insureds – JA and CD – were involved in the same automobile
                 accident. Thereafter, JA and CD presented – incredibly – on the exact same date, July
                 31, 2017, at CEDA Hialeah for initial examinations by Habayeb. JA and CD were
                 different ages, in different physical condition, and experienced the impact from
                 different locations in the vehicle. To the extent that JA and CD suffered any injuries
                 at all in their accident, the injuries were different. Even so, at the conclusion of the
                 putative initial examinations, CEDA Hialeah, Cereceda, and Habayeb provided JA
                 and CD with substantially identical, phony “diagnoses”, and recommended a
                 substantially identical course of “treatment” for both of them.

          (x)    On August 7, 2017, two Insureds – MG and CP – were involved in the same
                 automobile accident. Thereafter, MG and CP presented – incredibly – on the exact
                 same date, August 8, 2017, at CEDA Hialeah for initial examinations by Habayeb.
                 MG and CP were different ages, in different physical condition, and experienced the
                 impact from different locations in the vehicle. To the extent that MG and CP suffered
                 any injuries at all in their accident, the injuries were different. Even so, at the
                 conclusion of the putative initial examinations, CEDA Hialeah, Cereceda, and
                 Habayeb provided MG and CP with substantially identical, phony “diagnoses”, and
                 recommended a substantially identical course of “treatment” for both of them.

          (xi)   On August 30, 2018, two Insureds – EZ and JZ – were involved in the same
                 automobile accident. Thereafter, EZ and JZ presented – incredibly – on the exact
                 same date, September 5, 2018, at CEDA Hialeah for initial examinations by Ross.
                 EZ and JZ were different ages, in different physical condition, and experienced the
                 impact from different locations in the vehicle. To the extent that EZ and JZ suffered
                 any injuries at all in their accident, the injuries were different. Even so, at the
                 conclusion of the putative initial examinations, CEDA Hialeah, Cereceda, and Ross
                 provided EZ and JZ with substantially identical, phony “diagnoses”, and
                 recommended a substantially identical course of “treatment” for both of them.

          814.   These are only representative examples. In the claims for initial examinations that

   are identified in Exhibit “3”, CEDA Hialeah, Cereceda, Fenelus, Habayeb, and Ross frequently

   issued substantially identical “diagnoses”, on or about the same date, to more than one Insured




                                                  236
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 237 of 406



   involved in a single accident, and recommended a substantially identical course of medically

   unnecessary “treatment” to the Insureds, despite the fact that the Insureds were differently situated.

          815.    What is more, in the claims for initial examinations that are identified in Exhibit “3”,

   CEDA Hialeah, Cereceda, and Crespo-Smith frequently issued substantially identical “diagnoses”,

   on or about the same date, to more than one Insured involved in a single accident, despite the fact

   that the Insureds were differently situated.

          816.    CEDA Hialeah, Cereceda, Crespo-Smith, Fenelus, Habayeb, and Ross routinely

   inserted these false “diagnoses” in their initial examination reports in order to create the false

   impression that the initial examinations required some legitimate medical decision-making, and in

   order to create a false justification for the other Fraudulent Services that the Defendants purported

   to provide to the Insureds.

          817.    In keeping with the fact that the putative initial examinations involved no actual

   medical decision-making at all, CEDA Hialeah, Cereceda, Fenelus, Habayeb, and Ross falsely

   purported to report results of a “Soto-Hall” test purportedly conducted on the Insureds during initial

   examinations in order to create the appearance of genuine, serious injuries, and to create the false

   impression that the initial examinations required some legitimate medical decision-making.

          818.    For example, and as set forth above, there are a substantial number of variables that

   can affect whether, how, and to what extent an individual is injured in a given automobile accident.

          819.    An individual’s age, height, weight, general physical condition, location within the

   vehicle, and the location of the impact all will affect whether, how, and to what extent an individual

   is injured in a given automobile accident.




                                                    237
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 238 of 406



          820.     It is extremely improbable – to the point of medical impossibility – that many of the

   Insureds examined by CEDA Hialeah, Cereceda, Fenelus, Habayeb, and Ross would present with

   identical “Soto-Hall” test results during initial examinations.

          821.     Even so, in many of the initial examination reports in the claims identified in Exhibit

   “3”, CEDA Hialeah, Cereceda, Fenelus, Habayeb, and Ross falsely reported that the Insureds had

   the following identical “Soto-Hall” results: “Soto-Hall test was positive in the cervical spine. This

   test is primarily indicative of a vertebral prominens fracture at C-7 and/or T-1.”

          822.     These phony, identical “findings” were reported in a statistically impossible number

   of initial examination reports created by CEDA Hialeah, Cereceda, Fenelus, Habayeb, and Ross,

   including but not limited to reports for the following Insureds on the following dates:

          (i)      GH, on February 18, 2013;

          (ii)     CR, on February 19, 2013;

          (iii)    TH, on February 20, 2013;

          (iv)     RA, on February 27, 2014;

          (v)      MF, on August 14, 2014;

          (vi)     RF, on June 23, 2015;

          (vii)    AT, on December 1, 2015;

          (viii)   JE, on June 6, 2016;

          (ix)     IA, on July 7, 2016;

          (x)      LC, on October 10, 2016;

          (xi)     TM, on February 20, 2017;

          (xii)    YM, on February 20, 2017;

          (xiii)   MH, on March 7, 2017;



                                                    238
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 239 of 406



          (xiv)   TP, on March 7, 2017;

          (xv)    ER, on March 27, 2017;

          (xvi)   JG, on May 15, 2017;

          (xvii) MF, on July 6, 2017;

          (xviii) ZW, on November 16, 2017;

          (xix)   NM, on January 22, 2018; and

          (xx)    OW, on March 23, 2018.

          823.    These are only representative examples. CEDA Hialeah, Cereceda, Fenelus,

   Habayeb, and Ross routinely purported to report these same, identical “Soto-Hall” test results for the

   Insureds they purported to examine, to an extent that was statistically impossible.

          824.    Moreover, and in keeping with the fact that CEDA Hialeah, Cereceda, Crespo-Smith,

   Fenelus, Habayeb, and Ross routinely inserted false “diagnoses” and/or “findings” in their initial

   examination reports in order to create the false impression that the initial examinations required some

   legitimate medical decision-making for the Insureds in the claims for initial examinations that are

   identified in Exhibit “3”, CEDA Hialeah, Cereceda, and Crespo-Smith inserted into many of the

   initial examination reports the following language: the Insured “presented in this office after

   undergoing a course of conservative treatment … [the Insured] has sought medical care due to the

   persistence of pain … [the Insured] suffered an emergency medical condition” as a result of the

   accident.

          825.    What is more, CEDA Hialeah, Cereceda, and Crespo-Smith routinely appended to

   the initial examination reports a “NOTICE OF EMERGENCY MEDICAL CONDITION”

   which stated that “1. The below injured patient, has in the opinion of this medical provider,

   suffered an Emergency Medical Condition, as a result of the patient’s injuries sustained in an



                                                    239
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 240 of 406



   automobile accident … 2. The basis for the finding of an Emergency Medical Condition is that

   the patient has sustained acute symptoms of sufficient severity, which may include severe pain,

   such that the absence of immediate medical attention could reasonable be expected to result in any

   of the following: a) serious jeopardy to patient health; b) serious impairment to bodily functions;

   or c) serious dysfunction of a bodily organ or part.”

          826.    It is extremely improbable that many Insureds in the claims for initial examinations

   identified in Exhibit “3” would suffer from an “emergency medical condition” as a result of their

   relatively minor automobile accidents.

          827.    For example:

          (i)     On March 25, 2014, an Insured named LM was involved in an automobile accident.
                  The contemporaneous police report indicated that the accident was a rear-end
                  collision, that the airbags in LM’s vehicle did not deploy, and that LM’s vehicle
                  was drivable following the accident. The police report further indicated that LM
                  was not injured in the accident. In keeping with the fact that LM was not seriously
                  injured in the accident, LM did not visit any hospital emergency room following
                  the accident. To the extent that LM experienced any health problems at all as a
                  result of the accident, they were of low severity. Even so, following a purported
                  initial examination of LM by Crespo-Smith on April 3, 2014, CEDA Hialeah,
                  Cereceda, and Crespo-Smith submitted a boilerplate examination report to GEICO
                  which falsely contended that LM “presented in this office after undergoing a course
                  of conservative treatment” – despite the fact that LM purportedly began
                  chiropractic and/or physical therapy treatment at CEDA Hialeah less than two
                  weeks earlier – that LM “has sought medical care due to the persistence of pain”,
                  and that LM “suffered an emergency medical condition” supposedly caused by
                  LM’s relatively minor automobile accident.

          (ii)    On August 13, 2014, an Insured named MF was involved in an automobile accident.
                  The contemporaneous police report indicated that MF’s vehicle was drivable
                  following the accident and that MF was not injured in the accident. In keeping with
                  the fact that MF was not seriously injured in the accident, MF did not visit any
                  hospital emergency room following the accident. To the extent that MF experienced
                  any health problems at all as a result of the accident, they were of low severity.
                  Even so, following a purported initial examination of MF by Crespo-Smith on
                  August 28, 2014, CEDA Hialeah, Cereceda, and Crespo-Smith submitted a
                  boilerplate examination report to GEICO which falsely contended that MF
                  “presented in this office after undergoing a course of conservative treatment” –
                  despite the fact that MF purportedly began chiropractic and/or physical therapy

                                                   240
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 241 of 406



                   treatment at CEDA Hialeah two weeks earlier – that MF “has sought medical care
                   due to the persistence of pain”, and that MF “suffered an emergency medical
                   condition” supposedly caused by MF’s relatively minor automobile accident.

           (iii)   On June 17, 2015, an Insured named KD was involved in an automobile accident.
                   The contemporaneous police report indicated that the airbags in KD’s vehicle did
                   not deploy and that KD’s vehicle was drivable following the accident. The police
                   report further indicated that KD was not injured in the accident. In keeping with the
                   fact that KD was not seriously injured in the accident, KD did not visit any hospital
                   emergency room following the accident. To the extent that KD experienced any
                   health problems at all as a result of the accident, they were of low severity. Even
                   so, following a purported initial examination of KD by Crespo-Smith on July 9,
                   2015, CEDA Hialeah, Cereceda, and Crespo-Smith submitted a boilerplate
                   examination report to GEICO which falsely contended that KD “presented in this
                   office after undergoing a course of conservative treatment” – despite the fact that
                   KD purportedly began chiropractic and/or physical therapy treatment at CEDA
                   Hialeah two weeks earlier – that KD “has sought medical care due to the persistence
                   of pain”, and that KD “suffered an emergency medical condition” supposedly
                   caused by KD’s relatively minor automobile accident.

           828.    These are only representative examples. In many of the claims for initial

   examinations identified in Exhibit “3”, CEDA Hialeah, Cereceda, and Crespo-Smith falsely reported

   that the Insureds suffered from “persistent pain” and that it was an “emergency medical condition”.

           829.    CEDA Hialeah, Cereceda, and Crespo-Smith routinely inserted this false information

   in their initial examination reports in order to create the false impression that the initial examinations

   required some legitimate medical decision-making, and in order to create a false justification for the

   other Fraudulent Services that the Defendants purported to provide to the Insureds.

           830.    As set forth above, to the extent that the Insureds in the claims identified in Exhibit

   “3” suffered any health care problems at all as the result of their relatively minor automobile

   accidents, the problems virtually always were limited to ordinary soft tissue injuries such as sprains

   and strains.

           831.    The diagnosis and treatment of these ordinary soft tissue injuries did not require

   any “low complexity” medical decision-making on the part of Crespo-Smith, Fatato, Fenelus,



                                                     241
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 242 of 406



   Habayeb, Ross, or anyone else.

          832.    To the contrary, and as set forth above, Crespo-Smith, Fatato, Fenelus, Habayeb,

   Ross, and the other physicians and chiropractors who purported to perform the initial examinations

   did not engage in legitimate medical decision-making at all in connection with the initial

   examinations in the claims identified in Exhibit “3”, because the purported “results” of the

   examinations were pre-determined, phony, and designed to provide a false justification for the

   other Fraudulent Services that the Defendants purported to provide.

          833.    In the claims for initial examinations identified in Exhibit “3”, CEDA Hialeah,

   Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb, and Ross routinely falsely represented that the

   initial examinations involved medical decision-making of low complexity in order to provide a

   false basis to bill for the initial examinations under CPT code 99203, because CPT code 99203 is

   reimbursable at a higher rate than examinations that do not require low complexity medical

   decision-making.

          834.    In the claims for initial examinations identified in Exhibit “3”, CEDA Hialeah,

   Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb, and Ross routinely fraudulently misrepresented

   that the examinations were lawfully provided and reimbursable, when in fact they were neither

   lawfully provided nor reimbursable, because:

          (i)     the putative examinations were illusory, with outcomes that were pre-determined to
                  result in substantially-similar, phony “diagnoses” and treatment recommendations,
                  regardless of the Insureds’ true individual circumstances and presentation;

          (ii)    the charges for the putative examinations misrepresented the nature and extent of the
                  examinations; and

          (iii)   CEDA Hialeah never was eligible to collect PIP Benefits in connection with the
                  examinations in the first instance, inasmuch as it was operated in violation of the
                  Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws.




                                                  242
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 243 of 406



           835.    In this context, Cereceda – who at all relevant times purported to own CEDA

   Hialeah – did not, and could not have, legitimately supervised the business activities of CEDA

   Hialeah.

           836.    Had Cereceda actually supervised the business activities of CEDA Hialeah,

   Cereceda would have noted – among other things – that the CEDA Hialeah Defendants routinely

   fraudulently represented in CEDA Hialeah’s billing that the putative initial examinations were

   legitimately and lawfully performed.

    (ii)   The Fraudulent Charges for Follow-Up Examinations at CEDA Hialeah

           837.    In addition to their fraudulent initial examinations, CEDA Hialeah, Cereceda,

   Fenelus, Habayeb, and Ross purported to subject many of the Insureds in the claims identified in

   Exhibit “3” to multiple, fraudulent follow-up examinations during the course of their fraudulent

   treatment protocol.

           838.    Fenelus, Habayeb, and Ross purported to personally perform the majority of the

   follow-up examinations in the claims identified in Exhibit “3”.

           839.    As set forth in Exhibit “3”, CEDA Hialeah, Cereceda, Fenelus, Habayeb, and Ross

   then billed the follow-up examinations to GEICO under: (i) CPT code 99213, typically resulting

   in charges of between $180.00 and $356.00 for each follow-up examination they purported to

   provide; or (ii) CPT code 99214, typically resulting in charges of between $210.00 and $521.00

   for each follow-up examination they purported to provide.

           840.    In the claims for follow-up examinations identified in Exhibit “3”, the charges for

   the follow-up examinations were fraudulent in that they misrepresented CEDA Hialeah’s

   eligibility to collect PIP Benefits in the first instance.




                                                      243
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 244 of 406



          841.    In fact, and as set forth above, CEDA Hialeah never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the Clinic Act, the Self-Referral Act, and the

   Chiropractor Advertising Laws.

          842.    As set forth below, CEDA Hialeah, Cereceda, Fenelus, Habayeb, and Ross’s

   charges for the follow-up examinations identified in Exhibit “3” also were fraudulent in that they

   misrepresented the nature and extent of the examinations.

   a.     Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

          843.    Pursuant to the CPT Assistant, the use of CPT code 99214 to bill for a follow-up

   examination typically requires that the patient present with problems of moderate to high severity.

          844.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

   99214 to bill for a follow-up patient examination.

          845.    For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might support the use of CPT code 99214 to bill for a follow-up patient

   examination:

          (i)     Office visit for a 68-year-old male with stable angina, two months post myocardial
                  infarction, who is not tolerating one of his medications. (Cardiology)

          (ii)    Office evaluation of 28-year-old patient with regional enteritis, diarrhea and low-
                  grade fever, established patient. (Family Medicine/Internal Medicine)

          (iii)   Weekly office visit for 5FU therapy for an ambulatory established patient with
                  metastatic   colon     cancer   and    increasing   shortness    of    breath.
                  (Hematology/Oncology)

          (iv)    Office visit with 50-year-old female, established patient, diabetic, blood sugar
                  controlled by diet. She now complains of frequency of urination and weight loss,
                  blood sugar of 320 and negative ketones on dipstick. (Internal Medicine)




                                                   244
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 245 of 406



           (v)       Follow-up visit for a 60-year-old male whose post-traumatic seizures have
                     disappeared on medication, and who now raises the question of stopping the
                     medication. (Neurology)

           (vi)      Follow-up office visit for a 45-year-old patient with rheumatoid arthritis on gold,
                     methotrexate, or immunosuppressive therapy. (Rheumatology)

           (vii)     Office evaluation on new onset RLQ pain in a 32-year-old woman, established
                     patient. (Urology/General Surgery/Internal Medicine/Family Medicine)

           (viii) Office visit with 63-year-old female, established patient, with familial polyposis,
                  after a previous colectomy and sphincter sparing procedure, now with tenesmus,
                  mucus, and increased stool frequency. (Colon and Rectal Surgery)

           846.      Accordingly, pursuant to the CPT Assistant, the moderately to highly severe

   presenting problems that could support the use of CPT code 99214 to bill for a follow-up patient

   examination typically are problems that pose a serious threat to the patient’s health, or even the

   patient’s life.

           847.      What is more, pursuant to the CPT Assistant, the use of CPT code 99213 to bill for

   a follow-up examination typically requires that the patient present with problems of low to

   moderate severity.

           848.      The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as problems of low to moderate severity, and thereby justify the use of CPT

   code 99213 to bill for a follow-up patient examination.

           849.      For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might qualify as problems of low to moderate severity, and therefore

   support the use of CPT code 99213 to bill for a follow-up patient examination:

           (i)       Follow-up visit with 55-year-old male for management of hypertension, mild
                     fatigue, on beta blocker/thiazide regimen. (Family Medicine/Internal Medicine)

           (ii)      Follow-up office visit for an established patient with stable cirrhosis of the liver.
                     (Gastroenterology)



                                                     245
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 246 of 406



           (iii)   Outpatient visit with 37-year-old male, established patient, who is 3 years post total
                   colectomy for chronic ulcerative colitis, presents for increased irritation at his
                   stoma. (General Surgery)

           (iv)    Routine, follow-up office evaluation at a three-month interval for a 77-year-old
                   female with nodular small cleaved-cell lymphoma. (Hematology/Oncology)

           (v)     Follow-up visit for a 70-year-old diabetic hypertensive patient with recent change
                   in insulin requirement. (Internal Medicine/Nephrology)

           (vi)    Quarterly follow-up office visit for a 45-year-old male, with stable chronic asthma,
                   on steroid and bronchodilator therapy. (Pulmonary Medicine)

           (vii)   Office visit with 80-year-old female established patient, for follow-up osteoporosis,
                   status-post compression fractures. (Rheumatology)

           850.    Accordingly, pursuant to the CPT Assistant, the low to moderate severity

   presenting problems that could support the use of CPT code 99213 to bill for a follow-up patient

   examination typically are problems that pose some ongoing, real threat to the patient’s health.

           851.    By contrast, and as set forth above, to the limited extent that the Insureds in the

   claims identified in Exhibit “3” suffered any injuries at all in their relatively minor automobile

   accidents, the injuries were garden-variety soft tissue injuries such as sprains and strains, which

   were not severe at all.

           852.    In keeping with the fact that the Insureds in the claims identified in Exhibit “3”

   almost never suffered any injuries more serious than garden-variety soft tissue injuries such as

   sprains and strains, in many of the claims identified in Exhibit “3” the Insureds did not seek

   treatment at any hospital as the result of their accidents.

           853.    Furthermore, in most cases, contemporaneous police reports indicated that the

   underlying accidents involved relatively low-impact collisions, that the Insureds’ vehicles were

   drivable following the accidents, and that no one was seriously injured in the underlying accidents,

   or injured at all.



                                                    246
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 247 of 406



          854.      Ordinary strains and sprains virtually always resolve after a short course of

   conservative treatment such as rest, ice, compression, and elevation, or no treatment at all.

          855.      By the time the Insureds in the claims identified in Exhibit “3” presented at CEDA

   Hialeah for the putative follow-up examinations, the Insureds either did not have any genuine

   presenting problems at all as the result of their relatively minor automobile accidents, or their

   presenting problems were minimal.

          856.      Even so, in the claims for follow-up examinations identified in Exhibit “3”, CEDA

   Hialeah, Cereceda, Fenelus, Habayeb, and Ross routinely billed for their putative follow-up

   examinations under CPT codes 99213 and 99214, and thereby falsely represented that the Insureds

   continued to suffer from presenting problems of either low to moderate severity or moderate to

   high severity.

          857.      For example:

          (i)       On February 15, 2013, an Insured named CR was involved in an automobile
                    accident. The contemporaneous police report indicated that the accident was a rear-
                    end collision, that the airbags in CR’s vehicle did not deploy, and that CR’s vehicle
                    was drivable following the accident. The police report further indicated that CR
                    was not injured in the accident. In keeping with the fact that CR was not seriously
                    injured in the accident, CR did not visit any hospital emergency room following the
                    accident. To the extent that CR experienced any health problems at all as a result
                    of the accident, they were of low severity at the outset, and had completely resolved
                    within three to four months of the accident. Even so, following a purported follow-
                    up examination of CR on May 28, 2013 – more than three months after the accident
                    – CEDA Hialeah, Cereceda, and Habayeb billed GEICO for the follow-up
                    examination using CPT code 99213, and thereby falsely represented that CR
                    presented with problems of low to moderate severity at the follow-up examination.

          (ii)      On February 16, 2013, an Insured named GH was involved in an automobile
                    accident. The contemporaneous police report indicated that the airbags in GH’s
                    vehicle did not deploy and that GH’s vehicle was drivable following the accident.
                    The police report further indicated that GH was not injured in the accident. In
                    keeping with the fact that GH was not seriously injured in the accident, GH did not
                    visit any hospital emergency room following the accident. To the extent that GH
                    experienced any health problems at all as a result of the accident, they were of low
                    severity at the outset, and had completely resolved within three months of the

                                                    247
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 248 of 406



                 accident. Even so, following a purported follow-up examination of GH on April 22,
                 2013 – more than two months after the accident – CEDA Hialeah, Cereceda, and
                 Habayeb billed GEICO for the follow-up examination using CPT code 99213, and
                 thereby falsely represented that GH presented with problems of low to moderate
                 severity. What is more, following a purported follow-up examination of GH on
                 May 15, 2013 – three months after the accident – CEDA Hialeah, Cereceda, and
                 Habayeb billed GEICO for the follow-up examination using CPT code 99214, and
                 thereby falsely represented that GH presented with problems of moderate to high
                 severity at the follow-up examination. In keeping with the fact that GH had no
                 presenting problems of moderate to high severity, CEDA Hialeah, Cereceda, and
                 Habayeb actually stopped treating GH after May 15, 2013.

         (iii)   On March 19, 2014, an Insured named VG was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in VG’s vehicle did
                 not deploy and that VG’s vehicle was drivable following the accident. The police
                 report further indicated that VG was not injured in the accident. In keeping with the
                 fact that VG was not seriously injured in the accident, VG did not visit any hospital
                 emergency room following the accident. To the extent that VG experienced any
                 health problems at all as a result of the accident, they were of low severity at the
                 outset. Even so, following a purported follow-up examination of VG on April 24,
                 2014 – more than a month after the accident – CEDA Hialeah, Cereceda, and
                 Habayeb billed GEICO for the follow-up examination using CPT code 99213, and
                 thereby falsely represented that VG presented with problems of low to moderate
                 severity at the follow-up examination.

         (iv)    On March 22, 2014, an Insured named JC was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in JC’s vehicle did
                 not deploy and that JC’s vehicle was drivable following the accident. The police
                 report further indicated that JC was not injured in the accident. In keeping with the
                 fact that JC was not seriously injured in the accident, JC did not visit any hospital
                 emergency room following the accident. To the extent that JC experienced any
                 health problems at all as a result of the accident, they were of low severity at the
                 outset. Even so, following a purported follow-up examination of JC on May 13,
                 2014 – more than a month and a half after the accident – CEDA Hialeah, Cereceda,
                 and Habayeb billed GEICO for the follow-up examination using CPT code 99213,
                 and thereby falsely represented that JC presented with problems of low to moderate
                 severity at the follow-up examination. What is more, following a purported follow-
                 up examination of JC on June 17, 2014 – more than two and a half months after the
                 accident – CEDA Hialeah, Cereceda, and Habayeb billed GEICO for the follow-up
                 examination using CPT code 99214, and thereby falsely represented that JC
                 presented with problems of moderate to high severity at the follow-up examination.
                 In keeping with the fact that JC had no presenting problems of moderate to high
                 severity, CEDA Hialeah, Cereceda, and Habayeb actually stopped treating JC after
                 June 17, 2014.




                                                 248
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 249 of 406



         (v)     On March 25, 2014, an Insured named LM was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in LM’s vehicle did not deploy, and that LM’s vehicle
                 was drivable following the accident. The police report further indicated that LM
                 was not injured in the accident. In keeping with the fact that LM was not seriously
                 injured in the accident, LM did not visit any hospital emergency room following
                 the accident. To the extent that LM experienced any health problems at all as a
                 result of the accident, they were of low severity at the outset, and had completely
                 resolved within three and four and a half months of the accident. Even so, following
                 a purported follow-up examination of LM on July 15, 2014 – more than three and
                 a half months after the accident – CEDA Hialeah, Cereceda, and Habayeb billed
                 GEICO for the follow-up examination using CPT code 99213, and thereby falsely
                 represented that LM presented with problems of low to moderate severity at the
                 follow-up examination. What is more, following a purported follow-up
                 examination of LM on August 1, 2014 – more than four months after the accident
                 – CEDA Hialeah, Cereceda, and Habayeb billed GEICO for the follow-up
                 examination using CPT code 99214, and thereby falsely represented that LM
                 presented with problems of moderate to high severity at the follow-up examination.
                 In keeping with the fact that LM had no presenting problems of moderate to high
                 severity, CEDA Hialeah, Cereceda, and Habayeb actually stopped treating LM
                 after August 1, 2014.

         (vi)    On April 11, 2014, an Insured named VQ was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags to VQ’s vehicle did
                 not deploy and that VQ’s vehicle was drivable following the accident. The police
                 report further indicated that VQ was not injured in the accident. In keeping with the
                 fact that VQ was not seriously injured in the accident, VQ did not visit any hospital
                 emergency room following the accident. To the extent that VQ experienced any
                 health problems at all as a result of the accident, they were of low severity at the
                 outset, and had completely resolved within three to four months of the accident.
                 Even so, following a purported follow-up examination of VQ on July 21, 2014 –
                 between three and four months after the accident – CEDA Hialeah, Cereceda, and
                 Habayeb billed GEICO for the follow-up examination using CPT code 99213, and
                 thereby falsely represented that VQ presented with problems of low to moderate
                 severity at the follow-up examination.

         (vii)   On December 9, 2014, an Insured named LF was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in LF’s
                 vehicle did not deploy and that LF’s vehicle was drivable following the accident.
                 The police report further indicated that LF was not injured in the accident. In
                 keeping with the fact that LF was not seriously injured in the accident, LF did not
                 visit any hospital emergency room following the accident. To the extent that LF
                 experienced any health problems at all as a result of the accident, they were of low
                 severity at the outset, and had completely resolved within three to four months of
                 the accident. Even so, following a purported follow-up examination of LF on April
                 1, 2015 – more than three and a half months after the accident – CEDA Hialeah,

                                                 249
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 250 of 406



                Cereceda, and Fenelus billed GEICO for the follow-up examination using CPT
                code 99214, and thereby falsely represented that LF presented with problems of
                moderate to high severity at the follow-up examination. In keeping with the fact
                that LF had no presenting problems of moderate to high severity, CEDA Hialeah,
                Cereceda, and Fenelus actually stopped treating LF after April 1, 2015.

         (viii) On January 14, 2016, an Insured named AS was involved in an automobile
                accident. The contemporaneous police report indicated that the airbags in AS’s
                vehicle did not deploy, that the damage to AS’s vehicle was minor, that there was
                minor damage to the other vehicle, and that AS’s vehicle was drivable following
                the accident. The police report further indicated that AS was not injured in the
                accident. In keeping with the fact that AS was not seriously injured in the accident,
                AS did not visit any hospital emergency room following the accident. To the extent
                that AS experienced any health problems at all as a result of the accident, they were
                of low severity at the outset, and had completely resolved within two to three
                months of the accident. Even so, following a purported follow-up examination of
                AS on March 21, 2016 – more than two months after the accident – CEDA Hialeah,
                Cereceda, and Fenelus billed GEICO for the follow-up examination using CPT
                code 99213, and thereby falsely represented that AS presented with problems of
                low to moderate severity at the follow-up examination.

         (ix)   On April 27, 2017, an Insured named JJ was involved in an automobile accident.
                The contemporaneous police report indicated that JJ’s vehicle was drivable
                following the accident and that the damage to JJ’s vehicle was minor. The police
                report further indicated that JJ was not injured in the accident. In keeping with the
                fact that JJ was not seriously injured in the accident, JJ did not visit any hospital
                emergency room following the accident. To the extent that JJ experienced any
                health problems at all as a result of the accident, they were of low severity at the
                outset. Even so, following a purported follow-up examination of JJ on June 23,
                2017 – more than a month and a half after the accident – CEDA Hialeah, Cereceda,
                and Fenelus billed GEICO for the follow-up examination using CPT code 99213,
                and thereby falsely represented that JJ presented with problems of low to moderate
                severity at the follow-up examination.

         (x)    On September 24, 2017, an Insured named ES was involved in an automobile
                accident. The contemporaneous police report indicated that the airbags in ES’s
                vehicle did not deploy, that the damage to ES’s vehicle was minor, that there was
                minor damage to the other vehicle, and that ES’s vehicle was drivable following
                the accident. The police report further indicated that ES was not injured in the
                accident. In keeping with the fact that ES was not seriously injured in the accident,
                ES did not visit any hospital emergency room following the accident. To the extent
                that ES experienced any health problems at all as a result of the accident, they were
                of low severity at the outset. Even so, following a purported follow-up examination
                of ES on November 6, 2017 – more than a month after the accident – CEDA
                Hialeah, Cereceda, and Ross billed GEICO for the follow-up examination using



                                                 250
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 251 of 406



                  CPT code 99214, and thereby falsely represented that ES presented with problems
                  of moderate to high severity at the follow-up examination.

          858.    These are only representative examples. In many of the claims for follow-up

   examinations identified in Exhibit “3”, CEDA Hialeah, Cereceda, Fenelus, Habayeb, and Ross

   falsely represented that the Insureds presented with problems of either low to moderate severity or

   moderate to high severity, when in fact the Insureds either did not have any genuine presenting

   problems at all as the result of their relatively minor automobile accidents at the time of the follow-

   up examinations, or else their presenting problems were minimal.

          859.    In the claims for follow-up examinations identified in Exhibit “3”, CEDA Hialeah,

   Cereceda, Fenelus, Habayeb, and Ross routinely falsely represented that the Insureds presented

   with problems of either low to moderate severity or moderate to high severity in order to create a

   false basis for their charges for the examinations under CPT codes 99213 and 99214, because

   follow-up examinations billable under CPT codes 99213 and 99214 are reimbursable at higher

   rates than examinations involving presenting problems of minimal severity, or no severity.

          860.    In the claims for follow-up examinations identified in Exhibit “3”, CEDA Hialeah,

   Cereceda, Fenelus, Habayeb, and Ross also routinely falsely represented that the Insureds

   presented with problems of either low to moderate severity or moderate to high severity in order

   to create a false basis for the other Fraudulent Services that the Defendants purported to provide

   to the Insureds.

   b.     Misrepresentations Regarding the Results of the Follow-Up Examinations

          861.    What is more, pursuant to the CPT Assistant, when CEDA Hialeah, Cereceda,

   Fenelus, Habayeb, and Ross billed for their putative follow-up examinations under CPT code

   99214, they represented that Fenelus, Habayeb, and Ross performed at least two of the following




                                                    251
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 252 of 406



   three components: (i) took a “detailed” patient history; (ii) conducted a “detailed” physical

   examination; and (iii) engaged in medical decision-making of “moderate complexity”.

          862.    Similarly, pursuant to the CPT Assistant, when CEDA Hialeah, Cereceda, Fenelus,

   Habayeb, and Ross billed for their putative follow-up examinations under CPT code 99213, they

   represented that Fenelus, Habayeb, and Ross performed at least two of the following three

   components: (i) took an “expanded problem focused” patient history; (ii) conducted an “expanded

   problem focused physical examination”; and (iii) engaged in medical decision-making of “low

   complexity”.

          863.    In actuality, however, in the claims for follow-up examinations identified in Exhibit

   “3”, Fenelus, Habayeb, and Ross did not take any legitimate patient histories, conduct any

   legitimate physical examinations, or engage in any legitimate medical decision-making at all.

          864.    Rather, following their purported follow-up examinations, CEDA Hialeah,

   Cereceda, Fenelus, Habayeb, and Ross – at the direction of Cereceda – simply: (i) reiterated the

   false, boilerplate “diagnoses” from the Insureds’ initial examinations; and either (ii) referred the

   Insureds back to CEDA Hialeah for even more medically unnecessary physical therapy services

   and/or chiropractic services, despite the fact that the Insureds purportedly already had received

   extensive physical therapy services and/or chiropractic services from CEDA Hialeah that

   supposedly had not been successful in resolving their purported pain symptoms; or (iii) discharged

   the Insureds from “treatment”, to the extent that their PIP Benefits had been exhausted.

          865.    In the claims for follow-up examinations identified in Exhibit “3”, CEDA Hialeah,

   Cereceda, Fenelus, Habayeb, and Ross routinely fraudulently misrepresented that the

   examinations were lawfully provided and reimbursable, when in fact they were neither lawfully

   provided nor reimbursable, because:



                                                   252
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 253 of 406



            (i)     the putative examinations were illusory, with outcomes that were pre-determined
                    to result in substantially-similar, phony “diagnoses” and treatment
                    recommendations, regardless of the Insureds’ true individual circumstances and
                    presentation;

            (ii)    the charges for the putative examinations misrepresented the nature and extent of
                    the examinations; and

            (iii)   CEDA Hialeah never was eligible to collect PIP Benefits in connection with the
                    examinations in the first instance, inasmuch as it was operated in violation of the
                    Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws.

            866.    In this context, Cereceda – who at all relevant times purported to own CEDA

   Hialeah – did not, and could not have, legitimately supervised the business activities of CEDA

   Hialeah.

            867.    Had Cereceda actually supervised the business activities of CEDA Hialeah,

   Cereceda would have noted – among other things – that the CEDA Hialeah Defendants routinely

   fraudulently represented in CEDA Hialeah’s billing that the putative follow-up examinations were

   legitimately and lawfully performed.

    (iii)   The Fraudulent Charges for Physical Therapy and/or Chiropractic Treatment at
            CEDA Hialeah

            868.    In addition to the fraudulent initial examinations and follow-up examinations, the

   CEDA Hialeah Defendants routinely purported to subject each of the Insureds in the claims

   identified in Exhibit “3” to medically unnecessary physical therapy and/or chiropractic treatment.

            869.    As set forth above, though Habayeb and Fenelus falsely purported to personally

   perform or directly supervise the vast majority of the physical therapy services and/or chiropractic

   services in the claims identified in Exhibit “3”, the physical therapy services and/or chiropractic

   services actually were performed without supervision by Otero, Pascucci, Rodriguez or other

   massage therapists and/or registered chiropractic assistants associated with CEDA Hialeah, to the

   extent that they were even provided at all.

                                                    253
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 254 of 406



          870.    As set forth in Exhibit “3”, the CEDA Hialeah Defendants routinely billed the

   purported physical therapy services and/or chiropractic services to GEICO under:

          (i)     CPT code 97010 for putative hot/cold pack therapy, typically resulting in a charge
                  of $25.00 for each round of hot/cold pack therapy they purported to provide;

          (ii)    CPT code 97012, for putative mechanical traction therapy, typically resulting in a
                  charge of either $44.00 or $45.00 for each round of mechanical traction therapy
                  they purported to provide;

          (iii)   CPT code 97014, for putative electrical stimulation, typically resulting in a charge
                  of either $37.00 or $40.00 for each round of electrical stimulation they purported
                  to provide;

          (iv)    CPT code 97018, for putative paraffin bath therapy, typically resulting in a charge
                  of between $30.00 and $55.00 for each round of paraffin bath therapy they
                  purported to provide;

          (v)     CPT code 97035, for putative ultrasound, typically resulting in a charge of between
                  $35.00 and $95.00 for each round of ultrasound they purported to provide;

          (vi)    CPT code 97110, for putative therapeutic exercises, typically resulting in a charge
                  of between $75.00 and $151.00 for each round of therapeutic exercises they
                  purported to provide;

          (vii)   CPT code 97112, for putative neuromuscular reeducation, typically resulting in a
                  charge of between $90.00 and $157.00 for each round of neuromuscular
                  reeducation they purported to provide;

          (viii) CPT code 97124, for putative massage therapy, typically resulting in a charge of
                 between $72.00 and $124.00 for each round of massage therapy they purported to
                 provide;

          (ix)    CPT code 97140, for putative manual therapy, typically resulting in a charge of
                  between $55.00 and $141.00 for each round of manual therapy they purported to
                  provide;

          (x)     CPT code 97150, for putative group therapeutic procedures, typically resulting in a
                  charge of between $55.00 and $83.00 for each round of group therapeutic
                  procedures they purported to provide.




                                                  254
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 255 of 406



           871.      In a legitimate clinical setting, each individual patient’s physical therapy and/or

   chiropractic treatment schedule, and the specific physical therapy modalities that will be used,

   must be tailored to the specific patient’s circumstances, symptomatology, and presentation.

           872.      In a legitimate clinical setting, the nature of, extent of, and schedule for physical

   therapy and/or chiropractic treatment is constantly adjusted for each individual patient based on

   each patient’s treatment progress, as assessed during each patient’s follow-up examinations and

   on an ongoing basis as they receive the physical therapy and/or chiropractic treatment.

           873.      By contrast, at CEDA Hialeah, the nature and extent of the physical therapy and/or

   chiropractic treatment that each Insured purportedly received was pre-determined, and had no

   legitimate connection to the Insureds’ individual circumstances, presentation, or progress through

   the Defendants’ fraudulent treatment and billing protocol. Accordingly, the supposed treatment

   was medically unnecessary.

           874.      In the claims for physical therapy services and/or chiropractic services identified in

   Exhibit “3”, the charges for the physical therapy services and/or chiropractic services also were

   fraudulent in that they misrepresented CEDA Hialeah’s eligibility to collect PIP Benefits in the

   first instance.

           875.      In fact, and as set forth above, CEDA Hialeah never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the Clinic Act, the Self-Referral Act, and the

   Chiropractor Advertising Laws.

           876.      What is more, and as set forth above, in most of the claims for physical therapy

   services and/or chiropractic services identified in Exhibit “3”, the CEDA Hialeah Defendants

   falsely represented that the physical therapy services and/or chiropractic services lawfully had

   been performed by or directly supervised by Fenelus or Habayeb, when in fact they were



                                                      255
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 256 of 406



   unlawfully performed without any supervision by Otero, Pascucci, Rodriguez or other massage

   therapists and/or registered chiropractic assistants associated with CEDA Hialeah, who are not and

   never have been licensed as physical therapists.

          877.    As set forth above, in order for a health care service to be eligible for PIP

   reimbursement, it must be “lawfully” provided. See Fla. Stat. § 627.736.

          878.    Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

   compliance with all relevant applicable criminal, civil, and administrative requirements of state

   and federal law related to the provision of medical services or treatment.” See Fla. Stat. § 627.732.

          879.    In each of the claims for physical therapy services and/or chiropractic services

   identified in Exhibit “3”, the CEDA Hialeah Defendants falsely represented that the services were

   lawfully provided and eligible for PIP reimbursement.

          880.    In fact, in most of the claims for physical therapy services and/or chiropractic

   services identified in Exhibit “3”, the services were not lawfully provided, inasmuch as: (i) the

   putative physical therapy services and/or chiropractic services were performed – to the extent that

   they were performed at all – without supervision by Otero, Pascucci, Rodriguez or other massage

   therapists and/or registered chiropractic assistants associated with CEDA Hialeah, who were

   individuals who were not licensed to practice physical therapy and/or chiropractic; and (ii) the

   CEDA Hialeah Defendants deliberately misrepresented the identities of the individuals who

   purported to perform or directly supervise the physical therapy services and/or chiropractic

   services in their billing for the physical therapy services and/or chiropractic services, in a

   calculated attempt to induce GEICO to pay the non-reimbursable charges.



   (iv)   The Fraudulent Charges for Pain Management Injections



                                                   256
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 257 of 406



           881.       As part and parcel of the CEDA Hialeah Defendants’ fraudulent scheme, CEDA

   Hialeah, Cereceda, and Pabon subjected many Insureds to medically unnecessary pain

   management injections, including, but not limited to, facet injections.

           882.       Typically, Pabon purported to perform the injections.

           883.       As set forth in Exhibit “3”, CEDA Hialeah, Cereceda, and Pabon then billed the

   injections through CEDA Hialeah to GEICO, typically under CPT codes 64490, 64491, 64493,

   64494, and 64495.

           884.       As set forth below, the charges for pain management injections were fraudulent

   because the pain management injections were medically unnecessary and were provided – to the

   extent that they were provided at all – pursuant to the Defendants’ pre-determined fraudulent

   treatment and billing protocol, and not to treat or otherwise benefit the Insureds who were

   subjected to it.

           885.       Furthermore, the charges for pain management injections were fraudulent in that

   they misrepresented CEDA Hialeah’s eligibility to collect PIP Benefits in the first instance.

           886.       In fact, and as set forth above, CEDA Hialeah never was eligible to collect PIP

   Benefits, because it was operating in violation of the Clinic Act, the Self-Referral Act, and the

   Chiropractor Advertising Laws.

   a.      Basic, Legitimate Use of Pain Management Injections

           887.       Generally, when a patient presents with a soft tissue injury such as a sprain or strain

   secondary to an automobile accident, the initial standard of care is conservative treatment

   comprised of rest, ice, compression, and – if applicable – elevation of the affected body part.

           888.       If that sort of conservative treatment does not resolve the patient’s symptoms, the

   standard of care can include other conservative treatment modalities such as chiropractic treatment,



                                                       257
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 258 of 406



   physical therapy, and the use of pain management medication.

          889.    The substantial majority of soft tissue injuries such as sprains and strains will

   resolve over a period of weeks through this sort of conservative treatment, or no treatment at all,

   which is why the Care Paths generally require health care services providers to begin

   demonstrating at regular intervals why continued soft tissue injury treatment is necessary beyond

   the four-week mark.

          890.    In a legitimate clinical setting, pain management injections should not be

   administered until a patient has failed more conservative treatments, including chiropractic

   treatment, physical therapy, and pain management medication.

          891.    This is because the substantial majority of soft tissue injuries such as sprains and

   strains will resolve over a period of weeks through conservative treatment, or no treatment at all,

   and invasive interventional pain management procedures entail a degree of risk to the patient that

   is absent in conservative forms of treatment.

          892.    In a legitimate clinical setting, pain management injections should not be

   administered more than once every two months, and multiple varieties of pain management

   injections should not be administered simultaneously.

          893.    This is because: (i) properly administered pain management injections should

   provide pain relief lasting for at least two months; (ii) a proper interval between pain management

   injections, and different types of pain management injections, is necessary to determine whether

   or not the initial pain management injections were effective; and (iii) if a patient’s pain is not

   relieved through the pain management injections, the pain may be caused by something more

   serious than a soft tissue injury secondary to an automobile accident, and the perpetuating factors

   of the pain must be identified and managed.



                                                   258
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 259 of 406



   b.     The Medically Unnecessary Pain Management Injections

          894.    However, in the claims for pain management injections identified in Exhibit “3”,

   CEDA Hialeah, Cereceda, and Pabon often purported to administer pain management injections

   to Insureds before the Insureds had tried and failed any course of legitimate, conservative

   treatment.

          895.    For example:

          (i)     On August 13, 2017, an Insured named IR was involved in an automobile accident.
                  CEDA Hialeah, Cereceda, and Pabon purported to provide multiple facet injections
                  to IR on November 2, 2017 – less than three months after the accident – even though
                  IR could not have failed conservative treatment less than three months after the
                  purported automobile accident.

          (ii)    On August 14, 2017, an Insured named EM was involved in an automobile
                  accident. CEDA Hialeah, Cereceda, and Pabon purported to provide multiple facet
                  injections to EM on October 12, 2017 – less than two months after the accident –
                  even though EM could not have failed conservative treatment less than two months
                  after the purported automobile accident.

          (iii)   On August 24, 2017, an Insured named HQ was involved in an automobile accident.
                  CEDA Hialeah, Cereceda, and Pabon purported to provide multiple facet injections
                  to HQ on November 16, 2017 – less than three months after the accident – even
                  though HQ could not have failed conservative treatment less than three months after
                  the purported automobile accident.

          (iv)    On October 29, 2017, an Insured named GM was involved in an automobile
                  accident. CEDA Hialeah, Cereceda, and Pabon purported to provide multiple facet
                  injections to GM on January 25, 2018 – less than three months after the accident –
                  even though GM could not have failed conservative treatment less than three
                  months after the purported automobile accident.

          (v)     On March 19, 2018, an Insured named ML was involved in an automobile accident.
                  CEDA Hialeah, Cereceda, and Pabon purported to provide multiple facet injections
                  to ML on May 10, 2018 – less than two months after the accident – even though
                  ML could not have failed conservative treatment less than two months after the
                  purported automobile accident.

          896.    In the claims for pain management injections identified in Exhibit “3”, CEDA

   Hialeah, Cereceda, and Pabon often purported to provide medically unnecessary pain management



                                                  259
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 260 of 406



   injections to Insureds before the Insureds could have tried and failed any course of legitimate,

   conservative treatment in order to maximize the potential charges that they could submit, and cause

   to be submitted, to GEICO, rather than to treat or otherwise benefit the Insureds who purportedly

   were subjected to them.

   4.      The CEDA Miami Defendants’ Fraudulent Treatment and Billing Protocol

   (i)     The Fraudulent Charges for Initial Examinations at CEDA Miami

           897.    As an initial step in the CEDA Miami Defendants’ fraudulent treatment and billing

   protocol, CEDA Miami, Cereceda, Crespo-Smith, Habayeb, Javech, Moya, and Schulman

   purported to provide the Insureds in the claims identified in Exhibit “4” with a putative initial

   examination.

           898.    Crespo-Smith, Habayeb, Javech, Moya, and Schulman purported to personally

   perform most of the initial examinations in the claims identified in Exhibit “4”.

           899.    As set forth in Exhibit “4”, CEDA Miami, Cereceda, Crespo-Smith, Habayeb,

   Javech, Moya, and Schulman then billed the initial examinations to GEICO, or caused them to be

   billed to GEICO, under CPT code 99203, typically resulting in charges of between $280.00 and

   $539.00 for each initial examination that they purported to provide.

           900.    In the claims for initial examinations identified in Exhibit “4”, the charges for the

   initial examinations were fraudulent in that they misrepresented CEDA Miami’s eligibility to

   collect PIP Benefits in the first instance.

           901.    In fact, and as set forth above, CEDA Miami never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the Clinic Act, the Self-Referral Act, and the

   Chiropractor Advertising Laws.




                                                   260
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 261 of 406



          902.    As set forth below, the charges for the initial examinations identified in Exhibit “4”

   also were fraudulent in that they misrepresented the nature and extent of the initial examinations.

   a.     Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

          903.    As set forth above, the No-Fault Law’s billing requirements provide that all PIP

   billing must – among other things – comply with the guidelines promulgated by the American

   Medical Association (“AMA”) in connection with the use of current procedural terminology, or

   CPT, codes. See Fla. Stat. § 627.736.

          904.    The primary guidelines promulgated by the AMA for the use of CPT codes are

   contained in the AMA’s CPT Assistant.

          905.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for an initial

   patient examination represents that the Insured presented with problems of moderate severity.

          906.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately severe, and thereby justify the use of CPT code 99203 to bill

   for an initial patient examination.

          907.    For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might support the use of CPT code 99203 to bill for an initial patient

   examination:

          (i)     Office visit for initial evaluation of a 48-year-old man with recurrent low back pain
                  radiating to the leg. (General Surgery)

          (ii)    Initial office evaluation of 49-year-old male with nasal obstruction. Detailed exam
                  with topical anesthesia. (Plastic Surgery)

          (iii)   Initial office evaluation for diagnosis and management of painless gross hematuria
                  in new patient, without cystoscopy. (Internal Medicine)

          (iv)    Initial office visit for evaluation of 13-year-old female with progressive scoliosis.
                  (Physical Medicine and Rehabilitation)



                                                   261
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 262 of 406



          (v)     Initial office visit with couple for counseling concerning voluntary vasectomy for
                  sterility. Spent 30 minutes discussing procedure, risks and benefits, and answering
                  questions. (Urology)

          908.    Thus, pursuant to the CPT Assistant, the moderately severe presenting problems

   that could support the use of CPT code 99203 to bill for an initial patient examination typically

   are either chronic and relatively serious problems, acute problems requiring immediate invasive

   treatment, or issues that legitimately require physician counseling.

          909.    By contrast, to the extent that the Insureds in the claims identified in Exhibit “4”

   had any presenting problems at all as the result of their relatively minor automobile accidents, the

   problems virtually always were low severity soft tissue injuries such as sprains and strains.

          910.    For instance, and in keeping with the fact that the Insureds in the claims identified

   in Exhibit “4” either had no presenting problems at all as the result of their relatively minor

   automobile accidents, or else problems of low severity, in most of the claims identified in Exhibit

   “4” the contemporaneous police reports indicated that the underlying accidents involved relatively

   low-impact collisions, that the Insureds’ vehicles were drivable following the accidents, and that

   no one was seriously injured in the underlying accidents, or injured at all.

          911.    What is more, and again in keeping with the fact that the Insureds in the claims

   identified in Exhibit “4” either had no presenting problems at all as a result of their relatively minor

   automobile accidents, or else problems of low severity, in many of the claims identified in Exhibit

   “4” the Insureds did not seek treatment at any hospital as the result of their accidents.

          912.    Even so, in the claims for initial examinations identified in Exhibit “4”, CEDA

   Miami, Cereceda, Crespo-Smith, Habayeb, Javech, Moya, and Schulman routinely billed for their

   putative initial examinations using CPT code 99203, and thereby falsely represented that the

   Insureds presented with problems of moderate severity.



                                                    262
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 263 of 406



         913.    For example:

         (i)     On October 28, 2013, an Insured named GD was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a rear-
                 end collision, that the airbags in GD’s vehicle did not deploy, and that GD’s vehicle
                 was drivable following the accident. The police report further indicated that GD
                 was not injured in the accident. In keeping with the fact that GD was not seriously
                 injured in the accident, GD did not visit any hospital emergency room following
                 the accident. To the extent that GD experienced any health problems at all as a
                 result of the accident, they were of low severity. Even so, following a purported
                 initial examination of GD by Schulman on November 1, 2013, CEDA Miami,
                 Cereceda, and Schulman billed GEICO for the initial examination using CPT code
                 99203, and thereby falsely represented that the examination involved moderately
                 severe presenting problems. What is more, following a purported initial
                 examination of GD by a now deceased physician named Robert J. Lorello, M.D.
                 (“Lorello”) on November 11, 2013, CEDA Miami, Cereceda, and Lorello billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that the examination involved moderately severe presenting problems.

         (ii)    On November 18, 2013, an Insured named YM was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a rear-
                 end collision, that the airbags in YM’s vehicle did not deploy, that the damage to
                 YM’s vehicle was minor, and that YM’s vehicle was drivable following the
                 accident. The police report further indicated that YM was not injured in the
                 accident. In keeping with the fact that YM was not seriously injured in the accident,
                 YM did not visit any hospital emergency room following the accident. To the extent
                 that YM experienced any health problems at all as a result of the accident, they
                 were of low severity. Even so, following a purported initial examination of YM by
                 Schulman on November 20, 2013, CEDA Miami, Cereceda, and Schulman billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that the examination involved moderately severe presenting problems.

         (iii)   On July 8, 2016, an Insured named TA was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in TA’s vehicle did
                 not deploy and that TA’s vehicle was drivable following the accident. The police
                 report further indicated that TA was not injured in the accident. In keeping with the
                 fact that TA was not seriously injured in the accident, TA did not visit any hospital
                 emergency room following the accident. To the extent that TA experienced any
                 health problems at all as a result of the accident, they were of low severity. Even
                 so, following a purported initial examination of TA on July 11, 2016, CEDA
                 Miami, Cereceda, and Habayeb billed GEICO for the initial examination using CPT
                 code 99203, and thereby falsely represented that the examination involved
                 moderately severe presenting problems. What is more, following a purported initial
                 examination of TA on July 19, 2016, CEDA Miami, Cereceda, and Crespo-Smith
                 billed GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that the examination involved moderately severe presenting problems.

                                                 263
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 264 of 406




         (iv)    On September 16, 2016, an Insured named WL was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a rear-
                 end collision, that the airbags in WL’s vehicle did not deploy, and that WL’s vehicle
                 was drivable following the accident. The police report further indicated that WL
                 was not injured in the accident. In keeping with the fact that WL was not seriously
                 injured in the accident, WL did not visit any hospital emergency room following
                 the accident. To the extent that WL experienced any health problems at all as a
                 result of the accident, they were of low severity. Even so, following a purported
                 initial examination of WL by Habayeb on September 21, 2016, CEDA Miami,
                 Cereceda, and Habayeb billed GEICO for the initial examination using CPT code
                 99203, and thereby falsely represented that the examination involved moderately
                 severe presenting problems.

         (v)     On June 5, 2017, an Insured named BM was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in BM’s vehicle did not deploy, and that BM’s vehicle
                 was drivable following the accident. The police report further indicated that BM
                 was not injured in the accident. In keeping with the fact that BM was not seriously
                 injured in the accident, BM did not visit any hospital emergency room following
                 the accident. To the extent that BM experienced any health problems at all as a
                 result of the accident, they were of low severity. Even so, following a purported
                 initial examination of BM by Habayeb on June 12, 2017, CEDA Miami, Cereceda,
                 and Habayeb billed GEICO for the initial examination using CPT code 99203, and
                 thereby falsely represented that the examination involved moderately severe
                 presenting problems.

         (vi)    On June 5, 2017, an Insured named NM was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in NM’s vehicle did not deploy, and that NM’s vehicle
                 was drivable following the accident. The police report further indicated that NM
                 was not injured in the accident. In keeping with the fact that NM was not seriously
                 injured in the accident, NM did not visit any hospital emergency room following
                 the accident. To the extent that NM experienced any health problems at all as a
                 result of the accident, they were of low severity. Even so, following a purported
                 initial examination of NM by Habayeb on June 12, 2017, CEDA Miami, Cereceda,
                 and Habayeb billed GEICO for the initial examination using CPT code 99203, and
                 thereby falsely represented that the examination involved moderately severe
                 presenting problems.

         (vii)   On September 22, 2017, an Insured named YS was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in YS’s
                 vehicle did not deploy and that YS’s vehicle was drivable following the accident.
                 The police report further indicated that YS was not injured in the accident. In
                 keeping with the fact that YS was not seriously injured in the accident, YS did not
                 visit any hospital emergency room following the accident. To the extent that YS

                                                 264
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 265 of 406



                experienced any health problems at all as a result of the accident, they were of low
                severity. Even so, following a purported initial examination of YS by Habayeb on
                September 27, 2017, CEDA Miami, Cereceda, and Habayeb billed GEICO for the
                initial examination using CPT code 99203, and thereby falsely represented that the
                examination involved moderately severe presenting problems.

         (viii) On October 24, 2017, an Insured named NH was involved in an automobile
                accident. The contemporaneous police report indicated that NH’s vehicle was
                drivable following the accident. The police report further indicated that NH was not
                injured in the accident. In keeping with the fact that NH was not seriously injured
                in the accident, NH did not visit any hospital emergency room following the
                accident. To the extent that NH experienced any health problems at all as a result
                of the accident, they were of low severity. Even so, following a purported initial
                examination of NH by Habayeb on November 4, 2017, CEDA Miami, Cereceda,
                and Habayeb billed GEICO for the initial examination using CPT code 99203, and
                thereby falsely represented that the examination involved moderately severe
                presenting problems.

         (ix)   On November 18, 2017, an Insured named DB was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a rear-
                end collision, that the airbags in DB’s vehicle did not deploy, and that DB’s vehicle
                was drivable following the accident. The police report further indicated that DB
                was not injured in the accident. In keeping with the fact that DB was not seriously
                injured in the accident, DB did not visit any hospital emergency room following
                the accident. To the extent that DB experienced any health problems at all as a
                result of the accident, they were of low severity. Even so, following a purported
                initial examination of DB by Moya on January 24, 2018, CEDA Miami, Cereceda,
                and Moya billed GEICO for the initial examination using CPT code 99203, and
                thereby falsely represented that the examination involved moderately severe
                presenting problems.

         (x)    On January 4, 2018, an Insured named RS was involved in an automobile accident.
                The contemporaneous police report indicated that the airbags in RS’s vehicle did
                not deploy and that RS’s vehicle was drivable following the accident. The police
                report further indicated that RS was not injured in the accident. In keeping with the
                fact that RS was not seriously injured in the accident, RS did not visit any hospital
                emergency room following the accident. To the extent that RS experienced any
                health problems at all as a result of the accident, they were of low severity. Even
                so, following a purported initial examination of RS by Javech on February 27, 2018,
                CEDA Miami, Cereceda, and Javech billed GEICO for the initial examination using
                CPT code 99203, and thereby falsely represented that the examination involved
                moderately severe presenting problems.

         (xi)   On January 18, 2018, an Insured named MC was involved in an automobile
                accident. The contemporaneous police report indicated that the airbags in MC’s
                vehicle did not deploy, that the damage to MC’s vehicle was minor, that there was

                                                265
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 266 of 406



                  minor damage to the other vehicle, and that MC’s vehicle was drivable following
                  the accident. The police report further indicated that MC was not injured in the
                  accident. In keeping with the fact that MC was not seriously injured in the accident,
                  MC did not visit any hospital emergency room following the accident. To the extent
                  that MC experienced any health problems at all as a result of the accident, they were
                  of low severity. Even so, following a purported initial examination of MC by Javech
                  on January 26, 2018, CEDA Miami, Cereceda, and Javech billed GEICO for the
                  initial examination using CPT code 99203, and thereby falsely represented that the
                  examination involved moderately severe presenting problems.

          914.    These are only representative examples. In the claims for initial examinations

   identified in Exhibit “4”, CEDA Miami, Cereceda, Crespo-Smith, Habayeb, Javech, Moya, and

   Schulman routinely falsely represented that the Insureds presented with problems of moderate

   severity, when in fact the Insureds’ problems were low-severity soft tissue injuries such as sprains

   and strains, to the limited extent that they had any presenting problems at all.

          915.    In the claims for initial examinations identified in Exhibit “4”, CEDA Miami,

   Cereceda, Crespo-Smith, Habayeb, Javech, Moya, and Schulman routinely falsely represented that

   the Insureds presented with problems of moderate severity in order to create a false basis for their

   charges for the examinations under CPT code 99203, because examinations billable under CPT

   code 99203 are reimbursable at higher rates than examinations involving presenting problems of

   low severity, or no severity.

          916.    In the claims for initial examinations identified in Exhibit “4”, CEDA Miami,

   Cereceda, Crespo-Smith, Habayeb, Javech, Moya, and Schulman also routinely falsely represented

   that the Insureds presented with problems of moderate severity in order to create a false basis for

   the other Fraudulent Services that the CEDA Miami Defendants purported to provide to the

   Insureds, including medically unnecessary follow-up examinations, physical therapy services

   and/or chiropractic services, and pain management injections.

   b.     Misrepresentations Regarding the Amount of Time Spent on the Initial Examinations



                                                   266
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 267 of 406



          917.     What is more, in the claims identified in Exhibit “4” for initial examinations under

   CPT code 99203, CEDA Miami, Cereceda, Crespo-Smith, Habayeb, and Schulman routinely

   misrepresented and exaggerated the amount of face-to-face time that the examining physician or

   chiropractor spent with the Insureds or the Insureds’ families.

          918.     Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

   examination represents that the physician or chiropractor who performed the examination spent at

   least 30 minutes of face-to-face time with the patient or the patient’s family.

          919.     As set forth in Exhibit “4”, CEDA Miami, Cereceda, Crespo-Smith, Habayeb, and

   Schulman virtually always billed for the putative initial examinations using CPT code 99203, and

   thereby represented that the physician or chiropractor who purported to conduct the examinations

   spent at least 30 minutes of face-to-face time with the Insureds or the Insureds’ families during the

   putative examinations.

          920.     In fact, in most of the claims for initial examinations identified in Exhibit “4”,

   neither Crespo-Smith, Habayeb, nor Schulman ever spent more than 15 minutes – let alone 30

   minutes – of face-to-face time with the Insureds or their families when purporting to conduct the

   examinations.

          921.     For instance, and in keeping with the fact that the initial examinations in the claims

   identified in Exhibit “4” did not entail more than 15 minutes of face-to-face time between Crespo-

   Smith, Habayeb, and Schulman and the Insureds or the Insureds’ families, to the extent that the

   examinations actually were performed in the first instance, CEDA Miami, Cereceda, Crespo-

   Smith, Habayeb, and Schulman used a template in purporting to conduct the initial examinations.




                                                    267
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 268 of 406



          922.     The template that CEDA Miami, Cereceda, Crespo-Smith, Habayeb, and Schulman

   used in purporting to conduct the initial examinations set forth a limited range of examination

   parameters.

          923.     The only face-to-face time between the physicians or chiropractors and the Insureds

   that was reflected in the limited range of examination parameters consisted of brief patient

   interviews and limited examinations of the Insureds’ musculoskeletal systems.

          924.     These brief patient interviews and limited examinations did not require Cereceda,

   Crespo-Smith, Habayeb, and Schulman, nor any other physician or chiropractor associated with

   CEDA Miami, to spend more than 15 minutes of face-to-face time with the Insureds or their

   families.

          925.     What is more, Habayeb and Schulman could not legitimately have personally

   performed the initial examinations at CEDA Miami, or even directly supervised them, much less

   have spent at least 30 minutes of face-to-face time with the Insureds or their families during the

   examinations.

          926.     For example:

          (i)      On or about October 28, 2015, CEDA Miami, Cereceda, and Schulman billed
                   GEICO under CPT code 99203 for two initial examinations that Schulman falsely
                   purported to perform on Insureds named MC and RT. On that same day, Schulman
                   also purported to personally provide or directly supervise at least 17 hours of
                   physical therapy services and/or chiropractic services to at least twenty-two
                   individual Insureds at CEDA Miami, all of which were billed to GEICO. What is
                   more, on that same day, Schulman also purported to perform at least three 15-
                   minute follow-up examinations which were billed to GEICO through CEDA
                   Miami.

          (ii)     On or about November 11, 2015, CEDA Miami, Cereceda, and Schulman billed
                   GEICO under CPT code 99203 for an initial examination that Schulman falsely
                   purported to perform on an Insured named RC. On that same day, Schulman also
                   purported to personally provide or directly supervise at least 19.25 hours of physical
                   therapy services and/or chiropractic services to at least twenty-three individual
                   Insureds at CEDA Miami, all of which were billed to GEICO.

                                                    268
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 269 of 406




          (iii)   On or about September 29, 2017, CEDA Miami, Cereceda, and Habayeb billed
                  GEICO under CPT code 99203 for an initial examination that Habayeb falsely
                  purported to perform on an Insured named JS. On that same day, Habayeb also
                  purported to personally provide or directly supervise at least 16.5 hours of physical
                  therapy services and/or chiropractic services to at least twenty-three individual
                  Insureds at CEDA Miami, all of which were billed to GEICO. What is more, on
                  that same day, Habayeb also purported to perform at least one 15-minute follow-
                  up examination which was billed to GEICO through CEDA Miami.

          (iv)    On or about November 20, 2017, CEDA Miami, Cereceda, and Habayeb billed
                  GEICO under CPT code 99203 for an initial examination that Habayeb falsely
                  purported to perform on an Insured named MP. On that same day, Habayeb also
                  purported to personally provide or directly supervise at least 15 hours of physical
                  therapy services and/or chiropractic services to at least twenty-three individual
                  Insureds at CEDA Miami, all of which were billed to GEICO. What is more, on
                  that same day, Habayeb also purported to perform at least four 15-minute follow-
                  up examinations and at least one 5-minute follow-up examination which were billed
                  to GEICO through CEDA Miami.

          (v)     On or about December 4, 2017, CEDA Miami, Cereceda, and Habayeb billed
                  GEICO under CPT code 99203 for an initial examination that Habayeb falsely
                  purported to perform on an Insured named KV. On that same day, Habayeb also
                  purported to personally provide or directly supervise at least 15.5 hours of physical
                  therapy services and/or chiropractic services to at least twenty-one individual
                  Insureds at CEDA Miami, all of which were billed to GEICO. What is more, on
                  that same day, Habayeb also purported to perform at least one 25-minute follow-
                  up examination and at least three 15-minute follow-up examinations which were
                  billed to GEICO through CEDA Miami.

          927.    These are only representative examples. In the claims for initial examinations

   identified in Exhibit “4”, CEDA Miami, Cereceda, Habayeb, and Schulman routinely falsely

   represented that Habayeb and Schulman had spent at least 30 minutes of face-to-face time with the

   Insureds or their families during the examinations, despite the fact that – on those same dates –

   Habayeb and Schulman also purported to personally perform or directly supervise a massive

   amount of physical therapy services and/or chiropractic services supposedly provided to large

   numbers of Insureds.




                                                  269
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 270 of 406



          928.    What is more, and as set forth above, GEICO is only one of the automobile

   insurance companies doing business in the Florida automobile insurance market.

          929.    It is extremely improbable, to the point of impossibility, that the Defendants only

   submitted fraudulent billing to GEICO, and that the Defendants did not simultaneously bill other

   automobile insurers.

          930.    Thus, upon information and belief, the massive, impossible number of examination

   and physical therapy services and/or chiropractic services that Habayeb and Schulman purported

   to directly supervise or provide to GEICO Insureds on individual dates of service, including the

   dates of service identified above, constituted only a fraction of the total number of examination

   and physical therapy services and/or chiropractic services that Habayeb and Schulman purported

   to directly supervise or provide, including to individuals insured by companies other than GEICO,

   on those same dates of service.

          931.    In the claims for initial examinations identified in Exhibit “4”, CEDA Miami,

   Cereceda, Crespo-Smith, Habayeb, and Schulman routinely falsely represented that the initial

   examinations involved 30 minutes of face-to-face time in order to create a false basis for their

   charges under CPT code 99203 because examinations billable under CPT code 99203 are

   reimbursable at higher rates than examinations that require less time to perform.



   c.     Misrepresentations Regarding “Detailed” Physical Examinations

          932.    Moreover, in many of the claims identified in Exhibit “4” for initial examinations

   under CPT code 99203, CEDA Miami, Cereceda, Crespo-Smith, Habayeb, and Schulman

   routinely falsely represented the extent of the underlying physical examinations.




                                                  270
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 271 of 406



          933.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

   examination represents that the physician who performed the examination conducted a “detailed”

   physical examination.

          934.    As set forth in Exhibit “4”, CEDA Miami, Cereceda, Crespo-Smith, Habayeb, and

   Schulman virtually always billed for their putative initial examinations using CPT code 99203,

   and thereby represented that the physician or chiropractor who purported to conduct the

   examinations conducted detailed physical examinations of the Insureds who purportedly received

   the examinations.

          935.    Pursuant to the CPT Assistant, a “detailed” physical examination requires – among

   other things – that the physician or chiropractor performing the examination conduct an extended

   examination of the affected body areas and other symptomatic or related organ systems.

          936.    To the extent that the Insureds in the claims identified in Exhibit “4” had any actual

   complaints at all as the result of their relatively minor automobile accidents, the complaints were

   limited to minor musculoskeletal complaints, specifically sprains and strains.

          937.    Pursuant to the CPT Assistant, in the context of patient examinations, a physician

   has not conducted an extended examination of a patient’s musculoskeletal organ system unless the

   physician has documented findings with respect to the following:

          (i)     measurement of any three of the following seven vital signs: (a) sitting or standing
                  blood pressure; (b) supine blood pressure; (c) pulse rate and regularity; (d)
                  respiration; (e) temperature; (f) height; (g) weight;

          (ii)    general appearance of patient (e.g., development, nutrition, body habitus,
                  deformities, attention to grooming);

          (iii)   examination of peripheral vascular system by observation (e.g., swelling,
                  varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

          (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;



                                                   271
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 272 of 406



          (v)     brief assessment of mental status;

          (vi)    examination of gait and station;

          (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                  lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                  neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                  extremity; and (f) left lower extremity;

          (viii) coordination;

          (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                  pathological reflexes; and

          (x)     examination of sensation.

          938.    In the claims for initial examinations identified in Exhibit “4”, when CEDA Miami,

   Cereceda, Crespo-Smith, Habayeb, and Schulman billed for the initial examinations under CPT

   code 99203, they falsely represented that the physician or chiropractor who purported to perform

   the examinations – namely Crespo-Smith, Habayeb, and Schulman – performed “detailed” patient

   examinations on the Insureds they purported to treat during the initial examinations.

          939.    In fact, with respect to the claims for initial examinations under CPT code 99203

   that are identified in Exhibit “4”, CEDA Miami, Cereceda, Crespo-Smith, Habayeb, and Schulman

   virtually never conducted an extended examination of the Insureds’ musculoskeletal systems.

          940.    For instance, in many of the claims under CPT code 99203 identified in Exhibit

   “4”, CEDA Miami, Cereceda, Crespo-Smith, Habayeb, and Schulman did not conduct an extended

   examination of the Insureds’ musculoskeletal systems, inasmuch as they did not document findings

   with respect to the following:

          (i)     measurement of any three of the following seven vital signs: (a) sitting or standing
                  blood pressure; (b) supine blood pressure; (c) pulse rate and regularity; (d)
                  respiration; (e) temperature; (f) height; (g) weight;

          (ii)    general appearance of patient (e.g., development, nutrition, body habitus,
                  deformities, attention to grooming);

                                                     272
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 273 of 406




         (iii)   examination of peripheral vascular system by observation (e.g., swelling,
                 varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

         (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;

         (v)     brief assessment of mental status;

         (vi)    examination of gait and station;

         (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                 lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                 neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                 extremity; and (f) left lower extremity;

         (viii) coordination;

         (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                 pathological reflexes; and/or

         (x)     examination of sensation.

         941.    For example:

         (i)     On or about November 1, 2013, CEDA Miami, Cereceda, and Schulman billed
                 GEICO under CPT code 99203 for an initial examination that Schulman purported
                 to perform on an Insured named GD, and thereby represented that Schulman had
                 provided a “detailed” physical examination to GD. However, Schulman did not
                 document an extended examination of GD’s musculoskeletal system, despite the
                 fact that – to the extent GD had any complaints at all as the result of the automobile
                 accident – they were limited to musculoskeletal complaints.

         (ii)    On or about November 11, 2013, CEDA Miami, Cereceda, and a now deceased
                 physician named Robert J. Lorello, M.D. (“Lorello”) billed GEICO under CPT
                 code 99203 for an initial examination that Lorello purported to perform on an
                 Insured named GD, and thereby represented that Lorello had provided a “detailed”
                 physical examination to GD. However, Lorello did not document an extended
                 examination of GD’s musculoskeletal system, despite the fact that – to the extent
                 GD had any complaints at all as the result of the automobile accident – they were
                 limited to musculoskeletal complaints.

         (iii)   On or about July 11, 2016, CEDA Miami, Cereceda, and Habayeb billed GEICO
                 under CPT code 99203 for an initial examination that Habayeb purported to
                 perform on an Insured named TA, and thereby represented that Habayeb had
                 provided a “detailed” physical examination to TA. However, Habayeb did not
                 document an extended examination of TA’s musculoskeletal system, despite the

                                                    273
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 274 of 406



                 fact that – to the extent TA had any complaints at all as the result of the automobile
                 accident – they were limited to musculoskeletal complaints.

          (iv)   On or about July 19, 2016, CEDA Miami, Cereceda, and Crespo-Smith billed
                 GEICO under CPT code 99203 for an initial examination that Crespo-Smith
                 purported to perform on an Insured named TA, and thereby represented that
                 Crespo-Smith had provided a “detailed” physical examination to TA. However,
                 Crespo-Smith did not document an extended examination of TA’s musculoskeletal
                 system, despite the fact that – to the extent TA had any complaints at all as the
                 result of the automobile accident – they were limited to musculoskeletal
                 complaints.

          (v)    On or about August 25, 2017, CEDA Miami, Cereceda, and Crespo-Smith billed
                 GEICO under CPT code 99203 for an initial examination that Crespo-Smith
                 purported to perform on an Insured named MH, and thereby represented that
                 Crespo-Smith had provided a “detailed” physical examination to MH. However,
                 Crespo-Smith did not document an extended examination of MH’s musculoskeletal
                 system, despite the fact that – to the extent MH had any complaints at all as the
                 result of the automobile accident – they were limited to musculoskeletal
                 complaints.

          942.   These are only representative examples. In many of the claims for initial

   examinations under CPT code 99203 that are identified in Exhibit “4”, CEDA Miami, Cereceda,

   Crespo-Smith, Habayeb, and Schulman routinely falsely represented that they had provided

   “detailed” physical examinations. In fact, they had not provided detailed physical examinations

   because Crespo-Smith, Habayeb, and Schulman had not documented an extended examination of

   the affected body areas and other symptomatic or related organ systems.

          943.   In the claims for initial examinations under CPT code 99203 that are identified in

   Exhibit “4”, CEDA Miami, Cereceda, Crespo-Smith, Habayeb, and Schulman routinely falsely

   represented that they had provided “detailed” physical examinations to the Insureds in order to

   create a false basis for their charges for the examinations under CPT code 99203, because

   examinations billable under CPT code 99203 are reimbursable at higher rates than examinations

   that do not require the examining physician to provide “detailed” physical examinations.

   d.     Misrepresentations Regarding the Extent of Medical Decision-Making

                                                  274
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 275 of 406



          944.    Furthermore, pursuant to the CPT Assistant, which is incorporated by reference into

   the Fee Schedule, the use of CPT 99203 to bill for a patient examination represents that the

   physician or chiropractor who performed the examination engaged in medical decision making of

   “low complexity”.

          945.    In addition, pursuant to the CPT Assistant, the complexity of medical decision-

   making is measured by: (i) the number of diagnoses and/or the number of management options to

   be considered; (ii) the amount and/or complexity of medical records, diagnostic tests, and other

   information that must be retrieved, reviewed, and analyzed; and (iii) the risk of significant

   complications, morbidity, mortality, as well as co–morbidities associated with the patient’s

   presenting problems, the diagnostic procedures, and/or the possible management options.

          946.    As set forth above, the CPT Assistant provides various clinical examples of the

   kinds of presenting problems that might support the use of CPT code 99203 to bill for a patient

   examination, and therefore entail legitimate, low complexity medical decision-making, including:

          (i)     Office visit for initial evaluation of a 48–year–old man with recurrent low back pain
                  radiating to the leg. (General Surgery)

          (ii)    Initial office evaluation of 49–year–old male with nasal obstruction. Detailed exam
                  with topical anesthesia. (Plastic Surgery)

          (iii)   Initial office evaluation for diagnosis and management of painless gross hematuria
                  in new patient, without cystoscopy. (Internal Medicine)

          (iv)    Initial office visit for evaluation of 13–year–old female with progressive scoliosis.
                  (Physical Medicine and Rehabilitation)

          (v)     Initial office visit with couple for counseling concerning voluntary vasectomy for
                  sterility. Spent 30 minutes discussing procedure, risks and benefits, and answering
                  questions. (Urology)

          947.    Thus, pursuant to the CPT Assistant, the kinds of presenting problems that entail

   legitimate, low-complexity medical decision-making typically are either chronic and relatively



                                                  275
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 276 of 406



   serious problems, acute problems requiring immediate invasive treatment, or issues that

   legitimately require physician counseling.

          948.    By contrast, when the Insureds in the claims identified in Exhibit “4” presented at

   CEDA Miami for initial examinations, their presenting problems virtually always were limited to

   low severity soft tissue injuries such as acute sprains and strains, to the extent that they had any

   legitimate presenting problems at all.

          949.    The diagnosis and treatment of these low severity sprains and strains did not require

   any legitimate, low-complexity medical decision-making.

          950.    First, in the claims for initial examinations identified in Exhibit “4”, the initial

   examinations did not involve the retrieval, review, or analysis of any significant amount of medical

   records, diagnostic tests, or other information.

          951.    When the Insureds in the claims identified in Exhibit “4” presented to CEDA Miami

   for “treatment”, they did not arrive with any medical records except, at times, basic radiology

   reports.

          952.    Furthermore, prior to the initial examinations, CEDA Miami, Cereceda, Habayeb,

   and Schulman did not request any medical records from other providers.

          953.    Second, in the claims for initial examinations identified in Exhibit “4”, there was

   no risk of significant complications or morbidity – much less mortality – from the Insureds’

   relatively minor soft tissue injury complaints, to the extent that they ever had any complaints from

   automobile accidents at all.

          954.    Nor, by extension, was there any risk of significant complications, morbidity, or

   mortality from the diagnostic procedures or treatment options provided by CEDA Miami,

   Cereceda, Habayeb, and Schulman to the extent that CEDA Miami, Cereceda, Habayeb, and



                                                      276
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 277 of 406



   Schulman provided any such diagnostic procedures or treatment options in the first instance.

          955.    In almost every instance, any “treatments” that the CEDA Miami Defendants

   actually provided were limited to chiropractic treatment and/or physical therapy treatment, none

   of which was health– or life–threatening if properly administered.

          956.    Third, in the claims for initial examinations identified in Exhibit “4”, CEDA Miami,

   Cereceda, Habayeb, and Schulman did not consider any significant number of diagnoses or

   treatment options for the Insureds during the initial examinations.

          957.    Rather, to the extent that the initial examinations were conducted in the first

   instance, CEDA Miami, Cereceda, Habayeb, and Schulman provided a phony list of soft tissue

   injury “diagnoses” for virtually every Insured, and prescribed a substantially similar course of

   treatment for every Insured.

          958.    Specifically, in most of the claims identified in Exhibit “4”, during the initial

   examinations the Insureds did not report any continuing medical problems that legitimately could

   be traced to an underlying automobile accident.

          959.    Even so, CEDA Miami, Cereceda, Habayeb, and Schulman prepared initial

   examination reports in which they provided a phony list of soft tissue injury “diagnoses” to

   virtually every Insured.

          960.    Then, based upon these phony “diagnoses”, CEDA Miami, Cereceda, Habayeb, and

   Schulman directed virtually every Insured: (i) to receive significant and medically unnecessary

   chiropractic treatment and/or physical therapy treatment; and (ii) in the majority of cases, referred

   the Insureds to a medical doctor for further evaluation and treatment, regardless of the Insureds’

   true circumstances or presentation.

          961.    For example:



                                                   277
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 278 of 406



         (i)    On October 28, 2013, an Insured named GD was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a rear-
                end collision, that the airbags in GD’s vehicle did not deploy, and that GD’s vehicle
                was drivable following the accident. The police report further indicated that GD
                was not injured in the accident. In keeping with the fact that GD was not seriously
                injured in the accident, GD did not visit any hospital emergency room following
                the accident. To the extent that GD experienced any health problems at all as a
                result of the accident, they were of low severity. On November 1, 2013, Schulman
                purported to conduct an initial examination of GD at CEDA Miami. To the extent
                that Schulman performed the examination in the first instance, Schulman did not
                retrieve, review, or analyze any significant amount of medical records, diagnostic
                tests, or other information in connection with the examination. Moreover,
                Schulman did not consider any significant number of diagnoses or management
                options in connection with the examination. Instead, Schulman provided GD with
                the same, phony, list of soft tissue injury “diagnoses” that he provided to virtually
                every other Insured. Furthermore, neither GD’s presenting problems, nor the
                treatment plan provided to GD by Schulman, Cereceda, and CEDA Miami,
                presented any risk of significant complications, morbidity, or mortality. To the
                contrary, GD did not need any significant treatment at all as a result of the accident,
                and the treatment plan provided by Schulman, Cereceda, and CEDA Miami
                consisted of medically unnecessary chiropractic services and physical therapy
                services, which did not pose the least bit of risk to GD. Even so, Schulman,
                Cereceda, and CEDA Miami billed GEICO for the initial examination using CPT
                code 99203, and thereby falsely represented that Schulman engaged in some
                legitimate, low complexity medical decision-making during the purported
                examination.

         (ii)   On November 18, 2013, an Insured named YM was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a rear-
                end collision, that the airbags in YM’s vehicle did not deploy, that the damage to
                YM’s vehicle was minor, and that YM’s vehicle was drivable following the
                accident. The police report further indicated that YM was not injured in the
                accident. In keeping with the fact that YM was not seriously injured in the accident,
                YM did not visit any hospital emergency room following the accident. To the extent
                that YM experienced any health problems at all as a result of the accident, they
                were of low severity. On November 20, 2013, Schulman purported to conduct an
                initial examination of YM at CEDA Miami. To the extent that Schulman performed
                the examination in the first instance, Schulman did not retrieve, review, or analyze
                any significant amount of medical records, diagnostic tests, or other information in
                connection with the examination. Moreover, Schulman did not consider any
                significant number of diagnoses or management options in connection with the
                examination. Instead, Schulman provided YM with the same, phony, list of soft
                tissue injury “diagnoses” that he provided to virtually every other Insured.
                Furthermore, neither YM’s presenting problems, nor the treatment plan provided
                to YM by Schulman, Cereceda, and CEDA Miami, presented any risk of significant
                complications, morbidity, or mortality. To the contrary, YM did not need any

                                                 278
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 279 of 406



                 significant treatment at all as a result of the accident, and the treatment plan
                 provided by Schulman, Cereceda, and CEDA Miami consisted of medically
                 unnecessary chiropractic services and physical therapy services, which did not pose
                 the least bit of risk to YM. Even so, Schulman, Cereceda, and CEDA Miami billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that Schulman engaged in some legitimate, low complexity medical
                 decision-making during the purported examination.

         (iii)   On July 8, 2016, an Insured named TA was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in TA’s vehicle did
                 not deploy and that TA’s vehicle was drivable following the accident. The police
                 report further indicated that TA was not injured in the accident. In keeping with the
                 fact that TA was not seriously injured in the accident, TA did not visit any hospital
                 emergency room following the accident. To the extent that TA experienced any
                 health problems at all as a result of the accident, they were of low severity. On July
                 11, 2016, Habayeb purported to conduct an initial examination of TA at CEDA
                 Miami. To the extent that Habayeb performed the examination in the first instance,
                 Habayeb did not retrieve, review, or analyze any significant amount of medical
                 records, diagnostic tests, or other information in connection with the examination.
                 Moreover, Habayeb did not consider any significant number of diagnoses or
                 management options in connection with the examination. Instead, Habayeb
                 provided TA with the same, phony, list of soft tissue injury “diagnoses” that he
                 provided to virtually every other Insured. Furthermore, neither TA’s presenting
                 problems, nor the treatment plan provided to TA by Habayeb, Cereceda, and CEDA
                 Miami, presented any risk of significant complications, morbidity, or mortality. To
                 the contrary, TA did not need any significant treatment at all as a result of the
                 accident, and the treatment plan provided by Habayeb, Cereceda, and CEDA Miami
                 consisted of medically unnecessary chiropractic services and physical therapy
                 services, which did not pose the least bit of risk to TA. Even so, Habayeb, Cereceda,
                 and CEDA Miami billed GEICO for the initial examination using CPT code 99203,
                 and thereby falsely represented that Habayeb engaged in some legitimate, low
                 complexity medical decision-making during the purported examination.

         (iv)    On September 16, 2016, an Insured named WL was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a rear-
                 end collision, that the airbags in WL’s vehicle did not deploy, and that WL’s vehicle
                 was drivable following the accident. The police report further indicated that WL
                 was not injured in the accident. In keeping with the fact that WL was not seriously
                 injured in the accident, WL did not visit any hospital emergency room following
                 the accident. To the extent that WL experienced any health problems at all as a
                 result of the accident, they were of low severity. On September 21, 2016, Habayeb
                 purported to conduct an initial examination of WL at CEDA Miami. To the extent
                 that Habayeb performed the examination in the first instance, Habayeb did not
                 retrieve, review, or analyze any significant amount of medical records, diagnostic
                 tests, or other information in connection with the examination. Moreover, Habayeb
                 did not consider any significant number of diagnoses or management options in

                                                  279
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 280 of 406



                connection with the examination. Instead, Habayeb provided WL with the same,
                phony, list of soft tissue injury “diagnoses” that he provided to virtually every other
                Insured. Furthermore, neither WL’s presenting problems, nor the treatment plan
                provided to WL by Habayeb, Cereceda, and CEDA Miami, presented any risk of
                significant complications, morbidity, or mortality. To the contrary, WL did not need
                any significant treatment at all as a result of the accident, and the treatment plan
                provided by Habayeb, Cereceda, and CEDA Miami consisted of medically
                unnecessary chiropractic services and physical therapy services, which did not pose
                the least bit of risk to WL. Even so, Habayeb, Cereceda, and CEDA Miami billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that Habayeb engaged in some legitimate, low complexity medical
                decision-making during the purported examination.

         (v)    On June 5, 2017, an Insured named BM was involved in an automobile accident.
                The contemporaneous police report indicated that the accident was a rear-end
                collision, that the airbags in BM’s vehicle did not deploy, and that BM’s vehicle
                was drivable following the accident. The police report further indicated that BM
                was not injured in the accident. In keeping with the fact that BM was not seriously
                injured in the accident, BM did not visit any hospital emergency room following
                the accident. To the extent that BM experienced any health problems at all as a
                result of the accident, they were of low severity. On June 12, 2017, Habayeb
                purported to conduct an initial examination of BM at CEDA Miami. To the extent
                that Habayeb performed the examination in the first instance, Habayeb did not
                retrieve, review, or analyze any significant amount of medical records, diagnostic
                tests, or other information in connection with the examination. Moreover, Habayeb
                did not consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Habayeb provided BM with the same,
                phony, list of soft tissue injury “diagnoses” that he provided to virtually every other
                Insured. Furthermore, neither BM’s presenting problems, nor the treatment plan
                provided to BM by Habayeb, Cereceda, and CEDA Miami, presented any risk of
                significant complications, morbidity, or mortality. To the contrary, BM did not
                need any significant treatment at all as a result of the accident, and the treatment
                plan provided by Habayeb, Cereceda, and CEDA Miami consisted of medically
                unnecessary chiropractic services and physical therapy services, which did not pose
                the least bit of risk to BM. Even so, Habayeb, Cereceda, and CEDA Miami billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that Habayeb engaged in some legitimate, low complexity medical
                decision-making during the purported examination.

         (vi)   On June 5, 2017, an Insured named NM was involved in an automobile accident.
                The contemporaneous police report indicated that the accident was a rear-end
                collision, that the airbags in NM’s vehicle did not deploy and that NM’s vehicle
                was drivable following the accident. The police report further indicated that NM
                was not injured in the accident. In keeping with the fact that NM was not seriously
                injured in the accident, NM did not visit any hospital emergency room following
                the accident. To the extent that NM experienced any health problems at all as a

                                                 280
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 281 of 406



                 result of the accident, they were of low severity. On June 12, 2017, Habayeb
                 purported to conduct an initial examination of NM at CEDA Miami. To the extent
                 that Habayeb performed the examination in the first instance, Habayeb did not
                 retrieve, review, or analyze any significant amount of medical records, diagnostic
                 tests, or other information in connection with the examination. Moreover, Habayeb
                 did not consider any significant number of diagnoses or management options in
                 connection with the examination. Instead, Habayeb provided NM with the same,
                 phony, list of soft tissue injury “diagnoses” that he provided to virtually every other
                 Insured. Furthermore, neither NM’s presenting problems, nor the treatment plan
                 provided to NM by Habayeb, Cereceda, and CEDA Miami, presented any risk of
                 significant complications, morbidity, or mortality. To the contrary, NM did not
                 need any significant treatment at all as a result of the accident, and the treatment
                 plan provided by Habayeb, Cereceda, and CEDA Miami consisted of medically
                 unnecessary chiropractic services and physical therapy services, which did not pose
                 the least bit of risk to NM. Even so, Habayeb, Cereceda, and CEDA Miami billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that Habayeb engaged in some legitimate, low complexity medical
                 decision-making during the purported examination.

         (vii)   On September 22, 2017, an Insured named YS was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in YS’s
                 vehicle did not deploy and that YS’s vehicle was drivable following the accident.
                 The police report further indicated that YS was not injured in the accident. In
                 keeping with the fact that YS was not seriously injured in the accident, YS did not
                 visit any hospital emergency room following the accident. To the extent that YS
                 experienced any health problems at all as a result of the accident, they were of low
                 severity. On September 27, 2017, Habayeb purported to conduct an initial
                 examination of YS at CEDA Miami. To the extent that Habayeb performed the
                 examination in the first instance, Habayeb did not retrieve, review, or analyze any
                 significant amount of medical records, diagnostic tests, or other information in
                 connection with the examination. Moreover, Habayeb did not consider any
                 significant number of diagnoses or management options in connection with the
                 examination. Instead, Habayeb provided YS with the same, phony, list of soft tissue
                 injury “diagnoses” that he provided to virtually every other Insured. Furthermore,
                 neither YS’s presenting problems, nor the treatment plan provided to YS by
                 Habayeb, Cereceda, and CEDA Miami, presented any risk of significant
                 complications, morbidity, or mortality. To the contrary, YS did not need any
                 significant treatment at all as a result of the accident, and the treatment plan
                 provided by Habayeb, Cereceda, and CEDA Miami consisted of medically
                 unnecessary chiropractic services and physical therapy services, which did not pose
                 the least bit of risk to YS. Even so, Habayeb, Cereceda, and CEDA Miami billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that Habayeb engaged in some legitimate, low complexity medical
                 decision-making during the purported examination.




                                                  281
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 282 of 406



          (viii) On October 24, 2017, an Insured named NH was involved in an automobile
                 accident. The contemporaneous police report indicated that NH’s vehicle was
                 drivable following the accident. The police report further indicated that NH was not
                 injured in the accident. In keeping with the fact that NH was not seriously injured
                 in the accident, NH did not visit any hospital emergency room following the
                 accident. To the extent that NH experienced any health problems at all as a result
                 of the accident, they were of low severity. On November 4, 2017, Habayeb
                 purported to conduct an initial examination of NH at CEDA Miami. To the extent
                 that Habayeb performed the examination in the first instance, Habayeb did not
                 retrieve, review, or analyze any significant amount of medical records, diagnostic
                 tests, or other information in connection with the examination. Moreover, Habayeb
                 did not consider any significant number of diagnoses or management options in
                 connection with the examination. Instead, Habayeb provided NH with the same,
                 phony, list of soft tissue injury “diagnoses” that he provided to virtually every other
                 Insured. Furthermore, neither NH’s presenting problems, nor the treatment plan
                 provided to NH by Habayeb, Cereceda, and CEDA Miami, presented any risk of
                 significant complications, morbidity, or mortality. To the contrary, NH did not need
                 any significant treatment at all as a result of the accident, and the treatment plan
                 provided by Habayeb, Cereceda, and CEDA Miami consisted of medically
                 unnecessary chiropractic services and physical therapy services, which did not pose
                 the least bit of risk to NH. Even so, Habayeb, Cereceda, and CEDA Miami billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that Habayeb engaged in some legitimate, low complexity medical
                 decision-making during the purported examination.

          962.    There are a substantial number of variables that can affect whether, how, and to

   what extent an individual is injured in a given automobile accident.

          963.    An individual’s age, height, weight, general physical condition, location within the

   vehicle, and the location of the impact all will affect whether, how, and to what extent an individual

   is injured in a given automobile accident.

          964.    As set forth above, in the claims identified in Exhibit “4”, virtually all of the

   Insureds whom the CEDA Miami Defendants purported to treat were involved in relatively minor,

   “fender-bender” accidents, to the extent that they were involved in any actual accident at all.

          965.    It is highly improbable that any two Insureds involved in any one of the relatively

   minor automobile accidents in the claims identified in Exhibit “4” would suffer substantially




                                                    282
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 283 of 406



   identical injuries as the result of their accidents, or require a substantially identical course of

   treatment.

          966.     It is even more improbable – to the point of impossibility – that this would occur

   repeatedly, often with the Insureds presenting for initial examinations by CEDA Miami, Cereceda,

   Crespo-Smith, Habayeb, Moya, and Schulman with substantially identical injuries on or about the

   exact same dates after their accidents.

          967.     Even so, in keeping with the fact that the putative “diagnoses” were phony, and in

   keeping with the fact that the putative initial examinations involved no actual medical decision-

   making at all, CEDA Miami, Cereceda, Habayeb, and Schulman frequently issued substantially

   identical “diagnoses”, on or about the same date, to more than one Insured involved in a single

   accident, and recommended a substantially identical course of medically unnecessary “treatment” to

   the Insureds.

          968.     Similarly, CEDA Miami, Cereceda, Crespo-Smith, and Moya frequently issued

   substantially identical “diagnoses”, on or about the same date, to more than one Insured involved in

   a single accident.

          969.     For example:

          (i)      On July 24, 2013, two Insureds – ME and SE – were involved in the same automobile
                   accident. Thereafter, ME and SE presented – incredibly – on the exact same date,
                   August 5, 2013, at CEDA Miami for initial examinations by a now deceased
                   physician named Robert J. Lorello, M.D. (“Lorello”). ME and SE were different
                   ages, in different physical condition, and experienced the impact from different
                   locations in the vehicle. To the extent that ME and SE suffered any injuries at all in
                   their accident, the injuries were different. Even so, at the conclusion of the putative
                   initial examinations, CEDA Miami, Cereceda, and Lorello provided ME and SE with
                   substantially identical, phony “diagnoses”.

          (ii)     On November 20, 2013, two Insureds – JB and KB – were involved in the same
                   automobile accident. Thereafter, JB and KB presented – incredibly – on the exact
                   same date, December 2, 2013, at CEDA Miami for initial examinations by Lorello.
                   JB and KB were different ages, in different physical condition, and experienced the

                                                    283
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 284 of 406



                 impact from different locations in the vehicle. To the extent that JB and KB suffered
                 any injuries at all in their accident, the injuries were different. Even so, at the
                 conclusion of the putative initial examinations, CEDA Miami, Cereceda, and Lorello
                 provided JB and KB with substantially identical, phony “diagnoses”.

         (iii)   On March 8, 2014, two Insureds – JA and IF – were involved in the same automobile
                 accident. Thereafter, JA and IF presented – incredibly – on the exact same date,
                 March 13, 2014, at CEDA Miami for initial examinations by Schulman. JA and IF
                 were different ages, in different physical condition, and experienced the impact from
                 different locations in the vehicle. To the extent that JA and IF suffered any injuries
                 at all in their accident, the injuries were different. Even so, at the conclusion of the
                 putative initial examinations, CEDA Miami, Cereceda, and Schulman provided JA
                 and IF with substantially identical, phony “diagnoses”, and recommended a
                 substantially identical course of “treatment” for both of them.

         (iv)    On April 2, 2014, two Insureds – MG and MR – were involved in the same
                 automobile accident. Thereafter, MG and MR presented – incredibly – on the exact
                 same date, April 14, 2014, at CEDA Miami for initial examinations by Crespo-Smith.
                 MG and MR were different ages, in different physical condition, and experienced the
                 impact from different locations in the vehicle. To the extent that MG and MR suffered
                 any injuries at all in their accident, the injuries were different. Even so, at the
                 conclusion of the putative initial examinations, CEDA Miami, Cereceda, and Crespo-
                 Smith provided MG and MR with substantially identical, phony “diagnoses”.

         (v)     On August 24, 2016, two Insureds – PG and YM – were involved in the same
                 automobile accident. Thereafter, PG and YM presented – incredibly – on the exact
                 same date, March 20, 2017, at CEDA Miami for initial examinations by Moya. PG
                 and YM were different ages, in different physical condition, and experienced the
                 impact from different locations in the vehicle. To the extent that PG and YM suffered
                 any injuries at all in their accident, the injuries were different. Even so, at the
                 conclusion of the putative initial examinations, CEDA Miami, Cereceda, and Moya
                 provided PG and YM with substantially identical, phony “diagnoses”.

         (vi)    On December 20, 2016, two Insureds – TD and MG – were involved in the same
                 automobile accident. Thereafter, TD and MG presented – incredibly – on the exact
                 same date, December 26, 2016, at CEDA Miami for initial examinations by Habayeb.
                 TD and MG were different ages, in different physical condition, and experienced the
                 impact from different locations in the vehicle. To the extent that TD and MG suffered
                 any injuries at all in their accident, the injuries were different. Even so, at the
                 conclusion of the putative initial examinations, CEDA Miami, Cereceda, and
                 Habayeb provided TD and MG with substantially identical, phony “diagnoses”, and
                 recommended a substantially identical course of “treatment” for both of them.

         (vii)   On June 24, 2017, two Insureds – DG and GG – were involved in the same
                 automobile accident. Thereafter, DG and GG presented – incredibly – on the exact
                 same date, June 26, 2017, at CEDA Miami for initial examinations by Habayeb. DG

                                                  284
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 285 of 406



                    and GG were different ages, in different physical condition, and experienced the
                    impact from different locations in the vehicle. To the extent that DG and GG suffered
                    any injuries at all in their accident, the injuries were different. Even so, at the
                    conclusion of the putative initial examinations, CEDA Miami, Cereceda, and
                    Habayeb provided DG and GG with substantially identical, phony “diagnoses”, and
                    recommended a substantially identical course of “treatment” for both of them.

           (viii)   On September 22, 2017, two Insureds – JA and YS – were involved in the same
                    automobile accident. Thereafter, JA and YS presented – incredibly – on the exact
                    same date, September 27, 2017, at CEDA Miami for initial examinations by
                    Habayeb. JA and YS were different ages, in different physical condition, and
                    experienced the impact from different locations in the vehicle. To the extent that JA
                    and YS suffered any injuries at all in their accident, the injuries were different. Even
                    so, at the conclusion of the putative initial examinations, CEDA Miami, Cereceda,
                    and Habayeb provided JA and YS with substantially identical, phony “diagnoses”,
                    and recommended a substantially identical course of “treatment” for both of them.

           (ix)     On December 7, 2017, two Insureds – AE and AM – were involved in the same
                    automobile accident. Thereafter, AE and AM presented – incredibly – on the exact
                    same date, December 12, 2017, at CEDA Miami for initial examinations by Habayeb.
                    AE and AM were different ages, in different physical condition, and experienced the
                    impact from different locations in the vehicle. To the extent that AE and AM suffered
                    any injuries at all in their accident, the injuries were different. Even so, at the
                    conclusion of the putative initial examinations, CEDA Miami, Cereceda, and
                    Habayeb provided AE and AM with substantially identical, phony “diagnoses”, and
                    recommended a substantially identical course of “treatment” for both of them.

           970.     These are only representative examples. In the claims for initial examinations that

   are identified in Exhibit “4”, CEDA Miami, Cereceda, Habayeb, and Schulman frequently issued

   substantially identical “diagnoses”, on or about the same date, to more than one Insured involved in

   a single accident, and recommended a substantially identical course of medically unnecessary

   “treatment” to the Insureds, despite the fact that the Insureds were differently situated.

           971.     What is more, in the claims for initial examinations that are identified in Exhibit “4”,

   CEDA Miami, Cereceda, Crespo-Smith, and Moya frequently issued substantially identical

   “diagnoses”, on or about the same date, to more than one Insured involved in a single accident,

   despite the fact that the Insureds were differently situated.




                                                      285
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 286 of 406



           972.    CEDA Miami, Cereceda, Crespo-Smith, Habayeb, Moya, and Schulman routinely

   inserted these false “diagnoses” in their initial examination reports in order to create the false

   impression that the initial examinations required some legitimate medical decision-making, and in

   order to create a false justification for the other Fraudulent Services that the Defendants purported

   to provide to the Insureds.

           973.    In keeping with the fact that the putative initial examinations involved no actual

   medical decision-making at all, CEDA Miami, Cereceda, and Habayeb falsely purported to report

   results of a “Soto-Hall” test purportedly conducted on the Insureds during initial examinations in

   order to create the appearance of genuine, serious injuries, and to create the false impression that the

   initial examinations required some legitimate medical decision-making.

           974.    For example, and as set forth above, there are a substantial number of variables that

   can affect whether, how, and to what extent an individual is injured in a given automobile accident.

           975.    An individual’s age, height, weight, general physical condition, location within the

   vehicle, and the location of the impact all will affect whether, how, and to what extent an individual

   is injured in a given automobile accident.

           976.    It is extremely improbable – to the point of medical impossibility – that many of the

   Insureds examined by CEDA Miami, Cereceda, and Habayeb would present with identical “Soto-

   Hall” test results during initial examinations.

           977.    Even so, in many of the initial examination reports in the claims identified in Exhibit

   “4”, CEDA Miami, Cereceda, and Habayeb falsely reported that the Insureds had the following

   identical “Soto-Hall” results: “Soto-Hall test was positive in the cervical spine. This test is primarily

   indicative of a vertebral prominens fracture at C-7 and/or T-1.”




                                                     286
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 287 of 406



          978.     These phony, identical “findings” were reported in a statistically impossible number

   of initial examination reports created by CEDA Miami, Cereceda, and Habayeb, including but not

   limited to reports for the following Insureds on the following dates:

          (i)      TA, on July 11, 2016;

          (ii)     BM, on June 12, 2017;

          (iii)    NM, on June 12, 2017;

          (iv)     YS, on August 22, 2017;

          (v)      MP, on August 30, 2017;

          (vi)     GR, on September 19, 2017;

          (vii)    JA, on September 27, 2017;

          (viii)   YS, on September 27, 2017;

          (ix)     JC, on February 22, 2018;

          (x)      VA, on February 23, 2018;

          (xi)     IA, on February 23, 2018;

          (xii)    LN, on March 27, 2018;

          (xiii)   JR, on May 9, 2018;

          (xiv)    RD, on May 9, 2018; and

          (xv)     GA, on May 22, 2018.

          979.     These are only representative examples. CEDA Miami, Cereceda, and Habayeb

   routinely purported to report these same, identical “Soto-Hall” test results for the Insureds they

   purported to examine, to an extent that was statistically impossible.

           980.    As set forth above, to the extent that the Insureds in the claims identified in Exhibit

   “4” suffered any health care problems at all as the result of their relatively minor automobile



                                                    287
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 288 of 406



   accidents, the problems virtually always were limited to ordinary soft tissue injuries such as sprains

   and strains.

          981.    The diagnosis and treatment of these ordinary soft tissue injuries did not require

   any “low complexity” medical decision-making on the part of Crespo-Smith, Habayeb, Moya,

   Schulman, and Yoham or anyone else.

          982.    To the contrary, and as set forth above, Crespo-Smith, Habayeb, Moya, Schulman,

   and Yoham, and the other physicians and chiropractors who purported to perform the initial

   examinations did not engage in legitimate medical decision-making at all in connection with the

   initial examinations in the claims identified in Exhibit “4”, because the purported “results” of the

   examinations were pre-determined, phony, and designed to provide a false justification for the

   other Fraudulent Services that the Defendants purported to provide.

          983.    In the claims for initial examinations identified in Exhibit “4”, CEDA Miami,

   Cereceda, Crespo-Smith, Habayeb, Moya, Schulman, and Yoham routinely falsely represented that

   the initial examinations involved medical decision-making of low complexity in order to provide

   a false basis to bill for the initial examinations under CPT code 99203, because CPT code 99203

   is reimbursable at a higher rate than examinations that do not require low complexity medical

   decision-making.

          984.    In the claims for initial examinations identified in Exhibit “4”, CEDA Miami,

   Cereceda, Crespo-Smith, Habayeb, Moya, Schulman, and Yoham routinely fraudulently

   misrepresented that the examinations were lawfully provided and reimbursable, when in fact they

   were neither lawfully provided nor reimbursable, because:

          (i)     the putative examinations were illusory, with outcomes that were pre-determined to
                  result in substantially-similar, phony “diagnoses” and treatment recommendations,
                  regardless of the Insureds’ true individual circumstances and presentation;



                                                    288
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 289 of 406



           (ii)    the charges for the putative examinations misrepresented the nature and extent of the
                   examinations; and

           (iii)   CEDA Miami never was eligible to collect PIP Benefits in connection with the
                   examinations in the first instance, inasmuch as it was operated in violation of the
                   Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws.

           985.    In this context, Cereceda – who at all relevant times purported to own CEDA Miami

   – did not, and could not have, legitimately supervised the business activities of CEDA Miami.

           986.    Had Cereceda actually supervised the business activities of CEDA Miami,

   Cereceda would have noted – among other things – that the CEDA Miami Defendants routinely

   fraudulently represented in CEDA Miami’s billing that the putative initial examinations were

   legitimately and lawfully performed.

    (ii)   The Fraudulent Charges for Follow-Up Examinations at CEDA Miami

           987.    In addition to their fraudulent initial examinations, CEDA Miami, Cereceda,

   Habayeb, and Schulman purported to subject many of the Insureds in the claims identified in

   Exhibit “4” to multiple, fraudulent follow-up examinations during the course of their fraudulent

   treatment protocol.

           988.    Habayeb and Schulman purported to personally perform most of the follow-up

   examinations in the claims identified in Exhibit “4”.

           989.    As set forth in Exhibit “4”, CEDA Miami, Cereceda, Habayeb, and Schulman then

   billed the follow-up examinations to GEICO under: (i) CPT code 99213, typically resulting in

   charges of between $206.00 and $356.00 for each follow-up examination they purported to

   provide; or (ii) CPT code 99214, typically resulting in charges of between $301.00 and $521.00

   for each follow-up examination they purported to provide.




                                                   289
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 290 of 406



           990.    In the claims for follow-up examinations identified in Exhibit “4”, the charges for

   the follow-up examinations were fraudulent in that they misrepresented CEDA Miami’s eligibility

   to collect PIP Benefits in the first instance.

           991.    In fact, and as set forth above, CEDA Miami never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the Clinic Act, the Self-Referral Act, and the

   Chiropractor Advertising Laws.

           992.    As set forth below, CEDA Miami, Cereceda, Habayeb, and Schulman’s charges for

   the follow-up examinations identified in Exhibit “4” also were fraudulent in that they

   misrepresented the nature and extent of the examinations.

   a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           993.    Pursuant to the CPT Assistant, the use of CPT code 99214 to bill for a follow-up

   examination typically requires that the patient present with problems of moderate to high severity.

           994.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

   99214 to bill for a follow-up patient examination.

           995.    For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might support the use of CPT code 99214 to bill for a follow-up patient

   examination:

           (i)     Office visit for a 68-year-old male with stable angina, two months post myocardial
                   infarction, who is not tolerating one of his medications. (Cardiology)

           (ii)    Office evaluation of 28-year-old patient with regional enteritis, diarrhea and low-
                   grade fever, established patient. (Family Medicine/Internal Medicine)

           (iii)   Weekly office visit for 5FU therapy for an ambulatory established patient with
                   metastatic   colon     cancer   and    increasing   shortness    of    breath.
                   (Hematology/Oncology)



                                                    290
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 291 of 406



           (iv)      Office visit with 50-year-old female, established patient, diabetic, blood sugar
                     controlled by diet. She now complains of frequency of urination and weight loss,
                     blood sugar of 320 and negative ketones on dipstick. (Internal Medicine)

           (v)       Follow-up visit for a 60-year-old male whose post-traumatic seizures have
                     disappeared on medication, and who now raises the question of stopping the
                     medication. (Neurology)

           (vi)      Follow-up office visit for a 45-year-old patient with rheumatoid arthritis on gold,
                     methotrexate, or immunosuppressive therapy. (Rheumatology)

           (vii)     Office evaluation on new onset RLQ pain in a 32-year-old woman, established
                     patient. (Urology/General Surgery/Internal Medicine/Family Medicine)

           (viii) Office visit with 63-year-old female, established patient, with familial polyposis,
                  after a previous colectomy and sphincter sparing procedure, now with tenesmus,
                  mucus, and increased stool frequency. (Colon and Rectal Surgery)

           996.      Accordingly, pursuant to the CPT Assistant, the moderately to highly severe

   presenting problems that could support the use of CPT code 99214 to bill for a follow-up patient

   examination typically are problems that pose a serious threat to the patient’s health, or even the

   patient’s life.

           997.      What is more, pursuant to the CPT Assistant, the use of CPT code 99213 to bill for

   a follow-up examination typically requires that the patient present with problems of low to

   moderate severity.

           998.      The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as problems of low to moderate severity, and thereby justify the use of CPT

   code 99213 to bill for a follow-up patient examination.

           999.      For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might qualify as problems of low to moderate severity, and therefore

   support the use of CPT code 99213 to bill for a follow-up patient examination:

           (i)       Follow-up visit with 55-year-old male for management of hypertension, mild
                     fatigue, on beta blocker/thiazide regimen. (Family Medicine/Internal Medicine)

                                                     291
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 292 of 406




          (ii)    Follow-up office visit for an established patient with stable cirrhosis of the liver.
                  (Gastroenterology)

          (iii)   Outpatient visit with 37-year-old male, established patient, who is 3 years post total
                  colectomy for chronic ulcerative colitis, presents for increased irritation at his
                  stoma. (General Surgery)

          (iv)    Routine, follow-up office evaluation at a three-month interval for a 77-year-old
                  female with nodular small cleaved-cell lymphoma. (Hematology/Oncology)

          (v)     Follow-up visit for a 70-year-old diabetic hypertensive patient with recent change
                  in insulin requirement. (Internal Medicine/Nephrology)

          (vi)    Quarterly follow-up office visit for a 45-year-old male, with stable chronic asthma,
                  on steroid and bronchodilator therapy. (Pulmonary Medicine)

          (vii)   Office visit with 80-year-old female established patient, for follow-up osteoporosis,
                  status-post compression fractures. (Rheumatology)

          1000. Accordingly, pursuant to the CPT Assistant, the low to moderate severity

   presenting problems that could support the use of CPT code 99213 to bill for a follow-up patient

   examination typically are problems that pose some ongoing, real threat to the patient’s health.

          1001. By contrast, and as set forth above, to the limited extent that the Insureds in the

   claims identified in Exhibit “4” suffered any injuries at all in their relatively minor automobile

   accidents, the injuries were garden-variety soft tissue injuries such as sprains and strains, which

   were not severe at all.

          1002. In keeping with the fact that the Insureds in the claims identified in Exhibit “4”

   almost never suffered any injuries more serious than garden-variety soft tissue injuries such as

   sprains and strains, in many of the claims identified in Exhibit “4” the Insureds did not seek

   treatment at any hospital as the result of their accidents.

          1003. Furthermore, in most cases, contemporaneous police reports indicated that the

   underlying accidents involved relatively low-impact collisions, that the Insureds’ vehicles were



                                                    292
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 293 of 406



   drivable following the accidents, and that no one was seriously injured in the underlying accidents,

   or injured at all.

           1004. Ordinary strains and sprains virtually always resolve after a short course of

   conservative treatment such as rest, ice, compression, and elevation, or no treatment at all.

           1005. By the time the Insureds in the claims identified in Exhibit “4” presented at CEDA

   Miami for the putative follow-up examinations, the Insureds either did not have any genuine

   presenting problems at all as the result of their relatively minor automobile accidents, or their

   presenting problems were minimal.

           1006. Even so, in the claims for follow-up examinations identified in Exhibit “4”, CEDA

   Miami, Cereceda, Habayeb, and Schulman routinely billed for their putative follow-up

   examinations under CPT codes 99213 and 99214, and thereby falsely represented that the Insureds

   continued to suffer from presenting problems of either low to moderate severity or moderate to

   high severity.

           1007. For example:

           (i)      On November 18, 2013, an Insured named YM was involved in an automobile
                    accident. The contemporaneous police report indicated that the accident was a rear-
                    end collision, that the airbags in YM’s vehicle did not deploy, that the damage to
                    YM’s vehicle was minor, and that YM’s vehicle was drivable following the
                    accident. The police report further indicated that YM was not injured in the
                    accident. In keeping with the fact that YM was not seriously injured in the accident,
                    YM did not visit any hospital emergency room following the accident. To the extent
                    that YM experienced any health problems at all as a result of the accident, they
                    were of low severity at the outset, and had completely resolved within two to three
                    months of the accident. Even so, following a purported follow-up examination of
                    YM on February 8, 2014 – more than two months after the accident – CEDA
                    Miami, Cereceda, and Schulman billed GEICO for the follow-up examination using
                    CPT code 99214, and thereby falsely represented that YM presented with problems
                    of moderate to high severity at the follow-up examination. In keeping with the fact
                    that YM had no presenting problems of moderate to high severity, CEDA Miami,
                    Cereceda, and Schulman actually stopped treating YM after February 8, 2014.




                                                    293
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 294 of 406



         (ii)    On July 8, 2016, an Insured named TA was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in TA’s vehicle did
                 not deploy and that TA’s vehicle was drivable following the accident. The police
                 report further indicated that TA was not injured in the accident. In keeping with the
                 fact that TA was not seriously injured in the accident, TA did not visit any hospital
                 emergency room following the accident. To the extent that TA experienced any
                 health problems at all as a result of the accident, they were of low severity at the
                 outset, and had completely resolved within two to three months of the accident.
                 Even so, following a purported follow-up examination of TA on September 20,
                 2016 – more than two months after the accident – CEDA Miami, Cereceda, and
                 Habayeb billed GEICO for the follow-up examination using CPT code 99214, and
                 thereby falsely represented that TA presented with problems of moderate to high
                 severity at the follow-up examination.

         (iii)   On June 5, 2017, an Insured named NM was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in NM’s vehicle did not deploy, and that NM’s vehicle
                 was drivable following the accident. The police report further indicated that NM
                 was not injured in the accident. In keeping with the fact that NM was not seriously
                 injured in the accident, NM did not visit any hospital emergency room following
                 the accident. To the extent that NM experienced any health problems at all as a
                 result of the accident, they were of low severity at the outset, and had completely
                 resolved within two to three months of the accident. Even so, following a purported
                 follow-up examination of NM on August 25, 2017 – more than two months after
                 the accident – CEDA Miami, Cereceda, and Habayeb billed GEICO for the follow-
                 up examination using CPT code 99214, and thereby falsely represented that NM
                 presented with problems of moderate to high severity at the follow-up examination.
                 In keeping with the fact that NM had no presenting problems of moderate to high
                 severity, CEDA Miami, Cereceda, and Habayeb actually stopped treating NM after
                 August 25, 2017.

         (iv)    On October 24, 2017, an Insured named NH was involved in an automobile
                 accident. The contemporaneous police report indicated that NH’s vehicle was
                 drivable following the accident. The police report further indicated that NH was not
                 injured in the accident. In keeping with the fact that NH was not seriously injured
                 in the accident, NH did not visit any hospital emergency room following the
                 accident. To the extent that NH experienced any health problems at all as a result
                 of the accident, they were of low severity at the outset, and had completely resolved
                 within eight to eleven months of the accident. Even so, following a purported
                 follow-up examination of NH on July 9, 2018 – more than eight months after the
                 accident – CEDA Miami, Cereceda, and Habayeb billed GEICO for the follow-up
                 examination using CPT code 99213, and thereby falsely represented that NH
                 presented with problems of low to moderate severity at the follow-up examination.
                 What is more, following a purported follow-up examination of NH on August 28,
                 2018 – more than ten months after the accident – CEDA Miami, Cereceda, and
                 Habayeb billed GEICO for the follow-up examination using CPT code 99214, and

                                                 294
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 295 of 406



                  thereby falsely represented that NH presented with problems of moderate to high
                  severity at the follow-up examination. In keeping with the fact that NH had no
                  presenting problems of moderate to high severity, CEDA Miami, Cereceda, and
                  Habayeb actually stopped treating NH after August 28, 2018.

          1008. These are only representative examples. In many of the claims for follow-up

   examinations identified in Exhibit “4”, CEDA Miami, Cereceda, Habayeb, and Schulman falsely

   represented that the Insureds presented with problems of either low to moderate severity or

   moderate to high severity, when in fact the Insureds either did not have any genuine presenting

   problems at all as the result of their relatively minor automobile accidents at the time of the follow-

   up examinations, or else their presenting problems were minimal.

          1009. In the claims for follow-up examinations identified in Exhibit “4”, CEDA Miami,

   Cereceda, Habayeb, and Schulman routinely falsely represented that the Insureds presented with

   problems of either low to moderate severity or moderate to high severity in order to create a false

   basis for their charges for the examinations under CPT codes 99213 and 99214, because follow-

   up examinations billable under CPT codes 99213 and 99214 are reimbursable at higher rates than

   examinations involving presenting problems of minimal severity, or no severity.

          1010. In the claims for follow-up examinations identified in Exhibit “4”, CEDA Miami,

   Cereceda, Habayeb, and Schulman also routinely falsely represented that the Insureds presented

   with problems of either low to moderate severity or moderate to high severity in order to create a

   false basis for the other Fraudulent Services that the Defendants purported to provide to the

   Insureds.

   b.     Misrepresentations Regarding the Results of the Follow-Up Examinations

          1011. What is more, pursuant to the CPT Assistant, when CEDA Miami, Cereceda,

   Habayeb, and Schulman billed for their putative follow-up examinations under CPT code 99214,

   they represented that Habayeb and Schulman performed at least two of the following three

                                                    295
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 296 of 406



   components: (i) took a “detailed” patient history; (ii) conducted a “detailed” physical examination;

   and (iii) engaged in medical decision-making of “moderate complexity”.

          1012. Similarly, pursuant to the CPT Assistant, when CEDA Miami, Cereceda, Habayeb,

   and Schulman billed for their putative follow-up examinations under CPT code 99213, they

   represented that Habayeb and Schulman performed at least two of the following three components:

   (i) took an “expanded problem focused” patient history; (ii) conducted an “expanded problem

   focused physical examination”; and (iii) engaged in medical decision-making of “low

   complexity”.

          1013. In actuality, however, in the claims for follow-up examinations identified in Exhibit

   “4”, Habayeb and Schulman did not take any legitimate patient histories, conduct any legitimate

   physical examinations, or engage in any legitimate medical decision-making at all.

          1014. Rather, following their purported follow-up examinations, CEDA Miami, Habayeb,

   and Schulman – at the direction of Cereceda – simply: (i) reiterated the false, boilerplate

   “diagnoses” from the Insureds’ initial examinations; and either (ii) referred the Insureds back to

   CEDA Miami for even more medically unnecessary physical therapy services and/or chiropractic

   services, despite the fact that the Insureds purportedly already had received extensive physical

   therapy services and/or chiropractic services from CEDA Miami that supposedly had not been

   successful in resolving their purported pain symptoms; or (iii) discharged the Insureds from

   “treatment”, to the extent that their PIP Benefits had been exhausted.

          1015. In the claims for follow-up examinations identified in Exhibit “4”, CEDA Miami,

   Cereceda, Habayeb, and Schulman routinely fraudulently misrepresented that the examinations

   were lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

   reimbursable, because:



                                                   296
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 297 of 406



            (i)     the putative examinations were illusory, with outcomes that were pre-determined
                    to result in substantially-similar, phony “diagnoses” and treatment
                    recommendations, regardless of the Insureds’ true individual circumstances and
                    presentation;

            (ii)    the charges for the putative examinations misrepresented the nature and extent of
                    the examinations; and

            (iii)   CEDA Miami never was eligible to collect PIP Benefits in connection with the
                    examinations in the first instance, inasmuch as it was operated in violation of the
                    Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws.

            1016. In this context, Cereceda – who at all relevant times purported to own CEDA Miami

   – did not, and could not have, legitimately supervised the business activities of CEDA Miami.

            1017. Had Cereceda actually supervised the business activities of CEDA Miami,

   Cereceda would have noted – among other things – that the CEDA Miami Defendants routinely

   fraudulently represented in CEDA Miami’s billing that the putative follow-up examinations were

   legitimately and lawfully performed.

    (iii)   The Fraudulent Charges for Physical Therapy and/or Chiropractic Treatment at
            CEDA Miami

            1018. In addition to the fraudulent initial examinations and follow-up examinations, the

   CEDA Miami Defendants routinely purported to subject each of the Insureds in the claims

   identified in Exhibit “4” to medically unnecessary physical therapy and/or chiropractic treatment.

            1019. As set forth above, though Habayeb and Schulman falsely purported to personally

   perform or directly supervise the vast majority of the physical therapy services and/or chiropractic

   services in the claims identified in Exhibit “4”, the physical therapy services and/or chiropractic

   services actually were performed without supervision by Nunez, Otero, Paredes, Pascucci,

   Sanchez or other massage therapists and/or registered chiropractic assistants associated with

   CEDA Miami, to the extent that they were even provided at all.

            1020. As set forth in Exhibit “4”, the CEDA Miami Defendants routinely billed the

                                                    297
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 298 of 406



   purported physical therapy services and/or chiropractic services to GEICO under:

          (i)     CPT code 97010 for putative hot/cold pack therapy, typically resulting in a charge
                  of $25.00 for each round of hot/cold pack therapy they purported to provide;

          (ii)    CPT code 97012, for putative mechanical traction therapy, typically resulting in a
                  charge of between $44.00 and $76.00 for each round of mechanical traction therapy
                  they purported to provide;

          (iii)   CPT code 97014, for putative electrical stimulation, typically resulting in a charge
                  of either $37.00 or $40.00 for each round of electrical stimulation they purported
                  to provide;

          (iv)    CPT code 97018, for putative paraffin bath therapy, typically resulting in a charge
                  of between $32.00 and $55.00 for each round of paraffin bath therapy they
                  purported to provide;

          (v)     CPT code 97035, for putative ultrasound, typically resulting in a charge of either
                  $35.00 or $61.00 for each round of ultrasound they purported to provide;

          (vi)    CPT code 97110, for putative therapeutic exercises, typically resulting in a charge
                  of between $80.00 and $151.00 for each round of therapeutic exercises they
                  purported to provide;

          (vii)   CPT code 97112, for putative neuromuscular reeducation, typically resulting in a
                  charge of between $90.00 and $157.00 for each round of neuromuscular
                  reeducation they purported to provide;

          (viii) CPT code 97124, for putative massage therapy, typically resulting in a charge of
                 between $72.00 and $124.00 for each round of massage therapy they purported to
                 provide;

          (ix)    CPT code 97140, for putative manual therapy, typically resulting in a charge of
                  between $82.00 and $141.00 for each round of manual therapy they purported to
                  provide;

          (x)     CPT code 97150, for putative group therapeutic procedures, typically resulting in a
                  charge of between $55.00 and $83.00 for each round of group therapeutic
                  procedures they purported to provide.

          1021. In a legitimate clinical setting, each individual patient’s physical therapy and/or

   chiropractic treatment schedule, and the specific physical therapy modalities that will be used,

   must be tailored to the specific patient’s circumstances, symptomatology, and presentation.



                                                  298
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 299 of 406



          1022. In a legitimate clinical setting, the nature of, extent of, and schedule for physical

   therapy and/or chiropractic treatment is constantly adjusted for each individual patient based on

   each patient’s treatment progress, as assessed during each patient’s follow-up examinations and

   on an ongoing basis as they receive the physical therapy and/or chiropractic treatment.

          1023. By contrast, at CEDA Miami, the nature and extent of the for physical therapy

   and/or chiropractic treatment that each Insured purportedly received was pre-determined, and had

   no legitimate connection to the Insureds’ individual circumstances, presentation, or progress

   through the Defendants’ fraudulent treatment and billing protocol. Accordingly, the supposed

   treatment was medically unnecessary.

          1024. In the claims for physical therapy services and/or chiropractic services identified in

   Exhibit “4”, the charges for the physical therapy services and/or chiropractic services also were

   fraudulent in that they misrepresented CEDA Miami’s eligibility to collect PIP Benefits in the first

   instance.

          1025. In fact, and as set forth above, CEDA Miami never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the Clinic Act, the Self-Referral Act, and the

   Chiropractor Advertising Laws.

          1026. What is more, and as set forth above, in most of the claims for physical therapy

   services and/or chiropractic services identified in Exhibit “4”, the CEDA Miami Defendants

   falsely represented that the physical therapy services and/or chiropractic services lawfully had

   been performed by or directly supervised by Habayeb or Schulman, when in fact they were

   unlawfully performed without any supervision by Nunez, Otero, Paredes, Pascucci, Sanchez or

   other massage therapists and/ or registered chiropractic assistants associated with CEDA Miami,

   who are not and never have been licensed as physical therapists.



                                                   299
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 300 of 406



          1027. As set forth above, in order for a health care service to be eligible for PIP

   reimbursement, it must be “lawfully” provided. See Fla. Stat. § 627.736.

          1028. Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

   compliance with all relevant applicable criminal, civil, and administrative requirements of state

   and federal law related to the provision of medical services or treatment.” See Fla. Stat. § 627.732.

          1029. In each of the claims for physical therapy services and/or chiropractic services

   identified in Exhibit “4”, the CEDA Miami Defendants falsely represented that the services were

   lawfully provided and eligible for PIP reimbursement.

          1030. In fact, in most of the claims for physical therapy services and/or chiropractic

   services identified in Exhibit “4”, the services were not lawfully provided, inasmuch as: (i) the

   putative physical therapy services and/or chiropractic services were performed – to the extent that

   they were performed at all – without supervision by Nunez, Otero, Paredes, Pascucci, Sanchez,

   and other massage therapists and/or registered chiropractic assistants associated with CEDA

   Miami, who were individuals who were not licensed to practice physical therapy and/or

   chiropractic; and (ii) the CEDA Miami Defendants deliberately misrepresented the identities of

   the individuals who purported to perform or directly supervise the physical therapy services and/or

   chiropractic services in their billing for the physical therapy services and/or chiropractic services,

   in a calculated attempt to induce GEICO to pay the non-reimbursable charges.

   (iv)   The Fraudulent Charges for Pain Management Injections

          1031. As part and parcel of the CEDA Miami Defendants’ fraudulent scheme, CEDA

   Miami, Cereceda, Crespo-Smith, Javech, and Moya subjected many Insureds to medically

   unnecessary pain management injections, including, but not limited to, tendon injections, trigger




                                                    300
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 301 of 406



   point injections, arthrocentesis injections, epidural injections, and facet injections, which often

   purportedly were performed with fluoroscopic guidance.

           1032. Typically, Crespo-Smith, Javech or Moya purported to perform the injections.

           1033. As set forth in Exhibit “4”, CEDA Miami, Cereceda, Crespo-Smith, Javech, and

   Moya then billed the injections through CEDA Miami to GEICO, typically under CPT codes

   20550, 20552, 20605, 20610, 62311, 64490, 64491, 64492, 64493, 64494, and 64495.

           1034. As set forth below, the charges for pain management injections were fraudulent

   because the pain management injections were medically unnecessary and were provided – to the

   extent that they were provided at all – pursuant to the Defendants’ pre-determined fraudulent

   treatment and billing protocol, and not to treat or otherwise benefit the Insureds who were

   subjected to it.

           1035. Furthermore, the charges for pain management injections were fraudulent in that

   they misrepresented CEDA Miami’s eligibility to collect PIP Benefits in the first instance.

           1036. In fact, and as set forth above, CEDA Miami never was eligible to collect PIP

   Benefits, because it was operating in violation of the Clinic Act, the Self-Referral Act, and the

   Chiropractor Advertising Laws.

   a.      Basic, Legitimate Use of Pain Management Injections

           1037. Generally, when a patient presents with a soft tissue injury such as a sprain or strain

   secondary to an automobile accident, the initial standard of care is conservative treatment

   comprised of rest, ice, compression, and – if applicable – elevation of the affected body part.

           1038. If that sort of conservative treatment does not resolve the patient’s symptoms, the

   standard of care can include other conservative treatment modalities such as chiropractic treatment,

   physical therapy, and the use of pain management medication.



                                                   301
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 302 of 406



          1039. The substantial majority of soft tissue injuries such as sprains and strains will

   resolve over a period of weeks through this sort of conservative treatment, or no treatment at all,

   which is why the Care Paths generally require health care services providers to begin

   demonstrating at regular intervals why continued soft tissue injury treatment is necessary beyond

   the four-week mark.

          1040. In a legitimate clinical setting, pain management injections should not be

   administered until a patient has failed more conservative treatments, including chiropractic

   treatment, physical therapy, and pain management medication.

          1041. This is because the substantial majority of soft tissue injuries such as sprains and

   strains will resolve over a period of weeks through conservative treatment, or no treatment at all,

   and invasive interventional pain management procedures entail a degree of risk to the patient that

   is absent in conservative forms of treatment.

          1042. In a legitimate clinical setting, pain management injections should not be

   administered more than once every two months, and multiple varieties of pain management

   injections should not be administered simultaneously.

          1043. This is because: (i) properly administered pain management injections should

   provide pain relief lasting for at least two months; (ii) a proper interval between pain management

   injections, and different types of pain management injections, is necessary to determine whether

   or not the initial pain management injections were effective; and (iii) if a patient’s pain is not

   relieved through the pain management injections, the pain may be caused by something more

   serious than a soft tissue injury secondary to an automobile accident, and the perpetuating factors

   of the pain must be identified and managed.




                                                   302
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 303 of 406



   b.     The Medically Unnecessary Pain Management Injections

          1044. However, in the claims for pain management injections identified in Exhibit “4”,

   CEDA Miami, Cereceda, Crespo-Smith, Javech, and Moya often purported to administer pain

   management injections to Insureds before the Insureds had tried and failed any course of

   legitimate, conservative treatment.

          1045. For example:

          (i)     On July 19, 2014, an Insured named CS was involved in an automobile accident.
                  CEDA Miami, Cereceda, and Crespo-Smith purported to provide an arthrocentesis
                  injection to CS on July 21, 2014 – less than a week after the accident – even though
                  CS could not have failed conservative treatment less than a week after the purported
                  automobile accident.

          (ii)    On November 10, 2014, an Insured named RC was involved in an automobile
                  accident. CEDA Miami, Cereceda, and Moya purported to provide an
                  arthrocentesis injection to RC on January 22, 2015 – less than three months after
                  the accident – even though RC could not have failed conservative treatment less
                  than three months after the purported automobile accident. Less than a week after
                  that, on January 27, 2015, CEDA Miami, Cereceda, and Moya purported to provide
                  multiple facet injections to RC.

          (iii)   On November 10, 2014, an Insured named LP was involved in an automobile
                  accident. CEDA Miami, Cereceda, and Moya purported to provide an
                  arthrocentesis injection to LP on January 22, 2015 – less than three months after
                  the accident – even though LP could not have failed conservative treatment less
                  than three months after the purported automobile accident.

          (iv)    On January 13, 2015, an Insured named OO was involved in an automobile
                  accident. CEDA Miami, Cereceda, and Crespo-Smith purported to provide a trigger
                  point injection to OO on March 2, 2015 – less two months after the accident – even
                  though OO could not have failed conservative treatment less two months after the
                  purported automobile accident.

          (v)     On February 6, 2015, an Insured named AM was involved in an automobile
                  accident. CEDA Miami, Cereceda, and Moya purported to provide an
                  arthrocentesis injection to AM on March 17, 2015 – less than two months after the
                  accident – even though AM could not have failed conservative treatment less than
                  two months after the purported automobile accident.

          (vi)    On March 18, 2015, an Insured named IV was involved in an automobile accident.
                  CEDA Miami, Cereceda, and Moya purported to provide an arthrocentesis injection

                                                  303
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 304 of 406



                 to IV on May 13, 2015 – less than two months after the accident – even though IV
                 could not have failed conservative treatment less than two months after the
                 purported automobile accident.

         (vii)   On March 25, 2015, an Insured named PL was involved in an automobile accident.
                 CEDA Miami, Cereceda, and Moya purported to provide an arthrocentesis injection
                 to PL on May 26, 2015 – less than three months after the accident – even though
                 PL could not have failed conservative treatment less than three months after the
                 purported automobile accident.

         (viii) On April 7, 2015, an Insured named EM was involved in an automobile accident.
                CEDA Miami, Cereceda, and Moya purported to provide an arthrocentesis injection
                to EM on May 27, 2015 – less than two months after the accident – even though
                EM could not have failed conservative treatment less than two months after the
                purported automobile accident.

         (ix)    On April 14, 2015, an Insured named MH was involved in an automobile accident.
                 CEDA Miami, Cereceda, and Moya purported to provide multiple facet injections
                 to MH on June 11, 2015 – less than two months after the accident – even though
                 MH could not have failed conservative treatment less than two months after the
                 purported automobile accident.

         (x)     On April 7, 2015, an Insured named YH was involved in an automobile accident.
                 CEDA Miami, Cereceda, and Moya purported to provide an arthrocentesis injection
                 to YH on June 25, 2015 – less than three months after the accident – even though
                 YH could not have failed conservative treatment less than three months after the
                 purported automobile accident.

         (xi)    On October 31, 2016, an Insured named NA was involved in an automobile
                 accident. CEDA Miami, Cereceda, and Moya purported to provide an epidural
                 injection to NA on January 23, 2017 – less than three months after the accident –
                 even though NA could not have failed conservative treatment less than three
                 months after the purported automobile accident.

         (xii)   On October 12, 2017, an Insured named AP was involved in an automobile
                 accident. CEDA Miami, Cereceda, and Javech purported to provide an
                 arthrocentesis injection to AP on December 12, 2017 – less than three months after
                 the accident – even though AP could not have failed conservative treatment less
                 than three months after the purported automobile accident.

         (xiii) On October 12, 2017, an Insured named TM was involved in an automobile
                accident. CEDA Miami, Cereceda, and Javech purported to provide an
                arthrocentesis injection to TM on December 7, 2017 – less than two months after
                the accident – even though TM could not have failed conservative treatment less
                than two months after the purported automobile accident.



                                                304
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 305 of 406



          (xiv)   On August 14, 2017, an Insured named EM was involved in an automobile
                  accident. CEDA Miami, Cereceda, and Javech purported to provide an
                  arthrocentesis injection to EM on September 28, 2017 – less than two months after
                  the accident – even though EM could not have failed conservative treatment less
                  than two months after the purported automobile accident.

          (xv)    On August 22, 2017, an Insured named MS was involved in an automobile accident.
                  CEDA Miami, Cereceda, and Crespo-Smith purported to provide an arthrocentesis
                  injection to MS on September 29, 2017 – less than two months after the accident –
                  even though MS could not have failed conservative treatment less than two months
                  after the purported automobile accident.

          1046. These are only representative examples. In the claims for pain management

   injections identified in Exhibit “4”, CEDA Miami, Cereceda, Crespo-Smith, Javech, and Moya

   often purported to provide medically unnecessary pain management injections to Insureds before

   the Insureds could have tried and failed any course of legitimate, conservative treatment in order

   to maximize the potential charges that they could submit, and cause to be submitted, to GEICO,

   rather than to treat or otherwise benefit the Insureds who purportedly were subjected to them.

   c.     The Fraudulent Charges for Fluoroscopic Guidance

          1047. Not only did CEDA Miami, Cereceda, Crespo-Smith, Javech, and Moya routinely

   bill GEICO for medically unnecessary pain management injections, but CEDA Miami, Cereceda,

   and Moya also often and fraudulently unbundled separate charges for fluoroscopic guidance from

   the underlying injection charges, in a calculated effort to increase their billing for the injections.

          1048. For example, and as set forth in Exhibit “4”, CEDA Miami, Cereceda, and Moya

   routinely unbundled separate charges of $272.00 for fluoroscopic guidance under CPT code 77003

   from their underlying charges under CPT codes 64490, 64491, 64493, and 64494.

          1049. Pursuant to the CPT Assistant, fluoroscopic guidance is deemed to be a component

   part of, and included in, charges for pain management injections under CPT codes 64490, 64491,

   64493, and 64494.



                                                    305
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 306 of 406



          1050. As a result, health care services providers are not entitled to be reimbursed

   separately for fluoroscopic guidance under CTP code 77003 when billing for pain management

   injections under CPT codes 64490, 64491, 64493, and 64494.

          1051. Nevertheless, CEDA Miami, Cereceda, and Moya often unbundled billing for

   fluoroscopic guidance from the underlying injection charges so as to maximize the amount of

   fraudulent billing they could submit to GEICO.

          1052. For example:

          (i)     CEDA Miami, Cereceda, and Moya unbundled a separate charge of $272.00 for
                  fluoroscopic guidance under CPT code 77003 from charges under CPT codes
                  64493 and 64494 for facet injections that they purported to provide to an Insured
                  named AR on October 20, 2015.

          (ii)    CEDA Miami, Cereceda, and Moya unbundled a separate charge of $272.00 for
                  fluoroscopic guidance under CPT code 77003 from charges under CPT codes
                  64493 and 64494 for facet injections that they purported to provide to an Insured
                  named JS on January 27, 2016.

          (iii)   CEDA Miami, Cereceda, and Moya unbundled a separate charge of $272.00 for
                  fluoroscopic guidance under CPT code 77003 from charges under CPT codes
                  64493 and 64494 for facet injections that they purported to provide to an Insured
                  named LR on March 30, 2016.

          (iv)    CEDA Miami, Cereceda, and Moya unbundled a separate charge of $272.00 for
                  fluoroscopic guidance under CPT code 77003 from charges under CPT code 64490
                  for a facet injection that they purported to provide to an Insured named MR on May
                  5, 2016.

          (v)     CEDA Miami, Cereceda, and Moya unbundled a separate charge of $272.00 for
                  fluoroscopic guidance under CPT code 77003 from charges under CPT codes
                  64493 and 64494 for facet injections that they purported to provide to an Insured
                  named CC on May 10, 2016.

          1053. Each of the unbundled charges for fluoroscopic guidance constituted a

   misrepresentation that CEDA Miami was entitled to be reimbursed for the charge, when in fact it

   was not.

   5.     The CEDA Cutler Bay Defendants’ Fraudulent Treatment and Billing Protocol

                                                 306
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 307 of 406



   (i)     The Fraudulent Charges for Initial Examinations at CEDA Cutler Bay

           1054. As an initial step in CEDA Cutler Bay, Cereceda, Haban, and Reese’s (collectively,

   the “CEDA Cutler Bay Defendants”) fraudulent treatment and billing protocol, the CEDA Cutler

   Bay Defendants purported to provide the Insureds in the claims identified in Exhibit “5” with a

   putative initial examination.

           1055. Haban and Reese purported to personally perform the vast majority of the initial

   examinations in the claims identified in Exhibit “5”.

           1056. As set forth in Exhibit “5”, CEDA Cutler Bay, Cereceda, Haban, and Reese then

   billed the initial examinations to GEICO, or caused them to be billed to GEICO, under CPT code

   99203, typically resulting in charges of $359.00 for each initial examination that they purported to

   provide.

           1057. In the claims for initial examinations identified in Exhibit “5”, the charges for the

   initial examinations were fraudulent in that they misrepresented CEDA Cutler Bay’s eligibility to

   collect PIP Benefits in the first instance.

           1058. In fact, and as set forth above, CEDA Cutler Bay never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the Clinic Act, the Self-Referral Act, and the

   Chiropractor Advertising Laws.

           1059. As set forth below, the charges for the initial examinations identified in Exhibit “5”

   also were fraudulent in that they misrepresented the nature and extent of the initial examinations.




   a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems




                                                   307
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 308 of 406



          1060. As set forth above, the No-Fault Law’s billing requirements provide that all PIP

   billing must – among other things – comply with the guidelines promulgated by the American

   Medical Association (“AMA”) in connection with the use of current procedural terminology, or

   CPT, codes. See Fla. Stat. § 627.736.

          1061. The primary guidelines promulgated by the AMA for the use of CPT codes are

   contained in the AMA’s CPT Assistant.

          1062. Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for an initial

   patient examination represents that the Insured presented with problems of moderate severity.

          1063. The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately severe, and thereby justify the use of CPT code 99203 to bill

   for an initial patient examination.

          1064. For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might support the use of CPT code 99203 to bill for an initial patient

   examination:

          (i)     Office visit for initial evaluation of a 48-year-old man with recurrent low back pain
                  radiating to the leg. (General Surgery)

          (ii)    Initial office evaluation of 49-year-old male with nasal obstruction. Detailed exam
                  with topical anesthesia. (Plastic Surgery)

          (iii)   Initial office evaluation for diagnosis and management of painless gross hematuria
                  in new patient, without cystoscopy. (Internal Medicine)

          (iv)    Initial office visit for evaluation of 13-year-old female with progressive scoliosis.
                  (Physical Medicine and Rehabilitation)

          (v)     Initial office visit with couple for counseling concerning voluntary vasectomy for
                  sterility. Spent 30 minutes discussing procedure, risks and benefits, and answering
                  questions. (Urology)




                                                  308
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 309 of 406



          1065. Thus, pursuant to the CPT Assistant, the moderately severe presenting problems

   that could support the use of CPT code 99203 to bill for an initial patient examination typically

   are either chronic and relatively serious problems, acute problems requiring immediate invasive

   treatment, or issues that legitimately require physician counseling.

          1066. By contrast, to the extent that the Insureds in the claims identified in Exhibit “5”

   had any presenting problems at all as the result of their relatively minor automobile accidents, the

   problems virtually always were low severity soft tissue injuries such as sprains and strains.

          1067. For instance, and in keeping with the fact that the Insureds in the claims identified

   in Exhibit “5” either had no presenting problems at all as the result of their relatively minor

   automobile accidents, or else problems of low severity, in most of the claims identified in Exhibit

   “5” the contemporaneous police reports indicated that the underlying accidents involved relatively

   low-impact collisions, that the Insureds’ vehicles were drivable following the accidents, and that

   no one was seriously injured in the underlying accidents, or injured at all.

          1068. What is more, and again in keeping with the fact that the Insureds in the claims

   identified in Exhibit “5” either had no presenting problems at all as a result of their relatively minor

   automobile accidents, or else problems of low severity, in many of the claims identified in Exhibit

   “5” the Insureds did not seek treatment at any hospital as the result of their accidents.

          1069. Even so, in the claims for initial examinations identified in Exhibit “5”, CEDA

   Cutler Bay, Cereceda, Haban often billed for their putative initial examinations using CPT code

   99203, and thereby falsely represented that the Insureds presented with problems of moderate

   severity.

          1070. For example:

          (i)     On January 18, 2018, an Insured named MC was involved in an automobile
                  accident. The contemporaneous police report indicated that the airbags in MC’s

                                                    309
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 310 of 406



                  vehicle did not deploy, that the damage to MC’s vehicle was minor, that there was
                  minor damage to the other vehicle, and that MC’s vehicle was drivable following
                  the accident. The police report further indicated that MC was not injured in the
                  accident. In keeping with the fact that MC was not seriously injured in the accident,
                  MC did not visit any hospital emergency room following the accident. To the extent
                  that MC experienced any health problems at all as a result of the accident, they were
                  of low severity. Even so, following a purported initial examination of MC by Haban
                  on January 30, 2018, CEDA Cutler Bay, Cereceda, and Haban billed GEICO for
                  the initial examination using CPT code 99203, and thereby falsely represented that
                  the examination involved moderately severe presenting problems.

          (ii)    On June 14, 2018, an Insured named FB was involved in an automobile accident.
                  The contemporaneous police report indicated that the accident was a rear-end
                  collision, that the airbags in FB’s vehicle did not deploy, and that FB’s vehicle was
                  drivable following the accident. The police report further indicated that FB was not
                  injured in the accident. In keeping with the fact that FB was not seriously injured
                  in the accident, FB did not visit any hospital emergency room following the
                  accident. To the extent that FB experienced any health problems at all as a result of
                  the accident, they were of low severity. Even so, following a purported initial
                  examination of FB by Haban on June 21, 2018, CEDA Cutler Bay, Cereceda, and
                  Haban billed GEICO for the initial examination using CPT code 99203, and thereby
                  falsely represented that the examination involved moderately severe presenting
                  problems.

          (iii)   On June 18, 2018, an Insured named MA was involved in an automobile accident.
                  The contemporaneous police report indicated that the accident was a rear-end
                  collision, that the airbags in MA’s vehicle did not deploy, and that MA’s vehicle
                  was drivable following the accident. The police report further indicated that MA
                  was not injured in the accident. In keeping with the fact that MA was not seriously
                  injured in the accident, MA did not visit any hospital emergency room following
                  the accident. To the extent that MA experienced any health problems at all as a
                  result of the accident, they were of low severity. Even so, following a purported
                  initial examination of MA by Haban on June 19, 2018, CEDA Cutler Bay,
                  Cereceda, and Haban billed GEICO for the initial examination using CPT code
                  99203, and thereby falsely represented that the examination involved moderately
                  severe presenting problems.

          1071. These are only representative examples. In the vast majority of claims for initial

   examinations identified in Exhibit “5”, CEDA Cutler Bay, Cereceda, and Haban falsely

   represented that the Insureds presented with problems of moderate severity, when in fact the

   Insureds’ problems were low-severity soft tissue injuries such as sprains and strains, to the limited

   extent that they had any presenting problems at all.

                                                   310
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 311 of 406



          1072. In the vast majority of the claims for initial examinations identified in Exhibit “5”,

   CEDA Cutler Bay, Cereceda, and Haban falsely represented that the Insureds presented with

   problems of moderate severity in order to create a false basis for their charges for the examinations

   under CPT code 99203, because examinations billable under CPT code 99203 are reimbursable at

   higher rates than examinations involving presenting problems of low severity, or no severity.

          1073. In the claims for initial examinations identified in Exhibit “5”, CEDA Cutler Bay,

   Cereceda, and Haban also represented that the Insureds presented with problems of moderate

   severity in order to create a false basis for the other Fraudulent Services that the CEDA Cutler Bay

   Defendants purported to provide to the Insureds.

   b.     Misrepresentations Regarding the Amount of Time Spent on the Initial Examinations

          1074. What is more, in the claims identified in Exhibit “5” for initial examinations under

   CPT code 99203, CEDA Cutler Bay, Cereceda, Haban, and Reese routinely misrepresented and

   exaggerated the amount of face-to-face time that the examining physician or chiropractor spent

   with the Insureds or the Insureds’ families.

          1075. Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

   examination represents that the physician or chiropractor who performed the examination spent at

   least 30 minutes of face-to-face time with the patient or the patient’s family.

          1076. As set forth in Exhibit “5”, CEDA Cutler Bay, Cereceda, Haban, and Reese

   virtually always billed for the putative initial examinations using CPT code 99203, and thereby

   represented that the physician or chiropractor who purported to conduct the examinations spent at

   least 30 minutes of face-to-face time with the Insureds or the Insureds’ families during the putative

   examinations.




                                                   311
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 312 of 406



          1077. In fact, in most of the claims for initial examinations identified in Exhibit “5”,

   neither Haban nor Reese ever spent more than 15 minutes – let alone 30 minutes – of face-to-face

   time with the Insureds or their families when purporting to conduct the examinations.

          1078. For instance, and in keeping with the fact that the initial examinations in the claims

   identified in Exhibit “5” did not entail more than 15 minutes of face-to-face time between Haban,

   Reese and the Insureds or the Insureds’ families, to the extent that the examinations actually were

   performed in the first instance, CEDA Cutler Bay, Cereceda, Haban, and Reese used a template in

   purporting to conduct the initial examinations.

          1079. The template that CEDA Cutler Bay, Cereceda, Haban, and Reese used in

   purporting to conduct the initial examinations set forth a limited range of examination parameters.

          1080. The only face-to-face time between the physicians or chiropractors and the Insureds

   that was reflected in the limited range of examination parameters consisted of brief patient

   interviews and limited examinations of the Insureds’ musculoskeletal systems.

          1081. These brief patient interviews and limited examinations did not require Haban,

   Reese, nor any other physician or chiropractor associated with CEDA Cutler Bay, to spend more

   than 15 minutes of face-to-face time with the Insureds or their families.

          1082. In the claims for initial examinations identified in Exhibit “5”, CEDA Cutler Bay,

   Cereceda, Haban, and Reese routinely falsely represented that the initial examinations involved 30

   minutes of face-to-face time in order to create a false basis for their charges under CPT code 99203

   because examinations billable under CPT code 99203 are reimbursable at higher rates than

   examinations that require less time to perform.

   c.     Misrepresentations Regarding “Detailed” Physical Examinations

          1083. Moreover, in every claim identified in Exhibit “5” for initial examinations under



                                                     312
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 313 of 406



   CPT code 99203, CEDA Cutler Bay, Cereceda, Haban, and Reese routinely falsely represented

   the extent of the underlying physical examinations.

          1084. Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

   examination represents that the physician who performed the examination conducted a “detailed”

   physical examination.

          1085. As set forth in Exhibit “5”, CEDA Cutler Bay, Cereceda, Haban, and Reese

   virtually always billed for their putative initial examinations using CPT code 99203, and thereby

   represented that the physician or chiropractor who purported to conduct the examinations

   conducted detailed physical examinations of the Insureds who purportedly received the

   examinations.

          1086. Pursuant to the CPT Assistant, a “detailed” physical examination requires – among

   other things – that the physician or chiropractor performing the examination conduct an extended

   examination of the affected body areas and other symptomatic or related organ systems.

          1087. To the extent that the Insureds in the claims identified in Exhibit “5” had any actual

   complaints at all as the result of their relatively minor automobile accidents, the complaints were

   limited to minor musculoskeletal complaints, specifically sprains and strains.

          1088. Pursuant to the CPT Assistant, in the context of patient examinations, a physician

   has not conducted an extended examination of a patient’s musculoskeletal organ system unless the

   physician has documented findings with respect to the following:

          (i)      measurement of any three of the following seven vital signs: (a) sitting or standing
                   blood pressure; (b) supine blood pressure; (c) pulse rate and regularity; (d)
                   respiration; (e) temperature; (f) height; (g) weight;

          (ii)     general appearance of patient (e.g., development, nutrition, body habitus,
                   deformities, attention to grooming);




                                                   313
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 314 of 406



          (iii)   examination of peripheral vascular system by observation (e.g., swelling,
                  varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

          (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;

          (v)     brief assessment of mental status;

          (vi)    examination of gait and station;

          (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                  lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                  neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                  extremity; and (f) left lower extremity;

          (viii) coordination;

          (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                  pathological reflexes; and

          (x)     examination of sensation.

          1089. In the claims for initial examinations identified in Exhibit “5”, when CEDA Cutler

   Bay, Cereceda, Haban, and Reese billed for the initial examinations under CPT code 99203, they

   falsely represented that the physician or chiropractor who purported to perform the examinations

   – namely – Haban and Reese – performed “detailed” patient examinations on the Insureds they

   purported to treat during the initial examinations.

          1090. In fact, with respect to the claims for initial examinations under CPT code 99203

   that are identified in Exhibit “5”, CEDA Cutler Bay, Cereceda, Haban, and Reese virtually never

   conducted an extended examination of the Insureds’ musculoskeletal systems.

          1091. For instance, in many of the claims under CPT code 99203 identified in Exhibit

   “5”, CEDA Cutler Bay, Cereceda, Haban, and Reese did not conduct an extended examination of

   the Insureds’ musculoskeletal systems, inasmuch as they did not document findings with respect

   to the following:




                                                     314
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 315 of 406



         (i)     measurement of any three of the following seven vital signs: (a) sitting or standing
                 blood pressure; (b) supine blood pressure; (c) pulse rate and regularity; (d)
                 respiration; (e) temperature; (f) height; (g) weight;

         (ii)    general appearance of patient (e.g., development, nutrition, body habitus,
                 deformities, attention to grooming);

         (iii)   examination of peripheral vascular system by observation (e.g., swelling,
                 varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

         (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;

         (v)     brief assessment of mental status;

         (vi)    examination of gait and station;

         (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                 lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                 neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                 extremity; and (f) left lower extremity;

         (viii) coordination;

         (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                 pathological reflexes; and/or

         (x)     examination of sensation.

         1092. For example:

         (i)     On or about January 30, 2018, CEDA Cutler Bay, Cereceda, and Haban billed
                 GEICO under CPT code 99203 for an initial examination that Haban purported to
                 perform on an Insured named MC, and thereby represented that Haban had
                 provided a “detailed” physical examination to MC. However, Haban did not
                 document an extended examination of MC’s musculoskeletal system, despite the
                 fact that – to the extent MC had any complaints at all as the result of the automobile
                 accident – they were limited to musculoskeletal complaints.

         (ii)    On or about June 19, 2018, CEDA Cutler Bay, Cereceda, and Haban billed GEICO
                 under CPT code 99203 for an initial examination that Haban purported to perform
                 on an Insured named MA, and thereby represented that Haban had provided a
                 “detailed” physical examination to MA. However, Haban did not document an
                 extended examination of MA’s musculoskeletal system, despite the fact that – to
                 the extent MA had any complaints at all as the result of the automobile accident –
                 they were limited to musculoskeletal complaints.



                                                    315
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 316 of 406



          (iii)   On or about June 21, 2018, CEDA Cutler Bay, Cereceda, and Haban billed GEICO
                  under CPT code 99203 for an initial examination that Haban purported to perform
                  on an Insured named FB, and thereby represented that Haban had provided a
                  “detailed” physical examination to FB. However, Haban did not document an
                  extended examination of FB’s musculoskeletal system, despite the fact that – to the
                  extent FB had any complaints at all as the result of the automobile accident – they
                  were limited to musculoskeletal complaints.

          (iv)    On or about January 7, 2019, CEDA Cutler Bay, Cereceda, and Reese billed
                  GEICO under CPT code 99203 for an initial examination that Reese purported to
                  perform on an Insured named CD, and thereby represented that Reese had provided
                  a “detailed” physical examination to CD. However, Reese did not document an
                  extended examination of CD’s musculoskeletal system, despite the fact that – to the
                  extent CD had any complaints at all as the result of the automobile accident – they
                  were limited to musculoskeletal complaints.

          (v)     On or about January 11, 2019, CEDA Cutler Bay, Cereceda, and Reese billed
                  GEICO under CPT code 99203 for an initial examination that Reese purported to
                  perform on an Insured named IV, and thereby represented that Reese had provided
                  a “detailed” physical examination to IV. However, Reese did not document an
                  extended examination of IV’s musculoskeletal system, despite the fact that – to the
                  extent IV had any complaints at all as the result of the automobile accident – they
                  were limited to musculoskeletal complaints.

          (vi)    On or about January 25, 2019, CEDA Cutler Bay, Cereceda, and Reese billed
                  GEICO under CPT code 99203 for an initial examination that Reese purported to
                  perform on an Insured named AV, and thereby represented that Reese had provided
                  a “detailed” physical examination to AV. However, Reese did not document an
                  extended examination of AV’s musculoskeletal system, despite the fact that – to
                  the extent AV had any complaints at all as the result of the automobile accident –
                  they were limited to musculoskeletal complaints.

          1093. These are only representative examples. In the claims for initial examinations under

   CPT code 99203 that are identified in Exhibit “5”, CEDA Cutler Bay, Cereceda, Haban, and Reese

   routinely falsely represented that they had provided “detailed” physical examinations. In fact, they

   had not provided detailed physical examinations because Haban and Reese had not documented

   an extended examination of the affected body areas and other symptomatic or related organ

   systems.




                                                   316
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 317 of 406



          1094. In the claims for initial examinations under CPT code 99203 that are identified in

   Exhibit “5”, CEDA Cutler Bay, Cereceda, Haban, and Reese routinely falsely represented that they

   had provided “detailed” physical examinations to the Insureds in order to create a false basis for

   their charges for the examinations under CPT code 99203, because examinations billable under

   CPT code 99203 are reimbursable at higher rates than examinations that do not require the

   examining physician to provide “detailed” physical examinations.

   d.     Misrepresentations Regarding the Extent of Medical Decision-Making

          1095. Furthermore, pursuant to the CPT Assistant, which is incorporated by reference into

   the Fee Schedule, the use of CPT 99203 to bill for a patient examination represents that the

   physician or chiropractor who performed the examination engaged in medical decision making of

   “low complexity”.

          1096. In addition, pursuant to the CPT Assistant, the complexity of medical decision-

   making is measured by: (i) the number of diagnoses and/or the number of management options to

   be considered; (ii) the amount and/or complexity of medical records, diagnostic tests, and other

   information that must be retrieved, reviewed, and analyzed; and (iii) the risk of significant

   complications, morbidity, mortality, as well as co–morbidities associated with the patient’s

   presenting problems, the diagnostic procedures, and/or the possible management options.

          1097. As set forth above, the CPT Assistant provides various clinical examples of the

   kinds of presenting problems that might support the use of CPT code 99203 to bill for a patient

   examination, and therefore entail legitimate, low complexity medical decision-making, including:

          (i)     Office visit for initial evaluation of a 48–year–old man with recurrent low back pain
                  radiating to the leg. (General Surgery)

          (ii)    Initial office evaluation of 49–year–old male with nasal obstruction. Detailed exam
                  with topical anesthesia. (Plastic Surgery)



                                                  317
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 318 of 406



          (iii)   Initial office evaluation for diagnosis and management of painless gross hematuria
                  in new patient, without cystoscopy. (Internal Medicine)

          (iv)    Initial office visit for evaluation of 13–year–old female with progressive scoliosis.
                  (Physical Medicine and Rehabilitation)

          (v)     Initial office visit with couple for counseling concerning voluntary vasectomy for
                  sterility. Spent 30 minutes discussing procedure, risks and benefits, and answering
                  questions. (Urology)

          1098. Thus, pursuant to the CPT Assistant, the kinds of presenting problems that entail

   legitimate, low-complexity medical decision-making typically are either chronic and relatively

   serious problems, acute problems requiring immediate invasive treatment, or issues that

   legitimately require physician counseling.

          1099. By contrast, when the Insureds in the claims identified in Exhibit “5” presented at

   CEDA Cutler Bay for initial examinations, their presenting problems virtually always were limited

   to low severity soft tissue injuries such as acute sprains and strains, to the extent that they had any

   legitimate presenting problems at all.

          1100. The diagnosis and treatment of these low severity sprains and strains did not require

   any legitimate, low-complexity medical decision-making.

          1101. First, in the claims for initial examinations identified in Exhibit “5”, the initial

   examinations did not involve the retrieval, review, or analysis of any significant amount of medical

   records, diagnostic tests, or other information.

          1102. When the Insureds in the claims identified in Exhibit “5” presented to CEDA Cutler

   Bay for “treatment”, they did not arrive with any medical records except, at times, basic radiology

   reports.

          1103. Furthermore, prior to the initial examinations, CEDA Cutler Bay, Cereceda, and

   Haban did not request any medical records from other providers.



                                                      318
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 319 of 406



          1104. Second, in the claims for initial examinations identified in Exhibit “5”, there was

   no risk of significant complications or morbidity – much less mortality – from the Insureds’

   relatively minor soft tissue injury complaints, to the extent that they ever had any complaints from

   automobile accidents at all.

          1105. Nor, by extension, was there any risk of significant complications, morbidity, or

   mortality from the diagnostic procedures or treatment options provided by CEDA Cutler Bay,

   Cereceda, and Haban, to the extent that CEDA Cutler Bay, Cereceda, and Haban provided any

   such diagnostic procedures or treatment options in the first instance.

          1106. In almost every instance, any “treatments” that the CEDA Cutler Bay Defendants

   actually provided were limited to chiropractic treatment and/or physical therapy treatment, none

   of which was health– or life–threatening if properly administered.

          1107. Third, in the claims for initial examinations identified in Exhibit “5”, CEDA Cutler

   Bay, Cereceda, and Haban did not consider any significant number of diagnoses or treatment

   options for the Insureds during the initial examinations.

          1108. Rather, to the extent that the initial examinations were conducted in the first

   instance, CEDA Cutler Bay, Cereceda, and Haban provided a phony list of soft tissue injury

   “diagnoses” for virtually every Insured, and prescribed a substantially similar course of treatment

   for every Insured.

          1109. Specifically, in most of the claims identified in Exhibit “5”, during the initial

   examinations the Insureds did not report any continuing medical problems that legitimately could

   be traced to an underlying automobile accident.

          1110. Even so, CEDA Cutler Bay, Cereceda, and Haban prepared initial examination

   reports in which they provided a phony list of soft tissue injury “diagnoses” to virtually every



                                                   319
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 320 of 406



   Insured.

          1111. Then, based upon these phony “diagnoses”, CEDA Cutler Bay, Cereceda, and

   Haban directed virtually every Insured: (i) to receive significant and medically unnecessary

   chiropractic treatment and/or physical therapy treatment; and (ii) in the majority of cases, referred

   the Insureds to a medical doctor for further evaluation and treatment, regardless of the Insureds’

   true circumstances or presentation.

          1112. For example:

          (i)     On January 18, 2018, an Insured named MC was involved in an automobile
                  accident. The contemporaneous police report indicated that the airbags in MC’s
                  vehicle did not deploy, that the damage to MC’s vehicle was minor, that there was
                  minor damage to the other vehicle, and that MC’s vehicle was drivable following
                  the accident. The police report further indicated that MC was not injured in the
                  accident. In keeping with the fact that MC was not seriously injured in the accident,
                  MC did not visit any hospital emergency room following the accident. To the extent
                  that MC experienced any health problems at all as a result of the accident, they were
                  of low severity. On January 30, 2018, Haban purported to conduct an initial
                  examination of MC at CEDA Cutler Bay. To the extent that Haban performed the
                  examination in the first instance, Haban did not retrieve, review, or analyze any
                  significant amount of medical records, diagnostic tests, or other information in
                  connection with the examination. Moreover, Haban did not consider any significant
                  number of diagnoses or management options in connection with the examination.
                  Instead, Haban provided MC with the same, phony, list of soft tissue injury
                  “diagnoses” that he provided to virtually every other Insured. Furthermore, neither
                  MC’s presenting problems, nor the treatment plan provided to MC by Haban,
                  Cereceda, and CEDA Cutler Bay, presented any risk of significant complications,
                  morbidity, or mortality. To the contrary, MC did not need any significant treatment
                  at all as a result of the accident, and the treatment plan provided by Haban,
                  Cereceda, and CEDA Cutler Bay consisted of medically unnecessary chiropractic
                  services and physical therapy services, which did not pose the least bit of risk to
                  MC. Even so, Haban, Cereceda, and CEDA Cutler Bay billed GEICO for the initial
                  examination using CPT code 99203, and thereby falsely represented that Haban
                  engaged in some legitimate, low complexity medical decision-making during the
                  purported examination

          (ii)    On June 14, 2018, an Insured named FB was involved in an automobile accident.
                  The contemporaneous police report indicated that the accident was a rear-end
                  collision, that the airbags in FB’s vehicle did not deploy, and that FB’s vehicle was
                  drivable following the accident. The police report further indicated that FB was not
                  injured in the accident. In keeping with the fact that FB was not seriously injured

                                                   320
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 321 of 406



                 in the accident, FB did not visit any hospital emergency room following the
                 accident. To the extent that FB experienced any health problems at all as a result of
                 the accident, they were of low severity. On June 21, 2018, Haban purported to
                 conduct an initial examination of FB at CEDA Cutler Bay. To the extent that Haban
                 performed the examination in the first instance, Haban did not retrieve, review, or
                 analyze any significant amount of medical records, diagnostic tests, or other
                 information in connection with the examination. Moreover, Haban did not consider
                 any significant number of diagnoses or management options in connection with the
                 examination. Instead, Haban provided FB with the same, phony, list of soft tissue
                 injury “diagnoses” that he provided to virtually every other Insured. Furthermore,
                 neither FB’s presenting problems, nor the treatment plan provided to FB by Haban,
                 Cereceda, and CEDA Cutler Bay, presented any risk of significant complications,
                 morbidity, or mortality. To the contrary, FB did not need any significant treatment
                 at all as a result of the accident, and the treatment plan provided by Haban,
                 Cereceda, and CEDA Cutler Bay consisted of medically unnecessary chiropractic
                 services and physical therapy services, which did not pose the least bit of risk to
                 FB. Even so, Haban, Cereceda, and CEDA Cutler Bay billed GEICO for the initial
                 examination using CPT code 99203, and thereby falsely represented that Haban
                 engaged in some legitimate, low complexity medical decision-making during the
                 purported examination

         (iii)   On June 18, 2018, an Insured named MA was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a rear-end
                 collision, that the airbags in MA’s vehicle did not deploy, and that MA’s vehicle
                 was drivable following the accident. The police report further indicated that MA
                 was not injured in the accident. In keeping with the fact that MA was not seriously
                 injured in the accident, MA did not visit any hospital emergency room following
                 the accident. To the extent that MA experienced any health problems at all as a
                 result of the accident, they were of low severity. On June 19, 2018, Haban purported
                 to conduct an initial examination of MA at CEDA Cutler Bay. To the extent that
                 Haban performed the examination in the first instance, Haban did not retrieve,
                 review, or analyze any significant amount of medical records, diagnostic tests, or
                 other information in connection with the examination. Moreover, Haban did not
                 consider any significant number of diagnoses or management options in connection
                 with the examination. Instead, Haban provided MA with the same, phony, list of
                 soft tissue injury “diagnoses” that he provided to virtually every other Insured.
                 Furthermore, neither MA’s presenting problems, nor the treatment plan provided
                 to MA by Haban, Cereceda, and CEDA Cutler Bay, presented any risk of
                 significant complications, morbidity, or mortality. To the contrary, MA did not
                 need any significant treatment at all as a result of the accident, and the treatment
                 plan provided by Haban, Cereceda, and CEDA Cutler Bay consisted of medically
                 unnecessary chiropractic services and physical therapy services, which did not pose
                 the least bit of risk to MA. Even so, Haban, Cereceda, and CEDA Cutler Bay billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that Haban engaged in some legitimate, low complexity medical
                 decision-making during the purported examination

                                                 321
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 322 of 406




          1113. There are a substantial number of variables that can affect whether, how, and to

   what extent an individual is injured in a given automobile accident.

          1114. An individual’s age, height, weight, general physical condition, location within the

   vehicle, and the location of the impact all will affect whether, how, and to what extent an individual

   is injured in a given automobile accident.

          1115. As set forth above, in the claims identified in Exhibit “5”, virtually all of the

   Insureds whom the CEDA Cutler Bay Defendants purported to treat were involved in relatively

   minor, “fender-bender” accidents, to the extent that they were involved in any actual accident at

   all.

          1116. It is highly improbable that any two Insureds involved in any one of the relatively

   minor automobile accidents in the claims identified in Exhibit “5” would suffer substantially

   identical injuries as the result of their accidents, or require a substantially identical course of

   treatment.

          1117. It is even more improbable – to the point of impossibility – that this would occur

   repeatedly, often with the Insureds presenting for initial examinations from CEDA Cutler Bay,

   Cereceda, and Haban with substantially identical injuries on or about the exact same dates after their

   accidents.

          1118. Even so, in keeping with the fact that the putative “diagnoses” were phony, and in

   keeping with the fact that the putative initial examinations involved no actual medical decision-

   making at all, CEDA Cutler Bay, Cereceda, and Haban frequently issued substantially identical

   “diagnoses”, on or about the same date, to more than one Insured involved in a single accident, and

   recommended a substantially identical course of medically unnecessary “treatment” to the Insureds.

          1119. For example:

                                                    322
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 323 of 406



         (i)     On January 15, 2018, three Insureds – JM, MM, and JW – were involved in the same
                 automobile accident. Thereafter, JM, MM, and JW presented – incredibly – on the
                 exact same date, January 26, 2018, at CEDA Cutler Bay for initial examinations by
                 Haban. JM, MM, and JW were different ages, in different physical condition, and
                 experienced the impact from different locations in the vehicle. To the extent that JM,
                 MM, and JW suffered any injuries at all in their accident, the injuries were different.
                 Even so, at the conclusion of the putative initial examinations, CEDA Cutler Bay,
                 Cereceda, and Haban provided JM, MM, and JW with substantially identical, phony
                 “diagnoses”, and recommended a substantially identical course of “treatment” for all
                 three of them.

         (ii)    On March 11, 2018, two Insureds – AD and AX – were involved in the same
                 automobile accident. Thereafter, AD and AX presented – incredibly – on the exact
                 same date, March 12, 2018, at CEDA Cutler Bay for initial examinations by Haban.
                 AD and AX were different ages, in different physical condition, and experienced the
                 impact from different locations in the vehicle. To the extent that AD and AX suffered
                 any injuries at all in their accident, the injuries were different. Even so, at the
                 conclusion of the putative initial examinations, CEDA Cutler Bay, Cereceda, and
                 Haban provided AD and AX with substantially identical, phony “diagnoses”, and
                 recommended a substantially identical course of “treatment” for both of them.

         (iii)   On April 20, 2018, two Insureds – MH and LY – were involved in the same
                 automobile accident. Thereafter, MH and LY presented – incredibly – on the exact
                 same date, April 23, 2018, at CEDA Cutler Bay for initial examinations by Haban.
                 MH and LY were different ages, in different physical condition, and experienced the
                 impact from different locations in the vehicle. To the extent that MH and LY suffered
                 any injuries at all in their accident, the injuries were different. Even so, at the
                 conclusion of the putative initial examinations, CEDA Cutler Bay, Cereceda, and
                 Haban provided MH and LY with substantially identical, phony “diagnoses”, and
                 recommended a substantially identical course of “treatment” for both of them.

         (iv)    On April 28, 2018, two Insureds – RD and UD – were involved in the same
                 automobile accident. Thereafter, RD and UD presented – incredibly – on the exact
                 same date, May 7, 2018, at CEDA Cutler Bay for initial examinations by Haban. RD
                 and UD were different ages, in different physical condition, and experienced the
                 impact from different locations in the vehicle. To the extent that RD and UD suffered
                 any injuries at all in their accident, the injuries were different. Even so, at the
                 conclusion of the putative initial examinations, CEDA Cutler Bay, Cereceda, and
                 Haban provided RD and UD with substantially identical, phony “diagnoses”, and
                 recommended a substantially identical course of “treatment” for both of them.

         (v)     On June 16, 2018, two Insureds – FR and MV – were involved in the same
                 automobile accident. Thereafter, FR and MV presented – incredibly – on the exact
                 same date, June 19, 2018, at CEDA Cutler Bay for initial examinations by Haban.
                 FR and MV were different ages, in different physical condition, and experienced the
                 impact from different locations in the vehicle. To the extent that FR and MV suffered

                                                  323
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 324 of 406



                   any injuries at all in their accident, the injuries were different. Even so, at the
                   conclusion of the putative initial examinations, CEDA Cutler Bay, Cereceda, and
                   Haban provided FR and MV with substantially identical, phony “diagnoses”, and
                   recommended a substantially identical course of “treatment” for both of them.

           1120. These are only representative examples. In the claims for initial examinations that

   are identified in Exhibit “5”, CEDA Cutler Bay, Cereceda, and Haban frequently issued substantially

   identical “diagnoses”, on or about the same date, to more than one Insured involved in a single

   accident, and recommended a substantially identical course of medically unnecessary “treatment” to

   the Insureds, despite the fact that the Insureds were differently situated.

           1121. CEDA Cutler Bay, Cereceda, and Haban frequently inserted these false “diagnoses”

   in their initial examination reports in order to create the false impression that the initial examinations

   required some legitimate medical decision-making, and in order to create a false justification for the

   other Fraudulent Services that the Defendants purported to provide to the Insureds.

           1122. In keeping with the fact that the putative initial examinations involved no actual

   medical decision-making at all, CEDA Cutler Bay, Cereceda, Haban, and Reese falsely purported to

   report results of a “Soto-Hall” test purportedly conducted on the Insureds during initial examinations

   in order to create the appearance of genuine, serious injuries, and to create the false impression that

   the initial examinations required some legitimate medical decision-making.

           1123. For example, and as set forth above, there are a substantial number of variables that

   can affect whether, how, and to what extent an individual is injured in a given automobile accident.

           1124. An individual’s age, height, weight, general physical condition, location within the

   vehicle, and the location of the impact all will affect whether, how, and to what extent an individual

   is injured in a given automobile accident.




                                                     324
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 325 of 406



          1125. It is extremely improbable – to the point of medical impossibility – that many of the

   Insureds examined by CEDA Cutler Bay, Cereceda, Haban, and Reese would present with identical

   “Soto-Hall” test results during initial examinations.

          1126. Even so, in many of the initial examination reports in the claims identified in Exhibit

   “5”, CEDA Cutler Bay, Cereceda, Haban, and Reese falsely reported that the Insureds had the

   following identical “Soto-Hall” results: “Soto-Hall test was positive in the cervical spine. This test

   is primarily indicative of a vertebral prominens fracture at C-7 and/or T-1.”

          1127. These phony, identical “findings” were reported in a statistically impossible number

   of initial examination reports created by CEDA Cutler Bay, Cereceda, Haban, and Reese, including

   but not limited to reports for the following Insureds on the following dates:

          (i)      RG, on January 29, 2018;

          (ii)     YT, on February 23, 2018;

          (iii)    SD, on March 5, 2018,

          (iv)     JA, on March 15, 2018;

          (v)      EU, on April 12, 2018;

          (vi)     MY, on April 23, 2018;

          (vii)    LV, on April 23, 2018;

          (viii)   LJ, on May 3, 2018;

          (ix)     LT, on May 8, 2018;

          (x)      LR, on May 19, 2018;

          (xi)     TC, on June 1, 2018

          (xii)    CM, on June 5, 2018;

          (xiii)   MA, on June 19, 2018;



                                                    325
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 326 of 406



          (xiv)   MV, on June 19, 2018;

          (xv)    FV, on June 19, 2018;

          (xvi)   FB, on June 21, 2018;

          (xvii) CD, on January 7, 2019; and

          (xviii) IV, on January 11, 2019.

          1128. These are only representative examples. CEDA Cutler Bay, Cereceda, Haban, and

   Reese routinely purported to report these same, identical “Soto-Hall” test results for the Insureds

   they purported to examine, to an extent that was statistically impossible.

          1129. As set forth above, to the extent that the Insureds in the claims identified in Exhibit

   “5” suffered any health care problems at all as the result of their relatively minor automobile

   accidents, the problems virtually always were limited to ordinary soft tissue injuries such as sprains

   and strains.

          1130. The diagnosis and treatment of these ordinary soft tissue injuries did not require

   any “low complexity” medical decision-making on the part of Haban, Reese, or anyone else.

          1131. To the contrary, and as set forth above, Haban, Reese, and the other physicians and

   chiropractors who purported to perform the initial examinations did not engage in legitimate

   medical decision-making at all in connection with the initial examinations in the claims identified

   in Exhibit “5”, because the purported “results” of the examinations were pre-determined, phony,

   and designed to provide a false justification for the other Fraudulent Services that the Defendants

   purported to provide.

          1132. In the claims for initial examinations identified in Exhibit “5”, CEDA Cutler Bay,

   Cereceda, Haban, and Reese routinely falsely represented that the initial examinations involved

   medical decision-making of low complexity in order to provide a false basis to bill for the initial



                                                    326
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 327 of 406



   examinations under CPT code 99203, because CPT code 99203 is reimbursable at a higher rate

   than examinations that do not require low complexity medical decision-making.

          1133. In the claims for initial examinations identified in Exhibit “5”, CEDA Cutler Bay,

   Cereceda, Haban, and Reese routinely fraudulently misrepresented that the examinations were

   lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

   reimbursable, because:

          (i)     the putative examinations were illusory, with outcomes that were pre-determined to
                  result in substantially-similar, phony “diagnoses” and treatment recommendations,
                  regardless of the Insureds’ true individual circumstances and presentation;

          (ii)    the charges for the putative examinations misrepresented the nature and extent of the
                  examinations; and

          (iii)   CEDA Cutler Bay never was eligible to collect PIP Benefits in connection with the
                  examinations in the first instance, inasmuch as it was operated in violation of the
                  Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws.

   (ii)   The Fraudulent Charges for Follow-Up Examinations at CEDA Cutler Bay

          1134. In addition to their fraudulent initial examinations, CEDA Cutler Bay, Cereceda,

   Haban, and Reese purported to subject many of the Insureds in the claims identified in Exhibit “5”

   to multiple, fraudulent follow-up examinations during the course of their fraudulent treatment

   protocol.

          1135. Haban and Reese purported to personally perform the majority of the follow-up

   examinations in the claims identified in Exhibit “5”.

          1136. As set forth in Exhibit “5”, CEDA Cutler Bay, Cereceda, Haban, and Reese then

   billed the follow-up examinations to GEICO under: (i) CPT code 99213, typically resulting in

   charges of $237.00 for each follow-up examination they purported to provide; or (ii) CPT code

   99214, typically resulting in charges of $348.00 for each follow-up examination they purported to

   provide.

                                                  327
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 328 of 406



           1137. In the claims for follow-up examinations identified in Exhibit “5”, the charges for

   the follow-up examinations were fraudulent in that they misrepresented CEDA Cutler Bay’s

   eligibility to collect PIP Benefits in the first instance.

           1138. In fact, and as set forth above, CEDA Cutler Bay never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the Clinic Act, the Self-Referral Act, and the

   Chiropractor Advertising Laws.

           1139. As set forth below, CEDA Cutler Bay, Cereceda, Haban, and Reese’s charges for

   the follow-up examinations identified in Exhibit “5” also were fraudulent in that they

   misrepresented the nature and extent of the examinations.

   a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           1140. Pursuant to the CPT Assistant, the use of CPT code 99214 to bill for a follow-up

   examination typically requires that the patient present with problems of moderate to high severity.

           1141. The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

   99214 to bill for a follow-up patient examination.

           1142. For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might support the use of CPT code 99214 to bill for a follow-up patient

   examination:

           (i)     Office visit for a 68-year-old male with stable angina, two months post myocardial
                   infarction, who is not tolerating one of his medications. (Cardiology)

           (ii)    Office evaluation of 28-year-old patient with regional enteritis, diarrhea and low-
                   grade fever, established patient. (Family Medicine/Internal Medicine)

           (iii)   Weekly office visit for 5FU therapy for an ambulatory established patient with
                   metastatic   colon     cancer   and    increasing   shortness    of    breath.
                   (Hematology/Oncology)



                                                      328
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 329 of 406



           (iv)      Office visit with 50-year-old female, established patient, diabetic, blood sugar
                     controlled by diet. She now complains of frequency of urination and weight loss,
                     blood sugar of 320 and negative ketones on dipstick. (Internal Medicine)

           (v)       Follow-up visit for a 60-year-old male whose post-traumatic seizures have
                     disappeared on medication, and who now raises the question of stopping the
                     medication. (Neurology)

           (vi)      Follow-up office visit for a 45-year-old patient with rheumatoid arthritis on gold,
                     methotrexate, or immunosuppressive therapy. (Rheumatology)

           (vii)     Office evaluation on new onset RLQ pain in a 32-year-old woman, established
                     patient. (Urology/General Surgery/Internal Medicine/Family Medicine)

           (viii) Office visit with 63-year-old female, established patient, with familial polyposis,
                  after a previous colectomy and sphincter sparing procedure, now with tenesmus,
                  mucus, and increased stool frequency. (Colon and Rectal Surgery)

           1143. Accordingly, pursuant to the CPT Assistant, the moderately to highly severe

   presenting problems that could support the use of CPT code 99214 to bill for a follow-up patient

   examination typically are problems that pose a serious threat to the patient’s health, or even the

   patient’s life.

           1144. What is more, pursuant to the CPT Assistant, the use of CPT code 99213 to bill for

   a follow-up examination typically requires that the patient present with problems of low to

   moderate severity.

           1145. The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as problems of low to moderate severity, and thereby justify the use of CPT

   code 99213 to bill for a follow-up patient examination.

           1146. For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might qualify as problems of low to moderate severity, and therefore

   support the use of CPT code 99213 to bill for a follow-up patient examination:

           (i)       Follow-up visit with 55-year-old male for management of hypertension, mild
                     fatigue, on beta blocker/thiazide regimen. (Family Medicine/Internal Medicine)

                                                     329
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 330 of 406




          (ii)    Follow-up office visit for an established patient with stable cirrhosis of the liver.
                  (Gastroenterology)

          (iii)   Outpatient visit with 37-year-old male, established patient, who is 3 years post total
                  colectomy for chronic ulcerative colitis, presents for increased irritation at his
                  stoma. (General Surgery)

          (iv)    Routine, follow-up office evaluation at a three-month interval for a 77-year-old
                  female with nodular small cleaved-cell lymphoma. (Hematology/Oncology)

          (v)     Follow-up visit for a 70-year-old diabetic hypertensive patient with recent change
                  in insulin requirement. (Internal Medicine/Nephrology)

          (vi)    Quarterly follow-up office visit for a 45-year-old male, with stable chronic asthma,
                  on steroid and bronchodilator therapy. (Pulmonary Medicine)

          (vii)   Office visit with 80-year-old female established patient, for follow-up osteoporosis,
                  status-post compression fractures. (Rheumatology)

          1147. Accordingly, pursuant to the CPT Assistant, the low to moderate severity

   presenting problems that could support the use of CPT code 99213 to bill for a follow-up patient

   examination typically are problems that pose some ongoing, real threat to the patient’s health.

          1148. By contrast, and as set forth above, to the limited extent that the Insureds in the

   claims identified in Exhibit “5” suffered any injuries at all in their relatively minor automobile

   accidents, the injuries were garden-variety soft tissue injuries such as sprains and strains, which

   were not severe at all.

          1149. In keeping with the fact that the Insureds in the claims identified in Exhibit “5”

   almost never suffered any injuries more serious than garden-variety soft tissue injuries such as

   sprains and strains, in many of the claims identified in Exhibit “5” the Insureds did not seek

   treatment at any hospital as the result of their accidents.

          1150. Furthermore, in most cases, contemporaneous police reports indicated that the

   underlying accidents involved relatively low-impact collisions, that the Insureds’ vehicles were



                                                    330
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 331 of 406



   drivable following the accidents, and that no one was seriously injured in the underlying accidents,

   or injured at all.

           1151. Ordinary strains and sprains virtually always resolve after a short course of

   conservative treatment such as rest, ice, compression, and elevation, or no treatment at all.

           1152. By the time the Insureds in the claims identified in Exhibit “5” presented at CEDA

   Cutler Bay for the putative follow-up examinations, the Insureds either did not have any genuine

   presenting problems at all as the result of their relatively minor automobile accidents, or their

   presenting problems were minimal.

           1153. Even so, in the claims for follow-up examinations identified in Exhibit “5”, CEDA

   Cutler Bay, Cereceda, Haban, and Reese routinely billed for their putative follow-up examinations

   under CPT codes 99213 and 99214, and thereby falsely represented that the Insureds continued to

   suffer from presenting problems of either low to moderate severity or moderate to high severity.

           1154. For example:

           (i)     On January 31, 2018, an Insured named CC was involved in an automobile
                   accident. The contemporaneous police report indicated that the airbags in CC’s
                   vehicle did not deploy and that CC’s vehicle was drivable following the accident.
                   The police report further indicated that CC was not injured in the accident. In
                   keeping with the fact that CC was not seriously injured in the accident, CC did not
                   visit any hospital emergency room following the accident. To the extent that CC
                   experienced any health problems at all as a result of the accident, they were of low
                   severity at the outset, and had completely resolved within two to nine months of
                   the accident. Even so, following purported follow-up examinations of CC on April
                   3, 2018, and May 29, 2018 – between two and four months after the accident –
                   CEDA Cutler Bay, Cereceda, and Haban billed GEICO for the follow-up
                   examinations using CPT code 99213, and thereby falsely represented that CC
                   presented with problems of low to moderate severity at the follow-up examinations.
                   What is more, following a purported follow-up examination of CC on October 16,
                   2018 – more than eight months after the accident – CEDA Cutler Bay, Cereceda,
                   and Reese billed GEICO for the follow-up examination using CPT code 99214, and
                   thereby falsely represented that CC presented with problems of moderate to high
                   severity at the follow-up examination. In keeping with the fact that CC had no
                   presenting problems of moderate to high severity, CEDA Cutler Bay, Cereceda,
                   and Reese actually stopped treating CC after October 16, 2018.

                                                   331
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 332 of 406




          (ii)    On March 3, 2018, an Insured named JG was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in JG’s vehicle did
                  not deploy and that JG’s vehicle was drivable following the accident. The police
                  report further indicated that JG was not injured in the accident. In keeping with the
                  fact that JG was not seriously injured in the accident, JG did not visit any hospital
                  emergency room following the accident. To the extent that JG experienced any
                  health problems at all as a result of the accident, they were of low severity at the
                  outset, and had completely resolved within three to four months of the accident.
                  Even so, following a purported follow-up examination of JG on June 30, 2018 –
                  between three and four months after the accident – CEDA Cutler Bay, Cereceda,
                  and Haban billed GEICO for the follow-up examination using CPT code 99214,
                  and thereby falsely represented that JG presented with problems of moderate to
                  high severity at the follow-up examination. In keeping with the fact that JG had no
                  presenting problems of moderate to high severity, CEDA Cutler Bay, Cereceda,
                  and Haban actually stopped treating JG after June 30, 2018.

          (iii)   On January 4, 2018, an Insured named RS was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in RS’s vehicle did
                  not deploy and that RS’s vehicle was drivable following the accident. The police
                  report further indicated that RS was not injured in the accident. In keeping with the
                  fact that RS was not seriously injured in the accident, RS did not visit any hospital
                  emergency room following the accident. To the extent that RS experienced any
                  health problems at all as a result of the accident, they were of low severity at the
                  outset, and had completely resolved within four to eleven months of the accident.
                  Even so, following a purported follow-up examination of RS on May 9, 2018 –
                  between four and five months after the accident – CEDA Cutler Bay, Cereceda, and
                  Haban billed GEICO for the follow-up examination using CPT code 99213, and
                  thereby falsely represented that RS presented with problems of low to moderate
                  severity at the follow-up examination. What is more, following a purported follow-
                  up examination of RS on November 16, 2018 – between ten and eleven months
                  after the accident – CEDA Cutler Bay, Cereceda, and Reese billed GEICO for the
                  follow-up examination using CPT code 99214, and thereby falsely represented that
                  RS presented with problems of moderate to high severity at the follow-up
                  examination. In keeping with the fact that RS had no presenting problems of
                  moderate to high severity, CEDA Cutler Bay, Cereceda, and Reese actually stopped
                  treating RS after November 16, 2018.

          1155. These are only representative examples. In the claims for follow-up examinations

   identified in Exhibit “5”, CEDA Cutler Bay, Cereceda, Haban, and Reese routinely falsely

   represented that the Insureds presented with problems of either low to moderate severity or

   moderate to high severity, when in fact the Insureds either did not have any genuine presenting



                                                  332
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 333 of 406



   problems at all as the result of their relatively minor automobile accidents at the time of the follow-

   up examinations, or else their presenting problems were minimal.

          1156. In the claims for follow-up examinations identified in Exhibit “5”, CEDA Cutler

   Bay, Cereceda, Haban, and Reese routinely falsely represented that the Insureds presented with

   problems of either low to moderate severity or moderate to high severity in order to create a false

   basis for their charges for the examinations under CPT codes 99213 and 99214, because follow-

   up examinations billable under CPT codes 99213 and 99214 are reimbursable at higher rates than

   examinations involving presenting problems of minimal severity, or no severity.

          1157. In the claims for follow-up examinations identified in Exhibit “5”, CEDA Cutler

   Bay, Cereceda, Haban, and Reese also falsely represented that the Insureds presented with

   problems of either low to moderate severity or moderate to high severity in order to create a false

   basis for the other Fraudulent Services that the Defendants purported to provide to the Insureds.

   b.     Misrepresentations Regarding the Results of the Follow-Up Examinations

          1158. What is more, pursuant to the CPT Assistant, when CEDA Cutler Bay, Cereceda,

   Haban, and Reese billed for their putative follow-up examinations under CPT code 99214, they

   represented that Haban and Reese performed at least two of the following three components: (i)

   took a “detailed” patient history; (ii) conducted a “detailed” physical examination; and (iii)

   engaged in medical decision-making of “moderate complexity”.

          1159. Similarly, pursuant to the CPT Assistant, when CEDA Cutler Bay, Cereceda,

   Haban, and Reese billed for their putative follow-up examinations under CPT code 99213, they

   represented that Haban and Reese performed at least two of the following three components: (i)

   took an “expanded problem focused” patient history; (ii) conducted an “expanded problem focused

   physical examination”; and (iii) engaged in medical decision-making of “low complexity”.



                                                    333
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 334 of 406



          1160. In actuality, however, in the claims for follow-up examinations identified in Exhibit

   “5”, Haban and Reese did not take any legitimate patient histories, conduct any legitimate physical

   examinations, or engage in any legitimate medical decision-making at all.

          1161. Rather, following their purported follow-up examinations, CEDA Cutler Bay,

   Haban, and Reese – at the direction of Cereceda – simply: (i) reiterated the false, boilerplate

   “diagnoses” from the Insureds’ initial examinations; and either (ii) referred the Insureds back to

   CEDA Cutler Bay for even more medically unnecessary physical therapy services and/or

   chiropractic services, despite the fact that the Insureds purportedly already had received extensive

   physical therapy services and/or chiropractic services from CEDA Cutler Bay that supposedly had

   not been successful in resolving their purported pain symptoms; or (iii) discharged the Insureds

   from “treatment”, to the extent that their PIP Benefits had been exhausted.

          1162. In the claims for follow-up examinations identified in Exhibit “5”, CEDA Cutler

   Bay, Cereceda, Haban, and Reese routinely fraudulently misrepresented that the examinations

   were lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

   reimbursable, because:

          (i)     the putative examinations were illusory, with outcomes that were pre-determined
                  to result in substantially-similar, phony “diagnoses” and treatment
                  recommendations, regardless of the Insureds’ true individual circumstances and
                  presentation;

          (ii)    the charges for the putative examinations misrepresented the nature and extent of
                  the examinations; and

          (iii)   CEDA Cutler Bay never was eligible to collect PIP Benefits in connection with the
                  examinations in the first instance, inasmuch as it was operated in violation of the
                  Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws.

   6.     The Fraudulent Charges for Services That Never Were Provided in the First Instance




                                                   334
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 335 of 406



          1163. Not only did CEDA Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami,

   CEDA Cutler Bay, and Cereceda falsely represent that CEDA Downtown, CEDA Kendall, CEDA

   Hialeah, CEDA Miami, and CEDA Cutler Bay were eligible to collect PIP Benefits, when in fact

   they never were eligible to collect PIP Benefits because they were operated in violation of the

   Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws, and not only did they

   misrepresent the nature, extent, and reimbursability of the Fraudulent Services, but they also

   routinely billed GEICO for services that they never provided in the first instance.

          1164. Numerous Insureds have provided sworn testimony to the effect that they never

   received the services that were billed to GEICO through CEDA Downtown, CEDA Kendall,

   CEDA Hialeah, CEDA Miami, and CEDA Cutler Bay.

          1165. For example:

          (i)     On July 19, 2018, an Insured named AM gave a sworn statement indicating that he
                  never received massage therapy treatment or manual therapy treatment at CEDA
                  Miami. Even so, CEDA Miami, Cereceda, and Habayeb billed GEICO $2,656.00
                  for 32 massage treatments they falsely purported to provide to AM between March
                  26, 2018 and May 30, 2018, as well as an additional $94.00 for a manual therapy
                  treatment they falsely purported to provide to AM on March 22, 2018.

          (ii)    On August 24, 2018, an Insured named MV gave a sworn statement indicating that
                  he never received any hot/cold pack treatments at CEDA Hialeah between July 24,
                  2018 and August 10, 2018. Even so, CEDA Hialeah, Cereceda, Habayeb, and Ross
                  billed GEICO $125.00 for five hot/cold pack treatments they falsely purported to
                  provide to MV between July 26, 2018 and August 10, 2018.

          (iii)   On August 24, 2018, an Insured named JH gave a sworn statement indicating that
                  he never received any ultrasound treatment or massage therapy treatment at CEDA
                  Downtown. Even so, CEDA Downtown, Cereceda, and Canizares billed GEICO
                  $200.00 for five ultrasound treatments they falsely purported to provide to JH
                  between October 25, 2017 and December 18, 2017, as well as an additional $332.00
                  for four massage treatments they falsely purported to provide JH between October
                  30, 2017 and December 18, 2017.

          (iv)    On August 31, 2018, an Insured named EC gave a sworn statement indicating that
                  he never received any ultrasound treatment or group therapeutic procedures at
                  CEDA Hialeah between October 11, 2017 and March 8, 2018. Even so, CEDA

                                                  335
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 336 of 406



                 Hialeah, Cereceda, Fatato, Habayeb, and Ross billed GEICO $1,120.00 for 28
                 ultrasound treatments they falsely purported to provide to EC between October 12,
                 2017 and March 6, 2018. What is more, CEDA Hialeah, Cereceda, and Ross billed
                 GEICO an additional $330.00 for six group therapeutic procedure treatments they
                 falsely purported to provide to EC between October 30, 2017 and January 30, 2018.

         (v)     On September 20, 2018, an Insured named VH gave a sworn statement indicating
                 that he never received any ultrasound treatment or chiropractic manipulation
                 treatment at CEDA Kendall between July 13, 2018 and July 24, 2018. Even so,
                 CEDA Kendall, Cereceda, and Yoham billed GEICO $200.00 for five ultrasound
                 treatments they falsely purported to provide to VH between July 13, 2018 and July
                 24, 2018, as well as an additional $460.00 for four chiropractic manipulation
                 treatments they falsely purported to provide to VH between July 17, 2018 and July
                 24, 2018.

         (vi)    On September 20, 2018, an Insured named MS gave a sworn statement indicating
                 that she never received any group therapeutic procedures or chiropractic
                 manipulation treatment at CEDA Cutler Bay between July 17, 2018 and August 10,
                 2018. Even so, CEDA Cutler Bay, Cereceda, Haban, and Reese billed GEICO
                 $440.00 for eight group therapeutic procedure treatments they falsely purported to
                 provide to MS between July 18, 2018 and August 2, 2018, as well as an additional
                 $640.00 for eight chiropractic manipulation treatments they falsely purported to
                 provide to MS between July 18, 2018 and August 2, 2018.

         (vii)   During an examination under oath on September 25, 2018, an Insured named JM
                 gave testimony indicating that she never received any ultrasound treatment at
                 CEDA Hialeah between July 12, 2018 and September 6, 2018. Even so, CEDA
                 Hialeah, Cereceda, Ross, and a chiropractor named Barry Gillman, D.C., billed
                 GEICO $440.00 for 11 ultrasound treatments they falsely purported to provide to
                 JM between July 16, 2018 and September 5, 2018.

         (viii) During an examination under oath on September 25, 2018, an Insured named MP
                gave testimony indicating that she never received any ultrasound treatment at
                CEDA Hialeah between July 27, 2018 and September 7, 2018. Even so, CEDA
                Hialeah, Cereceda, Ross, and a chiropractor named Barry Gillman, D.C., billed
                GEICO $680.00 for 17 ultrasound treatments they falsely purported to provide to
                MP between July 27, 2018 and September 7, 2018.

         (ix)    During an examination under oath on November 27, 2018, an Insured named BF
                 gave testimony indicating that he never received any chiropractic manipulation
                 treatments at CEDA Kendall between June 25, 2018 and August 31, 2018. Even so,
                 CEDA Kendall, Cereceda, and Yoham billed GEICO $1,360.00 for 17 chiropractic
                 manipulation treatments they falsely purported to provide to BF between June 27,
                 2018 and August 27, 2018.




                                                336
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 337 of 406



          (x)     During an examination under oath on March 4, 2019, an Insured named MP gave
                  testimony indicating that he never received any ultrasound treatment or therapeutic
                  massage treatment at CEDA Downtown between August 23, 2018 and December
                  5, 2018. Even so, CEDA Downtown, Cereceda, and Canizares billed GEICO
                  $480.00 for 12 ultrasound treatments they falsely purported to provide to MP
                  between August 24, 2018 and November 10, 2018, as well as an additional $996.00
                  for 12 massage treatments they falsely purported to provide to MP between August
                  29, 2018 and November 10, 2018.

          1166. These are only representative examples. In the claims identified in Exhibits “1” –

   “5”, numerous Insureds provided sworn statements to insurance investigators to the effect that

   CEDA Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami, and CEDA Cutler Bay were

   billing for services they had not rendered.

   III.   The Fraudulent Claims the Defendants Submitted or Caused to be Submitted to
          GEICO

          1167. To support their fraudulent charges, the Defendants systematically submitted or

   caused to be submitted thousands of HCFA-1500 forms and treatment reports through CEDA

   Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami, CEDA Cutler Bay, and Springs

   Crossing to GEICO, containing thousands of individual charges, seeking payment for the

   Fraudulent Services for which the Defendants were not entitled to receive payment.

          1168. The claims that the Defendants submitted or caused to be submitted to GEICO were

   false and misleading in the following, material respects:

          (i)     The HCFA-1500 forms and treatment reports submitted or caused to be submitted
                  by the Defendants uniformly misrepresented to GEICO that CEDA Downtown,
                  CEDA Kendall, CEDA Hialeah, CEDA Miami, and CEDA Cutler Bay were in
                  compliance with the Clinic Act, the Self-Referral Act, and the Chiropractor
                  Advertising Laws, and therefore, were eligible to collect PIP Benefits in the first
                  instance. In fact, CEDA Downtown, CEDA Kendall, CEDA Hialeah, CEDA
                  Miami, and CEDA Cutler Bay never were in compliance with the Clinic Act, the
                  Self-Referral Act, and the Chiropractor Advertising Laws, and never were eligible
                  to collect PIP Benefits, because of the fraudulent scheme described above.

          (ii)    The HCFA-1500 forms and treatment reports submitted or caused to be submitted
                  by the Defendants uniformly misrepresented to GEICO that Springs Crossing was

                                                  337
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 338 of 406



                  in compliance with the Clinic Act and the Self-Referral Act, and therefore, was
                  eligible to collect PIP Benefits in the first instance. In fact, Springs Crossing never
                  was in compliance with the Clinic Act and the Self-Referral Act, and never was
                  eligible to collect PIP Benefits, because of the fraudulent scheme described above.

          (iii)   The HCFA-1500 forms and treatment reports submitted or caused to be submitted
                  by the Defendants uniformly misrepresented to GEICO that the Fraudulent Services
                  were lawfully provided and eligible for PIP reimbursement. In fact, the Fraudulent
                  Services were not lawfully provided, and were not eligible for PIP reimbursement,
                  because: (a) they were medically unnecessary and provided – to the extent that they
                  were provided at all – pursuant to a pre-determined fraudulent protocol designed
                  solely to financially enrich the Defendants, rather than to treat or otherwise benefit
                  the Insureds who purportedly were subjected to them; and (b) in the case of the
                  physical therapy services and/or chiropractic services, because they were provided
                  by unsupervised massage therapists and/or registered chiropractic assistants in
                  contravention of Florida law.

          (iv)    The HCFA-1500 forms and treatment reports submitted or caused to be submitted
                  by the Defendants uniformly misrepresented to GEICO that the Fraudulent Services
                  were medically necessary and, in many cases, misrepresented to GEICO that the
                  Fraudulent Services actually were performed. In fact, the Fraudulent Services
                  frequently were not performed at all and, to the extent that they were performed,
                  they were not medically necessary and were performed as part of a pre-determined
                  fraudulent treatment and billing protocol designed solely to financially enrich the
                  Defendants, not to benefit the Insureds who supposedly were subjected to them.

          (v)     The HCFA-1500 forms and treatment reports submitted by and on behalf of the
                  Defendants frequently misrepresented and exaggerated the level of the Fraudulent
                  Services and the nature of the Fraudulent Services that purportedly were provided.

   IV.    The Defendants’ Fraudulent Concealment and GEICO’s Justifiable Reliance

          1169. The Defendants were legally and ethically obligated to act honestly and with

   integrity in connection with their performance of the Fraudulent Services and their submission of

   charges to GEICO.

          1170. To induce GEICO to promptly pay the fraudulent charges for the Fraudulent

   Services, the Defendants have systemically concealed their fraud and have gone to great lengths

   to accomplish this concealment.




                                                   338
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 339 of 406



           1171. For instance, the Defendants knowingly misrepresented and concealed facts

   concerning their unlawful self-referral arrangements in order to conceal them from GEICO and

   other insurers.

           1172. What is more, the Defendants knowingly misrepresented and concealed facts

   related to the Fraudulent Services in an effort to prevent discovery that the Fraudulent Services

   were being provided – to the extent that they were provided at all – by unsupervised massage

   therapists and registered chiropractic assistants in contravention of Florida law.

           1173. Furthermore, the Defendants knowingly misrepresented and concealed facts in

   order to prevent GEICO from discovering that the Fraudulent Services were medically

   unnecessary and were performed – to the extent that they were performed at all – pursuant to a

   fraudulent pre-determined protocol designed to maximize the charges that could be submitted, not

   to benefit the Insureds who supposedly were subjected to them.

           1174. Moreover, the Defendants knowingly misrepresented and concealed facts in order

   to prevent GEICO from discovering that the Fraudulent Services frequently never were performed

   in the first instance.

           1175. In addition, the Defendants conducted their fraudulent scheme through multiple

   entities in order to conceal the volume of fraudulent billing submitted through any one entity, and

   thereby perpetuate their scheme.

           1176. The Defendants have hired law firms to pursue collection of the fraudulent charges

   for the Fraudulent Services from GEICO and other insurers. These law firms routinely file

   expensive and time-consuming litigation against GEICO and other insurers if the charges are not

   promptly paid in full.




                                                   339
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 340 of 406



          1177. GEICO is under statutory and contractual obligations to promptly and fairly process

   claims within 30 days. The facially-valid documents submitted to GEICO in support of the

   fraudulent charges at issue, combined with the material misrepresentations and acts of concealment

   described above, were designed to and did cause GEICO to rely upon them. As a result, GEICO

   has incurred damages of more than $20,000,000.00.

          1178. Based upon the Defendants’ material misrepresentations and other affirmative acts

   to conceal their fraud from GEICO, GEICO did not discover and could not reasonably have

   discovered that its damages were attributable to fraud until shortly before it filed this Complaint.

                                  FIRST CAUSE OF ACTION
                    Against CEDA Downtown, CEDA Kendall, CEDA Hialeah,
                     CEDA Miami, CEDA Cutler Bay, and Springs Crossing
                        (Declaratory Judgment – 28 U.S.C. §§ 2201 and 2202)

          1179. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-1178 above.

          1180. There is an actual case in controversy between GEICO and CEDA Downtown,

   CEDA Kendall, CEDA Hialeah, CEDA Miami, CEDA Cutler Bay, and Springs Crossing

   regarding more than $75,000.00 in pending fraudulent claims for the Fraudulent Services that have

   been submitted to GEICO.

          1181. CEDA Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami, CEDA Cutler

   Bay, and Springs Crossing have no right to receive payment for any pending bills submitted to

   GEICO because they unlawfully were operated in violation of the Clinic Act, Self-Referral Act,

   and Chiropractic Advertising Laws.

          1182. CEDA Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami, CEDA Cutler

   Bay, and Springs Crossing have no right to receive payment for any pending bills submitted to

   GEICO because the underlying Fraudulent Services were not lawfully provided.

                                                   340
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 341 of 406



          1183. CEDA Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami, and CEDA

   Cutler Bay have no right to receive payment for any pending bills submitted to GEICO because

   the underlying Fraudulent Services were not medically necessary and were provided – to the extent

   that they were provided at all – pursuant to a pre-determined fraudulent protocol designed solely

   to financially enrich the Defendants, rather than to treat or otherwise benefit the Insureds who

   purportedly were subjected to them.

          1184. Springs Crossing has no right to receive payment for any pending bills submitted

   to GEICO because the underlying Fraudulent Services were provided – to the extent that they were

   provided at all – pursuant to an illegal referral scheme.

          1185. CEDA Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami, and CEDA

   Cutler Bay have no right to receive payment for any pending bills submitted to GEICO because,

   in many cases, the Fraudulent Services never were provided in the first instance.

          1186. CEDA Downtown, CEDA Kendall, CEDA Hialeah, CEDA Miami, and CEDA

   Cutler Bay have no right to receive payment for any pending bills submitted to GEICO because

   the billing codes used for the underlying Fraudulent Services misrepresented and exaggerated the

   level of services that purportedly were provided in order to inflate the charges submitted to GEICO.

          1187. Accordingly, GEICO requests a judgment pursuant to the Declaratory Judgment

   Act, 28 U.S.C. §§ 2201 and 2202, declaring that CEDA Downtown, CEDA Kendall, CEDA

   Hialeah, CEDA Miami, CEDA Cutler Bay, and Springs Crossing have no right to receive payment

   for any pending bills submitted to GEICO.

                                   SECOND CAUSE OF ACTION
                                           Against Cereceda
                                 (Violation of RICO, 18 U.S.C. § 1962(c))
          1188. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-145, 193-218, 275-311, 420-584, and 1162-1178, above.

                                                   341
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 342 of 406



          1189. CEDA Downtown is an ongoing “enterprise,” as that term is defined in 18 U.S.C.

   § 1961(4), that engages in activities that affect interstate commerce.

          1190. Cereceda knowingly has conducted and/or participated, directly or indirectly, in the

   conduct of CEDA Downtown’s affairs through a pattern of racketeering activity consisting of

   repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the

   United States mails to submit or cause to be submitted thousands of fraudulent charges on a

   continuous basis for over three years seeking payments that CEDA Downtown was not eligible to

   receive under the No-Fault Law because: (i) CEDA Downtown unlawfully was operated in

   violation of the Clinic Act, Self-Referral Act, and Chiropractor Advertising Laws; (ii) the underlying

   Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent Services were not

   medically necessary and were provided – to the extent that they were provided at all – pursuant to

   a pre-determined fraudulent protocol designed solely to financially enrich the CEDA Downtown

   Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were subjected

   to them; (iv) in many cases, the Fraudulent Services never were provided in the first instance; and

   (v) the billing codes used for the underlying Fraudulent Services misrepresented and exaggerated

   the level of services that purportedly were provided in order to inflate the charges submitted to

   GEICO.

          1191. A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “1”.

          1192. CEDA Downtown’s business is racketeering activity, inasmuch as the enterprise

   exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud

   are the regular way in which Cereceda operated CEDA Downtown, inasmuch as CEDA



                                                    342
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 343 of 406



   Downtown was not engaged in a legitimate health care practice, and acts of mail fraud therefore

   were essential in order for CEDA Downtown to function. Furthermore, the intricate planning

   required to carry out and conceal the predicate acts of mail fraud implies a threat of continued

   criminal activity, as does the fact that the CEDA Downtown Defendants continue to attempt

   collection on the fraudulent billing submitted through CEDA Downtown to the present day.

              1193. CEDA Downtown is engaged in inherently unlawful acts, inasmuch as it continues

   to submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.

   These inherently unlawful acts are taken by CEDA Downtown in pursuit of inherently unlawful

   goals – namely, the theft of money from GEICO and other insurers through fraudulent no-fault

   billing.

              1194. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $4,200,000.00 pursuant to the fraudulent bills

   submitted through CEDA Downtown.

              1195. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

   proper.

                                     THIRD CAUSE OF ACTION
                          Against Cereceda, Canizares, Crespo-Smith, Facuseh,
                                Pabon, Hidalgo, Pena, Soto, and Zapata
                                (Violation of RICO, 18 U.S.C. § 1962(d))

              1196. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-145, 193-218, 275-311, 420-584, and 1162-1178, above.

              1197. CEDA Downtown is an ongoing “enterprise,” as that term is defined in 18 U.S.C.

   § 1961(4), that engages in activities that affected interstate commerce.




                                                    343
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 344 of 406



          1198. Cereceda, Canizares, Crespo-Smith, Facuseh, Pabon, Hidalgo, Pena, Soto, and

   Zapata are employed by or associated with the CEDA Downtown enterprise.

          1199. Cereceda, Canizares, Crespo-Smith, Facuseh, Pabon, Hidalgo, Pena, Soto, and

   Zapata knowingly have agreed, combined and conspired to conduct and/or participate, directly or

   indirectly, in the conduct of CEDA Downtown’s affairs through a pattern of racketeering activity

   consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon

   the use of the United States mails to submit or cause to be submitted thousands of fraudulent

   charges on a continuous basis for over five years seeking payments that CEDA Downtown was

   not eligible to receive under the No-Fault Law because: (i) CEDA Downtown unlawfully was

   operated in violation of the Clinic Act, Self-Referral Act, and Chiropractor Advertising Laws; (ii)

   the underlying Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent

   Services were not medically necessary and were provided – to the extent that they were provided

   at all – pursuant to a pre-determined fraudulent protocol designed solely to financially enrich the

   CEDA Downtown Defendants, rather than to treat or otherwise benefit the Insureds who

   purportedly were subjected to them; (iv) in many cases, the Fraudulent Services never were

   provided in the first instance; and (v) the billing codes used for the underlying Fraudulent Services

   misrepresented and exaggerated the level of services that purportedly were provided in order to

   inflate the charges submitted to GEICO.

          1200. A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “1”. Each

   such mailing was made in furtherance of the mail fraud scheme.




                                                   344
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 345 of 406



             1201. Cereceda, Canizares, Crespo-Smith, Facuseh, Pabon, Hidalgo, Pena, Soto, and

   Zapata knew of, agreed to and acted in furtherance of the common and overall objective (i.e., to

   defraud GEICO and other automobile insurers of money) by submitting or facilitating the

   submission of the fraudulent charges to GEICO.

             1202. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $4,200,000.00 pursuant to the fraudulent bills

   submitted through the CEDA Downtown enterprise.

             1203. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

   proper.

                                    FOURTH CAUSE OF ACTION
                               Against the CEDA Downtown Defendants
                                   (Under Fla. Stat. 501.201 et. seq.)

             1204. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-145, 193-218, 275-311, 420-584, and 1162-1178, above.

             1205. The CEDA Downtown Defendants are actively engaged in trade and commerce in

   the State of Florida.

             1206. GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

             1207. The CEDA Downtown Defendants engaged in unfair, deceptive, and

   unconscionable acts or trade practices in their trade or commerce in the pursuit and execution of

   their scheme to illegally-obtain PIP Benefits from GEICO.

             1208. The bills and supporting documents submitted by the CEDA Downtown

   Defendants to GEICO in connection with the Fraudulent Services were fraudulent in that they

   misrepresented: (i) CEDA Downtown’s eligibility to collect PIP Benefits in the first instance; (ii)



                                                   345
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 346 of 406



   that the Fraudulent Services were lawfully provided; (iii) that the Fraudulent Services were

   medically necessary; and (iv) that the Fraudulent Services actually were performed in the first

   instance.

          1209. Such acts and practices offend public policy and are immoral, unethical, oppressive,

   and unscrupulous. Additionally, the conduct of the CEDA Downtown Defendants has been

   materially injurious to GEICO and its Insureds.

          1210. The conduct of the CEDA Downtown Defendants was the actual and proximate

   cause of the damages sustained by GEICO.

          1211. The CEDA Downtown Defendants’ unfair and deceptive acts have caused GEICO

   to sustain damages of at least $4,200,000.00.

          1212. By reason of the CEDA Downtown Defendants’ conduct, GEICO is also entitled

   to recover costs, and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                                     FIFTH CAUSE OF ACTION
                                         Against Cereceda
                                     (Under Fla. Stat. 772.103(3))

          1213. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-145, 193-218, 275-311, 420-584, and 1162-1178, above.

          1214. CEDA Downtown is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.

          1215. Cereceda knowingly has conducted and/or participated, directly or indirectly, in the

   conduct of CEDA Downtown’s affairs through a pattern of criminal activity consisting of repeated

   acts constituting insurance fraud in violation of Fla. Stat. § 817.234(1)(a), by submitting or causing

   to be submitted thousands of fraudulent bills to GEICO seeking payment under automobile

   insurance policies issued by GEICO to Florida Insureds, when the billing contained false and



                                                    346
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 347 of 406



   misleading information concerning facts material to the claims for which reimbursement was being

   sought in that: (i) CEDA Downtown unlawfully was operated in violation of the Clinic Act, Self-

   Referral Act, and Chiropractor Advertising Laws; (ii) the underlying Fraudulent Services were not

   lawfully provided; (iii) the underlying Fraudulent Services were not medically necessary and were

   provided – to the extent that they were provided at all – pursuant to a pre-determined fraudulent

   protocol designed solely to financially enrich the CEDA Downtown Defendants, rather than to

   treat or otherwise benefit the Insureds who purportedly were subjected to them; (iv) in many cases,

   the Fraudulent Services never were provided in the first instance; and (v) the billing codes used

   for the underlying Fraudulent Services misrepresented and exaggerated the level of services that

   purportedly were provided in order to inflate the charges submitted to GEICO.

              1216. These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

              1217. CEDA Downtown is engaged in inherently unlawful acts, inasmuch as it continues

   to submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.

   These inherently unlawful acts are taken by CEDA Downtown in pursuit of inherently unlawful

   goals – namely, the theft of money from GEICO and other insurers through fraudulent no-fault

   billing.

              1218. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $4,200,000.00 pursuant to the fraudulent bills

   submitted through the CEDA Downtown enterprise.

              1219. By reason of Cereceda’s conduct, GEICO is also entitled to recover threefold the

   actual damages it actually sustained, reasonable attorney’s fees, and court costs pursuant to Fla.

   Stat. § 772.104.



                                                     347
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 348 of 406



                                   SIXTH CAUSE OF ACTION
                        Against Cereceda, Canizares, Crespo-Smith, Facuseh,
                              Pabon, Hidalgo, Pena, Soto, and Zapata
                                   (Under Fla. Stat. 772.103(4))

          1220. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-145, 193-218, 275-311, 420-584, and 1162-1178, above.

          1221. CEDA Downtown is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.

          1222. Cereceda, Canizares, Crespo-Smith, Facuseh, Pabon, Hidalgo, Pena, Soto, and

   Zapata are employed by or associated with the CEDA Downtown enterprise.

          1223. In furtherance of the fraudulent scheme, Cereceda, Canizares, Crespo-Smith,

   Facuseh, Pabon, Hidalgo, Pena, Soto, and Zapata submitted or caused to be submitted thousands

   of fraudulent bills through CEDA Downtown to GEICO seeking payment under automobile

   insurance policies issued by GEICO to Florida Insureds.

          1224. When the billing was submitted, Cereceda, Canizares, Crespo-Smith, Facuseh,

   Pabon, Hidalgo, Pena, Soto, and Zapata knew that the billing contained false and misleading

   information concerning facts material to the claims for which reimbursement was being sought in

   that: (i) CEDA Downtown unlawfully was operated in violation of the Clinic Act, Self-Referral Act,

   and Chiropractor Advertising Laws; (ii) the underlying Fraudulent Services were not lawfully

   provided; (iii) the underlying Fraudulent Services were not medically necessary and were provided

   – to the extent that they were provided at all – pursuant to a pre-determined fraudulent protocol

   designed solely to financially enrich the CEDA Downtown Defendants, rather than to treat or

   otherwise benefit the Insureds who purportedly were subjected to them; (iv) in many cases, the

   Fraudulent Services never were provided in the first instance; and (v) the billing codes used for

   the underlying Fraudulent Services misrepresented and exaggerated the level of services that

                                                    348
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 349 of 406



   purportedly were provided in order to inflate the charges submitted to GEICO.

          1225. These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

          1226. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $4,200,000.00 pursuant to the fraudulent bills

   submitted through the CEDA Downtown enterprise.

          1227. By reason of Cereceda, Canizares, Crespo-Smith, Facuseh, Pabon, Hidalgo, Pena,

   Soto, and Zapata’s conduct, GEICO is also entitled to recover threefold the actual damages it

   actually sustained, reasonable attorney’s fees, and court costs pursuant to Fla. Stat. § 772.104.

                                  SEVENTH CAUSE OF ACTION
                               Against the CEDA Downtown Defendants
                                        (Common Law Fraud)

          1228. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-145, 193-218, 275-311, 420-584, and 1162-1178, above.

          1229. The CEDA Downtown Defendants intentionally and knowingly made false and

   fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the

   course of their submission of thousands of fraudulent bills through CEDA Downtown for the

   Fraudulent Services.

          341.    The false and fraudulent statements of material fact and acts of fraudulent

   concealment include: (i) in every claim, the representation that that CEDA Downtown was in

   compliance with the Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws, and

   eligible to collect PIP Benefits in the first instance, when in fact CEDA Downtown never was in

   compliance with the Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws, and

   never was eligible to collect PIP Benefits; (ii) in every claim, the representation that the Fraudulent



                                                    349
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 350 of 406



   Services were lawfully provided and eligible for PIP reimbursement, when in fact the Fraudulent

   Services were not lawfully provided, and were not eligible for PIP reimbursement; (iii) in every

   claim, the representation that the Fraudulent Services were medically necessary, when in fact they

   were not medically necessary; and (iv) in many claims, the representation that the Fraudulent

   Services actually were performed, when in many cases they were not actually performed.

             1230. The CEDA Downtown Defendants intentionally made the above-described false

   and fraudulent statements and concealed material facts in a calculated effort to induce GEICO to

   pay charges submitted through CEDA Downtown that were not reimbursable.

             1231. GEICO justifiably relied on these false and fraudulent representations and acts of

   fraudulent concealment, and as a proximate result has been injured in its business and property by

   reason of the above-described conduct in that it has paid at least $4,200,000.00 pursuant to the

   fraudulent bills that were submitted or caused to be submitted by the CEDA Downtown Defendants

   through CEDA Downtown.

             1232. The CEDA Downtown Defendants’ extensive fraudulent conduct demonstrates a

   high degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive

   damages.

             1233. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

   punitive damages, together with interest and costs, and any other relief the Court deems just and

   proper.

                                   EIGHTH CAUSE OF ACTION
                               Against the CEDA Downtown Defendants
                                         (Unjust Enrichment)

             1234. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-145, 193-218, 275-311, 420-584, and 1162-1178, above.



                                                   350
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 351 of 406



            1235. As set forth above, the CEDA Downtown Defendants have engaged in improper,

   unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

            1236. When GEICO paid the bills and charges submitted or caused to be submitted by the

   CEDA Downtown Defendants through CEDA Downtown, it reasonably believed that it was

   legally obligated to make such payments based on the CEDA Downtown Defendants’ improper,

   unlawful, and/or unjust acts.

            1237. The CEDA Downtown Defendants have been enriched at GEICO’s expense by

   GEICO’s payments which constituted a benefit that the CEDA Downtown Defendants voluntarily

   accepted notwithstanding their improper, unlawful, and unjust billing scheme.

            1238. The CEDA Downtown Defendants’ retention of GEICO’s payments violates

   fundamental principles of justice, equity and good conscience.

            1239. By reason of the above, the CEDA Downtown Defendants have been unjustly

   enriched in an amount to be determined at trial, but in no event less than $4,200,000.00.

                                      NINTH CAUSE OF ACTION
                                             Against Cereceda
                                   (Violation of RICO, 18 U.S.C. § 1962(c))
            1240. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-131, 146-158, 193-204, 219-232, 275, 312-347, 420-428, 585-740, and 1163-1178,

   above.

            1241. CEDA Kendall is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

   1961(4), that engages in activities that affected interstate commerce.

            1242. Cereceda knowingly has conducted and/or participated, directly or indirectly, in the

   conduct of CEDA Kendall’s affairs through a pattern of racketeering activity consisting of repeated

   violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United

   States mails to submit or cause to be submitted thousands of fraudulent charges on a continuous

                                                   351
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 352 of 406



   basis for over three years seeking payments that CEDA Kendall was not eligible to receive under

   the No-Fault Law because: (i) CEDA Kendall unlawfully was operated in violation of the Clinic

   Act, Self-Referral Act, and Chiropractor Advertising Laws; (ii) the underlying Fraudulent Services

   were not lawfully provided; (iii) the underlying Fraudulent Services were not medically necessary

   and were provided – to the extent that they were provided at all – pursuant to a pre-determined

   fraudulent protocol designed solely to financially enrich the CEDA Kendall Defendants, rather

   than to treat or otherwise benefit the Insureds who purportedly were subjected to them; (iv) in

   many cases, the Fraudulent Services never were provided in the first instance; and (v) the billing

   codes used for the underlying Fraudulent Services misrepresented and exaggerated the level of

   services that purportedly were provided in order to inflate the charges submitted to GEICO.

          1243. A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “2”.

          1244. CEDA Kendall’s business is racketeering activity, inasmuch as the enterprise exists

   for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are

   the regular way in which Cereceda operated CEDA Kendall, inasmuch as CEDA Kendall was not

   engaged in a legitimate health care practice, and acts of mail fraud therefore were essential in order

   for CEDA Kendall to function. Furthermore, the intricate planning required to carry out and

   conceal the predicate acts of mail fraud implies a threat of continued criminal activity, as does the

   fact that the CEDA Kendall Defendants continue to attempt collection on the fraudulent billing

   submitted through CEDA Kendall to the present day.

          1245. CEDA Kendall is engaged in inherently unlawful acts, inasmuch as it continues to

   submit and attempt collection on fraudulent billing submitted to GEICO and other insurers. These



                                                    352
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 353 of 406



   inherently unlawful acts are taken by CEDA Kendall in pursuit of inherently unlawful goals –

   namely, the theft of money from GEICO and other insurers through fraudulent no-fault billing.

             1246. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $5,400,000.00 pursuant to the fraudulent bills

   submitted through CEDA Kendall.

             1247. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

   proper.

                                    TENTH CAUSE OF ACTION
                       Against Cereceda, Crespo-Smith, Moya, Yoham, Aguayo,
                              Baires, Ceballos, Hernandez, and Sanchez
                               (Violation of RICO, 18 U.S.C. § 1962(d))

             1248. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-131, 146-158, 193-204, 219-232, 275, 312-347, 420-428, 585-740, and 1163-1178,

   above.

             1249. CEDA Kendall is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

   1961(4), that engages in activities that affected interstate commerce.

             1250. Cereceda, Crespo-Smith, Moya, Yoham, Aguayo, Baires, Ceballos, Hernandez,

   and Sanchez are employed by or associated with the CEDA Kendall enterprise.

             1251. Cereceda, Crespo-Smith, Moya, Yoham, Aguayo, Baires, Ceballos, Hernandez,

   and Sanchez knowingly have agreed, combined and conspired to conduct and/or participate, directly

   or indirectly, in the conduct of CEDA Kendall’s affairs through a pattern of racketeering activity

   consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon

   the use of the United States mails to submit or cause to be submitted thousands of fraudulent

   charges on a continuous basis for over three years seeking payments that CEDA Kendall was not

                                                   353
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 354 of 406



   eligible to receive under the No-Fault Law because: (i) CEDA Kendall unlawfully was operated in

   violation of the Clinic Act, Self-Referral Act, and Chiropractor Advertising Laws; (ii) the underlying

   Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent Services were not

   medically necessary and were provided – to the extent that they were provided at all – pursuant to

   a pre-determined fraudulent protocol designed solely to financially enrich the CEDA Kendall

   Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were subjected

   to them; (iv) in many cases, the Fraudulent Services never were provided in the first instance; and

   (v) the billing codes used for the underlying Fraudulent Services misrepresented and exaggerated

   the level of services that purportedly were provided in order to inflate the charges submitted to

   GEICO.

          1252. A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “2”. Each

   such mailing was made in furtherance of the mail fraud scheme.

          1253. Cereceda, Crespo-Smith, Moya, Yoham, Aguayo, Baires, Ceballos, Hernandez,

   and Sanchez knew of, agreed to and acted in furtherance of the common and overall objective (i.e.,

   to defraud GEICO and other automobile insurers of money) by submitting or facilitating the

   submission of the fraudulent charges to GEICO.

          1254. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $5,400,000.00 pursuant to the fraudulent bills

   submitted through the CEDA Kendall enterprise.




                                                    354
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 355 of 406



             1255. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

   proper.



                                  ELEVENTH CAUSE OF ACTION
                                 Against the CEDA Kendall Defendants
                                   (Under Fla. Stat. 501.201 et. seq.)

             1256. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-131, 146-158, 193-204, 219-232, 275, 312-347, 420-428, 585-740, and 1163-1178,

   above.

             1257. The CEDA Kendall Defendants are actively engaged in trade and commerce in the

   State of Florida.

             1258. GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

             1259. The CEDA Kendall Defendants engaged in unfair, deceptive, and unconscionable

   acts or trade practices in their trade or commerce in the pursuit and execution of their scheme to

   illegally-obtain PIP Benefits from GEICO.

             1260. The bills and supporting documents submitted by the CEDA Kendall Defendants

   to GEICO in connection with the Fraudulent Services were fraudulent in that they misrepresented:

   (i) CEDA Kendall’s eligibility to collect PIP Benefits in the first instance; (ii) that the Fraudulent

   Services were lawfully provided; (iii) that the Fraudulent Services were medically necessary; and

   (iv) that the Fraudulent Services actually were performed in the first instance.

             1261. Such acts and practices offend public policy and are immoral, unethical, oppressive,

   and unscrupulous. Additionally, the conduct of the CEDA Kendall Defendants has been materially

   injurious to GEICO and its Insureds.



                                                    355
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 356 of 406



            1262. The conduct of the CEDA Kendall Defendants was the actual and proximate cause

   of the damages sustained by GEICO.

            1263. The CEDA Kendall Defendants’ unfair and deceptive acts have caused GEICO to

   sustain damages of at least $5,400,000.00.

            1264. By reason of the CEDA Kendall Defendants’ conduct, GEICO is also entitled to

   recover costs, and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                                   TWELFTH CAUSE OF ACTION
                                         Against Cereceda
                                     (Under Fla. Stat. 772.103(3))

            1265. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-131, 146-158, 193-204, 219-232, 275, 312-347, 420-428, 585-740, and 1163-1178,

   above.

            1266. CEDA Kendall is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.

            1267. Cereceda knowingly has conducted and/or participated, directly or indirectly, in the

   conduct of CEDA Kendall’s affairs through a pattern of criminal activity consisting of repeated

   acts constituting insurance fraud in violation of Fla. Stat. § 817.234(1)(a), by submitting or causing

   to be submitted thousands of fraudulent bills to GEICO seeking payment under automobile

   insurance policies issued by GEICO to Florida Insureds, when the billing contained false and

   misleading information concerning facts material to the claims for which reimbursement was being

   sought in that: (i) CEDA Kendall unlawfully was operated in violation of the Clinic Act, Self-

   Referral Act, and Chiropractor Advertising Laws; (ii) the underlying Fraudulent Services were not

   lawfully provided; (iii) the underlying Fraudulent Services were not medically necessary and were

   provided – to the extent that they were provided at all – pursuant to a pre-determined fraudulent



                                                    356
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 357 of 406



   protocol designed solely to financially enrich the CEDA Kendall Defendants, rather than to treat

   or otherwise benefit the Insureds who purportedly were subjected to them; (iv) in many cases, the

   Fraudulent Services never were provided in the first instance; and (v) the billing codes used for

   the underlying Fraudulent Services misrepresented and exaggerated the level of services that

   purportedly were provided in order to inflate the charges submitted to GEICO.

            1268. These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

            1269. CEDA Kendall is engaged in inherently unlawful acts, inasmuch as it continues to

   submit and attempt collection on fraudulent billing submitted to GEICO and other insurers. These

   inherently unlawful acts are taken by CEDA Kendall in pursuit of inherently unlawful goals –

   namely, the theft of money from GEICO and other insurers through fraudulent no-fault billing.

            1270. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $5,400,000.00 pursuant to the fraudulent bills

   submitted through the CEDA Kendall enterprise.

            1271. By reason of Cereceda’s conduct, GEICO is also entitled to recover threefold the

   actual damages it actually sustained, reasonable attorney’s fees, and court costs pursuant to Fla.

   Stat. § 772.104.



                               THIRTEENTH CAUSE OF ACTION
                           Against Cereceda, Crespo-Smith, Moya, Yoham,
                          Aguayo, Baires, Ceballos, Hernandez, and Sanchez
                                    (Under Fla. Stat. 772.103(4))

            1272. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-131, 146-158, 193-204, 219-232, 275, 312-347, 420-428, 585-740, and 1163-1178,

   above.

                                                    357
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 358 of 406



          1273. CEDA Kendall is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.

          1274. Cereceda, Crespo-Smith, Moya, Yoham, Aguayo, Baires, Ceballos, Hernandez,

   and Sanchez are employed by or associated with the CEDA Kendall enterprise.

          1275. In furtherance of the fraudulent scheme, Cereceda, Crespo-Smith, Moya, Yoham,

   Aguayo, Baires, Ceballos, Hernandez, and Sanchez submitted or caused to be submitted thousands

   of fraudulent bills through CEDA Kendall to GEICO seeking payment under automobile insurance

   policies issued by GEICO to Florida Insureds.

          1276. When the billing was submitted, Cereceda, Crespo-Smith, Moya, Yoham, Aguayo,

   Baires, Ceballos, Hernandez, and Sanchez knew that the billing contained false and misleading

   information concerning facts material to the claims for which reimbursement was being sought in

   that: (i) CEDA Kendall unlawfully was operated in violation of the Clinic Act, Self-Referral Act,

   and Chiropractor Advertising Laws; (ii) the underlying Fraudulent Services were not lawfully

   provided; (iii) the underlying Fraudulent Services were not medically necessary and were provided

   – to the extent that they were provided at all – pursuant to a pre-determined fraudulent protocol

   designed solely to financially enrich the CEDA Kendall Defendants, rather than to treat or

   otherwise benefit the Insureds who purportedly were subjected to them; (iv) in many cases, the

   Fraudulent Services never were provided in the first instance; and (v) the billing codes used for

   the underlying Fraudulent Services misrepresented and exaggerated the level of services that

   purportedly were provided in order to inflate the charges submitted to GEICO.

          1277. These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).




                                                    358
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 359 of 406



            1278. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $5,400,000.00 pursuant to the fraudulent bills

   submitted through the CEDA Kendall enterprise.

            1279. By reason of Cereceda, Crespo-Smith, Moya, Yoham, Aguayo, Baires, Ceballos,

   Hernandez, and Sanchez’s conduct, GEICO is also entitled to recover threefold the actual damages

   it actually sustained, reasonable attorney’s fees, and court costs pursuant to Fla. Stat. § 772.104.

                                FOURTEENTH CAUSE OF ACTION
                                Against the CEDA Kendall Defendants
                                        (Common Law Fraud)

            1280. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-131, 146-158, 193-204, 219-232, 275, 312-347, 420-428, 585-740, and 1163-1178,

   above.

            1281. The CEDA Kendall Defendants intentionally and knowingly made false and

   fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the

   course of their submission of thousands of fraudulent bills through CEDA Kendall for the

   Fraudulent Services.

            341.   The false and fraudulent statements of material fact and acts of fraudulent

   concealment include: (i) in every claim, the representation that that CEDA Kendall was in

   compliance with the Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws, and

   eligible to collect PIP Benefits in the first instance, when in fact CEDA Kendall never was in

   compliance with the Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws, and

   never was eligible to collect PIP Benefits; (ii) in every claim, the representation that the Fraudulent

   Services were lawfully provided and eligible for PIP reimbursement, when in fact the Fraudulent

   Services were not lawfully provided, and were not eligible for PIP reimbursement; (iii) in every



                                                    359
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 360 of 406



   claim, the representation that the Fraudulent Services were medically necessary, when in fact they

   were not medically necessary; and (iv) in many claims, the representation that the Fraudulent

   Services actually were performed, when in many cases they were not actually performed.

             1282. The CEDA Kendall Defendants intentionally made the above-described false and

   fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay

   charges submitted through CEDA Kendall that were not reimbursable.

             1283. GEICO justifiably relied on these false and fraudulent representations and acts of

   fraudulent concealment, and as a proximate result has been injured in its business and property by

   reason of the above-described conduct in that it has paid at least $5,400,000.00 pursuant to the

   fraudulent bills that were submitted or caused to be submitted by the CEDA Kendall Defendants

   through CEDA Kendall.

             1284. The CEDA Kendall Defendants’ extensive fraudulent conduct demonstrates a high

   degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

             1285. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

   punitive damages, together with interest and costs, and any other relief the Court deems just and

   proper.

                                 FIFTEENTH CAUSE OF ACTION
                                Against the CEDA Kendall Defendants
                                         (Unjust Enrichment)

             1286. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-131, 146-158, 193-204, 219-232, 275, 312-347, 420-428, 585-740, and 1163-1178,

   above.

             1287. As set forth above, the CEDA Kendall Defendants have engaged in improper,

   unlawful, and/or unjust acts, all to the harm and detriment of GEICO.



                                                   360
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 361 of 406



            1288. When GEICO paid the bills and charges submitted or caused to be submitted by the

   CEDA Kendall Defendants through CEDA Kendall, it reasonably believed that it was legally

   obligated to make such payments based on the CEDA Kendall Defendants’ improper, unlawful,

   and/or unjust acts.

            1289. The CEDA Kendall Defendants have been enriched at GEICO’s expense by

   GEICO’s payments which constituted a benefit that the CEDA Kendall Defendants voluntarily

   accepted notwithstanding their improper, unlawful, and unjust billing scheme.

            1290. The CEDA Kendall Defendants’ retention of GEICO’s payments violates

   fundamental principles of justice, equity and good conscience.

            1291. By reason of the above, the CEDA Kendall Defendants have been unjustly enriched

   in an amount to be determined at trial, but in no event less than $5,400,000.00.

                                  SIXTEENTH CAUSE OF ACTION
                                            Against Cereceda
                                  (Violation of RICO, 18 U.S.C. § 1962(c))
            1292. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-131, 159-171, 193-204, 233-246, 275, 348-383, 420-428, 741-896, and 1163-1178,

   above.

            1293. CEDA Hialeah is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

   1961(4), that engages in activities that affected interstate commerce.

            1294. Cereceda knowingly has conducted and/or participated, directly or indirectly, in the

   conduct of CEDA Hialeah’s affairs through a pattern of racketeering activity consisting of repeated

   violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United

   States mails to submit or cause to be submitted thousands of fraudulent charges on a continuous

   basis for over three years seeking payments that CEDA Hialeah was not eligible to receive under

   the No-Fault Law because: (i) CEDA Hialeah unlawfully was operated in violation of the Clinic

                                                   361
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 362 of 406



   Act, Self-Referral Act, and Chiropractor Advertising Laws; (ii) the underlying Fraudulent Services

   were not lawfully provided; (iii) the underlying Fraudulent Services were not medically necessary

   and were provided – to the extent that they were provided at all – pursuant to a pre-determined

   fraudulent protocol designed solely to financially enrich the CEDA Hialeah Defendants, rather

   than to treat or otherwise benefit the Insureds who purportedly were subjected to them; (iv) in

   many cases, the Fraudulent Services never were provided in the first instance; and (v) the billing

   codes used for the underlying Fraudulent Services misrepresented and exaggerated the level of

   services that purportedly were provided in order to inflate the charges submitted to GEICO.

          1295. A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “3”.

          1296. CEDA Hialeah’s business is racketeering activity, inasmuch as the enterprise exists

   for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are

   the regular way in which Cereceda operated CEDA Hialeah, inasmuch as CEDA Hialeah was not

   engaged in a legitimate health care practice, and acts of mail fraud therefore were essential in order

   for CEDA Hialeah to function. Furthermore, the intricate planning required to carry out and

   conceal the predicate acts of mail fraud implies a threat of continued criminal activity, as does the

   fact that the CEDA Hialeah Defendants continue to attempt collection on the fraudulent billing

   submitted through CEDA Hialeah to the present day.

          1297. CEDA Hialeah is engaged in inherently unlawful acts, inasmuch as it continues to

   submit and attempt collection on fraudulent billing submitted to GEICO and other insurers. These

   inherently unlawful acts are taken by CEDA Hialeah in pursuit of inherently unlawful goals –

   namely, the theft of money from GEICO and other insurers through fraudulent no-fault billing.



                                                    362
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 363 of 406



             1298. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $3,800,000.00 pursuant to the fraudulent bills

   submitted through CEDA Hialeah.

             1299. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

   proper.

                                SEVENTEENTH CAUSE OF ACTION
                      Against Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb,
                             Pabon, Ross, Otero, Pascucci, and Rodriguez
                               (Violation of RICO, 18 U.S.C. § 1962(d))

             1300. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-131, 159-171, 193-204, 233-246, 275, 348-383, 420-428, 741-896, and 1163-1178,

   above.

             1301. CEDA Hialeah is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

   1961(4), that engages in activities that affected interstate commerce.

             1302. Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb, Pabon, Ross, Otero, Pascucci,

   and Rodriguez are employed by or associated with the CEDA Hialeah enterprise.

             1303. Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb, Pabon, Ross, Otero, Pascucci,

   and Rodriguez knowingly have agreed, combined and conspired to conduct and/or participate,

   directly or indirectly, in the conduct of CEDA Hialeah’s affairs through a pattern of racketeering

   activity consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based

   upon the use of the United States mails to submit or cause to be submitted thousands of fraudulent

   charges on a continuous basis for over three years seeking payments that CEDA Hialeah was not

   eligible to receive under the No-Fault Law because: (i) CEDA Hialeah unlawfully was operated in

   violation of the Clinic Act, Self-Referral Act, and Chiropractor Advertising Laws; (ii) the underlying

                                                    363
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 364 of 406



   Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent Services were not

   medically necessary and were provided – to the extent that they were provided at all – pursuant to

   a pre-determined fraudulent protocol designed solely to financially enrich the CEDA Hialeah

   Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were subjected

   to them; (iv) in many cases, the Fraudulent Services never were provided in the first instance; and

   (v) the billing codes used for the underlying Fraudulent Services misrepresented and exaggerated

   the level of services that purportedly were provided in order to inflate the charges submitted to

   GEICO.

             1304. A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “3”. Each

   such mailing was made in furtherance of the mail fraud scheme.

             1305. Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb, Pabon, Ross, Otero, Pascucci,

   and Rodriguez knew of, agreed to and acted in furtherance of the common and overall objective

   (i.e., to defraud GEICO and other automobile insurers of money) by submitting or facilitating the

   submission of the fraudulent charges to GEICO.

             1306. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $3,800,000.00 pursuant to the fraudulent bills

   submitted through the CEDA Hialeah enterprise.

             1307. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

   proper.

                                 EIGHTEENTH CAUSE OF ACTION
                                 Against the CEDA Hialeah Defendants

                                                   364
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 365 of 406



                                   (Under Fla. Stat. 501.201 et. seq.)

            1308. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-131, 159-171, 193-204, 233-246, 275, 348-383, 420-428, 741-896, and 1163-1178,

   above.

            1309. The CEDA Hialeah Defendants are actively engaged in trade and commerce in the

   State of Florida.

            1310. GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

            1311. The CEDA Hialeah Defendants engaged in unfair, deceptive, and unconscionable

   acts or trade practices in their trade or commerce in the pursuit and execution of their scheme to

   illegally-obtain PIP Benefits from GEICO.

            1312. The bills and supporting documents submitted by the CEDA Hialeah Defendants

   to GEICO in connection with the Fraudulent Services were fraudulent in that they misrepresented:

   (i) CEDA Hialeah’s eligibility to collect PIP Benefits in the first instance; (ii) that the Fraudulent

   Services were lawfully provided; (iii) that the Fraudulent Services were medically necessary; and

   (iv) that the Fraudulent Services actually were performed in the first instance.

            1313. Such acts and practices offend public policy and are immoral, unethical, oppressive,

   and unscrupulous. Additionally, the conduct of the CEDA Hialeah Defendants has been materially

   injurious to GEICO and its Insureds.

            1314. The conduct of the CEDA Hialeah Defendants was the actual and proximate cause

   of the damages sustained by GEICO.

            1315. The CEDA Hialeah Defendants’ unfair and deceptive acts have caused GEICO to

   sustain damages of at least $3,800,000.00.




                                                    365
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 366 of 406



            1316. By reason of the CEDA Hialeah Defendants’ conduct, GEICO is also entitled to

   recover costs, and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                                 NINETEENTH CAUSE OF ACTION
                                        Against Cereceda
                                    (Under Fla. Stat. 772.103(3))

            1317. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-131, 159-171, 193-204, 233-246, 275, 348-383, 420-428, 741-896, and 1163-1178,

   above.

            1318. CEDA Hialeah is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.

            1319. Cereceda knowingly has conducted and/or participated, directly or indirectly, in the

   conduct of CEDA Hialeah’s affairs through a pattern of criminal activity consisting of repeated

   acts constituting insurance fraud in violation of Fla. Stat. § 817.234(1)(a), by submitting or causing

   to be submitted thousands of fraudulent bills to GEICO seeking payment under automobile

   insurance policies issued by GEICO to Florida Insureds, when the billing contained false and

   misleading information concerning facts material to the claims for which reimbursement was being

   sought in that: (i) CEDA Hialeah unlawfully was operated in violation of the Clinic Act, Self-

   Referral Act, and Chiropractor Advertising Laws; (ii) the underlying Fraudulent Services were not

   lawfully provided; (iii) the underlying Fraudulent Services were not medically necessary and were

   provided – to the extent that they were provided at all – pursuant to a pre-determined fraudulent

   protocol designed solely to financially enrich the CEDA Hialeah Defendants, rather than to treat

   or otherwise benefit the Insureds who purportedly were subjected to them; (iv) in many cases, the

   Fraudulent Services never were provided in the first instance; and (v) the billing codes used for




                                                    366
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 367 of 406



   the underlying Fraudulent Services misrepresented and exaggerated the level of services that

   purportedly were provided in order to inflate the charges submitted to GEICO.

            1320. These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

            1321. CEDA Hialeah is engaged in inherently unlawful acts, inasmuch as it continues to

   submit and attempt collection on fraudulent billing submitted to GEICO and other insurers. These

   inherently unlawful acts are taken by CEDA Hialeah in pursuit of inherently unlawful goals –

   namely, the theft of money from GEICO and other insurers through fraudulent no-fault billing.

            1322. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $3,800,000.00 pursuant to the fraudulent bills

   submitted through the CEDA Hialeah enterprise.

            1323. By reason of Cereceda’s conduct, GEICO is also entitled to recover threefold the

   actual damages it actually sustained, reasonable attorney’s fees, and court costs pursuant to Fla.

   Stat. § 772.104.

                                TWENTIETH CAUSE OF ACTION
                      Against Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb,
                             Pabon, Ross, Otero, Pascucci, and Rodriguez
                                    (Under Fla. Stat. 772.103(4))

            1324. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-131, 159-171, 193-204, 233-246, 275, 348-383, 420-428, 741-896, and 1163-1178,

   above.

            1325. CEDA Hialeah is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.

            1326. Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb, Pabon, Ross, Otero, Pascucci,

   and Rodriguez are employed by or associated with the CEDA Hialeah enterprise.

                                                    367
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 368 of 406



          1327. In furtherance of the fraudulent scheme, Cereceda, Crespo-Smith, Fatato, Fenelus,

   Habayeb, Pabon, Ross, Otero, Pascucci, and Rodriguez submitted or caused to be submitted

   thousands of fraudulent bills through CEDA Hialeah to GEICO seeking payment under automobile

   insurance policies issued by GEICO to Florida Insureds.

          1328. When the billing was submitted, Cereceda, Crespo-Smith, Fatato, Fenelus,

   Habayeb, Pabon, Ross, Otero, Pascucci, and Rodriguez knew that the billing contained false and

   misleading information concerning facts material to the claims for which reimbursement was being

   sought in that: (i) CEDA Hialeah unlawfully was operated in violation of the Clinic Act, Self-

   Referral Act, and Chiropractor Advertising Laws; (ii) the underlying Fraudulent Services were not

   lawfully provided; (iii) the underlying Fraudulent Services were not medically necessary and were

   provided – to the extent that they were provided at all – pursuant to a pre-determined fraudulent

   protocol designed solely to financially enrich the CEDA Hialeah Defendants, rather than to treat

   or otherwise benefit the Insureds who purportedly were subjected to them; (iv) in many cases, the

   Fraudulent Services never were provided in the first instance; and (v) the billing codes used for

   the underlying Fraudulent Services misrepresented and exaggerated the level of services that

   purportedly were provided in order to inflate the charges submitted to GEICO.

          1329. These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

          1330. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $3,800,000.00 pursuant to the fraudulent bills

   submitted through the CEDA Hialeah enterprise.




                                                    368
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 369 of 406



            1331. By reason Cereceda, Crespo-Smith, Fatato, Fenelus, Habayeb, Pabon, Ross, Otero,

   Pascucci, and Rodriguez’s conduct, GEICO is also entitled to recover threefold the actual damages

   it actually sustained, reasonable attorney’s fees, and court costs pursuant to Fla. Stat. § 772.104.

                               TWENTY-FIRST CAUSE OF ACTION
                                Against the CEDA Hialeah Defendants
                                        (Common Law Fraud)

            1332. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-131, 159-171, 193-204, 233-246, 275, 348-383, 420-428, 741-896, and 1163-1178,

   above.

            1333. The CEDA Hialeah Defendants intentionally and knowingly made false and

   fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the

   course of their submission of thousands of fraudulent bills through CEDA Hialeah for the

   Fraudulent Services.

            341.   The false and fraudulent statements of material fact and acts of fraudulent

   concealment include: (i) in every claim, the representation that that CEDA Hialeah was in

   compliance with the Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws, and

   eligible to collect PIP Benefits in the first instance, when in fact CEDA Hialeah never was in

   compliance with the Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws, and

   never was eligible to collect PIP Benefits; (ii) in every claim, the representation that the Fraudulent

   Services were lawfully provided and eligible for PIP reimbursement, when in fact the Fraudulent

   Services were not lawfully provided, and were not eligible for PIP reimbursement; (iii) in every

   claim, the representation that the Fraudulent Services were medically necessary, when in fact they

   were not medically necessary; and (iv) in many claims, the representation that the Fraudulent

   Services actually were performed, when in many cases they were not actually performed.



                                                    369
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 370 of 406



             1334. The CEDA Hialeah Defendants intentionally made the above-described false and

   fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay

   charges submitted through CEDA Hialeah that were not reimbursable.

             1335. GEICO justifiably relied on these false and fraudulent representations and acts of

   fraudulent concealment, and as a proximate result has been injured in its business and property by

   reason of the above-described conduct in that it has paid at least $3,800,000.00 pursuant to the

   fraudulent bills that were submitted or caused to be submitted by the CEDA Hialeah Defendants

   through CEDA Hialeah.

             1336. The CEDA Hialeah Defendants’ extensive fraudulent conduct demonstrates a high

   degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

             1337. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

   punitive damages, together with interest and costs, and any other relief the Court deems just and

   proper.

                              TWENTY-SECOND CAUSE OF ACTION
                               Against the CEDA Hialeah Defendants
                                        (Unjust Enrichment)

             1338. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-131, 159-171, 193-204, 233-246, 275, 348-383, 420-428, 741-896, and 1163-1178,

   above.

             1339. As set forth above, the CEDA Hialeah Defendants have engaged in improper,

   unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

             1340. When GEICO paid the bills and charges submitted or caused to be submitted by the

   CEDA Hialeah Defendants through CEDA Hialeah, it reasonably believed that it was legally




                                                   370
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 371 of 406



   obligated to make such payments based on the CEDA Hialeah Defendants’ improper, unlawful,

   and/or unjust acts.

          1341. The CEDA Hialeah Defendants have been enriched at GEICO’s expense by

   GEICO’s payments which constituted a benefit that the CEDA Hialeah Defendants voluntarily

   accepted notwithstanding their improper, unlawful, and unjust billing scheme.

          1342. The CEDA Hialeah Defendants’ retention of GEICO’s payments violates

   fundamental principles of justice, equity and good conscience.

          1343. By reason of the above, the CEDA Hialeah Defendants have been unjustly enriched

   in an amount to be determined at trial, but in no event less than $3,800,000.00.

                              TWENTY-THIRD CAUSE OF ACTION
                                         Against Cereceda
                               (Violation of RICO, 18 U.S.C. § 1962(c))
          1344. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-131, 172-184, 193-204, 247-260, 275, 384-428, 897-1053, and 1163-1178, above.

          1345. CEDA Miami is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

   1961(4), that engages in activities that affected interstate commerce.

          1346. Cereceda knowingly has conducted and/or participated, directly or indirectly, in the

   conduct of CEDA Miami’s affairs through a pattern of racketeering activity consisting of repeated

   violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United

   States mails to submit or cause to be submitted thousands of fraudulent charges on a continuous

   basis for over three years seeking payments that CEDA Miami was not eligible to receive under

   the No-Fault Law because: (i) CEDA Miami unlawfully was operated in violation of the Clinic Act,

   Self-Referral Act, and Chiropractor Advertising Laws; (ii) the underlying Fraudulent Services were

   not lawfully provided; (iii) the underlying Fraudulent Services were not medically necessary and

   were provided – to the extent that they were provided at all – pursuant to a pre-determined

                                                   371
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 372 of 406



   fraudulent protocol designed solely to financially enrich the CEDA Miami Defendants, rather than

   to treat or otherwise benefit the Insureds who purportedly were subjected to them; (iv) in many

   cases, the Fraudulent Services never were provided in the first instance; and (v) the billing codes

   used for the underlying Fraudulent Services misrepresented and exaggerated the level of services

   that purportedly were provided in order to inflate the charges submitted to GEICO.

          1347. A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “4”.

          1348. CEDA Miami’s business is racketeering activity, inasmuch as the enterprise exists

   for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are

   the regular way in which Cereceda operated CEDA Miami, inasmuch as CEDA Miami was not

   engaged in a legitimate health care practice, and acts of mail fraud therefore were essential in order

   for CEDA Miami to function. Furthermore, the intricate planning required to carry out and conceal

   the predicate acts of mail fraud implies a threat of continued criminal activity, as does the fact that

   the CEDA Miami Defendants continue to attempt collection on the fraudulent billing submitted

   through CEDA Miami to the present day.

          1349. CEDA Miami is engaged in inherently unlawful acts, inasmuch as it continues to

   submit and attempt collection on fraudulent billing submitted to GEICO and other insurers. These

   inherently unlawful acts are taken by CEDA Miami in pursuit of inherently unlawful goals –

   namely, the theft of money from GEICO and other insurers through fraudulent no-fault billing.

          1350. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $3,600,000.00 pursuant to the fraudulent bills

   submitted through CEDA Miami.



                                                    372
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 373 of 406



             1351. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

   proper.

                             TWENTY-FOURTH CAUSE OF ACTION
                      Against Cereceda, Crespo-Smith, Habayeb, Javech, Moya,
                      Schulman, Nunez, Otero, Paredes, Pascucci, and Sanchez
                              (Violation of RICO, 18 U.S.C. § 1962(d))

             1352. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-131, 172-184, 193-204, 247-260, 275, 384-428, 897-1053, and 1163-1178, above.

             1353. CEDA Miami is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

   1961(4), that engages in activities that affected interstate commerce.

             1354. Cereceda, Crespo-Smith, Habayeb, Javech, Moya, Schulman, Nunez, Otero, Paredes,

   Pascucci, and Sanchez are employed by or associated with the CEDA Miami enterprise.

             1355. Cereceda, Crespo-Smith, Habayeb, Javech, Moya, Schulman, Nunez, Otero, Paredes,

   Pascucci, and Sanchez knowingly have agreed, combined and conspired to conduct and/or

   participate, directly or indirectly, in the conduct of CEDA Miami’s affairs through a pattern of

   racketeering activity consisting of repeated violations of the federal mail fraud statute, 18 U.S.C.

   § 1341, based upon the use of the United States mails to submit or cause to be submitted thousands

   of fraudulent charges on a continuous basis for over three years seeking payments that CEDA

   Miami was not eligible to receive under the No-Fault Law because: (i) CEDA Miami unlawfully

   was operated in violation of the Clinic Act, Self-Referral Act, and Chiropractor Advertising Laws;

   (ii) the underlying Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent

   Services were not medically necessary and were provided – to the extent that they were provided

   at all – pursuant to a pre-determined fraudulent protocol designed solely to financially enrich the

   CEDA Miami Defendants, rather than to treat or otherwise benefit the Insureds who purportedly

                                                   373
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 374 of 406



   were subjected to them; (iv) in many cases, the Fraudulent Services never were provided in the

   first instance; and (v) the billing codes used for the underlying Fraudulent Services misrepresented

   and exaggerated the level of services that purportedly were provided in order to inflate the charges

   submitted to GEICO.

             1356. A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “4”. Each

   such mailing was made in furtherance of the mail fraud scheme.

             1357. Cereceda, Crespo-Smith, Habayeb, Javech, Moya, Schulman, Nunez, Otero, Paredes,

   Pascucci, and Sanchez knew of, agreed to and acted in furtherance of the common and overall

   objective (i.e., to defraud GEICO and other automobile insurers of money) by submitting or

   facilitating the submission of the fraudulent charges to GEICO.

             1358. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $3,600,000.00 pursuant to the fraudulent bills

   submitted through the CEDA Miami enterprise.

             1359. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

   proper.

                                TWENTY-FIFTH CAUSE OF ACTION
                                 Against the CEDA Miami Defendants
                                   (Under Fla. Stat. 501.201 et. seq.)

             1360. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-131, 172-184, 193-204, 247-260, 275, 384-428, 897-1053, and 1163-1178, above.




                                                   374
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 375 of 406



          1361. The CEDA Miami Defendants are actively engaged in trade and commerce in the

   State of Florida.

          1362. GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

          1363. The CEDA Miami Defendants engaged in unfair, deceptive, and unconscionable

   acts or trade practices in their trade or commerce in the pursuit and execution of their scheme to

   illegally-obtain PIP Benefits from GEICO.

          1364. The bills and supporting documents submitted by the CEDA Miami Defendants to

   GEICO in connection with the Fraudulent Services were fraudulent in that they misrepresented:

   (i) CEDA Miami’s eligibility to collect PIP Benefits in the first instance; (ii) that the Fraudulent

   Services were lawfully provided; (iii) that the Fraudulent Services were medically necessary; and

   (iv) that the Fraudulent Services actually were performed in the first instance.

          1365. Such acts and practices offend public policy and are immoral, unethical, oppressive,

   and unscrupulous. Additionally, the conduct of the CEDA Miami Defendants has been materially

   injurious to GEICO and its Insureds.

          1366. The conduct of the CEDA Miami Defendants was the actual and proximate cause

   of the damages sustained by GEICO.

          1367. The CEDA Miami Defendants’ unfair and deceptive acts have caused GEICO to

   sustain damages of at least $3,600,000.00.

          1368. By reason of the CEDA Miami Defendants’ conduct, GEICO is also entitled to

   recover costs, and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                              TWENTY-SIXTH CAUSE OF ACTION
                                     Against Cereceda
                                 (Under Fla. Stat. 772.103(3))




                                                   375
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 376 of 406



          1369. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-131, 172-184, 193-204, 247-260, 275, 384-428, 897-1053, and 1163-1178, above.

          1370. CEDA Miami is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.

          1371. Cereceda knowingly has conducted and/or participated, directly or indirectly, in the

   conduct of CEDA Miami’s affairs through a pattern of criminal activity consisting of repeated acts

   constituting insurance fraud in violation of Fla. Stat. § 817.234(1)(a), by submitting submit or

   causing to be submitted thousands of fraudulent bills to GEICO seeking payment under automobile

   insurance policies issued by GEICO to Florida Insureds, when the billing contained false and

   misleading information concerning facts material to the claims for which reimbursement was being

   sought in that: (i) CEDA Miami unlawfully was operated in violation of the Clinic Act, Self-Referral

   Act, and Chiropractor Advertising Laws; (ii) the underlying Fraudulent Services were not lawfully

   provided; (iii) the underlying Fraudulent Services were not medically necessary and were provided

   – to the extent that they were provided at all – pursuant to a pre-determined fraudulent protocol

   designed solely to financially enrich the CEDA Miami Defendants, rather than to treat or otherwise

   benefit the Insureds who purportedly were subjected to them; (iv) in many cases, the Fraudulent

   Services never were provided in the first instance; and (v) the billing codes used for the underlying

   Fraudulent Services misrepresented and exaggerated the level of services that purportedly were

   provided in order to inflate the charges submitted to GEICO.

          1372. These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

          1373. CEDA Miami is engaged in inherently unlawful acts, inasmuch as it continues to

   submit and attempt collection on fraudulent billing submitted to GEICO and other insurers. These



                                                    376
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 377 of 406



   inherently unlawful acts are taken by CEDA Miami in pursuit of inherently unlawful goals –

   namely, the theft of money from GEICO and other insurers through fraudulent no-fault billing.

          1374. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $3,600,000.00 pursuant to the fraudulent bills

   submitted through the CEDA Miami enterprise.

          1375. By reason of Cereceda’s conduct, GEICO is also entitled to recover threefold the

   actual damages it actually sustained, reasonable attorney’s fees, and court costs pursuant to Fla.

   Stat. § 772.104.



                           TWENTY-SEVENTH CAUSE OF ACTION
                      Against Cereceda, Crespo-Smith, Habayeb, Javech, Moya,
                      Schulman, Nunez, Otero, Paredes, Pascucci, and Sanchez
                                    (Under Fla. Stat. 772.103(4))

          1376. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-131, 172-184, 193-204, 247-260, 275, 384-428, 897-1053, and 1163-1178, above.

          1377. CEDA Miami is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.

          1378. Cereceda, Crespo-Smith, Habayeb, Javech, Moya, Schulman, Nunez, Otero, Paredes,

   Pascucci, and Sanchez are employed by or associated with the CEDA Miami enterprise.

          1379. In furtherance of the fraudulent scheme, Cereceda, Crespo-Smith, Habayeb, Javech,

   Moya, Schulman, Nunez, Otero, Paredes, Pascucci, and Sanchez submitted or caused to be

   submitted thousands of fraudulent bills through CEDA Miami to GEICO seeking payment under

   automobile insurance policies issued by GEICO to Florida Insureds.

          1380. When the billing was submitted, Cereceda, Crespo-Smith, Habayeb, Javech, Moya,

   Schulman, Nunez, Otero, Paredes, Pascucci, and Sanchez knew that the billing contained false and

                                                    377
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 378 of 406



   misleading information concerning facts material to the claims for which reimbursement was being

   sought in that: (i) CEDA Miami unlawfully was operated in violation of the Clinic Act, Self-Referral

   Act, and Chiropractor Advertising Laws; (ii) the underlying Fraudulent Services were not lawfully

   provided; (iii) the underlying Fraudulent Services were not medically necessary and were provided

   – to the extent that they were provided at all – pursuant to a pre-determined fraudulent protocol

   designed solely to financially enrich the CEDA Miami Defendants, rather than to treat or otherwise

   benefit the Insureds who purportedly were subjected to them; (iv) in many cases, the Fraudulent

   Services never were provided in the first instance; and (v) the billing codes used for the underlying

   Fraudulent Services misrepresented and exaggerated the level of services that purportedly were

   provided in order to inflate the charges submitted to GEICO.

          1381. These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

          1382. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $3,600,000.00 pursuant to the fraudulent bills

   submitted through the CEDA Miami enterprise.

          1383. By reason of Cereceda, Crespo-Smith, Habayeb, Javech, Moya, Schulman, Nunez,

   Otero, Paredes, Pascucci, and Sanchez’s conduct, GEICO is also entitled to recover threefold the

   actual damages it actually sustained, reasonable attorney’s fees, and court costs pursuant to Fla.

   Stat. § 772.104.

                              TWENTY-EIGHTH CAUSE OF ACTION
                                Against the CEDA Miami Defendants
                                       (Common Law Fraud)

          1384. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-131, 172-184, 193-204, 247-260, 275, 384-428, 897-1053, and 1163-1178, above.



                                                    378
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 379 of 406



          1385. The CEDA Miami Defendants intentionally and knowingly made false and

   fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the

   course of their submission of thousands of fraudulent bills through CEDA Miami for the

   Fraudulent Services.

          341.    The false and fraudulent statements of material fact and acts of fraudulent

   concealment include: (i) in every claim, the representation that that CEDA Miami was in

   compliance with the Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws, and

   eligible to collect PIP Benefits in the first instance, when in fact CEDA Miami never was in

   compliance with the Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws, and

   never was eligible to collect PIP Benefits; (ii) in every claim, the representation that the Fraudulent

   Services were lawfully provided and eligible for PIP reimbursement, when in fact the Fraudulent

   Services were not lawfully provided, and were not eligible for PIP reimbursement; (iii) in every

   claim, the representation that the Fraudulent Services were medically necessary, when in fact they

   were not medically necessary; and (iv) in many claims, the representation that the Fraudulent

   Services actually were performed, when in many cases they were not actually performed.

          1386. The CEDA Miami Defendants intentionally made the above-described false and

   fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay

   charges submitted through CEDA Miami that were not reimbursable.

          1387. GEICO justifiably relied on these false and fraudulent representations and acts of

   fraudulent concealment, and as a proximate result has been injured in its business and property by

   reason of the above-described conduct in that it has paid at least $3,600,000.00 pursuant to the

   fraudulent bills that were submitted or caused to be submitted by the CEDA Miami Defendants

   through CEDA Miami.



                                                    379
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 380 of 406



             1388. The CEDA Miami Defendants’ extensive fraudulent conduct demonstrates a high

   degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

             1389. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

   punitive damages, together with interest and costs, and any other relief the Court deems just and

   proper.




                               TWENTY-NINTH CAUSE OF ACTION
                                Against the CEDA Miami Defendants
                                        (Unjust Enrichment)

             1390. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-131, 172-184, 193-204, 247-260, 275, 384-428, 897-1053, and 1163-1178, above.

             1391. As set forth above, the CEDA Miami Defendants have engaged in improper,

   unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

             1392. When GEICO paid the bills and charges submitted or caused to be submitted by the

   CEDA Miami Defendants through CEDA Miami, it reasonably believed that it was legally

   obligated to make such payments based on the CEDA Miami Defendants’ improper, unlawful,

   and/or unjust acts.

             1393. The CEDA Miami Defendants have been enriched at GEICO’s expense by

   GEICO’s payments which constituted a benefit that the CEDA Miami Defendants voluntarily

   accepted notwithstanding their improper, unlawful, and unjust billing scheme.

             1394. The CEDA Miami Defendants’ retention of GEICO’s payments violates

   fundamental principles of justice, equity and good conscience.




                                                  380
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 381 of 406



          1395. By reason of the above, the CEDA Miami Defendants have been unjustly enriched

   in an amount to be determined at trial, but in no event less than $3,600,000.00.

                                 THIRTIETH CAUSE OF ACTION
                                           Against Cereceda
                                 (Violation of RICO, 18 U.S.C. § 1962(c))
          1396. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-131, 188-204, 261-274, 420-428, and 1054-1178, above.

          1397. CEDA Cutler Bay is an ongoing “enterprise,” as that term is defined in 18 U.S.C.

   § 1961(4), that engages in activities that affected interstate commerce.

          1398. Cereceda knowingly has conducted and/or participated, directly or indirectly, in the

   conduct of CEDA Cutler Bay’s affairs through a pattern of racketeering activity consisting of

   repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the

   United States mails to submit or cause to be submitted thousands of fraudulent charges on a

   continuous basis for over three years seeking payments that CEDA Cutler Bay was not eligible to

   receive under the No-Fault Law because: (i) CEDA Cutler Bay unlawfully was operated in violation

   of the Clinic Act, Self-Referral Act, and Chiropractor Advertising Laws; (ii) the underlying

   Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent Services were not

   medically necessary and were provided – to the extent that they were provided at all – pursuant to

   a pre-determined fraudulent protocol designed solely to financially enrich the CEDA Cutler Bay

   Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were subjected

   to them; (iv) in many cases, the Fraudulent Services never were provided in the first instance; and

   (v) the billing codes used for the underlying Fraudulent Services misrepresented and exaggerated

   the level of services that purportedly were provided in order to inflate the charges submitted to

   GEICO.



                                                   381
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 382 of 406



              1399. A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “5”.

              1400. CEDA Cutler Bay’s business is racketeering activity, inasmuch as the enterprise

   exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud

   are the regular way in which Cereceda operated CEDA Cutler Bay, inasmuch as CEDA Cutler

   Bay was not engaged in a legitimate health care practice, and acts of mail fraud therefore were

   essential in order for CEDA Cutler Bay to function. Furthermore, the intricate planning required

   to carry out and conceal the predicate acts of mail fraud implies a threat of continued criminal

   activity, as does the fact that the CEDA Cutler Bay Defendants continue to attempt collection on

   the fraudulent billing submitted through CEDA Cutler Bay to the present day.

              1401. CEDA Cutler Bay is engaged in inherently unlawful acts, inasmuch as it continues

   to submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.

   These inherently unlawful acts are taken by CEDA Cutler Bay in pursuit of inherently unlawful

   goals – namely, the theft of money from GEICO and other insurers through fraudulent no-fault

   billing.

              1402. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $400,000.00 pursuant to the fraudulent bills submitted

   through CEDA Cutler Bay.

              1403. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

   proper.

                                  THIRTY-FIRST CAUSE OF ACTION
                                   Against Cereceda, Haban, and Reese

                                                    382
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 383 of 406



                               (Violation of RICO, 18 U.S.C. § 1962(d))

          1404. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-131, 188-204, 261-274, 420-428, and 1054-1178, above.

          1405. CEDA Cutler Bay is an ongoing “enterprise,” as that term is defined in 18 U.S.C.

   § 1961(4), that engages in activities that affected interstate commerce.

          1406. Cereceda, Haban, and Reese are employed by or associated with the CEDA Cutler

   Bay enterprise.

          1407. Cereceda, Haban, and Reese knowingly have agreed, combined and conspired to

   conduct and/or participate, directly or indirectly, in the conduct of CEDA Cutler Bay’s affairs

   through a pattern of racketeering activity consisting of repeated violations of the federal mail fraud

   statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be

   submitted thousands of fraudulent charges on a continuous basis for over a year seeking payments

   that CEDA Cutler Bay was not eligible to receive under the No-Fault Law because: (i) CEDA

   Cutler Bay unlawfully was operated in violation of the Clinic Act, Self-Referral Act, and

   Chiropractor Advertising Laws; (ii) the underlying Fraudulent Services were not lawfully provided;

   (iii) the underlying Fraudulent Services were not medically necessary and were provided – to the

   extent that they were provided at all – pursuant to a pre-determined fraudulent protocol designed

   solely to financially enrich the CEDA Cutler Bay Defendants, rather than to treat or otherwise

   benefit the Insureds who purportedly were subjected to them; (iv) in many cases, the Fraudulent

   Services never were provided in the first instance; and (v) the billing codes used for the underlying

   Fraudulent Services misrepresented and exaggerated the level of services that purportedly were

   provided in order to inflate the charges submitted to GEICO.

          1408. A representative sample of the fraudulent bills and corresponding mailings



                                                    383
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 384 of 406



   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “5”. Each

   such mailing was made in furtherance of the mail fraud scheme.

             1409. Cereceda, Haban, and Reese knew of, agreed to and acted in furtherance of the

   common and overall objective (i.e., to defraud GEICO and other automobile insurers of money)

   by submitting or facilitating the submission of the fraudulent charges to GEICO.

             1410. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $400,000.00 pursuant to the fraudulent bills submitted

   through the CEDA Cutler Bay enterprise.

             1411. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

   proper.

                               THIRTY-SECOND CAUSE OF ACTION
                               Against the CEDA Cutler Bay Defendants
                                   (Under Fla. Stat. 501.201 et. seq.)

             1412. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-131, 188-204, 261-274, 420-428, and 1054-1178, above.

             1413. The CEDA Cutler Bay Defendants are actively engaged in trade and commerce in

   the State of Florida.

             1414. GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

             1415. The CEDA Cutler Bay Defendants engaged in unfair, deceptive, and

   unconscionable acts or trade practices in their trade or commerce in the pursuit and execution of

   their scheme to illegally-obtain PIP Benefits from GEICO.




                                                   384
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 385 of 406



          1416. The bills and supporting documents submitted by the CEDA Cutler Bay Defendants

   to GEICO in connection with the Fraudulent Services were fraudulent in that they misrepresented:

   (i) CEDA Cutler Bay’s eligibility to collect PIP Benefits in the first instance; (ii) that the

   Fraudulent Services were lawfully provided; (iii) that the Fraudulent Services were medically

   necessary; and (iv) that the Fraudulent Services actually were performed in the first instance.

          1417. Such acts and practices offend public policy and are immoral, unethical, oppressive,

   and unscrupulous. Additionally, the conduct of the CEDA Cutler Bay Defendants has been

   materially injurious to GEICO and its Insureds.

          1418. The conduct of the CEDA Cutler Bay Defendants was the actual and proximate

   cause of the damages sustained by GEICO.

          1419. The CEDA Cutler Bay Defendants’ unfair and deceptive acts have caused GEICO

   to sustain damages of at least $400,000.00.

          1420. By reason of the CEDA Cutler Bay Defendants’ conduct, GEICO is also entitled to

   recover costs, and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                               THIRTY-THIRD CAUSE OF ACTION
                                       Against Cereceda
                                   (Under Fla. Stat. 772.103(3))

          1421. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-131, 188-204, 261-274, 420-428, and 1054-1178, above.

          1422. CEDA Cutler Bay is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.

          1423. Cereceda knowingly has conducted and/or participated, directly or indirectly, in the

   conduct of CEDA Cutler Bay’s affairs through a pattern of criminal activity consisting of repeated

   acts constituting insurance fraud in violation of Fla. Stat. § 817.234(1)(a), submit or cause to be



                                                    385
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 386 of 406



   submitted thousands of fraudulent bills to GEICO seeking payment under automobile insurance

   policies issued by GEICO to Florida Insureds, when the billing contained false and misleading

   information concerning facts material to the claims for which reimbursement was being sought in

   that: (i) CEDA Cutler Bay unlawfully was operated in violation of the Clinic Act, Self-Referral Act,

   and Chiropractor Advertising Laws; (ii) the underlying Fraudulent Services were not lawfully

   provided; (iii) the underlying Fraudulent Services were not medically necessary and were provided

   – to the extent that they were provided at all – pursuant to a pre-determined fraudulent protocol

   designed solely to financially enrich the CEDA Cutler Bay Defendants, rather than to treat or

   otherwise benefit the Insureds who purportedly were subjected to them; (iv) in many cases, the

   Fraudulent Services never were provided in the first instance; and (v) the billing codes used for

   the underlying Fraudulent Services misrepresented and exaggerated the level of services that

   purportedly were provided in order to inflate the charges submitted to GEICO.

              1424. These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

              1425. CEDA Cutler Bay is engaged in inherently unlawful acts, inasmuch as it continues

   to submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.

   These inherently unlawful acts are taken by CEDA Cutler Bay in pursuit of inherently unlawful

   goals – namely, the theft of money from GEICO and other insurers through fraudulent no-fault

   billing.

              1426. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $400,000.00 pursuant to the fraudulent bills submitted

   through the CEDA Cutler Bay enterprise.




                                                     386
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 387 of 406



          1427. By reason of Cereceda’s conduct, GEICO is also entitled to recover threefold the

   actual damages it actually sustained, reasonable attorney’s fees, and court costs pursuant to Fla.

   Stat. § 772.104.

                              THIRTY-FOURTH CAUSE OF ACTION
                                Against Cereceda, Haban, and Reese
                                   (Under Fla. Stat. 772.103(4))

          1428. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-131, 188-204, 261-274, 420-428, and 1054-1178, above.

          1429. CEDA Cutler Bay is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.

          1430. Cereceda, Haban, and Reese are employed by or associated with the CEDA Cutler

   Bay enterprise.

          1431. In furtherance of the fraudulent scheme, Cereceda, Haban, and Reese submitted or

   caused to be submitted thousands of fraudulent bills through CEDA Cutler Bay to GEICO seeking

   payment under automobile insurance policies issued by GEICO to Florida Insureds.

          1432. When the billing was submitted, Cereceda, Haban, and Reese knew that the billing

   contained false and misleading information concerning facts material to the claims for which

   reimbursement was being sought in that: (i) CEDA Cutler Bay unlawfully was operated in violation

   of the Clinic Act, Self-Referral Act, and Chiropractor Advertising Laws; (ii) the underlying

   Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent Services were not

   medically necessary and were provided – to the extent that they were provided at all – pursuant to

   a pre-determined fraudulent protocol designed solely to financially enrich the CEDA Cutler Bay

   Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were subjected

   to them; (iv) in many cases, the Fraudulent Services never were provided in the first instance; and



                                                    387
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 388 of 406



   (v) the billing codes used for the underlying Fraudulent Services misrepresented and exaggerated

   the level of services that purportedly were provided in order to inflate the charges submitted to

   GEICO.

          1433. These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

          1434. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $400,000.00 pursuant to the fraudulent bills submitted

   through the CEDA Cutler Bay enterprise.

          1435. By reason of Cereceda, Haban, and Reese’s conduct, GEICO is also entitled to

   recover threefold the actual damages it actually sustained, reasonable attorney’s fees, and court

   costs pursuant to Fla. Stat. § 772.104.

                               THIRTY-FIFTH CAUSE OF ACTION
                              Against the CEDA Cutler Bay Defendants
                                       (Common Law Fraud)

          1436. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-131, 188-204, 261-274, 420-428, and 1054-1178, above.

          1437. The CEDA Cutler Bay Defendants intentionally and knowingly made false and

   fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the

   course of their submission of thousands of fraudulent bills through CEDA Cutler Bay for the

   Fraudulent Services.

          341.    The false and fraudulent statements of material fact and acts of fraudulent

   concealment include: (i) in every claim, the representation that that CEDA Cutler Bay was in

   compliance with the Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws, and

   eligible to collect PIP Benefits in the first instance, when in fact CEDA Cutler Bay never was in



                                                    388
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 389 of 406



   compliance with the Clinic Act, the Self-Referral Act, and the Chiropractor Advertising Laws, and

   never was eligible to collect PIP Benefits; (ii) in every claim, the representation that the Fraudulent

   Services were lawfully provided and eligible for PIP reimbursement, when in fact the Fraudulent

   Services were not lawfully provided, and were not eligible for PIP reimbursement; (iii) in every

   claim, the representation that the Fraudulent Services were medically necessary, when in fact they

   were not medically necessary; and (iv) in many claims, the representation that the Fraudulent

   Services actually were performed, when in many cases they were not actually performed.

             1438. The CEDA Cutler Bay Defendants intentionally made the above-described false

   and fraudulent statements and concealed material facts in a calculated effort to induce GEICO to

   pay charges submitted through CEDA Cutler Bay that were not reimbursable.

             1439. GEICO justifiably relied on these false and fraudulent representations and acts of

   fraudulent concealment, and as a proximate result has been injured in its business and property by

   reason of the above-described conduct in that it has paid at least $400,000.00 pursuant to the

   fraudulent bills that were submitted or caused to be submitted by the CEDA Cutler Bay Defendants

   through CEDA Cutler Bay.

             1440. The CEDA Cutler Bay Defendants’ extensive fraudulent conduct demonstrates a

   high degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive

   damages.

             1441. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

   punitive damages, together with interest and costs, and any other relief the Court deems just and

   proper.

                                THIRTY-SIXTH CAUSE OF ACTION
                               Against the CEDA Cutler Bay Defendants
                                         (Unjust Enrichment)



                                                    389
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 390 of 406



          1442. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-131, 188-204, 261-274, 420-428, and 1054-1178, above.

          1443. As set forth above, the CEDA Cutler Bay Defendants have engaged in improper,

   unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

          1444. When GEICO paid the bills and charges submitted or caused to be submitted by the

   CEDA Cutler Bay Defendants through CEDA Cutler Bay, it reasonably believed that it was legally

   obligated to make such payments based on the CEDA Cutler Bay Defendants’ improper, unlawful,

   and/or unjust acts.

          1445. The CEDA Cutler Bay Defendants have been enriched at GEICO’s expense by

   GEICO’s payments which constituted a benefit that the CEDA Cutler Bay Defendants voluntarily

   accepted notwithstanding their improper, unlawful, and unjust billing scheme.

          1446. The CEDA Cutler Bay Defendants’ retention of GEICO’s payments violates

   fundamental principles of justice, equity and good conscience.

          1447. By reason of the above, the CEDA Cutler Bay Defendants have been unjustly

   enriched in an amount to be determined at trial, but in no event less than $400,000.00.

                             THIRTY-SEVENTH CAUSE OF ACTION
                                         Against Cereceda
                               (Violation of RICO, 18 U.S.C. § 1962(c))
          1448. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-131, 185-187, 205-274, and 1167-1178, above.

          1449. Springs Crossing is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

   1961(4), that engages in activities that affected interstate commerce.

          1450. Cereceda knowingly has conducted and/or participated, directly or indirectly, in the

   conduct of Springs Crossing’s affairs through a pattern of racketeering activity consisting of

   repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the

                                                   390
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 391 of 406



   United States mails to submit or cause to be submitted thousands of fraudulent charges on a

   continuous basis for over three years seeking payments that Springs Crossing was not eligible to

   receive under the No-Fault Law because: (i) Springs Crossing unlawfully was operated in violation

   of the Clinic Act and Self-Referral Act; (ii) the underlying Fraudulent Services were not lawfully

   provided; and (iii) the underlying Fraudulent Services were provided – to the extent that they were

   provided at all – pursuant to an illegal referral scheme.

              1451. A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “6”.

              1452. Springs Crossing’s business is racketeering activity, inasmuch as the enterprise

   exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud

   are the regular way in which Cereceda operated Springs Crossing, inasmuch as Springs Crossing

   was not engaged in a legitimate health care practice, and acts of mail fraud therefore were essential

   in order for Springs Crossing to function. Furthermore, the intricate planning required to carry out

   and conceal the predicate acts of mail fraud implies a threat of continued criminal activity, as does

   the fact that the Springs Crossing Defendants continue to attempt collection on the fraudulent

   billing submitted through Springs Crossing to the present day.

              1453. Springs Crossing is engaged in inherently unlawful acts, inasmuch as it continues

   to submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.

   These inherently unlawful acts are taken by Springs Crossing in pursuit of inherently unlawful

   goals – namely, the theft of money from GEICO and other insurers through fraudulent no-fault

   billing.




                                                    391
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 392 of 406



             1454. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $2,800,000.00 pursuant to the fraudulent bills

   submitted through Springs Crossing.

             1455. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

   proper.

                               THIRTY-EIGHTH CAUSE OF ACTION
                                    Against Cereceda and Alonso
                               (Violation of RICO, 18 U.S.C. § 1962(d))

             1456. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-131, 185-187, 205-274, and 1167-1178, above.

             1457. Springs Crossing is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

   1961(4), that engages in activities that affected interstate commerce.

             1458. Cereceda and Alonso are employed by or associated with the Springs Crossing

   enterprise.

             1459. Cereceda and Alonso knowingly have agreed, combined and conspired to conduct

   and/or participate, directly or indirectly, in the conduct of Springs Crossing’s affairs through a

   pattern of racketeering activity consisting of repeated violations of the federal mail fraud statute,

   18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be submitted

   thousands of fraudulent charges on a continuous basis for over three years seeking payments that

   Springs Crossing was not eligible to receive under the No-Fault Law because: (i) Springs Crossing

   unlawfully was operated in violation of the Clinic Act and Self-Referral Act; (ii) the underlying

   Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent Services were

   provided – to the extent that they were provided at all – pursuant to an illegal referral scheme.



                                                   392
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 393 of 406



             1460. A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “6”. Each

   such mailing was made in furtherance of the mail fraud scheme.

             1461. Cereceda and Alonso knew of, agreed to and acted in furtherance of the common

   and overall objective (i.e., to defraud GEICO and other automobile insurers of money) by

   submitting or facilitating the submission of the fraudulent charges to GEICO.

             1462. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $2,800,000.00 pursuant to the fraudulent bills

   submitted through the Springs Crossing enterprise.

             1463. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

   proper.

                                THIRTY-NINTH CAUSE OF ACTION
                                Against the Springs Crossing Defendants
                                   (Under Fla. Stat. 501.201 et. seq.)

             1464. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-131, 185-187, 205-274, and 1167-1178, above.

             1465. The Springs Crossing Defendants are actively engaged in trade and commerce in

   the State of Florida.

             1466. GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

             1467. The Springs Crossing Defendants engaged in unfair, deceptive, and unconscionable

   acts or trade practices in their trade or commerce in the pursuit and execution of their scheme to

   illegally-obtain PIP Benefits from GEICO.



                                                   393
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 394 of 406



          1468. The bills and supporting documents submitted by the Springs Crossing Defendants

   to GEICO in connection with the Fraudulent Services were fraudulent in that they misrepresented:

   (i) Springs Crossing’s eligibility to collect PIP Benefits in the first instance; and (ii) that the

   Fraudulent Services were lawfully provided.

          1469. Such acts and practices offend public policy and are immoral, unethical, oppressive,

   and unscrupulous. Additionally, the conduct of the Springs Crossing Defendants has been

   materially injurious to GEICO and its Insureds.

          1470. The conduct of the Springs Crossing Defendants was the actual and proximate

   cause of the damages sustained by GEICO.

          1471. The Springs Crossing Defendants’ unfair and deceptive acts have caused GEICO

   to sustain damages of at least $2,800,000.00.

          1472. By reason of the Springs Crossing Defendants’ conduct, GEICO is also entitled to

   recover costs, and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                                  FORTIETH CAUSE OF ACTION
                                        Against Cereceda
                                    (Under Fla. Stat. 772.103(3))

          1473. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-131, 185-187, 205-274, and 1167-1178, above.

          1474. Springs Crossing is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.

          1475. Cereceda knowingly has conducted and/or participated, directly or indirectly, in the

   conduct of Springs Crossing’s affairs through a pattern of criminal activity consisting of repeated

   acts constituting insurance fraud in violation of Fla. Stat. § 817.234(1)(a), by submitting or causing

   to be submitted thousands of fraudulent bills to GEICO seeking payment under automobile



                                                    394
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 395 of 406



   insurance policies issued by GEICO to Florida Insureds, when the billing contained false and

   misleading information concerning facts material to the claims for which reimbursement was being

   sought in that: (i) Springs Crossing unlawfully was operated in violation of the Clinic Act and Self-

   Referral Act; (ii) the underlying Fraudulent Services were not lawfully provided; (iii) the underlying

   Fraudulent Services were provided – to the extent that they were provided at all – pursuant to an

   illegal referral scheme.

              1476. These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

              1477. Springs Crossing is engaged in inherently unlawful acts, inasmuch as it continues

   to submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.

   These inherently unlawful acts are taken by Springs Crossing in pursuit of inherently unlawful

   goals – namely, the theft of money from GEICO and other insurers through fraudulent no-fault

   billing.

              1478. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $2,800,000.00 pursuant to the fraudulent bills

   submitted through the Springs Crossing enterprise.

              1479. By reason of Cereceda’s conduct, GEICO is also entitled to recover threefold the

   actual damages it actually sustained, reasonable attorney’s fees, and court costs pursuant to Fla.

   Stat. § 772.104.

                                   FORTY-FIRST CAUSE OF ACTION
                                      Against Cereceda and Alonso
                                      (Under Fla. Stat. 772.103(4))

              1480. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-131, 185-187, 205-274, and 1167-1178, above.



                                                     395
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 396 of 406



          1481. Springs Crossing is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

   772.102(3), that engages in activities that constitute a pattern of criminal activity.

          1482. Cereceda and Alonso are employed by or associated with the Springs Crossing

   enterprise.

          1483. In furtherance of the fraudulent scheme, Cereceda and Alonso submitted or caused

   to be submitted thousands of fraudulent bills through Springs Crossing to GEICO seeking payment

   under automobile insurance policies issued by GEICO to Florida Insureds.

          1484. When the billing was submitted, Cereceda and Alonso knew that the billing

   contained false and misleading information concerning facts material to the claims for which

   reimbursement was being sought in that: (i) Springs Crossing unlawfully was operated in violation

   of the Clinic Act and Self-Referral Act; (ii) the underlying Fraudulent Services were not lawfully

   provided; (iii) the underlying Fraudulent Services were provided – to the extent that they were

   provided at all – pursuant to an illegal referral scheme.

          1485. These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

          1486. GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $2,800,000.00 pursuant to the fraudulent bills

   submitted through the Springs Crossing enterprise.

          1487. By reason of Cereceda and Alonso’s conduct, GEICO is also entitled to recover

   threefold the actual damages it actually sustained, reasonable attorney’s fees, and court costs

   pursuant to Fla. Stat. § 772.104.

                               FORTY-SECOND CAUSE OF ACTION
                               Against the Springs Crossing Defendants
                                        (Common Law Fraud)



                                                    396
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 397 of 406



          1488. GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1-131, 185-187, 205-274, and 1167-1178, above.

          1489. The Springs Crossing Defendants intentionally and knowingly made false and

   fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the

   course of their submission of thousands of fraudulent bills through Springs Crossing for the

   Fraudulent Services.

          341.    The false and fraudulent statements of material fact and acts of fraudulent

   concealment include: (i) in every claim, the representation that that Springs Crossing was in

   compliance with the Clinic Act and the Self-Referral Act, and eligible to collect PIP Benefits in

   the first instance, when in fact Springs Crossing never was in compliance with the Clinic Act and

   the Self-Referral Act, and never was eligible to collect PIP Benefits; and (ii) in every claim, the

   representation that the Fraudulent Services were lawfully provided and eligible for PIP

   reimbursement, when in fact the Fraudulent Services were not lawfully provided, and were not

   eligible for PIP reimbursement.

          1490. The Springs Crossing Defendants intentionally made the above-described false and

   fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay

   charges submitted through Springs Crossing that were not reimbursable.

          1491. GEICO justifiably relied on these false and fraudulent representations and acts of

   fraudulent concealment, and as a proximate result has been injured in its business and property by

   reason of the above-described conduct in that it has paid at least $2,800,000.00 pursuant to the

   fraudulent bills that were submitted or caused to be submitted by the Springs Crossing Defendants

   through Springs Crossing.




                                                  397
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 398 of 406



             1492. The Springs Crossing Defendants’ extensive fraudulent conduct demonstrates a

   high degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive

   damages.

             1493. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

   punitive damages, together with interest and costs, and any other relief the Court deems just and

   proper.

                                FORTY-THIRD CAUSE OF ACTION
                               Against the Springs Crossing Defendants
                                         (Unjust Enrichment)

             1494. GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1-131, 185-187, 205-274, and 1167-1178, above.

             1495. As set forth above, the Springs Crossing Defendants have engaged in improper,

   unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

             1496. When GEICO paid the bills and charges submitted or caused to be submitted by the

   Springs Crossing Defendants through Springs Crossing, it reasonably believed that it was legally

   obligated to make such payments based on the Springs Crossing Defendants’ improper, unlawful,

   and/or unjust acts.

             1497. The Springs Crossing Defendants have been enriched at GEICO’s expense by

   GEICO’s payments which constituted a benefit that the Springs Crossing Defendants voluntarily

   accepted notwithstanding their improper, unlawful, and unjust billing scheme.

             1498. The Springs Crossing Defendants’ retention of GEICO’s payments violates

   fundamental principles of justice, equity and good conscience.

             1499. By reason of the above, the Springs Crossing Defendants have been unjustly

   enriched in an amount to be determined at trial, but in no event less than $2,800,000.00.



                                                  398
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 399 of 406



                                            JURY DEMAND

           1500. Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury.

           WHEREFORE, Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co.,

   GEICO General Insurance Company and GEICO Casualty Co. demand that a Judgment be entered

   in their favor:

           A.        On the First Cause of Action against CEDA Downtown, CEDA Kendall, CEDA

   Hialeah, CEDA Miami, CEDA Cutler Bay, and Springs Crossing, a declaration pursuant to the

   Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that CEDA Downtown, CEDA Kendall,

   CEDA Hialeah, CEDA Miami, CEDA Cutler Bay, and Springs Crossing have no right to receive

   payment for any pending bills submitted to GEICO;

           B.        On the Second Cause of Action against Cereceda, compensatory damages in favor

   of GEICO in an amount to be determined at trial but in excess of $4,200,000.00, together with

   treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

           C.        On the Third Cause of Action against Cereceda, Canizares, Crespo-Smith, Facuseh,

   Pabon, Hidalgo, Pena, Soto, and Zapata, compensatory damages in favor of GEICO in an amount

   to be determined at trial but in excess of $4,200,000.00, together with treble damages, costs, and

   reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

           D.        On the Fourth Cause of Action against the CEDA Downtown Defendants,

   compensatory damages in an amount to be determined at trial but in excess of $4,200,000.00,

   together with costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);

           E.        On the Fifth Cause of Action against Cereceda, compensatory damages in an

   amount to be determined at trial but in excess of $4,200,000.00, together with treble damages,

   reasonable attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;



                                                   399
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 400 of 406



          F.      On the Sixth Cause of Action against Cereceda, Canizares, Crespo-Smith, Facuseh,

   Pabon, Hidalgo, Pena, Soto, and Zapata, compensatory damages in an amount to be determined at

   trial but in excess of $4,200,000.00, together with treble damages, reasonable attorney’s fees, and

   court costs pursuant to Fla. Stat. 772.104;

          G.      On the Seventh Cause of Action against the CEDA Downtown Defendants,

   compensatory damages in an amount to be determined at trial but in excess of $4,200,000.00,

   together with punitive damages, costs, interest and such other and further relief as this Court deems

   just and proper;

          H.      On the Eighth Cause of Action against the CEDA Downtown Defendants, more

   than $4,200,000.00 in compensatory damages, plus costs and interest and such other and further

   relief as this Court deems just and proper.

          I.      On the Ninth Cause of Action against Cereceda, compensatory damages in favor of

   GEICO in an amount to be determined at trial but in excess of $5,400,000.00, together with treble

   damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

          J.      On the Tenth Cause of Action against Cereceda, Crespo-Smith, Moya, Yoham,

   Aguayo, Baires, Ceballos, Hernandez, and Sanchez, compensatory damages in favor of GEICO in

   an amount to be determined at trial but in excess of $5,400,000.00, together with treble damages,

   costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

          K.      On the Eleventh Cause of Action against the CEDA Kendall Defendants,

   compensatory damages in an amount to be determined at trial but in excess of $5,400,000.00,

   together with costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);




                                                   400
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 401 of 406



           L.     On the Twelfth Cause of Action against Cereceda, compensatory damages in an

   amount to be determined at trial but in excess of $5,400,000.00, together with treble damages,

   reasonable attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;

           M.     On the Thirteenth Cause of Action against Cereceda, Crespo-Smith, Moya, Yoham,

   Aguayo, Baires, Ceballos, Hernandez, and Sanchez, compensatory damages in an amount to be

   determined at trial but in excess of $5,400,000.00, together with treble damages, reasonable

   attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;

           N.     On the Fourteenth Cause of Action against the CEDA Kendall Defendants,

   compensatory damages in an amount to be determined at trial but in excess of $5,400,000.00,

   together with punitive damages, costs, interest and such other and further relief as this Court deems

   just and proper;

           O.     On the Fifteenth Cause of Action against the CEDA Kendall Defendants, more than

   $5,400,000.00 in compensatory damages, plus costs and interest and such other and further relief

   as this Court deems just and proper.

           P.     On the Sixteenth Cause of Action against Cereceda, compensatory damages in

   favor of GEICO in an amount to be determined at trial but in excess of $3,800,000.00, together

   with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus

   interest;

           Q.     On the Seventeenth Cause of Action against Cereceda, Crespo-Smith, Fatato,

   Fenelus, Habayeb, Pabon, Ross, Otero, Pascucci, and Rodriguez, compensatory damages in favor

   of GEICO in an amount to be determined at trial but in excess of $3,800,000.00, together with

   treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;




                                                   401
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 402 of 406



           R.     On the Eighteenth Cause of Action against the CEDA Hialeah Defendants,

   compensatory damages in an amount to be determined at trial but in excess of $3,800,000.00,

   together with costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);

           S.     On the Nineteenth Cause of Action against Cereceda, compensatory damages in an

   amount to be determined at trial but in excess of $3,800,000.00, together with treble damages,

   reasonable attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;

           T.     On the Twentieth Cause of Action against Cereceda, Crespo-Smith, Fatato,

   Fenelus, Habayeb, Pabon, Ross, Otero, Pascucci, and Rodriguez, compensatory damages in an

   amount to be determined at trial but in excess of $3,800,000.00, together with treble damages,

   reasonable attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;

           U.     On the Twenty-First Cause of Action against the CEDA Hialeah Defendants,

   compensatory damages in an amount to be determined at trial but in excess of $3,800,000.00,

   together with punitive damages, costs, interest and such other and further relief as this Court deems

   just and proper;

           V.     On the Twenty-Second Cause of Action against the CEDA Hialeah Defendants,

   more than $3,800,000.00 in compensatory damages, plus costs and interest and such other and

   further relief as this Court deems just and proper.

           W.     On the Twenty-Third Cause of Action against Cereceda, compensatory damages in

   favor of GEICO in an amount to be determined at trial but in excess of $3,600,000.00, together

   with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus

   interest;

           X.     On the Twenty-Fourth Cause of Action against Cereceda, Crespo-Smith, Habayeb,

   Javech, Moya, Schulman, Nunez, Otero, Paredes, Pascucci, and Sanchez, compensatory damages



                                                   402
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 403 of 406



   in favor of GEICO in an amount to be determined at trial but in excess of $3,600,000.00, together

   with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus

   interest;

           Y.     On the Twenty-Fifth Cause of Action against the CEDA Miami Defendants,

   compensatory damages in an amount to be determined at trial but in excess of $3,600,000.00,

   together with costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);

           Z.     On the Twenty-Sixth Cause of Action against Cereceda, compensatory damages in

   an amount to be determined at trial but in excess of $3,600,000.00, together with treble damages,

   reasonable attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;

           AA.    On the Twenty-Seventh Cause of Action against Cereceda, Crespo-Smith,

   Habayeb, Javech, Moya, Schulman, Nunez, Otero, Paredes, Pascucci, and Sanchez, compensatory

   damages in an amount to be determined at trial but in excess of $3,600,000.00, together with treble

   damages, reasonable attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;

           BB.    On the Twenty-Eighth Cause of Action against the CEDA Miami Defendants,

   compensatory damages in an amount to be determined at trial but in excess of $3,600,000.00,

   together with punitive damages, costs, interest and such other and further relief as this Court deems

   just and proper;

           CC.    On the Twenty-Ninth Cause of Action against the CEDA Miami Defendants, more

   than $3,600,000.00 in compensatory damages, plus costs and interest and such other and further

   relief as this Court deems just and proper.

           DD.    On the Thirtieth Cause of Action against Cereceda, compensatory damages in favor

   of GEICO in an amount to be determined at trial but in excess of $400,000.00, together with treble

   damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;



                                                   403
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 404 of 406



          EE.     On the Thirty-First Cause of Action against Cereceda, Haban, and Reese,

   compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of

   $400,000.00, together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18

   U.S.C. § 1964(c) plus interest;

          FF.     On the Thirty-Second Cause of Action against the Cutler Bay Defendants,

   compensatory damages in an amount to be determined at trial but in excess of $400,000.00,

   together with costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);

          GG.     On the Thirty-Third Cause of Action against Cereceda, compensatory damages in

   an amount to be determined at trial but in excess of $400,000.00, together with treble damages,

   reasonable attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;

          HH.     On the Thirty-Fourth Cause of Action against Cereceda, Haban, and Reese,

   compensatory damages in an amount to be determined at trial but in excess of $400,000.00,

   together with treble damages, reasonable attorney’s fees, and court costs pursuant to Fla. Stat.

   772.104;

          II.     On the Thirty-Fifth Cause of Action against the CEDA Cutler Bay Defendants,

   compensatory damages in an amount to be determined at trial but in excess of $400,000.00,

   together with punitive damages, costs, interest and such other and further relief as this Court deems

   just and proper;

          JJ.     On the Thirty-Sixth Cause of Action against the CEDA Cutler Bay Defendants,

   more than $400,000.00 in compensatory damages, plus costs and interest and such other and

   further relief as this Court deems just and proper.

          KK.     On the Thirty-Seventh Cause of Action against Cereceda, compensatory damages

   in favor of GEICO in an amount to be determined at trial but in excess of $2,800,000.00, together



                                                   404
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 405 of 406



   with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus

   interest;

            LL.     On the Thirty-Eighth Cause of Action against Cereceda and Alonso, compensatory

   damages in favor of GEICO in an amount to be determined at trial but in excess of $2,800,000.00,

   together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c)

   plus interest;

            MM. On the Thirty-Ninth Cause of Action against the Springs Crossing Defendants,

   compensatory damages in an amount to be determined at trial but in excess of $2,800,000.00,

   together with costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);

            NN.     On the Fortieth Cause of Action against Cereceda, compensatory damages in an

   amount to be determined at trial but in excess of $2,800,000.00, together with treble damages,

   reasonable attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;

            OO.     On the Forty-First Cause of Action against Cereceda and Alonso, compensatory

   damages in an amount to be determined at trial but in excess of $2,800,000.00, together with treble

   damages, reasonable attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;

            PP.     On the Forty-Second Cause of Action against the Springs Crossing Defendants,

   compensatory damages in an amount to be determined at trial but in excess of $2,800,000.00,

   together with punitive damages, costs, interest and such other and further relief as this Court deems

   just and proper;

            QQ.     On the Forty-Third Cause of Action against the Springs Crossing Defendants, more

   than $2,800,000.00 in compensatory damages, plus costs and interest and such other and further

   relief as this Court deems just and proper.

   Dated:           May 30, 2019



                                                   405
Case 1:19-cv-22206-CMA Document 1 Entered on FLSD Docket 05/30/2019 Page 406 of 406



                                      /s/ John P. Marino
                                      John P. Marino (FBN 814539)
                                      Lindsey R. Trowell (FBN 678783)
                                      Kristen L. Wenger (FBN 92136)
                                      SMITH, GAMBRELL & RUSSELL, LLP
                                      50 North Laura Street, Suite 2600
                                      Jacksonville, Florida 32202
                                      Phone: (904) 598-6100
                                      Facsimile: (904) 598-6204
                                      ltrowell@sgrlaw.com
                                      jmarino@sgrlaw.com
                                      kwenger@sgrlaw.com

                                      Christina Bezas (pro hac vice pending)
                                      RIVKIN RADLER LLP
                                      926 RXR Plaza
                                      Uniondale, New York 11550
                                      Phone: (516) 357-3000
                                      Facsimile: (516) 357-3333
                                      christina.bezas@rivkin.com

                                      Attorneys for Plaintiffs




                                        406
